Exhibit 10.1

 

Execution Version

 

Published CUSIP Number: 47008PAC1

Published CUSIP Number: 47008PAD9

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of February 1, 2017

 

Among

 

JAGGED PEAK ENERGY LLC
as Borrower,

 

JAGGED PEAK ENERGY INC.

as Parent Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and Issuing Lender,

 

and

 

THE LENDERS NAMED HEREIN

as Lenders

 

$1,000,000,000

 

 

WELLS FARGO SECURITIES, LLC

AS LEAD ARRANGER AND SOLE BOOKRUNNER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

ARTICLE 1                              DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Computation of Time Periods

29

Section 1.3

Accounting Terms; Changes in GAAP

29

Section 1.4

Types of Advances

30

Section 1.5

Miscellaneous

30

 

 

ARTICLE 2                              CREDIT FACILITIES

30

 

 

 

Section 2.1

Commitment for Advances

30

Section 2.2

Borrowing Base

31

Section 2.3

Letters of Credit

38

Section 2.4

Advances

44

Section 2.5

Prepayments

47

Section 2.6

Repayment

50

Section 2.7

Fees

50

Section 2.8

Interest

51

Section 2.9

[Reserved]

52

Section 2.10

Breakage Costs

52

Section 2.11

Increased Costs

52

Section 2.12

Payments and Computations

54

Section 2.13

Taxes

55

Section 2.14

Mitigation Obligations; Replacement of Lenders

59

Section 2.15

Cash Collateral

61

Section 2.16

Defaulting Lenders

62

 

 

ARTICLE 3                              CONDITIONS OF LENDING

64

 

 

 

Section 3.1

Conditions Precedent to Closing Date

64

Section 3.2

Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit

68

Section 3.3

Determinations Under Sections 3.1 and 3.2

69

 

 

ARTICLE 4                              REPRESENTATIONS AND WARRANTIES

69

 

 

 

Section 4.1

Organization

69

Section 4.2

Authorization

69

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 4.3

Enforceability

70

Section 4.4

Financial Condition

70

Section 4.5

Title; Ownership and Liens; Real Property

70

Section 4.6

True and Complete Disclosure

71

Section 4.7

Litigation; Compliance with Laws

71

Section 4.8

Compliance with Agreements

71

Section 4.9

Pension Plans

72

Section 4.10

Environmental Condition

72

Section 4.11

Subsidiaries

73

Section 4.12

Investment Company Act

73

Section 4.13

Taxes

73

Section 4.14

Permits, Licenses, etc.

73

Section 4.15

Use of Proceeds

74

Section 4.16

Condition of Property; Casualties

74

Section 4.17

Insurance

74

Section 4.18

Security Interest

74

Section 4.19

Anti-Corruption Laws and Sanctions

74

Section 4.20

Solvency

75

Section 4.21

Gas Contracts

75

Section 4.22

Liens, Leases, Etc.

75

Section 4.23

Hedging Agreements

75

Section 4.24

Material Agreements

75

Section 4.25

EEA Financial Institutions

76

 

 

ARTICLE 5                              AFFIRMATIVE COVENANTS

76

 

 

 

Section 5.1

Organization

76

Section 5.2

Reporting

76

Section 5.3

Insurance

81

Section 5.4

Compliance with Laws

82

Section 5.5

Taxes

82

Section 5.6

New Subsidiaries

82

Section 5.7

Agreement to Pledge; Security

82

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 5.8

Deposit Accounts

83

Section 5.9

Records; Inspection

83

Section 5.10

Maintenance of Property

83

Section 5.11

Title Evidence and Opinions

83

Section 5.12

Further Assurances; Cure of Title Defects

84

Section 5.13

Leases; Development and Maintenance

84

Section 5.14

Subordination

85

 

 

ARTICLE 6                              NEGATIVE COVENANTS

85

 

 

 

Section 6.1

Debt

85

Section 6.2

Liens

87

Section 6.3

Investments

89

Section 6.4

Modifications to Specified Additional Debt

90

Section 6.5

Agreements Restricting Liens

90

Section 6.6

Use of Proceeds; Use of Letters of Credit

91

Section 6.7

Corporate Actions; Accounting Changes

91

Section 6.8

Sale of Assets

91

Section 6.9

Restricted Payments; Payments in Respect of Specified Additional Debt

93

Section 6.10

Affiliate Transactions

94

Section 6.11

Line of Business

94

Section 6.12

Hazardous Materials

94

Section 6.13

Compliance with ERISA

95

Section 6.14

Sale and Leaseback Transactions

95

Section 6.15

Limitation on Hedging

95

Section 6.16

Leverage Ratio

98

Section 6.17

Current Ratio

98

Section 6.18

Prepayment of Certain Debt and Other Obligations

98

Section 6.19

Gas Imbalances, Take-or-Pay or Other Prepayments

98

Section 6.20

Sale or Discount of Receivables

98

Section 6.21

Sanctions

99

Section 6.22

Marketing Activities

99

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 6.23

Parent

99

 

 

ARTICLE 7                              DEFAULT AND REMEDIES

99

 

 

 

Section 7.1

Events of Default

99

Section 7.2

Optional Acceleration of Maturity

102

Section 7.3

Automatic Acceleration of Maturity

102

Section 7.4

Set-off

103

Section 7.5

Remedies Cumulative, No Waiver

103

Section 7.6

Application of Payments

103

Section 7.7

Equity Right to Cure

104

 

 

ARTICLE 8                              THE ADMINISTRATIVE AGENT

106

 

 

 

Section 8.1

Appointment, Powers, and Immunities

106

Section 8.2

Rights as a Lender

106

Section 8.3

Exculpatory Provisions

106

Section 8.4

Reliance by Administrative Agent

107

Section 8.5

Delegation of Duties

108

Section 8.6

Resignation of Administrative Agent

108

Section 8.7

Non-Reliance on Administrative Agent and Other Lenders

109

Section 8.8

No Other Duties, etc

109

Section 8.9

Administrative Agent May File Proofs of Claim

109

Section 8.10

Collateral and Guaranty Matters

110

 

 

ARTICLE 9                              PARENT GUARANTY

111

 

 

 

Section 9.1

Parent Guaranty

111

Section 9.2

Guaranty Absolute

112

Section 9.3

Continuation and Reinstatement, Etc.

113

Section 9.4

Waivers and Acknowledgments

113

Section 9.5

Subrogation and Subordination

114

Section 9.6

Representations and Warranties

115

Section 9.7

Right of Set-Off

115

Section 9.8

Continuing Guaranty: Assignments

115

 

 

ARTICLE 10                       MISCELLANEOUS

116

 

 

 

Section 10.1

Costs and Expenses

116

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 10.2

Indemnification; Waiver of Damages

116

Section 10.3

Waivers and Amendments

119

Section 10.4

Severability

120

Section 10.5

Survival of Representations and Obligations

120

Section 10.6

Binding Effect

120

Section 10.7

Successors and Assigns

120

Section 10.8

Confidentiality

124

Section 10.9

Notices, Etc.

125

Section 10.10

Usury Not Intended

125

Section 10.11

Usury Recapture

126

Section 10.12

Governing Law; Service of Process

126

Section 10.13

Submission to Jurisdiction

127

Section 10.14

Execution in Counterparts; Effectiveness; Electronic Execution

127

Section 10.15

Waiver of Jury Trial

127

Section 10.16

USA Patriot Act

128

Section 10.17

Enduring Security

128

Section 10.18

Keepwell

128

Section 10.19

No Advisory or Fiduciary Responsibility

129

Section 10.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

129

Section 10.21

Integration

130

Section 10.22

Amendment and Restatement

130

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

SCHEDULES:

 

 

 

 

 

Schedule I

—

Commitments, Contact Information

Schedule II

—

Pricing Grid

Schedule III

—

Additional Conditions and Requirements for New Subsidiaries

Schedule 4.1

—

Organizational Information

Schedule 4.4

—

Debt

Schedule 4.11

—

Subsidiaries

Schedule 4.16

—

Material Real Property

Schedule 4.23

—

Hedging Agreements

Schedule 4.24

—

Material Agreements

Schedule 6.1

—

Existing Debt

Schedule 6.2

—

Existing Liens

Schedule 6.3

—

Existing Investments

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Form of Guaranty Agreement

Exhibit D

—

Form of Mortgage

Exhibit E

—

Form of Note

Exhibit F

—

Form of Notice of Borrowing

Exhibit G

—

Form of Notice of Continuation or Conversion

Exhibit H

—

Form of Pledge Agreement

Exhibit I

—

Form of Security Agreement

Exhibit J

—

Form of Transfer Letter

Exhibit K-1

—

Form of U.S Tax Certificate

 

 

(Foreign Lenders; Not Partnerships)

Exhibit K-2

—

Form of Tax Certificate

 

 

(Foreign Participants; Not Partnerships)

Exhibit K-3

—

Form of Tax Certificate

 

 

(Foreign Lenders; Partnerships)

Exhibit K-4

—

Form of Tax Certificate

 

 

(Foreign Participants; Not Partnerships)

Exhibit L

—

Form of Reserve Report Certificate

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 1, 2017 (the
“Agreement”) is among Jagged Peak Energy LLC, a Delaware limited liability
company (the “Borrower”), Jagged Peak Energy Inc., a Delaware corporation (the
“Parent”), the Lenders (as defined below) and Wells Fargo Bank, National
Association as Administrative Agent (as defined below) for the Lenders and as
Issuing Lender (as defined below).

 

RECITALS

 

A.                                    The Borrower entered into that certain
Credit Agreement dated as of June 19, 2015 with Wells Fargo Bank, National
Association as Administrative Agent and the other financial institutions party
thereto (as amended to the date hereof, the “Existing Credit Agreement”).

 

B.                                    The Borrower has requested, and the
Lenders and the Administrative Agent have agreed, that the Existing Credit
Agreement be amended and restated in its entirety as set forth herein.

 

C.                                    The Parent receives and, as a result of
its ownership of the Borrower expects to continue to receive financial support
from the Borrower, and therefore the Parent will obtain substantial benefit from
(i) the transactions contemplated by this Agreement and the other Credit
Documents, (ii) the Hedging Arrangements entered into by the Borrower or any
other Guarantor with a Swap Counterparty, and (iii) the Banking Services
provided by any Lender or any Affiliate of a Lender to the Borrower or any other
Guarantor. The Parent accordingly wishes to guaranty the Secured Obligations as
more fully set forth herein.

 

D.                                    In consideration of the mutual covenants
and agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1                                    Certain Defined Terms.  The
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Acceptable Letter of Credit Maturity Date” has the meaning assigned to it in
Section 2.3(a)(ii) of this Agreement.

 

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than
Permitted Liens), (c) secures the Secured Obligations, (d) is enforceable
against the Credit Party which created such security interest and (e) is
perfected, subject to any exceptions or limitations expressly provided for in
the Security Documents.

 

--------------------------------------------------------------------------------


 

“Account Control Agreement” shall mean, as to any deposit account of any Credit
Party held with a bank, an agreement or agreements in form and substance
reasonably acceptable to the Administrative Agent, among the Credit Party owning
such deposit account, the Administrative Agent and such other bank governing
such deposit account.

 

“Acquisition” means the purchase by any Credit Party of any business, division
or enterprise, including the purchase of associated assets or operations or any
Equity Interests of a Person; provided that a merger or consolidation solely
among Credit Parties shall not constitute an Acquisition.

 

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus one half of 1.00%, and
(c) a rate determined by the Administrative Agent to be the Daily One-Month
LIBOR plus 1.00%.  Any change in the Adjusted Base Rate due to a change in the
Prime Rate, Daily One-Month LIBOR or the Federal Funds Rate shall be effective
on the effective date of such change in the Prime Rate, Daily One-Month LIBOR or
the Federal Funds Rate.

 

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.6.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means any advance by a Lender to the Borrower as a part of a
Borrowing.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of an Equity Interest, by contract, or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement among the Borrower,
the Parent, the Lenders, the Issuing Lender and the Administrative Agent.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or any of its Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to each Type of Advance and the Letters
of Credit, the percentage rate per annum set forth in the Pricing Grid based on
the relevant Utilization Level applicable from time to time.  The Applicable
Margin for any Advance or Letter of Credit shall change when and as the relevant
Utilization Level changes.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Asset Sale” means (a) any sale, lease, transfer, condemnation, taking, or other
disposition of any Property (including any working interest, overriding royalty
interest, production payments, net profits interest, royalty interest, or
mineral fee interest, but excluding Hedge Events) of any Credit Party and
(b) any issuance or sale of any Equity Interests of any Subsidiary of the
Parent, in each case, to any Person other than a Credit Party.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.7), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Availability” means, as of any date of determination, an amount equal to
(a) the lesser of the then effective Borrowing Base and the aggregate
Commitments minus (b) the sum of (i) the outstanding principal amount of all
Advances plus (ii) the Letter of Credit Exposure.

 

“Availability Period” means the period from the Closing Date until the Maturity
Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any cash management services provided to any
Credit Party by any Lender or by any Affiliate of a Lender, including without
limitation the following bank services: (a) commercial credit or debit cards,
(b) purchase cards, (c) stored value cards and (d) treasury management services
(including, without limitation, overdraft, depository, controlled disbursement,
electronic funds transfer, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any other Credit Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Banking Services Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to any Credit Party.

 

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.

 

“BB Threshold Amount” has the meaning set forth in Section 2.2(g).

 

“BB Value” means, (a) as to any Oil and Gas Property, the value, if any,
attributed to such Oil and Gas Property under the then effective Borrowing Base,
as determined by the Administrative Agent (after, in the case of an Asset Sale
involving a like-kind exchange

 

3

--------------------------------------------------------------------------------


 

permitted by Section 6.8(d), taking into account the value attributable to the
Oil and Gas Properties received by the Credit Parties as consideration, as
determined by the Administrative Agent in its sole discretion; provided that an
Acceptable Security Interest is granted on such new Oil and Gas Properties to
the extent necessary to comply with the mortgage requirement set forth in
Section 5.7 (after giving effect to such Asset Sale)), and (b) as to Hedging
Arrangements, the net effect of any Hedge Event on the amount of the Borrowing
Base, after taking into account the economic effect of any Replacement Hedging
Contracts, as determined by the Administrative Agent.

 

“Borrower” means Jagged Peak Energy LLC, a Delaware limited liability company.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders pursuant to Section 2.1(a) or Converted by each Lender
to Advances of a different Type pursuant to Section 2.4(b).

 

“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.2 on account of Proven Reserves attributable to Oil
and Gas Properties (other than net profit interests) of the Credit Parties
described in the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, delivered to the Administrative Agent and the
Lenders pursuant to Section 2.2.

 

“Borrowing Base Deficiency” means the excess, if any, of (a) the sum of the
outstanding principal amount of all Advances plus the Letter of Credit Exposure
over (b) the lesser of (i) the aggregate amount of Commitments, and (ii) the
Borrowing Base then in effect.

 

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, Denver, Colorado, and (b) if the applicable Business Day
relates to any Eurodollar Advances, on which dealings are carried on by
commercial banks in the London interbank market.

 

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.  Any lease
that was treated as an operating lease under GAAP at the time it was entered
into that later becomes a Capital Lease as a result of a change in GAAP during
the life of such lease, including any renewals thereof, shall be treated as an
operating lease and not a Capital Lease for all purposes under the Credit
Documents.

 

“Capitalization” means, as of any date of determination with respect to any
Person, the sum of total Debt of such Person plus the total stockholders’ book
equity of such Person.

 

“Cash” means Dollar denominated currency in immediately available funds.

 

“Cash Collateral Account” means a deposit account subject to an Account Control
Agreement pledged to the Administrative Agent containing cash deposited pursuant
to the terms hereof to be maintained with the Administrative Agent in accordance
with Section 2.3(h).

 

“Cash Collateralize” means, to deposit in a Cash Collateral Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Lender or

 

4

--------------------------------------------------------------------------------


 

Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries, including by process of eminent domain or any transfer or
disposition of property in lieu of condemnation.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)                                 the Parent ceases to directly or indirectly
own 100% of the Equity Interests (directly or indirectly) in any Subsidiary
other than as a result of a transaction permitted under Section 6.7;

 

(b)                                 the consummation of any transaction or
series of transactions (including any merger or consolidation) the result of
which is that any “person” (as that term is used in Section 13(d) of the
Exchange Act, but excluding (i) the Quantum Group, (ii) any employee benefit
plan of the Parent or any of its Subsidiaries, and (iii) any Person acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan) or related persons constituting a “group” (as such term is used in
Rule 13d-5 under the Exchange Act) becomes the “beneficial owner,” directly or
indirectly, of more than 40% of the Voting Stock of the Parent (or its successor
by merger, consolidation or purchase of all or substantially all of its assets),
measured by voting power rather than number of shares (for purposes of this
clause, such person or group shall be deemed to beneficially own any Voting
Stock held by a parent entity, if such person or group “beneficially owns”,
directly or indirectly, more than 40% of the voting power of the Voting Stock of
such parent entity;

 

(c)                                  the first day on which a majority of the
members of the board of directors of the Parent shall not constitute Continuing
Directors; or

 

(d)                                 the occurrence of a “change of control” or
analogous concept under any Specified Additional Debt documents.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental

 

5

--------------------------------------------------------------------------------


 

Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means February 1, 2017.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

 

“Collateral” means all property of the Credit Parties which is “Collateral” or
“Mortgaged Property” (as defined in each of the Mortgages or the Security
Agreement, as applicable) or similar terms used in the Security Documents.

 

“Commitment” means, for each Lender, the obligation of each Lender to advance to
Borrower and to participate in Letters of Credit in an aggregate amount set
opposite such Lender’s name on Schedule I as its Commitment, or if such Lender
has entered into any Assignment and Assumption, set forth for such Lender as its
Commitment in the Register, as such amount may be reduced pursuant to
Section 2.1(c); provided that, after the Maturity Date, the Commitment for each
Lender shall be zero.  The initial aggregate Commitment on the date hereof is
$1,000,000,000.

 

“Commitment Fee Rate” means the per annum commitment fee rate set forth on the
Pricing Grid applicable from time to time.  The Commitment Fee Rate shall change
when and as the relevant Utilization Level changes.

 

“Commitment Fees” means the fees required under Section 2.7(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Parent or such other Person as required by this
Agreement in substantially the same form as Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Total Debt” means, as of any date of determination, consolidated
Debt of the Parent and its Subsidiaries (or, for any date ending on or prior to
the Closing Date, the Borrower and its Subsidiaries as of such date) (other than
obligations under clauses (d), (e) (to the extent relating to earn-out
obligations that are not liabilities on the balance sheet in accordance with
GAAP and usual and customary purchase price adjustments), (g) and (k) (to the
extent in respect of obligations under clauses (d), (e) (to the extent relating
to earn-out

 

6

--------------------------------------------------------------------------------


 

obligations that are not liabilities on the balance sheet in accordance with
GAAP and usual and customary purchase price adjustments) and (g) of the
definition of “Debt”).

 

“Continuing Directors” means (a) the directors of the Parent on the Closing Date
and (b) each other director of the Parent if such other Person’s nomination for
election to the board of directors of the Parent is approved by at least 51% of
the then Continuing Directors.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

 

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.4(b).

 

“Covenant Cure Payment” has the meaning set forth in Section 7.7 hereof.

 

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranties, the Notices of Borrowing, the
Notices of Conversion, the Security Documents, the Fee Letter, and each other
agreement, instrument, or document executed by any Credit Party at any time in
connection with this Agreement.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one month period.

 

“Debt” means, for any Person, without duplication: (a) the face amount of all
indebtedness of such Person for borrowed money, including the face amount of any
letters of credit supporting the repayment of indebtedness for borrowed money
issued for the account of such Person; (b) to the extent not covered under
clause (a) above, obligations under letters of credit and agreements relating to
the issuance of letters of credit or acceptance financing, including Letters of
Credit; (c) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, or upon which interest payments are customarily made
(excluding surety bonds and utility bonds) valued at the face amount thereof;
(d) obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property or services (including, without
limitation, any contingent obligations or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person but excluding
accounts payable to trade creditors for goods or services and current operating
liabilities (other than for borrowed money) incurred in the ordinary course of
business and which are not more than 90 days past due, unless such payables are
being contested in good faith by appropriate proceedings and adequate reserves
for such items have been made in accordance with GAAP); (f) obligations of such
Person as lessee under Capital Leases and obligations of such Person in respect
of synthetic leases; (g) obligations of such Person under any Hedging
Arrangement; (h) all obligations of such Person to mandatorily purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other

 

7

--------------------------------------------------------------------------------


 

Person on a date certain or upon the occurrence of certain events or conditions
other than obligations, if any, to repurchase Equity Interests from employees
upon their termination of employment prior to the date that is 180 days after
the Maturity Date, valued at, in the case of redeemable preferred stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such stock plus accrued and unpaid dividends; (i) the Debt of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer, but only to the extent to which there is recourse
to such Person for the payment of such Debt; (j) any obligations of such Person
owing in connection with any volumetric or production prepayments;
(k) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above; and (l) indebtedness or obligations of others of
the kinds referred to in clauses (a) through (k) secured by any Lien on or in
respect of any Property of such Person.

 

“Debtor Relief Laws”  means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.8(a) or (b), and (b) in the case of any other Obligation
(other than Letter of Credit Fees), 2.00% plus the non-default rate applicable
to Base Rate Advances as provided in Section 2.8(a), and (c) in the case of
Letter of Credit Fees, a rate equal to the Applicable Margin for Eurodollar
Advances plus 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding

 

8

--------------------------------------------------------------------------------


 

obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender and each
Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“EBITDAX” means for the Parent and its Subsidiaries (or, for any four fiscal
quarter period that includes any fiscal quarter ending on or before December 31,
2016, the Borrower and its Subsidiaries as of such date), on a consolidated
basis for any period, the sum of (a) Net Income for such period, plus
(b) without duplication and to the extent deducted in determining such Net
Income (i) Interest Expense for such period, plus (ii) Income Tax Expense for
such period, plus (iii) depreciation, amortization, depletion and exploration
expenses for such period, plus (iv) non-cash charges resulting from
extraordinary, non-recurring events or circumstances for such period, plus
(v) non-cash charges resulting from any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP for such period and
non-cash charges resulting from the requirements of ASC 410, 718 and 815 for
such period, plus (vi) for any consecutive four-fiscal quarter period that
includes the fiscal quarter ending June 30, 2016 (the “Subject Quarter”),
one-time charges incurred during the Subject Quarter in connection with the MIU
Distribution, plus (vii) expenses incurred in connection with the consummation
of the Qualified IPO not to exceed $10,000,000 in the aggregate, minus (c) to
the extent included in determining Net Income, (i) non-cash income resulting
from extraordinary, non-recurring events or circumstances for such period and
(ii) all other non-cash items of income which were included in determining such
Net Income (including non-cash income resulting from the requirements of ASC
410, 718 and 815); provided that such EBITDAX shall be subject to pro forma
adjustments for permitted acquisitions and non-ordinary course asset sales
assuming that such transactions had occurred on the first day of the
determination period, which adjustments shall be made in a manner, and subject
to supporting documentation, set forth by the SEC in Regulation S-X or otherwise
acceptable to the Administrative Agent.  For the avoidance of doubt, EBITDAX
shall include realized gains and losses with respect to Hedging Arrangements in
connection with

 

9

--------------------------------------------------------------------------------


 

monthly settlements in the ordinary course of business, but shall not otherwise
include realized gains and losses in connection with early hedge unwinds or
terminations, and EBITDAX shall also not include unrealized marked-to-market
gains and losses with respect to Hedging Arrangements.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.7(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.7(b)(iii)).

 

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, or toxic substances, materials or wastes;
(d) the safety or health of employees; or (e) the manufacture, processing,
handling, transportation, distribution in commerce, use, storage or disposal of
hazardous, or toxic substances, materials or wastes.

 

10

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

 

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate.

 

“Eurodollar Base Rate” means the rate per annum (rounded upward to the nearest
whole multiple of 100th of 1%) equal to the ICEBA LIBOR as designated by
Reuters, for deposits in Dollars at 11:00 a.m.  (London, England time) two
Business Days before the first day of the applicable Interest Period and for a
period equal to such Interest Period; provided that if such rate that appears on
such screen or page shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; and provided further that, if such
quotation is not available for any reason, then Eurodollar Base Rate shall then
be the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
immediately available funds in the approximate amount of the Advances being
made, continued or Converted by the Lenders and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch (or
other branch or Affiliate of the Administrative Agent, or in the event that the
Administrative Agent does not have a London branch, the London branch of a
Lender chosen by the Administrative Agent) to major banks in the London or other
offshore inter-bank market for Dollars at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period).

 

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate = 

Eurodollar Base Rate

 

 

1.00 – Eurodollar Reserve Percentage

 

 

Where,

 

“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including

 

11

--------------------------------------------------------------------------------


 

Eurocurrency Liabilities.  The Eurodollar Rate for each outstanding Advance
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 7.1.

 

“Exchange Act” means the United States Securities and Exchange Act of 1934.

 

“Excluded Accounts” means (a) each account for which all or substantially all of
the deposits consist of amounts utilized to fund payroll, employee benefit or
tax obligations of the Parent and its Subsidiaries and (b) fiduciary accounts.

 

“Excluded Property” means, collectively, (a) any Excluded Contracts (as defined
in the Security Agreement), (b) any “intent to use” applications for trademark
or service mark registrations filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. §1051, unless and until an “Amendment to Allege Use” or a “Statement
of Use” under Section 1(c) or Section 1(d) of Lanham Act has been filed, solely
to the extent that such a grant of a security interest therein prior to such
filing would impair the validity or enforceability of any registration that
issues from such “intent to use” application, (c) any real property (other than
Oil and Gas Properties and other material real property that is integral to the
use of any Oil and Gas Properties), (d) vehicles, (e) Property owned by any
Credit Party on the date hereof or hereafter acquired that is subject to a Lien
that secures Purchase Money Debt or Capital Leases permitted to be incurred
pursuant to the provisions of this Agreement if the contract or other agreement
in which such Lien is granted (or the documentation providing for such Capital
Lease) expressly provides for (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Credit Party therein or
(ii) a breach or termination pursuant to the terms of, or a default under, any
such contract or agreement (other than, in any case, to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity), provided
however, that such Property shall not be Excluded Property at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied, and, to the extent severable, any portion of such Property that does
not result in any of the consequences specified herein shall not be Excluded
Property, and (f) assets to which the granting or perfecting a security interest
would violate any applicable law.

 

“Excluded Swap Obligations” means, with respect to any Credit Party other than
the Borrower, any Swap Obligation if, and to the extent that, all or a portion
of the guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Credit Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Credit Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

12

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Recipient with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Recipient
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.14) or (ii) such Recipient
changes its lending office, except in each case to the extent that, pursuant to
Section 2.13, amounts with respect to such Taxes were payable either to such
Recipient’s assignor immediately before such Recipient became a party hereto or
to such Recipient immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.13(g) or
(h) and (d) any Taxes imposed under FATCA.

 

“Existing Advances” has the meaning given in Section 2.1(d).

 

“Existing Credit Agreement” has the meaning given in the recitals.

 

“Existing Letters of Credit” has the meaning given in Section 2.1(d).

 

“Extraordinary Receipts” means (a) with respect to any Asset Sale, all cash and
Liquid Investments received by a Credit Party from such Asset Sale after payment
of, or provision for, all reasonably estimated cash taxes attributable to such
Asset Sale and payable by such Credit Party (and, in the case of a Credit Party
that is treated as a disregarded entity or partnership for U.S. federal income
tax purposes, reasonably estimated cash taxes payable by such Credit Party’s
direct or indirect owners), and other reasonable out of pocket fees and expenses
actually incurred by such Credit Party directly in connection with such Asset
Sale, (b) with respect to any settlement or litigation proceeding, the proceeds
of such settlement or litigation proceeding after payment of all out of pocket
fees and expenses actually incurred in connection with such settlement or
proceeding, (c) with respect to any Casualty Event (other than a Casualty Event
of any Oil and Gas Properties or other property integral to any Oil and Gas
Properties, so long as such proceeds are reinvested by the applicable Credit
Party), the insurance proceeds or award or other compensation as a result of a
Casualty Event after payment of all out of pocket fees and expenses actually
incurred by the applicable Credit Party to receive such proceeds, and (d) with
respect to any novation, assignment, unwinding, termination, or amendment of any
hedge position or any other Hedging Arrangement, the sum of the cash and Liquid
Investments received by any Credit Party in connection with such transaction
after giving effect to any netting agreements.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation

 

13

--------------------------------------------------------------------------------


 

of such Sections of the Code, to the extent substantially comparable and not
materially more onerous to comply with, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Fee Letter” means that certain Engagement Letter dated as of December 23, 2016
among the Borrower, Administrative Agent and the Lead Arranger.

 

“Forecasted Production” means the projected production of oil or gas or natural
gas liquids (measured by volume unit or BTU equivalent, not sales price) for the
term of the contracts or a particular month, as applicable, from Oil and Gas
Properties owned by a Credit Party which are located in or offshore of the
United States, as reasonably approved by the Administrative Agent.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit
Obligations with respect to Letters of Credit issued by the Issuing Lender other
than Letter of Credit Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

 

“Governmental Authority” means, with respect to any Person, the government of
the United States of America or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, bureau, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national

 

14

--------------------------------------------------------------------------------


 

bodies such as the European Union or the European Central Bank) having
jurisdiction over such Person.

 

“Guarantors” means (a) the Parent, (b) the Subsidiaries of the Parent (other
than the Borrower) listed on Schedule 4.11, (c) each other Subsidiary of the
Parent (other than the Borrower) from time to time, and (d) any other Person
that becomes a guarantor of all or a portion of the Obligations and which has
entered into either a joinder agreement substantially in the form attached to
the Guaranty or a new Guaranty.

 

“Guaranty” means the Amended and Restated Guaranty Agreement executed in
substantially the same form as Exhibit C.

 

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

 

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

“Hedge Event” means any novation, assignment, unwind, early termination or
amendment to any Hedging Arrangement, or the entering into of any transaction
that has the net effect of offsetting or unwinding any Hedging Arrangement.

 

“Hedging Arrangement” means a hedge, call, put, swap, collar, floor, cap,
option, swaption, forward sale or purchase or other similar contract or similar
arrangement (including any obligations to purchase or sell any commodity or
security at a future date for a specific price) which is entered into to reduce
or eliminate or otherwise protect against the risk of fluctuations in prices or
rates, including interest rates, foreign exchange rates, commodity prices and
securities prices.

 

“Hydrocarbon Hedge Agreement” means a Hedging Arrangement related to the price
of Hydrocarbons.

 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

“ICEBA LIBOR” means the London interbank offered rate as set by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Association is no longer making a London interbank offered rate available).

 

15

--------------------------------------------------------------------------------


 

“Income Tax Expense” means for Parent and its Subsidiaries (or, for any period
that includes any fiscal quarter ending on or before December 31, 2016, the
Borrower and its Subsidiaries as of such date), on a consolidated basis for any
period, all state and federal franchise or income taxes paid or due to be paid
during such period.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Independent Engineer” means Ryder Scott Company, L.P., or any other engineering
firm acceptable to the Administrative Agent.

 

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent, in its reasonable discretion prepared
by an Independent Engineer, addressed to the Administrative Agent and the
Lenders with respect to the Oil and Gas Properties (other than any net profit
interests) owned by any Credit Party (or to be acquired by a Credit Party) which
are or are to be included in the Borrowing Base, which report shall (a) specify
the location, quantity, and type of the estimated Proven Reserves attributable
to such Oil and Gas Properties, (b) contain a projection of the rate of
production of such Oil and Gas Properties, (c) contain an estimate of the net
operating revenues to be derived from the production and sale of Hydrocarbons
from such Proven Reserves based on product price and cost escalation assumptions
specified by the Administrative Agent and the Lenders, and (d) contain such
other information as is customarily obtained from and provided in such reports
or is otherwise reasonably requested by the Administrative Agent or any Lender.

 

“Interest Expense” means, for the Parent and its Subsidiaries (or, for any
period that includes any fiscal quarter ending on or before December 31, 2016,
the Borrower and its Subsidiaries as of such date), on a consolidated basis for
any period, total cash interest expense, letter of credit fees and other fees
and expenses incurred by such Persons in connection with any Debt (including,
but not limited to, Debt under this Agreement) for such period, whether paid or
accrued (including interest expense attributable to Capital Leases), including,
without limitation, all commissions, discounts, and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, fees owed
with respect to the Borrowings, and net costs under Hedging Arrangements entered
into addressing interest rates, all as determined in conformity with GAAP.

 

“Interest Hedge Agreement” means a Hedging Arrangement between the Borrower or
another Credit Party and one or more financial institutions providing for the
exchange of nominal interest obligations between the Borrower or such other
Credit Party and such financial institution or the cap of the interest rate on
any Debt of the Borrower or such other Credit Party.

 

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.4.  The

 

16

--------------------------------------------------------------------------------


 

duration of each such Interest Period shall be one, two, three, or six months,
in each case as the Borrower may select, provided that:

 

(a)                                 Interest Periods commencing on the same date
for Advances comprising part of the same Borrowing shall be of the same
duration;

 

(b)                                 whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day;

 

(c)                                  any Interest Period which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month in which it
would have ended if there were a numerically corresponding day in such calendar
month; and

 

(d)                                 the Borrower may not select any Interest
Period for any Advance which ends after the Maturity Date.

 

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent, in its reasonable discretion prepared by the
Borrower and certified by a Responsible Officer of the Borrower, addressed to
the Administrative Agent and the Lenders with respect to the Oil and Gas
Properties (other than net profit interests) owned by any Credit Party (or to be
acquired by a Credit Party) which are or are to be included in the Borrowing
Base, which report shall (a) specify the location, quantity, and type of the
estimated Proven Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product prices and cost escalation assumptions specified by the Administrative
Agent, and (d) contain such other information as is customarily obtained from
and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means Wells Fargo in its capacity as a Lender that issues
Letters of Credit for the account of any Credit Party pursuant to the terms of
this Agreement.

 

“Lead Arranger”  Wells Fargo Securities, LLC.

 

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of

 

17

--------------------------------------------------------------------------------


 

any license or permit issued by, any Governmental Authority, including, but not
limited to, Regulations T, U and X.

 

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.14 and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Assumption, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued or deemed issued by
the Issuing Lender for the account of a Credit Party pursuant to the terms of
this Agreement, in such form as may be agreed by the Borrower and the Issuing
Lender.

 

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit which has been executed by
the Borrower and accepted by such Issuing Lender in connection with the issuance
of a Letter of Credit.

 

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

 

“Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower’s payment
obligations under drawn Letters of Credit.

 

“Letter of Credit Fees” means fees payable pursuant to Section 2.7(b)(i).

 

“Letter of Credit Maximum Amount” means $15,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

 

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

 

“Leverage Ratio” means, as of the end of each fiscal quarter, the ratio of
(a) the Consolidated Total Debt as of the last day of such fiscal quarter to
(b) EBITDAX for the four-fiscal quarter period then ended.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

 

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and

 

18

--------------------------------------------------------------------------------


 

credit of the United States of America; (b) commercial paper issued by (i) any
Lender or any Affiliate of any Lender or (ii) any commercial banking
institutions or corporations rated at least P-1 by Moody’s or A-1 by S&P;
(c) certificates of deposit, time deposits, and bankers’ acceptances issued by
(i) any of the Lenders or (ii) any other commercial banking institution which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $250,000,000 and rated Aa by Moody’s or
AA by S&P; (d) repurchase agreements which are entered into with any of the
Lenders or any major money center banks included in the commercial banking
institutions described in clause (c) and which are secured by readily marketable
direct full faith and credit obligations of the government of the United States
of America or any agency thereof; (e) investments in any money market fund which
holds investments substantially of the type described in the foregoing clauses
(a) through (d); (f) readily and immediately available cash held in any money
market account maintained with any Lender; provided that, such money market
accounts and the funds therein shall be unencumbered and free and clear of all
Liens and other third party rights other than a Lien in favor of the
Administrative Agent pursuant to the Security Documents and Liens imposed by
statutory law to the extent such Liens are permitted hereunder; and (g) other
investments made through the Administrative Agent or its Affiliates and approved
by the Administrative Agent; provided that all the Liquid Investments described
in clauses (a) through (d) above shall have maturities of not more than 365 days
from the date of issue.

 

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Borrower dated as of February 1, 2017, as amended or otherwise
modified in accordance with the Credit Documents.

 

“Majority Lenders” means (a) at any time when there are three or more Lenders,
two or more Lenders holding at least 51% of the aggregate Maximum Exposure
Amount, (b) at any time when there are two or fewer Lenders, 100% of the
Lenders, and (c) at any time when there is only one Lender, such Lender;
provided that, if there are two or more Lenders, the Commitment of, and the
portion of the Advances and Letter of Credit Exposure held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Majority Lenders unless all Lenders are Defaulting Lenders.

 

“Material Adverse Change” means a material adverse change (a) in the business,
assets (including Oil and Gas Properties), condition (financial or otherwise),
or operations of the Parent and the other Credit Parties, taken as a whole;
(b) on the Credit Parties’ ability, as a whole, to perform their obligations
under this Agreement or any other Credit Document; (c) in any right or remedy of
any Secured Party under any Credit Document; or (d) on the validity or
enforceability of this Agreement or any of the other Credit Documents.

 

“Maturity Date” means the earlier of (a) February 1, 2022 and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(c) or Article 7.

 

“Maximum Exposure Amount” means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Note held by such Lender at such time, (with the
aggregate amount of such Lender’s risk participation and funded participation in
the Letter of Credit Exposure (including

 

19

--------------------------------------------------------------------------------


 

any such Letter of Credit Exposure that has been reallocated pursuant to
Section 2.16) being deemed as unpaid principal under such Lender’s Note).

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in its sole
discretion.

 

“MIU Distribution” means the distribution of cash and securities to certain
holders of “Management Incentive Units” (as defined in that certain Limited
Liability Company Agreement of the Borrower dated as of April 3, 2013) funded
through a capital call from the Borrower’s equity holders as of the date of such
distribution as further described in, and permitted pursuant to, that certain
Amendment No. 3 and Agreement dated as of September 30, 2016 with respect to the
Existing Credit Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

 

“Mortgage” means each mortgage or deed of trust in substantially the same form
as Exhibit D, or other form reasonably acceptable to the Administrative Agent,
executed by any Credit Party to secure all or a portion of the Secured
Obligations.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

 

“Net Cash Proceeds” means, with respect to the sale or issuance of any capital
stock or other Equity Interest by a Credit Party, the excess of (i) the sum of
the cash and Liquid Investments received in connection with such sale or
issuance over (ii) the underwriting discounts and commissions, and other
out-of-pocket fees and expenses, incurred by such Credit Party in connection
with such sale or issuance.

 

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net cash or non-cash gain or loss during such period
arising from the sale, exchange, retirement or other disposition of capital
assets (such term to include all fixed assets and all securities) other than in
the ordinary course of business, and (ii) any write-up or write-down of assets
and (b) the cumulative effect of any change in GAAP.

 

“Non-Consenting Lender” means any Lender that does not approve (i) any consent,
waiver or amendment that (A) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.3, and (B) has been
approved by the Majority Lenders, or (ii) any redetermination of the Borrowing
Base which has been approved by the Super-Majority Lenders.

 

20

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note of the Borrower payable to a Lender or its
registered assigns in the amount of such Lender’s Commitment, in substantially
the same form as Exhibit E, evidencing indebtedness of the Borrower to such
Lender resulting from Advances owing to such Lender.

 

“Notice of Borrowing” means a Notice of Borrowing signed by the Borrower in
substantially the same form as Exhibit F.

 

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit G.

 

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Issuing Lender or the
Administrative Agent under this Agreement and the Credit Documents, including,
the Letter of Credit Obligations, and any increases, extensions, and
rearrangements of those obligations under any amendments, supplements, and other
modifications of the documents and agreements creating those obligations.

 

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, term assignments of Leases, non-participating royalty
interests, farm-outs, royalties, overriding royalties, net profit interests,
carried interests, production payments and similar mineral interests, and all
unsevered and unextracted Hydrocarbons in, under, or attributable to such oil
and gas Properties and interests.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(b)).

 

“Parent” has the meaning given in the opening paragraph.

 

“Participant” has the meaning set forth in Section 10.7(d).

 

“Participant Register” has the meaning set forth in Section 10.7(d).

 

21

--------------------------------------------------------------------------------


 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Payment in Full of Obligations” means: (a) the termination of this Agreement,
(b) the payment in full of the Obligations (other than contingent
indemnification and expense reimbursement obligations that are, in each case,
not then due and owing), (c) the termination and return of all Letters of Credit
(other than Letters of Credit that are Cash Collateralized or as to which
arrangements satisfactory to the Issuing Lender in its sole discretion have been
made), (d) the termination or novation of all Hedging Arrangements with a Swap
Counterparty and payment in full of all amounts owing thereunder (other than
Hedging Arrangements as to which arrangements satisfactory to the Swap
Counterparty in its sole discretion have been made), (e) the termination in full
of the Commitments, and (f) the termination and payment in full of all Banking
Services Obligations (other than with respect to Banking Services as to which
arrangements satisfactory to the Banking Services Provider in its sole
discretion have been made).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“PDP Reserves” means the Proven Reserves which are categorized as both
“developed” and “producing” under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the Administrative Agent.

 

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

 

“Permitted Debt” has the meaning set forth in Section 6.1.

 

“Permitted Investments” has the meaning set forth in Section 6.3.

 

“Permitted Liens” has the meaning set forth in Section 6.2.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

 

“Pledge Agreement” means the Amended and Restated Pledge Agreement substantially
in the form of Exhibit H.

 

“Pricing Grid” means the pricing information set forth in Schedule II.

 

22

--------------------------------------------------------------------------------


 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in San Francisco as its
prime rate, which rate may not be the lowest rate of interest charged by such
Lender to its customers.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person, including but not limited to,
Oil and Gas Properties and Hedging Arrangements.

 

“Pro Rata Share” means, at any time with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments at such time, or (ii) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Advances at such time to the total aggregate outstanding Advances at
such time.

 

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).

 

“Purchase Money Debt”  means Debt, the proceeds of which are used to finance (or
refinance) the acquisition, construction, or improvement of inventory, equipment
or other Property in the ordinary course of business; provided, however, that
such Debt is incurred no later than 120 days after such acquisition or the
completion of such construction or improvement.

 

“PV10” means estimated future net revenue, discounted at a rate of 10% per
annum, after income Taxes and with no price or cost escalation or de-escalation
in accordance with guidelines promulgated by the SEC, using the Administrative
Agent’s price deck.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified IPO” means an offer and sale of Equity Interests of the Parent
occurring on or before March 5, 2017, generating (individually or in the
aggregate together with any other public offering) gross proceeds equal to or
greater than $300.0 million, in an underwritten public offering for cash
pursuant to a registration statement that has been declared effective by the SEC
pursuant to the Securities Act (other than a registration statement on Form S-4
or Form S-8 or otherwise relating to Equity Interests of the Parent issuable
under any employee benefit plan), whether alone or in connection with a
secondary public offering, by a reputable nationally recognized investment bank
pursuant to which the Equity Interests of the Parent will be listed on the
Nasdaq National Market or The New York Stock Exchange.

 

23

--------------------------------------------------------------------------------


 

“Quantum Group” means Q-Jagged Peak Energy Investment Partners, LLC and its
Affiliates.

 

“Quarterly Redetermination” has the meaning assigned to such term in
Section 2.2(c).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the
Issuing Lender, as applicable.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

 

“Register” has the meaning set forth in Section 10.7(c).

 

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.  Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Replacement Hedging Contract” means any Hedging Arrangement entered into by the
end of the Business Day immediately succeeding the day on which a Hedge Event
occurs.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

 

“Required Lenders” means (a) at any time when there are three or more Lenders,
Lenders holding at least 66 2/3% of the aggregate Maximum Exposure Amount,
(b) at any time when there are two or fewer Lenders, 100% of the Lenders and
(c) at any time when there is only one Lender, such Lender; provided that, if
there are two or more Lenders, the Commitment of, and the portion of the
Advances and Letter of Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders unless all Lenders are Defaulting Lenders.

 

“Reserve Report Certificate” has the meaning set forth in Section 5.2(c)(iii).

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

24

--------------------------------------------------------------------------------


 

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer or Vice President, (b) with respect to any
Person that is a limited liability company, if such Person has officers, then
such Person’s Chief Executive Officer, President, Chief Financial Officer, Chief
Operating Officer or Vice President, and if such Person is managed by members,
then a Responsible Officer of such Person’s managing member, and if such Person
is managed by managers, then a manager (if such manager is an individual) or a
Responsible Officer of such manager (if such manager is an entity), and (c) with
respect to any Person that is a general partnership, limited partnership or a
limited liability partnership, a Responsible Officer of such Person’s general
partner or partners. Unless expressly provided otherwise, all references herein
and in any other Credit Documents to any “Responsible Officer” means a
Responsible Officer of the Borrower.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, Subordinated Debt of such Person; provided
that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common Equity Interests of such Person or
warrants, options or other rights to purchase such Equity Interests.

 

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

 

“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered the Office of Foreign Assets Control of the United States
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing subsections (a) or (b).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.

 

25

--------------------------------------------------------------------------------


 

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements; provided, however that “Secured
Obligations” shall not include the Excluded Swap Obligations.

 

“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Swap Counterparties and Banking Service Providers.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security Agreement” means the Amended and Restated Security Agreement among the
Credit Parties and the Administrative Agent in substantially the same form as
Exhibit I.

 

“Security Documents” means, collectively, the Mortgages, Security Agreement, the
Pledge Agreement, the Transfer Letters and any and all other instruments,
documents or agreements, including Account Control Agreements, now or hereafter
executed by any Credit Party or any other Person to secure the Secured
Obligations.

 

“Semi-Annual Redetermination” has the meaning assigned to such term in
Section 2.2(b).

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.2(e).

 

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.

 

“Specified Additional Debt” means any unsecured Debt incurred after the Closing
Date and any refinancing of such Debt; provided that any such Debt may be
refinanced only to the extent that the aggregate principal amount of such
refinancing Debt does not result in an increase in the principal amount thereof
plus amounts to fund any original issue discount or upfront fees relating
thereto plus amounts to fund accrued interest, fees, expenses and premiums;
provided further that such Debt does not: (i) prohibit the repayment or
prepayment of any Obligations, (ii) have a maturity date that is on or earlier
than the date six months after the Maturity Date, (iii) have any sinking fund
payments, scheduled principal payments, or mandatory redemption obligations
(other than customary redemption provisions in connection with changes in
control that also constitute an Event of Default hereunder or certain asset
dispositions) that are due on or

 

26

--------------------------------------------------------------------------------


 

prior to the date six months after the Maturity Date, or (iv) impose
representations, warranties, covenants, conditions, mandatory prepayments,
events of default, remedies or other provisions similar to the foregoing that,
taken as a whole, are materially more restrictive or burdensome than the
comparable terms and provisions of this Agreement.

 

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder.  Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Parent.

 

“Subordinated Debt” means Debt of any Credit Party to any Person, the payment of
principal, interest, fees and other amounts in respect of which has been
explicitly subordinated to the payment of the Obligations on terms acceptable to
the Administrative Agent in its sole discretion.

 

“Super-Majority Lenders” means (a) at any time when there are three or more
Lenders, Lenders holding at least 80% or more of the aggregate Maximum Exposure
Amount, (b) if two or fewer Lenders exist, then 100% of the Lenders, and (c) at
any time when there is only one Lender, such Lender; provided that, if there are
two or more Lenders, the Commitment of, and the portion of the Advances and
Letter of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super-Majority Lenders unless
all Lenders are Defaulting Lenders.

 

“Swap Counterparty” a Person who (a) is a Lender or Affiliate of a Lender on the
Closing Date and is a counterparty to a Hedging Arrangement with a Credit Party,
which Hedging Arrangement was in effect on the Closing Date, or (b) was a Lender
or an Affiliate of a Lender at the time it entered into a Hedging Arrangement
with a Credit Party as permitted by the terms of this Agreement; provided that
(i) when any Swap Counterparty assigns or otherwise transfers any interest held
by it under any Hedging Arrangement to any other Person pursuant to the terms of
such agreement, the obligations thereunder shall be secured by Liens under the
Credit Documents only if such assignee or transferee is also then a Lender or an
Affiliate of a Lender and (ii) if a Swap Counterparty ceases to be a Lender
hereunder or an Affiliate of a Lender hereunder, obligations owing to such Swap
Counterparty shall be secured by Liens under the Credit Documents only to the
extent such obligations arise from transactions under such individual Hedging
Arrangements (and not the Master Agreement between such parties) entered into
prior to the Closing Date or at the time such Swap Counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder, without giving effect to any
extension, increases, or modifications thereof which are made after such Swap
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder.

 

27

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Credit Party other than the
Borrower, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Parent or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

 

“Transactions” means, collectively, (a) the initial borrowings and other
extensions of credit under this Agreement and (b) the payment of fees,
commissions and expenses in connection with each of the foregoing.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

 

“Type” has the meaning set forth in Section 1.4.

 

“Unused Commitment Amount” means, with respect to a Lender at any time, the
lesser of (a) such Lender’s Commitment at such time and (b) such Lender’s Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.13(g)(ii)(B)(iii).

 

“Utilization” means the percentage obtained by dividing (a) the outstanding
principal amount of the Advances and the Letter of Credit Exposure at such time
by (b) the lesser of the Commitments and the Borrowing Base at such time.

 

“Utilization Level” means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule II,
which is at any time of its determination based on the Utilization.

 

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such

 

28

--------------------------------------------------------------------------------


 

corporation (irrespective of whether at the time stock of any other class or
classes shall have or might have special voting power or rights by reason of the
happening of any contingency), (b) with respect to any partnership, any
partnership interest or other ownership interest having general voting power to
elect the general partner or other management of the partnership or other
Person, and (c) with respect to any limited liability company, membership
certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2            Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

 

Section 1.3            Accounting Terms; Changes in GAAP.

 

(a)           All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP applied on a consistent basis with
those applied in the preparation of the financial statements of the Borrower
delivered to the Administrative Agent for the fiscal year ended December 31,
2015 other than such changes that have been disclosed to the Administrative
Agent on the next date on which financial statements are required to be
delivered to the Administrative Agent under Section 5.2.

 

(b)           Unless otherwise indicated, all financial statements of the
Parent, all calculations for compliance with covenants in this Agreement, and
all calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the consolidated accounts of the Parent and its
Subsidiaries (or, for any four fiscal quarter period that includes the fiscal
quarter ending December 31, 2016, the Borrower and its Subsidiaries as of such
date) in accordance with GAAP and consistent with the principles of
consolidation applied in preparing the financial statements referred to in
Section 4.4 other than such changes have been disclosed to the Administrative
Agent on the next date on which financial statements are required to be
delivered to the Administrative Agent under Section 5.2.

 

(c)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and either
the Borrower or the Majority Lenders shall so request, the Administrative Agent,
the Lenders, the Parent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Majority Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Parent (or for any four fiscal quarter period that includes the fiscal quarter
ending December 31, 2016, the Borrower) shall

 

29

--------------------------------------------------------------------------------


 

provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

Section 1.4            Types of Advances.  Advances are distinguished by
“Type”.  The “Type” of an Advance refers to the determination of whether such
Advance is a Base Rate Advance or a Eurodollar Advance.

 

Section 1.5            Miscellaneous.  Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified.  All
references to instruments, documents, contracts, and agreements (including this
Agreement) are references to such instruments, documents, contracts, and
agreements as the same may be amended, restated, supplemented, or otherwise
modified from time to time, unless otherwise specified and shall include all
schedules and exhibits thereto unless otherwise specified.  Any reference herein
to any law shall be construed as referring to such law as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time. 
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained herein).  The
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term “including” means “including,
without limitation,”.  Paragraph headings have been inserted in this Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

ARTICLE 2
CREDIT FACILITIES

 

Section 2.1            Commitment for Advances.

 

(a)           Advances.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances to the Borrower from
time to time on any Business Day during the Availability Period in an amount for
each Lender not to exceed such Lender’s Unused Commitment Amount.  Each
Borrowing shall, (A) if comprised of Base Rate Advances, be in an aggregate
amount not less than $1,000,000 and in integral multiples of $100,000 in excess
thereof, (B) if comprised of Eurodollar Advances, be in an aggregate amount not
less than $1,000,000 and in integral multiples of $100,000 in excess thereof,
and (C) in each case shall consist of Advances of the same Type made on the same
day by the Lenders ratably according to their respective Commitments.  Within
the limits of each Lender’s Commitment, and subject to the terms of this
Agreement, the Borrower may from time to time borrow, prepay pursuant to
Section 2.5, and reborrow under this Section 2.1.

 

(b)           Notes.  The indebtedness of the Borrower to each Lender resulting
from Advances owing to such Lender shall be evidenced by a Note payable to such
Lender or its registered assigns if requested by such Lender or its registered
assigns.

 

30

--------------------------------------------------------------------------------


 

(c)           Reduction of the Commitments.  The Borrower shall have the right,
upon at least two Business Days’ irrevocable notice to the Administrative Agent,
to terminate in whole or reduce in part the unused portion of the Commitments;
provided that each partial reduction shall be in a minimum amount of $3,000,000
and in integral multiples of $1,000,000 in excess thereof.  Any reduction or
termination of the Commitments pursuant to this Section 2.1(c) shall be applied
ratably to each Lender’s Commitment and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments, and the applicable Commitment Fees
shall thereafter be computed on the basis of the Commitments, as so reduced.

 

(d)           Existing Advances and Secured Obligations. The parties hereto
acknowledge and agree that, effective as of the Closing Date, all outstanding
“Advances” and “Letters of Credit” (each as defined in the Existing Credit
Agreement) (as used herein, the “Existing Advances” and the “Existing Letters of
Credit”) and other “Secured Obligations” (as defined in, and under, the Existing
Credit Agreement) immediately prior to the effectiveness of this Agreement,
shall remain outstanding pursuant to the terms and conditions set forth herein. 
Such “Advances,” “Letters of Credit,” and other “Secured Obligations” under the
Existing Credit Agreement shall be renewed, extended, modified, as Advances,
Letters of Credit or other Secured Obligations outstanding under and pursuant to
the terms of this Agreement and the other Credit Documents.

 

Section 2.2            Borrowing Base.

 

(a)           Borrowing Base.  The Borrowing Base in effect as of the Closing
Date has been set by the Administrative Agent and the Lenders and acknowledged
by the Borrower as $180,000,000. Such Borrowing Base shall remain in effect
until the next redetermination or reduction made pursuant to this Section 2.2. 
The Borrowing Base shall be determined in accordance with the standards set
forth in Section 2.2(f) and is subject to periodic redetermination pursuant to
Sections 2.2(b), 2.2(c) and 2.2(e) and reductions pursuant to Section 2.2(g) and
Section 2.2(h).

 

(b)           Semi-Annual Redeterminations.

 

The Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.2(b) (a “Semi-Annual Redetermination”).  Each Semi-Annual
Redetermination shall be effectuated as follows:

 

(i)            The Borrower shall deliver to the Administrative Agent, on or
before each March 1 (or such date shortly thereafter as is reasonably acceptable
to the Administrative Agent), beginning March 1, 2017, an Independent
Engineering Report dated effective as of the immediately preceding January 1 (or
dated effective as of such later date (but in any event, no later than March 1)
reasonably acceptable to the Administrative Agent) and such other information as
may be reasonably requested by the Administrative Agent or any Lender with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base.  The Administrative Agent shall promptly, and in any event
within 15 days after the Administrative Agent and the Lenders’ receipt of such
Independent Engineering Report and other information, deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base (for
purposes of this subsection, the “Proposed Borrowing Base”).  After having
received notice of such

 

31

--------------------------------------------------------------------------------


 

proposal, the Lenders shall have 15 days to agree or disagree in writing with
the Proposed Borrowing Base.  If at the end of the 15 days, any Lender has not
communicated its approval or disapproval to the Administrative Agent, such
silence shall be deemed to be a disapproval of the Proposed Borrowing Base.  If
at the end of such 15 days, the Required Lenders (or all of the Lenders if the
Borrowing Base is to be increased) have approved the Proposed Borrowing Base,
then the Proposed Borrowing Base shall become the redetermined Borrowing Base,
effective on or about April 1 of each year.  To the extent that within such 15
day period the Administrative Agent has not received the requisite number of
approvals from the Lenders, the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to all of the Lenders, in
the case of an increase in the Borrowing Base, or the Required Lenders, in the
case of a decrease or maintenance of the Borrowing Base, and such amount shall
become the new Borrowing Base, effective on or about April 1 of each year. 
After a redetermined Borrowing Base is approved by the Required Lenders or all
of the Lenders, as applicable, the Administrative Agent shall notify the
Borrower of the amount of the redetermined Borrowing Base.

 

(ii)           The Borrower shall deliver to the Administrative Agent, on or
before each September 1 (or such date shortly thereafter as is reasonably
acceptable to the Administrative Agent), beginning September 1, 2017, an
Internal Engineering Report dated effective as of the immediately preceding
July 1 (or dated effective as of such later date (but in any event, no later
than September 1) reasonably acceptable to the Administrative Agent), prepared
in accordance with the procedures in the Independent Engineering Report
effective as of the immediately preceding January 1 (or dated effective as of
such later date agreed to by the Administrative Agent pursuant to
Section 2.2(b)(i)) and such other information as may be reasonably requested by
the Administrative Agent or any Lender with respect to the Oil and Gas
Properties included or to be included in the Borrowing Base.  The Administrative
Agent shall promptly, and in any event within 15 days after the Administrative
Agent and the Lenders’ receipt of such Internal Engineering Report and other
information, deliver to each Lender the Administrative Agent’s recommendation
for the redetermined Borrowing Base (for purposes of this subsection, the
“Proposed Borrowing Base”).  After having received notice of such proposal, the
Lenders shall have 15 days to agree or disagree in writing with the Proposed
Borrowing Base.  If at the end of the 15 days, any Lender has not communicated
its approval or disapproval to the Administrative Agent, such silence shall be
deemed to be a disapproval of the Proposed Borrowing Base.  If at the end of
such 15 days, the Required Lenders (or all of the Lenders if the Borrowing Base
is to be increased) have approved the Proposed Borrowing Base, then the Proposed
Borrowing Base shall become the redetermined Borrowing Base, effective on or
about October 1 of each year.  To the extent that within such 15 day period the
Administrative Agent has not received the requisite number of approvals from the
Lenders, the Administrative Agent shall poll the Lenders to ascertain the
highest Borrowing Base then acceptable to all of the Lenders, in the case of an
increase in the Borrowing Base, or the Required Lenders, in the case of a
decrease or maintenance of the Borrowing Base, and such amount shall become the
new Borrowing Base, effective on or about October 1 of each year.  After a
redetermined Borrowing Base is approved by the Required Lenders or all of the
Lenders, as applicable, the Administrative Agent shall notify the Borrower of
the amount of the redetermined Borrowing Base.

 

32

--------------------------------------------------------------------------------


 

(iii)          In the event that the Borrower does not furnish to the
Administrative Agent and the Lenders the Independent Engineering
Report, Internal Engineering Report or other information specified in clauses
(i) and (ii) above by the date specified therein, the Administrative Agent and
the Lenders may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion, with
notice of such redetermination promptly provided to the Borrower in writing. 
Upon receipt by the Administrative Agent of the relevant Independent Engineering
Report, Internal Engineering Report, or other information, as applicable, the
Administrative Agent and the Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section 2.2.

 

(iv)          Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that,
unless otherwise disclosed to the Administrative Agent prior to or at the time
of the delivery of such Engineering Report, (A) the Credit Parties, own the Oil
and Gas Properties specified therein free and clear of any Liens (except
Permitted Liens), (B) on and as of the date of such Engineering Report each Oil
and Gas Property identified as PDP Reserves therein was developed for oil and
gas, and the wells pertaining to such Oil and Gas Properties that are described
therein as producing wells (“Wells”), were each producing oil and/or gas in
paying quantities, except for Wells that were utilized as water or gas injection
wells, carbon dioxide wells or as water disposal wells (each as noted in such
Engineering Report), (C) the descriptions of quantum and nature of the record
title interests of the Credit Parties, set forth in such Engineering Report
include the entire record title interests of the Credit Parties in such Oil and
Gas Properties, are complete and accurate in all respects, and take into account
all Permitted Liens, (D) there are no “back-in”, “reversionary” or “carried”
interests held by third parties which could reduce the interests of the Credit
Parties in such Oil and Gas Properties except as set forth in, or otherwise
accounted for in, the Engineering Report, (E) no operating or other agreement to
which any Credit Party is a party or by which any Credit Party is bound
affecting any part of such Oil and Gas Properties requires any Credit Party to
bear any of the costs relating to such Oil and Gas Properties greater than the
record title interest of any Credit Party in such portion of such Oil and Gas
Properties as set forth in such Engineering Report, except in the event any
Credit Party is obligated under an operating agreement to assume a portion of a
defaulting party’s share of costs, and (F) the Credit Parties’ ownership of the
Hydrocarbons and the undivided interests in the Oil and Gas Properties as
specified in such Engineering Report (i) will, after giving full effect to all
Permitted Liens, afford the Credit Parties not less than those net interests
(expressed as a fraction, percentage or decimal) in the production from or which
is allocated to such Hydrocarbons specified as net revenue interest in such
Engineering Report and (ii) will cause the Credit Parties to bear not more than
that portion (expressed as a fraction, percentage or decimal), specified as
working interest in such Engineering Report, of the costs of drilling,
developing and operating the wells identified in such Engineering Report or
identified in the exhibits to the Mortgages encumbering such Oil and Gas
Properties (except for any increases in working interest with a corresponding
increase in the net revenue interest in such Oil and Gas Property).

 

33

--------------------------------------------------------------------------------


 

(c)                                  Quarterly Redeterminations.

 

(i)                                     In addition to the Semi-Annual
Redeterminations, the Borrower may elect to cause the Borrowing Base to be
redetermined between Semi-Annual Redeterminations (a “Quarterly
Redetermination”) in accordance with this Section 2.2(c), provided, that the
Borrower shall request such Quarterly Redetermination by notifying the
Administrative Agent and the Lenders concurrent with the delivery of the
applicable Engineering Report in connection with the Semi-Annual Redetermination
immediately preceding the applicable Quarterly Redetermination that it requests
a Quarterly Redetermination be conducted prior to the next Semi-Annual
Redetermination.  Each such Quarterly Redetermination and Semi-Annual
Redetermination shall be referred to herein as a (“Scheduled Redetermination).

 

(ii)                                  Each requested January 1 Quarterly
Redetermination shall be effectuated as follows. The Borrower shall deliver to
the Administrative Agent on or before the applicable December 1 (or such date
shortly thereafter as is reasonably acceptable to the Administrative Agent), an
Internal Engineering Report effective as of a date that is no later than
October 1 (or dated effective as of such later date reasonably acceptable to the
Administrative Agent), prepared in accordance with the procedures in the
Independent Engineering Report effective as of the immediately preceding
January 1 and such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base.  The Administrative Agent
shall promptly, and in any event within 15 days after the Administrative Agent
and the Lenders’ receipt of such Internal Engineering Report and other
information, deliver to each Lender the Administrative Agent’s recommendation
for the redetermined Borrowing Base (for purposes of this subsection, the
“Proposed Borrowing Base”).  After having received notice of such proposal, the
Lenders shall have 15 days to agree or disagree in writing with the Proposed
Borrowing Base.  If at the end of the 15 days, any Lender has not communicated
its approval or disapproval to the Administrative Agent, such silence shall be
deemed to be a disapproval of the Proposed Borrowing Base.  If at the end of
such 15 days, the Required Lenders (or all of the Lenders if the Borrowing Base
is to be increased) have approved the Proposed Borrowing Base, then the Proposed
Borrowing Base shall become the redetermined Borrowing Base, effective on or
about January 1.  To the extent that within such 15 day period the
Administrative Agent has not received the requisite number of approvals from the
Lenders, the Administrative Agent shall poll the Lenders to ascertain the
highest Borrowing Base then acceptable to all of the Lenders, in the case of an
increase in the Borrowing Base, or the Required Lenders, in the case of a
decrease or maintenance of the Borrowing Base, and such amount shall become the
new Borrowing Base, effective on or about January 1.  After a redetermined
Borrowing Base is approved by the Required Lenders or all of the Lenders, as
applicable, the Administrative Agent shall notify the Borrower of the amount of
the redetermined Borrowing Base.

 

(iii)                               Each requested July 1 Quarterly
Redetermination shall be effectuated as follows.  The Borrower shall deliver to
the Administrative Agent on or before the applicable June 1 (or such date
shortly thereafter as is reasonably acceptable to the Administrative Agent), an
Internal Engineering Report effective as of a date that is no

 

34

--------------------------------------------------------------------------------


 

later than April 1 (or dated effective as of such later date reasonably
acceptable to the Administrative Agent), prepared in accordance with the
procedures in the Independent Engineering Report effective as of the immediately
preceding January 1 (or dated effective as of such later date agreed to by the
Administrative Agent pursuant to Section 2.2(b)(i)) and such other information
as may be reasonably requested by the Administrative Agent or any Lender with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base.  The Administrative Agent shall promptly, and in any event
within 15 days after the Administrative Agent and the Lenders’ receipt of such
Internal Engineering Report and other information, deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base (for
purposes of this subsection, the “Proposed Borrowing Base”).  After having
received notice of such proposal, the Lenders shall have 15 days to agree or
disagree in writing with the Proposed Borrowing Base.  If at the end of the 15
days, any Lender has not communicated its approval or disapproval to the
Administrative Agent, such silence shall be deemed to be a disapproval of the
Proposed Borrowing Base.  If at the end of such 15 days, the Required Lenders
(or all of the Lenders if the Borrowing Base is to be increased) have approved
the Proposed Borrowing Base, then the Proposed Borrowing Base shall become the
redetermined Borrowing Base, effective on or about July 1.  To the extent that
within such 15 day period the Administrative Agent has not received the
requisite number of approvals from the Lenders, the Administrative Agent shall
poll the Lenders to ascertain the highest Borrowing Base then acceptable to all
of the Lenders, in the case of an increase in the Borrowing Base, or the
Required Lenders, in the case of a decrease or maintenance of the Borrowing
Base, and such amount shall become the new Borrowing Base, effective on or about
July 1.  After a redetermined Borrowing Base is approved by the Required Lenders
or all of the Lenders, as applicable, the Administrative Agent shall notify the
Borrower of the amount of the redetermined Borrowing Base.

 

(iv)                              In the event that the Borrower does not
furnish to the Administrative Agent and the Lenders the Internal Engineering
Report or other information specified in clauses (ii) and (iii) above by the
date specified therein, the Administrative Agent and the Lenders may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from
time-to-time thereafter in their sole discretion, with notice of such
redetermination promptly provided to the Borrower in writing.  Upon receipt by
the Administrative Agent of the Internal Engineering Report, or other
information, as applicable, the Administrative Agent and the Lenders shall
redetermine the Borrowing Base as otherwise specified in this Section 2.2.

 

(v)                                 Each delivery of an Engineering Report by
the Borrower to the Administrative Agent and the Lenders shall constitute a
representation and warranty by the Borrower to the Administrative Agent and the
Lenders that, unless otherwise disclosed to the Administrative Agent prior to or
at the time of the delivery of such Engineering Report, (A) the Credit Parties,
own the Oil and Gas Properties specified therein free and clear of any Liens
(except Permitted Liens), (B) on and as of the date of such Engineering Report
each Oil and Gas Property identified as PDP Reserves therein was developed for
oil and gas, and the wells pertaining to such Oil and Gas Properties that are
described therein as producing wells, were each producing oil and/or gas in
paying quantities, except for Wells that were utilized as water or gas injection
wells,

 

35

--------------------------------------------------------------------------------


 

carbon dioxide wells or as water disposal wells (each as noted in such
Engineering Report), (C) the descriptions of quantum and nature of the record
title interests of the Credit Parties, set forth in such Engineering Report
include the entire record title interests of the Credit Parties in such Oil and
Gas Properties, are complete and accurate in all respects, and take into account
all Permitted Liens, (D) there are no “back-in”, “reversionary” or “carried”
interests held by third parties which could reduce the interests of the Credit
Parties in such Oil and Gas Properties except as set forth in, or otherwise
accounted for in, the Engineering Report, (E) no operating or other agreement to
which any Credit Party is a party or by which any Credit Party is bound
affecting any part of such Oil and Gas Properties requires any Credit Party to
bear any of the costs relating to such Oil and Gas Properties greater than the
record title interest of any Credit Party in such portion of such Oil and Gas
Properties as set forth in such Engineering Report, except in the event any
Credit Party is obligated under an operating agreement to assume a portion of a
defaulting party’s share of costs, and (F) the Credit Parties’ ownership of the
Hydrocarbons and the undivided interests in the Oil and Gas Properties as
specified in such Engineering Report (i) will, after giving full effect to all
Permitted Liens, afford the Credit Parties not less than those net interests
(expressed as a fraction, percentage or decimal) in the production from or which
is allocated to such Hydrocarbons specified as net revenue interest in such
Engineering Report and (ii) will cause the Credit Parties to bear not more than
that portion (expressed as a fraction, percentage or decimal), specified as
working interest in such Engineering Report, of the costs of drilling,
developing and operating the wells identified in such Engineering Report or
identified in the exhibits to the Mortgages encumbering such Oil and Gas
Properties (except for any increases in working interest with a corresponding
increase in the net revenue interest in such Oil and Gas Property).

 

(d)                                 [Reserved].

 

(e)                                  Interim Redetermination.  In addition to
the Scheduled Redeterminations, (i) based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.2(f)), the Administrative Agent may, and shall at the request of the
Required Lenders, make one additional redetermination of the Borrowing Base
during the period between any two Semi-Annual Redeterminations, and (ii) based
on such information as the Administrative Agent and the Lenders deem relevant
(but in accordance with Section 2.2(f)), the Administrative Agent shall at the
request of the Borrower, make one additional redetermination of the Borrowing
Base during the period between any two Semi-Annual Redeterminations.  For the
avoidance of doubt, such additional redeterminations of the Borrowing Base shall
not constitute nor be construed as a consent to any transaction or proposed
transaction that would not be permitted under the terms of this Agreement.  The
party requesting the redetermination under this paragraph (e) shall give the
other party at least 10 days’ prior written notice that a redetermination of the
Borrowing Base pursuant to this paragraph (e) is to be performed; provided that,
no such prior written notice shall be required for any redetermination made by
the Lenders during the existence of an Event of Default.  In connection with any
redetermination of the Borrowing Base under this Section 2.2(e), the Borrower
shall provide the Administrative Agent and the Lenders with an Internal
Engineering Report prepared in accordance with the procedures used in the
immediately preceding Independent Engineering Report or an Independent
Engineering Report dated effective as of a date no more than 30 days prior to
the

 

36

--------------------------------------------------------------------------------


 

redetermination, and such other information as may be reasonably requested by
the Administrative Agent or any Lender with respect to the Oil and Gas
Properties included or to be included in the Borrowing Base.  The Administrative
Agent shall promptly notify the Borrower in writing of each redetermination of
the Borrowing Base pursuant to this Section 2.2(e) and the amount of the
Borrowing Base as so redetermined.

 

(f)                                   Standards for Redetermination.  Each
redetermination of the Borrowing Base by the Administrative Agent and the
Lenders pursuant to this Section 2.2 shall be made (i) in the sole discretion of
the Administrative Agent and the Lenders (but in accordance with the other
provisions of this Section 2.2(f), (ii) in accordance with the Administrative
Agent’s and the Lenders’ customary internal standards and practices for valuing
and redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, (iii) in conjunction with the most recent
Independent Engineering Report or Internal Engineering Report, as applicable, or
other information received by the Administrative Agent and the Lenders relating
to the Proven Reserves of the Credit Parties, and (iv) based upon the estimated
value of the Proven Reserves owned by the Credit Parties as determined by the
Administrative Agent and the Lenders.  In valuing and redetermining the
Borrowing Base, the Administrative Agent and the Lenders may also consider the
business, financial condition, and Debt obligations of the Credit Parties and
such other factors as the Administrative Agent and the Lenders customarily deem
appropriate, including without limitation, commodity price assumptions,
projections of production, operating expenses, general and administrative
expenses, capital costs, working capital requirements, liquidity evaluations,
dividend payments, environmental costs, and legal costs.  In that regard, the
Borrower acknowledges that the determination of the Borrowing Base contains an
equity cushion (market value in excess of loan value), which is essential for
the adequate protection of the Administrative Agent and the Lenders.  No Proven
Reserves shall be included in the Borrowing Base unless the Administrative Agent
shall have received (or the Administrative Agent shall have otherwise agreed on
the timing of the delivery of), at the Borrower’s expense, (A) evidence of title
reasonably satisfactory in form and substance to the Administrative Agent
covering at least 80% (by PV10) of the Proven Reserves as evaluated in the most
recently delivered Engineering Report, and (B) Mortgages and such other Security
Documents requested by the Administrative Agent to the extent necessary to cause
the Administrative Agent to have an Acceptable Security Interest in at least 90%
(by PV10) of the Proven Reserves as evaluated in the most recently delivered
Engineering Report and in at least 90% (by PV10) of the PDP Reserves as
evaluated in the most recently delivered Engineering Report.  At all times after
the Administrative Agent has given the Borrower notification of a
redetermination of the Borrowing Base under this Section 2.2, the Borrowing Base
shall be equal to the redetermined amount or such lesser amount designated by
the Borrower and disclosed in writing to the Administrative Agent and the
Lenders until the Borrowing Base is subsequently redetermined or reduced in
accordance with this Section 2.2; provided that the Borrower shall not request
that the Borrowing Base be reduced to a level that would result in a Borrowing
Base Deficiency.  Notwithstanding anything herein to the contrary, (x) to the
extent the redetermined Borrowing Base is less than or equal to the Borrowing
Base in effect prior to such redetermination, such redetermined Borrowing Base
must be approved by the Administrative Agent and the Required Lenders, and
(y) to the extent the redetermined Borrowing Base is greater than the Borrowing
Base in effect prior to such redetermination (such redetermined Borrowing Base
must be approved by the Administrative Agent and all of the Lenders.  If,
however, the Administrative Agent and the Lenders or the Required Lenders, as
applicable, have

 

37

--------------------------------------------------------------------------------


 

not approved the Borrowing Base in accordance with the preceding sentence, then
the Administrative Agent shall poll the Lenders to ascertain the highest
Borrowing Base then acceptable to the number of Lenders sufficient to constitute
the Required Lenders for purposes of this Section 2.2 and, so long as such
amount does not increase the Borrowing Base then in effect, such amount shall
become the new Borrowing Base.

 

(g)                                  Reductions to Borrowing Base.  If the sum
of (i) the aggregate BB Value of Oil and Gas Properties as determined by the
Administrative Agent subject to Asset Sales consummated since the immediately
preceding redetermination of the Borrowing Base plus (ii) the aggregate BB Value
of Hedging Arrangements which have been the subject of a Hedge Event since the
immediately preceding redetermination of the Borrowing Base (the sum of clauses
(i) and (ii) being the “BB Threshold Amount”) exceeds 5% of the most recently
redetermined Borrowing Base, then, upon the consummation of any such Asset Sale
or such Hedge Event, after which the BB Threshold Amount exceeds 5% of the most
recently redetermined Borrowing Base, the Borrowing Base shall be reduced,
effective immediately upon such disposition or Hedge Event by an amount equal to
the BB Value of the Oil and Gas Properties subject of such Asset Sale or the BB
Value of the Hedging Arrangements subject of such Hedge Event, as applicable.

 

(h)                                 Reduction of Borrowing Base upon Issuance of
Specified Additional Debt.  In addition to the other redeterminations of and
adjustments to the Borrowing Base provided for herein, and notwithstanding
anything to the contrary set forth herein, upon the issuance or incurrence of
any Specified Additional Debt pursuant to Section 6.1(o), the Borrowing Base
then in effect shall be automatically reduced by an amount equal to the product
of 0.25 multiplied by the stated principal amount of such Specified Additional
Debt (without regard to any original issue discount), provided that if such
Specified Additional Debt is being incurred in order to refinance outstanding
Specified Additional Debt, then the foregoing automatic reduction shall only
apply to the portion of the newly issued or incurred Specified Additional Debt
that is in excess of the sum of (i)  the principal amount of the Specified
Additional Debt so refinanced, (ii) amounts to fund interest, premium and
expenses on such Specified Additional Debt so refinanced, and (iii) amounts to
fund any original issue discount or upfront fees relating to such newly issued
or incurred Specified Additional Debt solely to the extent attributable to the
foregoing clauses (i) and (ii). The Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon the date of such issuance or incurrence,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders on such date until the next redetermination or other
adjustment of the Borrowing Base pursuant to this Agreement.

 

Section 2.3                                    Letters of Credit.

 

(a)                                 Commitment for Letters of Credit.  Subject
to the terms and conditions set forth in this Agreement, the Issuing Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.3, from time to time on any Business Day during the Availability
Period, to issue, increase or extend the expiration date of, Letters of Credit
for the account of any Credit Party, provided that no Letter of Credit will be
issued, increased, or extended:

 

38

--------------------------------------------------------------------------------


 

(i)                                     if such issuance, increase, or extension
would cause the Letter of Credit Exposure to exceed the lesser of (A) the Letter
of Credit Maximum Amount and (B) an amount equal to (1) the lesser of the
Borrowing Base and the aggregate Commitments, in either case, in effect at such
time minus (2) the sum of the aggregate outstanding amount of all Advances;

 

(ii)                                  unless such Letter of Credit has an
expiration date not later than the earlier of (A) one year after its issuance or
extension and (B) five Business Days prior to the Maturity Date (an “Acceptable
Letter of Credit Maturity Date”); provided that, (1) if the Commitments are
terminated in whole pursuant to Section 2.1(c), the Borrower shall either
(A) deposit into the Cash Collateral Account cash in an amount equal to 103% of
the Letter of Credit Exposure for the Letters of Credit which have an expiry
date beyond the date the Commitments are terminated or (B) provide a replacement
letter of credit (or other security) reasonably acceptable to the Administrative
Agent and the Issuing Lender in an amount equal to 103% of the Letter of Credit
Exposure, and (2) any such Letter of Credit with a one-year tenor may expressly
provide for an automatic extension of one additional year so long as such Letter
of Credit expressly allows the Issuing Lender, at its sole discretion, to elect
not to provide such extension; provided that, in any event, such automatic
extension may not result in an expiration date that occurs after the fifth
Business Day prior to the Maturity Date;

 

(iii)                               unless such Letter of Credit (A) is a
standby letter of credit and (B) does not support the repayment of indebtedness
for borrowed money of any Person;

 

(iv)                              unless such Letter of Credit is in form and
substance acceptable to the Issuing Lender in its sole discretion;

 

(v)                                 unless the Borrower has delivered to the
Issuing Lender a completed and executed Letter of Credit Application; provided
that, if the terms of any Letter of Credit Application conflicts with the terms
of this Agreement, the terms of this Agreement shall control;

 

(vi)                              unless such Letter of Credit is governed by
(A) the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, or (B) the
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender;

 

(vii)                           if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing, increasing or extending such Letter of
Credit, or any Legal Requirement applicable to the Issuing Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, increase or extension of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement

 

39

--------------------------------------------------------------------------------


 

(for which the Issuing Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Lender in good faith deems material to it;

 

(viii)                        if the issuance, increase or extension of such
Letter of Credit would violate one or more policies of the Issuing Lender
applicable to letters of credit generally;

 

(ix)                              if Letter of Credit is to be denominated in a
currency other than Dollars;

 

(x)                                 if any Lender is at such time a Defaulting
Lender hereunder, unless the Issuing Lender has entered into satisfactory
arrangements including the delivery of Cash Collateral, satisfactory to the
Issuing Lender (in its sole discretion) with the Borrower or such Lender to
eliminate the Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

(xi)                              if such Letter of Credit supports the
obligations of any Person in respect of (x) a lease of real property, or (y) an
employment contract, in each case, if the Issuing Lender reasonably determines
that the Borrower’s obligation to reimburse any draws under such Letter of
Credit may be limited.

 

(b)                                 Requesting Letters of Credit.  Each Letter
of Credit shall be issued pursuant to a Letter of Credit Application given by
the Borrower to the Administrative Agent and the Issuing Lender by facsimile,
electronic mail or other writing not later than 10:00 a.m. (Denver, Colorado
time) on the third Business Day before the proposed date of issuance for the
Letter of Credit.  Each Letter of Credit Application shall be fully completed
and shall specify the information required therein.  Each Letter of Credit
Application shall be irrevocable and binding on the Borrower.  Subject to the
terms and conditions hereof, the Issuing Lender shall before 1:00 p.m. (Denver,
Colorado time) on the requested issuance date set forth in the Letter of Credit
Application issue such Letter of Credit to the beneficiary of such Letter of
Credit.

 

(c)                                  Reimbursements for Letters of Credit;
Funding of Participations.

 

(i)                                     With respect to any Letter of Credit, in
accordance with the related Letter of Credit Application, the Borrower agrees to
pay on demand to the Administrative Agent on behalf of the Issuing Lender an
amount equal to any amount paid by the Issuing Lender under such Letter of
Credit.  Upon the Issuing Lender’s demand for payment under the terms of a
Letter of Credit Application, the Borrower may, with a written notice, request
that the Borrower’s obligations to the Issuing Lender thereunder be satisfied
with the proceeds of an Advance in the same amount (notwithstanding any minimum
size or increment limitations on individual Advances).  If the Borrower does not
make such request and does not otherwise make the payments demanded by the
Issuing Lender as required under this Agreement or the Letter of Credit
Application, then the Borrower shall be deemed for all purposes of this
Agreement to have requested such

 

40

--------------------------------------------------------------------------------


 

an Advance in the same amount and the transfer of the proceeds thereof to
satisfy the Borrower’s obligations to the Issuing Lender, and the Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Lenders to make such Advance, to transfer the proceeds thereof to the Issuing
Lender in satisfaction of such obligations, and to record and otherwise treat
such payments as an Advance to the Borrower.  The Administrative Agent and each
Lender may record and otherwise treat the making of such Borrowings as the
making of a Borrowing to the Borrower under this Agreement as if requested by
the Borrower.  Nothing herein is intended to release any of the Borrower’s
obligations under any Letter of Credit Application, but only to provide an
additional method of payment therefor.  The making of any Borrowing under this
Section 2.3(c) shall not constitute a cure or waiver of any Default, other than
the payment Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or the Letter of Credit Application.

 

(ii)                                  Each Lender (including the Lender acting
as Issuing Lender) shall, upon notice from the Administrative Agent that the
Borrower has requested or is deemed to have requested an Advance pursuant to
Section 2.4 and regardless of whether (A) the conditions in Section 3.2 have
been met, (B) such notice complies with Section 2.4, or (C) a Default exists,
make funds available to the Administrative Agent for the account of the Issuing
Lender in an amount equal to such Lender’s Pro Rata Share of the amount of such
Advance not later than 1:00 p.m. (Denver, Colorado time) on the Business Day
specified in such notice by the Administrative Agent, whereupon each Lender that
so makes funds available shall be deemed to have made an Advance to the Borrower
in such amount.  The Administrative Agent shall remit the funds so received to
the Issuing Lender.

 

(iii)                               If any such Lender shall not have so made
its Advance available to the Administrative Agent pursuant to this Section 2.3,
such Lender agrees to pay interest thereon for each day from such date until the
date such amount is paid at the lesser of (A) the Federal Funds Rate for such
day for the first three days and thereafter the interest rate applicable to the
Advance and (B) the Maximum Rate.  Whenever, at any time after the
Administrative Agent has received from any Lender such Lender’s Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Advance was outstanding and funded), which
payment shall be subject to repayment by such Lender if such payment received by
the Administrative Agent is required to be returned.  Each Lender’s obligation
to make the Advance pursuant to this Section 2.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Issuing Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Commitments; (3) any breach of this
Agreement by any Credit Party or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

41

--------------------------------------------------------------------------------


 

(d)                                 Participations.  Upon the date of the
issuance or increase of a Letter of Credit, the Issuing Lender shall be deemed
to have sold to each other Lender and each other Lender shall have been deemed
to have purchased from the Issuing Lender a participation in the related Letter
of Credit Obligations equal to such Lender’s Pro Rata Share at such date and
such sale and purchase shall otherwise be in accordance with the terms of this
Agreement.  The Issuing Lender shall promptly notify each such participant
Lender by facsimile, telephone, or electronic mail (PDF) of each Letter of
Credit issued or increased and the actual dollar amount of such Lender’s
participation in such Letter of Credit.

 

(e)                                  Obligations Unconditional.  The obligations
of the Borrower under this Agreement in respect of each Letter of Credit shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement under all circumstances, notwithstanding the
following circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit Documents;

 

(ii)                                  any amendment or waiver of or any consent
to departure from any Letter of Credit Documents;

 

(iii)                               the existence of any claim, set-off, defense
or other right which any Credit Party may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Lender, any
Lender or any other person or entity, whether in connection with this Agreement,
the transactions contemplated in this Agreement or in any Letter of Credit
Documents or any unrelated transaction;

 

(iv)                              any statement or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect to the extent the Issuing Lender would not be liable therefor
pursuant to the following paragraph (g);

 

(v)                                 payment by the Issuing Lender under such
Letter of Credit against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

 

(f)                                   Prepayments of Letters of Credit.  In the
event that any Letter of Credit shall be outstanding or shall be drawn and not
reimbursed on or prior to the Acceptable Letter of Credit Maturity Date, the
Borrower shall pay to the Administrative Agent an amount equal to 103% of the
Letter of Credit Exposure allocable to such Letter of Credit, such amount to be
due and payable on the Acceptable Letter of Credit Maturity Date, and to be held
in the Cash Collateral Account and applied in accordance with paragraph
(h) below.

 

(g)                                  Liability of Issuing Lender.  The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such

 

42

--------------------------------------------------------------------------------


 

Letter of Credit.  Neither the Issuing Lender nor any of its officers or
directors shall be liable or responsible for:

 

(i)                                     the use which may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith;

 

(ii)                                  the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;

 

(iii)                               payment by the Issuing Lender against
presentation of documents which do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to the relevant Letter of Credit; or

 

(iv)                              any other circumstances whatsoever in making
or failing to make payment under any Letter of Credit (INCLUDING THE ISSUING
LENDER’S OWN NEGLIGENCE),

 

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by the Issuing Lender’s willful
misconduct or gross negligence (as determined in a final, non-appealable
judgment of a court of competent jurisdiction) in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

(h)                                 Cash Collateral Account.

 

(i)                                     If the Borrower is required to deposit
funds in the Cash Collateral Account pursuant to Sections 2.5(c), 2.16,
7.2(b) or 7.3(b) or any other provision under this Agreement, then the Borrower
and the Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent an Acceptable Security
Interest in such account and the funds therein.  The Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Secured Obligations.

 

(ii)                                  Funds held in the Cash Collateral Account
shall be held as cash collateral for obligations with respect to Letters of
Credit and promptly applied by the Administrative Agent at the request of the
Issuing Lender to any reimbursement or other obligations under Letters of Credit
that exist or occur.  To the extent that any surplus funds are held in the Cash
Collateral Account above the Letter of Credit Exposure during the existence of
an Event of Default the Administrative Agent may (A) hold such surplus

 

43

--------------------------------------------------------------------------------


 

funds in the Cash Collateral Account as cash collateral for the Secured
Obligations or (B) apply such surplus funds to any Secured Obligations in any
manner directed by the Required Lenders.  If no Default exists, the
Administrative Agent shall release any surplus funds held in the Cash Collateral
Account above the Letter of Credit Exposure to the Borrower at the Borrower’s
written request.

 

(iii)                               Funds held in the Cash Collateral Account
may be invested in Liquid Investments maintained with, and under the sole
dominion and control of, the Administrative Agent or in another investment if
mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no obligation to make any investment of the
funds therein.  The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

(i)                                     Letters of Credit Issued for Guarantors
or any Subsidiary.  Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Guarantor or any Subsidiary, the Borrower shall be obligated to reimburse
the Issuing Lender hereunder for any and all drawings under such Letter of
Credit issued hereunder by the Issuing Lender.  The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any Guarantor, the
Borrower or any Subsidiary inures to the benefit of the Borrower, and that the
Borrower’s business (indirectly or directly) derives substantial benefits from
the businesses of such other Persons.

 

Section 2.4                                    Advances.

 

(a)                                 Notice.  Each Borrowing, shall be made
pursuant to the applicable Notice of Borrowing given by Borrower to
Administrative Agent not later than (i) 10:00 a.m. (Denver, Colorado time) on
the third Business Day before the date of the proposed Borrowing, in the case of
a Eurodollar Advance or (ii) 10:00 a.m. (Denver, Colorado time) on the Business
Day of the proposed Borrowing in the case of a Base Rate Advance. The
Administrative Agent shall give to each Lender prompt notice of such proposed
Borrowing, by facsimile, telex or electronic mail.  Each Notice of Borrowing
shall be by facsimile or telex or electronic mail, confirmed promptly by the
Borrower with a hard copy (other than with respect to notice sent by facsimile
or electronic mail), specifying (i) the requested date of such Borrowing (which
shall be a Business Day), (ii) the requested Type of Advances comprising such
Borrowing, (iii) the aggregate amount of such Borrowing, and (iv) if such
Borrowing is to be comprised of Eurodollar Advances, the requested Interest
Period for each such Advance; provided that, and all Borrowings to be made on
the Closing Date shall consist of either (A) only Base Rate Advances which may,
subject to the terms of this Agreement, be thereafter Converted into Eurodollar
Advances or (B) Eurodollar Advances so long as the Borrower executes a letter
concurrently with making the request for such Eurodollar Advance in form and
substance satisfactory to the Administrative Agent indemnifying the
Administrative Agent and the Lenders for any loss, cost or expense incurred due
to the Borrower’s failure to borrow such Eurodollar Advance on the date

 

44

--------------------------------------------------------------------------------


 

or in the amount notified by the Borrower and other losses, costs and expenses
comparable to those addressed in Section 2.10.  In the case of a proposed
Borrowing comprised of Eurodollar Advances, the Administrative Agent shall
promptly notify each Lender of the applicable interest rate under
Section 2.8(b).  Each Lender shall, before 11:00 a.m. (Denver, Colorado time) on
the date of such Borrowing in the case of any Eurodollar Advances, or 1:00
p.m. (Denver, Colorado time) on the date of such Borrowing in the case of any
Base Rate Advances, make available for the account of its applicable Lending
Office to the Administrative Agent at its address referred to in Section 10.9,
or such other location as the Administrative Agent may specify by notice to the
Lenders, in same day funds, such Lender’s Pro Rata Share of such Borrowing. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article 3, the Administrative Agent will
make such funds available to the Borrower at its account with the Administrative
Agent or as otherwise directed by the Borrower with written notice to the
Administrative Agent.

 

(b)                                 Conversions and Continuations.  In order to
elect to Convert or continue an Advance under this paragraph, the Borrower shall
deliver an irrevocable Notice of Continuation or Conversion to the
Administrative Agent at the Administrative Agent’s office no later than 10:00
a.m. (Denver, Colorado time) (i) at least one Business Day in advance of the
proposed conversion date in the case of a Conversion to a Base Rate Advance and
(ii) at least three Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to, or a continuation of, a
Eurodollar Advance.  Each such Notice of Conversion or Continuation shall be in
writing or by telex, electronic mail or facsimile confirmed promptly by the
Borrower with a hard copy (other than with respect to notice sent by facsimile
or electronic mail), specifying (i) the requested Conversion or continuation
date (which shall be a Business Day), (ii) the amount and Type of the Advance to
be Converted or continued, (iii) whether a Conversion or continuation is
requested and, if a Conversion, into what Type of Advance, and (iv) in the case
of a Conversion to, or a continuation of, a Eurodollar Advance, the requested
Interest Period.  Promptly after receipt of a Notice of Continuation or
Conversion under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Eurodollar Advance, notify each Lender of the applicable interest rate
under Section 2.8(b).  The portion of Advances comprising part of the same
Borrowing that are Converted to Advances of another Type shall constitute a new
Borrowing.

 

(c)                                  Certain Limitations.  Notwithstanding
anything in paragraphs (a) and (b) above:

 

(i)                                     at no time shall there be more than
twenty (20) Interest Periods applicable to outstanding Eurodollar Advances;

 

(ii)                                  if the Majority Lenders require, the
Borrower may not select Eurodollar Advances for any Borrowing at any time when
an Event of Default has occurred and is continuing;

 

(iii)                               if any Lender shall, at least one Business
Day before the date of any requested Borrowing, notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender

 

45

--------------------------------------------------------------------------------


 

or its applicable Lending Office to perform its obligations under this Agreement
to make Eurodollar Advances or to fund or maintain Eurodollar Advances,  (A) the
obligation of such Lender to make such Eurodollar Advance as part of the
requested Borrowing or for any subsequent Borrowing shall be suspended until
such Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist and such Lender’s portion of such requested Borrowing
or any subsequent Borrowing of Eurodollar Advances shall be made in the form of
a Base Rate Advance, and (B) such Lender agrees to use commercially reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to designate a different Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender;

 

(iv)                              if the Administrative Agent is unable to
determine the Eurodollar Rate for Eurodollar Advances comprising any requested
Borrowing, the right of the Borrower to select Eurodollar Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;

 

(v)                                 if the Majority Lenders shall, at least one
Business Day before the date of any requested Borrowing, notify the
Administrative Agent that the Eurodollar Rate for Eurodollar Advances comprising
such Borrowing will not adequately reflect the cost to such Lenders of making or
funding their respective Eurodollar Advances, as the case may be, for such
Borrowing, the right of the Borrower to select Eurodollar Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance; and

 

(vi)                              if the Borrower shall fail to select the
duration or continuation of any Interest Period for any Eurodollar Advances in
accordance with the provisions contained in the definition of Interest Period in
Section 1.1 and paragraph (b) above, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Advances will be made available to
the Borrower on the date of such Borrowing as Base Rate Advances or, if an
existing Advance, Convert into Base Rate Advances.

 

(d)                                 Notices Irrevocable.  Each Notice of
Borrowing and Notice of Continuation or Conversion delivered by the Borrower
hereunder, including its deemed request for borrowing made under Section 2.3(c),
shall be irrevocable and binding on the Borrower.

 

(e)                                  Administrative Agent Reliance.  Unless the
Administrative Agent shall have received notice from a Lender before the date of
any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s applicable Pro Rata Share of any Borrowing, the
Administrative Agent may assume that such Lender has made its applicable Pro
Rata Share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with Section 2.4(a), and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.If

 

46

--------------------------------------------------------------------------------


 

and to the extent that such Lender shall not have so made its applicable Pro
Rata Share of such Borrowing available to the Administrative Agent, such Lender
and the Borrower severally agree to immediately repay to the Administrative
Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable on such day to Advances
comprising such Borrowing and (ii) in the case of such Lender, the lesser of
(A) the Federal Funds Rate for such day and (B) the Maximum Rate.  If such
Lender shall repay to the Administrative Agent such corresponding amount and
interest as provided above, such corresponding amount so repaid shall constitute
such Lender’s Advance as part of such Borrowing for purposes of this Agreement
even though not made on the same day as the other Advances comprising such
Borrowing.

 

Section 2.5                                    Prepayments.

 

(a)                                 Right to Prepay; Ratable Prepayment.  The
Borrower shall have no right to prepay any principal amount of any Advance
except as provided in this Section 2.5 and all notices given pursuant to this
Section 2.5 shall be irrevocable (unless the notice is conditioned on a
refinancing, Change of Control, asset sale or transaction of a similar nature,
in which case such notice may be revoked on or prior to such date, it being
understood that the Borrower shall remain obligated to pay amounts, if any,
owing pursuant to Section 2.10 notwithstanding such permitted revocation) and
binding upon the Borrower.  Each payment of any Advance pursuant to this
Section 2.5 shall be made in a manner such that all Advances comprising part of
the same Borrowing are paid in whole or ratably in part other than Advances
owing to a Defaulting Lender as provided in Section 2.16.

 

(b)                                 Optional.  The Borrower may elect to prepay
any of the Advances without penalty or premium except as set forth in
Section 2.10 and after giving by 10:00 a.m. (Denver, Colorado time) (i) in the
case of Eurodollar Advances, at least three Business Days’ or (ii) in case of
Base Rate Advances, one Business Day’s prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment.  If any such notice is given, the Borrower shall prepay
Advances comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.10
as a result of such prepayment being made on such date; provided that (A) each
optional partial prepayment of Eurodollar Advances shall be in a minimum amount
not less than $1,000,000 and in multiple integrals of $100,000 in excess thereof
and (B) each optional partial prepayment of Base Rate Advances shall be in a
minimum amount not less than $1,000,000 and in multiple integrals of $100,000 in
excess thereof.

 

(c)                                  Borrowing Base Deficiency.

 

(i)                                     Other than as provided in clause (ii),
clause (iii) or clause (iv) below, if a Borrowing Base Deficiency exists
(including as a result of a reduction of the Borrowing Base resulting from a
Borrowing Base redetermination made under Section 5.12), the Borrower shall,
after receipt of written notice from the Administrative Agent regarding such
deficiency, (x) provide written notice to the Administrative Agent within 30
days of

 

47

--------------------------------------------------------------------------------


 

the date such deficiency notice is received by the Borrower from the
Administrative Agent, identifying which of the following actions the Borrower
shall take (and in the case of option (D), below, identifying the allocation
between options (A), (B) and (C)), and (y) proceed to take such actions (and the
failure of the Borrower to provide such notice or take such actions within the
time periods specified to remedy such Borrowing Base Deficiency shall constitute
an Event of Default):

 

(A)                               prepay Advances or, if the Advances have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within 30 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent;

 

(B)                               pledge as Collateral for the Obligations
additional Oil and Gas Properties acceptable to the Administrative Agent and
each of the Lenders such that the Borrowing Base Deficiency is cured within 30
days after the date such deficiency notice is received by the Borrower from the
Administrative Agent;

 

(C)                               repay the Advances and make deposits into the
Cash Collateral Account to provide cash collateral for the Letters of Credit,
each in five monthly installments equal to one-fifth of such Borrowing Base
Deficiency with the first such installment due 30 days after the date such
deficiency notice is received by the Borrower from the Administrative Agent and
each following installment due 30 days after the preceding installment; or

 

(D)                               combine the options provided in clause (A),
clause (B) or clause (C) above, to make such prepayment or deposit and deliver
such additional Collateral within the time required under clause (A), clause
(B) or clause (C) above.

 

(ii)                                  If, during the existence of a Borrowing
Base Deficiency, any Credit Party (or the Administrative Agent as loss payee or
assignee) receives Extraordinary Receipts, whether as one payment or a series of
payments, then the Borrower shall, within three Business Days after receipt of
such proceeds, prepay the Borrowings and provide cash collateral for the Letter
of Credit Exposure, in an aggregate amount equal to the lesser of (i) such
Borrowing Base Deficiency and (ii) 100% of such proceeds.  The amount paid
pursuant to this Section 2.5(c)(ii) shall be applied to reduce the amounts
required to be prepaid pursuant to Section 2.5(c)(i)(C) pro rata or, if
applicable, to reduce the amount of additional Collateral that needs to be
pledged pursuant to Section 2.5(c)(i)(B) or (D).

 

(iii)                               Upon each reduction of the Borrowing Base,
if any, resulting from a Borrowing Base reduction made under Section 2.2(g), if
a Borrowing Base Deficiency exists, then the Borrower shall no later than one
Business Day after the closing of the Hedge Event or Asset Sale, as applicable,
prepay the Advances or, if the Advances have been repaid in full, make deposits
into the Cash Collateral Account to provide cash collateral for the Letter of
Credit Exposure, in an amount equal to (A) such portion of the Borrowing Base
Deficiency resulting from such reduction plus (B) if a Borrowing Base Deficiency
exists prior to such reduction, then an amount equal to the lesser of (i) the
net

 

48

--------------------------------------------------------------------------------


 

cash proceeds of the transaction that triggered such Borrowing Base reduction
and (ii) such portion of the Borrowing Base Deficiency in existence immediately
prior to such reduction.  To the extent that a Borrowing Base Deficiency exists
prior to such reduction, then any amount prepaid pursuant to this
Section 2.5(c)(iii) shall be applied to reduce the amounts required to be
prepaid pursuant to Section 2.5(c)(i)(C) pro rata or, if applicable, to reduce
the amount of additional Collateral that needs to be pledged pursuant to
Section 2.5(c)(i)(B) or (D).

 

(iv)                              Upon each reduction of the Borrowing Base, if
any, resulting from a Borrowing Base reduction made under Section 2.2(h), if a
Borrowing Base Deficiency exists, then the Borrower shall no later than one
Business Day after the incurrence of Specified Additional Debt, prepay the
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure, in an amount equal to (A) such portion of the Borrowing Base
Deficiency resulting from such reduction plus (B) if a Borrowing Base Deficiency
exists prior to such reduction, then an amount equal to the lesser of (i) the
net cash proceeds of the transaction that triggered such Borrowing Base
reduction and (ii) such portion of the Borrowing Base Deficiency in existence
immediately prior to such reduction.  To the extent that a Borrowing Base
Deficiency exists prior to such reduction, then any amount prepaid pursuant to
this Section 2.5(c)(iv) shall be applied to reduce the amounts required to be
prepaid pursuant to Section 2.5(c)(i) pro rata or, if applicable, to reduce the
amount of additional Collateral that needs to be pledged pursuant to
Section 2.5(c)(i)(B) or (D).

 

(v)                                 Each prepayment pursuant to this
Section 2.5(c) shall be accompanied by accrued interest on the amount prepaid to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.10 (other than prepayments made to a Defaulting Lender) as a result of
such prepayment being made on such date.  Each prepayment under this
Section 2.5(c) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.  The
failure of the Borrower to provide a notice of its election within the required
30 days as required in clause (i) above shall be deemed to be an election by the
Borrower to take the actions provided in clause (i)(A) above.

 

(d)                                 Reduction of Commitments.  On the date of
each reduction of the aggregate Commitments pursuant to Section 2.1(c), the
Borrower agrees to make a prepayment in respect of the outstanding amount of the
Advances to the extent, if any, that the aggregate unpaid principal amount of
all Advances plus the Letter of Credit Exposure exceeds the lesser of (A) the
aggregate Commitments, as so reduced and (B) the Borrowing Base.  Each
prepayment pursuant to this Section 2.5(d) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.10 as a result of such prepayment
being made on such date.  Each prepayment under this Section 2.5(d) shall be
applied to the Advances as determined by the Administrative Agent and agreed to
by the Lenders in their sole discretion.

 

(e)                                  Illegality.  If any Lender shall notify the
Administrative Agent and the Borrower that any Change in Law makes it unlawful,
or that any central bank or other Governmental Authority asserts that it is
unlawful for such Lender or its Lending Office to perform its

 

49

--------------------------------------------------------------------------------


 

obligations under this Agreement to maintain any Eurodollar Advances of such
Lender then outstanding hereunder, (i) the Borrower shall, no later than
10:00 a.m.  (Denver, Colorado time) / 9:00 a.m. (Los Angeles, California time)
(A) if not prohibited by law, on the last day of the Interest Period for each
outstanding Eurodollar Advance made by such Lender or (B) if required by such
notice, on the second Business Day following its receipt of such notice, prepay
all of the Eurodollar Advances made by such Lender then outstanding, together
with accrued interest on the principal amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment being made on such date, (ii) such Lender shall
simultaneously make a Base Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Advances
prepaid to such Lender, and (iii) the right of the Borrower to select Eurodollar
Advances from such Lender for any subsequent Borrowing shall be suspended until
such Lender gives notice referred to above shall notify the Administrative Agent
that the circumstances causing such suspension no longer exist.

 

(f)                                   Interest; Costs.  Each prepayment pursuant
to this Section 2.5 shall be accompanied by accrued interest on the amount
prepaid to the date of such prepayment and amounts, if any, required to be paid
pursuant to Section 2.10 as a result of such prepayment being made on such date.

 

Section 2.6                                    Repayment.  The Borrower shall
pay to the Administrative Agent for the ratable benefit of each Lender the
aggregate outstanding principal amount of the Advances on the Maturity Date.

 

Section 2.7                                    Fees.

 

(a)                                 Commitment Fees.  Subject to Section 2.16,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee equal to the Commitment Fee Rate on the average daily
Unused Commitment Amount for such period.  Such Commitment Fee is due quarterly
in arrears on March 31, June 30, September 30, and December 31 of each year and
on the Maturity Date.

 

(b)                                 Fees for Letters of Credit.  The Borrower
agrees to pay the following:

 

(i)                                     Subject to Section 2.16, to the
Administrative Agent for the pro rata benefit of the Lenders a per annum letter
of credit fee for each Letter of Credit issued hereunder, for the period such
Letter of Credit is to be outstanding, in an amount equal to the greater of
(A) the Applicable Margin for Eurodollar Advances per annum on the face amount
of such Letter of Credit, and (B) $750 per Letter of Credit.  Such fee shall be
due and payable quarterly in arrears on March 31, June 30, September 30, and
December 31 of each year, and on the Maturity Date. Notwithstanding anything to
the contrary contained herein, while any Event of Default exists, at the request
of the Majority Lenders, all Letter of Credit fees shall accrue at the Default
Rate.

 

(ii)                                  If there are two or more Lenders, to the
Issuing Lender, a fronting fee for each Letter of Credit equal to the greater of
(A) 0.125% per annum on the face amount of such Letter of Credit and (B) $750. 
Such fee shall be due and payable quarterly in arrears

 

50

--------------------------------------------------------------------------------


 

on March 31, June 30, September 30, and December 31 of each year, and on the
Maturity Date.

 

(iii)                               To the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit.  Such fees shall be due and payable as
requested by the Issuing Lender in accordance with the Issuing Lender’s then
current fee policy.

 

The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.

 

(c)                                  Borrowing Base Upfront Fee.  The Borrower
agrees to pay the fees as agreed to between the Borrower and the Administrative
Agent in connection with any increase in the Borrowing Base.

 

(d)                                 Administrative Agent Fee.  The Borrower
agrees to pay the fees to the Administrative Agent as set forth in the Fee
Letters.

 

Section 2.8                                    Interest.

 

(a)                                 Base Rate Advances.  Each Base Rate Advance
shall bear interest at the Adjusted Base Rate in effect from time to time plus
the Applicable Margin for Base Rate Advances for such period.  The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Base Rate Advances on each
March 31, June 30, September 30, and December 31, commencing on June 30, 2015,
and on the Maturity Date.

 

(b)                                 Eurodollar Advances.  Each Eurodollar
Advance shall bear interest during its Interest Period equal to at all times the
Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Advances for such period.  The Borrower shall pay to the
Administrative Agent for the ratable account of each Lender all accrued but
unpaid interest on each of such Lender’s Eurodollar Advances on the last day of
the Interest Period therefor (provided that for Eurodollar Advances with
Interest Periods of six months or more, accrued but unpaid interest shall also
be due on the day three months from the first day of such Interest Period), on
the date any Eurodollar Advance is repaid, and on the Maturity Date.

 

(c)                                  Default Rate.  Notwithstanding the
foregoing, upon the occurrence and during the continuance of an Event of
Default, at the request of the Majority Lenders, all Obligations shall bear
interest, after as well as before judgment, at the Default Rate.  Interest
accrued pursuant to this Section 2.8(c) and all interest accrued but unpaid on
or after the Maturity Date shall be due and payable on demand.

 

Section 2.9                                    [Reserved]

 

51

--------------------------------------------------------------------------------


 

Section 2.10                             Breakage Costs.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment (including any deemed payment or repayment and any reallocated
repayment to Non-Defaulting Lenders provided for in Section 2.12(a),
Section 2.14(b), or Section 2.16) of any Advance other than a Base Rate Advance
on a day other than the last day of the Interest Period for such Advance
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make an Advance) to prepay, borrow, or
continue any Eurodollar Advance on the date or in the amount notified by the
Borrower;

 

(c)                                  any Conversion by the Borrower of any
Eurodollar Advance into a Base Rate Advance on a day other than the last day of
the Interest Period for such Advance (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise); or

 

(d)                                 any assignment of an Eurodollar Advance on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.14;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Advance,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.  The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.  For purposes of calculating amounts payable by the Borrower
to the Lenders under this Section 2.10, the requesting Lender shall be deemed to
have funded the Eurodollar Advances made by it at the Eurodollar Base Rate used
in determining the Eurodollar Rate for such Advance by a matching deposit or
other borrowing in the offshore interbank market for Dollars for a comparable
amount and for a comparable period, whether or not such Eurodollar Advance was
in fact so funded.

 

Section 2.11                             Increased Costs.

 

(a)                                 Eurodollar Advances.  If any Change in Law
shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate Reserve Percentage) or the Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of “Excluded Taxes” and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

52

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Advances made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to increase the cost to such Lender, Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Issuing
Lender or other Recipient, the Borrower will pay to such Lender, Issuing Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any Lending Office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s
or the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or the Issuing Lender, as the case may
be, notifies the Borrower and the Administrative Agent of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor (except that, if

 

53

--------------------------------------------------------------------------------


 

the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 2.12                             Payments and Computations.

 

(a)                                 Payments.  All payments of principal,
interest, and other amounts to be made by the Borrower under this Agreement and
other Credit Documents shall be made to the Administrative Agent in Dollars and
in immediately available funds, without setoff, deduction, or counterclaim.

 

(b)                                 Payment Procedures. The Borrower shall make
each payment under this Agreement and under the Notes not later than
10:00 a.m. (Denver, Colorado time) on the day when due in Dollars to the
Administrative Agent at the location referred to in the Notes (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in same day funds.  The Administrative Agent will promptly thereafter, and in
any event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to the
Administrative Agent or a specific Lender pursuant to Sections 2.9, 2.10, 2.11,
2.13, 2.14, and 10.2 and such other provisions herein which expressly provide
for payments to a specific Lender, but after taking into account payments
effected pursuant to Section 10.1) in accordance with each Lender’s applicable
Pro Rata Share to the Lenders for the account of their respective applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon receipt of other amounts due solely to the Administrative
Agent, the Issuing Lender or a specific Lender, the Administrative Agent shall
distribute such amounts to the appropriate party to be applied in accordance
with the terms of this Agreement.

 

(c)                                  Non-Business Day Payments.  Whenever any
payment shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
fees, as the case may be; provided that if such extension would cause payment of
interest on or principal of Eurodollar Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

(d)                                 Computations.  All computations of interest
for Base Rate Advances shall be made by the Administrative Agent on the basis of
a year of 365/366 days and all computations of all other interest and fees shall
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day, but excluding the
last day) occurring in the period for which such interest or fees are payable. 
Each determination by the Administrative Agent of an amount of interest or fees
shall be conclusive and binding for all purposes, absent manifest error.

 

(e)                                  Sharing of Payments, Etc.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Advances or
other obligations hereunder resulting in such Lender receiving payment of a

 

54

--------------------------------------------------------------------------------


 

proportion of the aggregate amount of its Advances and accrued interest thereon
or other such obligations greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Advances and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letter of Credit
Exposure to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

(f)                                   Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Advances, to fund participations in
Letters of Credit and to make payments pursuant to Section 10.2(b) are several
and not joint.  The failure of any Lender to make any Advance, to fund any such
participation or to make any payment under Section 10.2(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Advance, to purchase its participation or to make
its payment under Section 10.2(b).

 

Section 2.13                             Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.13, the term “Lender” includes any the Issuing Lender and the term
“applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in

 

55

--------------------------------------------------------------------------------


 

accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The Credit
Parties shall jointly and severally indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability setting forth in reasonable detail an explanation thereof delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.7(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 2.13, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

56

--------------------------------------------------------------------------------


 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.13(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Recipient that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Recipient becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Recipient is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i.)                                  in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Credit Document, executed
originals of IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii.)                               executed originals of IRS Form W-8ECI;

 

57

--------------------------------------------------------------------------------


 

(iii.)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable); or

 

(iv.)                           to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Recipient under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations

 

58

--------------------------------------------------------------------------------


 

under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Without duplication of any other obligation
contained in this Section 2.13, to the extent that it is legally entitled to do
so, on or before the date on which the Administrative Agent (and any successor
or replacement Administrative Agent) becomes the Administrative Agent hereunder
it shall deliver to the Borrower two completed originals of either (i) IRS
Form W-9 or (ii) an applicable IRS Form W-8, as applicable.

 

(i)                                     Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.13 (including by the payment of additional amounts pursuant to
this Section 2.13), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(j)                                    Survival.  Each party’s obligations under
this Section 2.13 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

 

Section 2.14                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.11, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section  2.13,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to

 

59

--------------------------------------------------------------------------------


 

designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.13, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.11, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.14(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.7), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.11 or Section 2.13) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.7;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Advances and participations
in Letter of Credit Exposure, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.10) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.11 or payments required to be made
pursuant to Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Legal Requirements; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.14 and to the extent permitted

 

60

--------------------------------------------------------------------------------


 

under applicable Legal Requirements, each Lender hereby designates and appoints
the Administrative Agent as true and lawful agent and attorney-in-fact, with
full power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Assumption required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.

 

Section 2.15                             Cash Collateral.  At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent or the Issuing Lender (with a copy
to the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Lender’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.15 or Section 2.16 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Lender’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Lender that there exists excess Cash
Collateral; provided that, subject to Section 2.16 the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.

 

61

--------------------------------------------------------------------------------


 

Section 2.16                             Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Lenders or Required Lenders, as applicable.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article 7 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 7.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.15; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement and (y) Cash Collateralize the
Issuing Lender’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.15; sixth, to the payment of any amounts owing to the
Lenders, or the Issuing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, or the Issuing Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or Letter
of Credit Exposure in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Letter of Credit Exposure owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or Letter of Credit Exposure owed to, such Defaulting Lender until
such time as all Advances and funded and unfunded participations in Letter of
Credit Obligations are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts

 

62

--------------------------------------------------------------------------------


 

owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Obligations shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate outstanding amount of all
Advances of any Non-Defaulting Lender plus the Letter of Credit Exposure of such
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Issuing Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,

 

63

--------------------------------------------------------------------------------


 

purchase at par that portion of outstanding Advances of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

ARTICLE 3
CONDITIONS OF LENDING

 

Section 3.1            Conditions Precedent to Closing Date.  This Agreement
shall become effective upon, and the Existing Credit Agreement shall be amended
and restated as herein provided upon the following conditions being satisfied:

 

(a)           Documentation.  The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:

 

(i)            this Agreement and all attached Exhibits and Schedules and the
Notes, if requested by the applicable Lenders, payable to each applicable Lender
or its registered assigns;

 

(ii)           the Guaranty executed by all Subsidiaries of the Parent (other
than the Borrower) existing on the Closing Date;

 

(iii)          the Security Agreement executed by each Credit Party, together
with appropriate UCC-1 financing statements, if any, necessary or desirable for
filing with the appropriate authorities and any other documents, agreements, or
instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the Security Agreement;

 

(iv)          the Mortgages (or amendments or supplements to existing Mortgages)
encumbering not less than 90% (by PV10) of the Credit Parties’ Proven Reserves
and not less than 90% (by PV10) of all the Credit Parties’ PDP Reserves, in each
case, as evaluated in the initial Independent Engineering Report (but excluding
any “buildings” or “structures” as described in Regulation H of the Federal
Reserve Board that are not material to the operations of the Oil and Gas
Properties comprising such Proven Reserves);

 

64

--------------------------------------------------------------------------------


 

(v)           certificates of insurance naming the Administrative Agent as loss
payee with respect to property insurance, or additional insured with respect to
liability insurance for the insurance required to be carried pursuant to
Section 5.3;

 

(vi)          a certificate from a Responsible Officer of the Borrower and the
Parent dated as of the Closing Date stating that as of such date (A) all
representations and warranties of any Credit Party set forth in this Agreement
and in each of the other Credit Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties contained in Section 4.20 and any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on such date, except that any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties contained in Section 4.20 and
any representations and warranties that already are qualified or modified by
materiality in the text thereof) only as of such specified date, (B) no Default
has occurred and is continuing; and (C) all conditions precedent set forth in
Sections 3.1(b), (d) and (f) have been met;

 

(vii)         a secretary’s certificate from each Credit Party certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions,
(C) organizational documents, and (D) governmental approvals, if any, with
respect to the Credit Documents to which such Person is a party;

 

(viii)        certificates of good standing for each Credit Party in each state
in which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not earlier than 30 days prior to Closing
Date or (B) otherwise effective on the Closing Date;

 

(ix)          a legal opinion of Vinson & Elkins, L.L.P. as outside counsel to
the Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent;

 

(x)           the initial Independent Engineering Report dated no earlier than
December 1, 2016, which report shall be acceptable to the Administrative Agent;

 

(xi)          the Pledge Agreement executed by the Borrower and the Guarantors,
as applicable, together with any pledged stock or membership interest
certificates and instruments of transfer in form and substance acceptable to the
Administrative Agent and granting the Administrative Agent an Acceptable
Security Interest in such Equity Interests;

 

(xii)         such other documents, governmental certificates, agreements, lien
release, UCC-3 Financing Statements, and lien searches as any Agent or any
Lender may reasonably request.

 

(b)           Consents; Authorization; Conflicts.  The Credit Parties shall have
received any consents, licenses and approvals required in accordance with
applicable law, or in accordance with any document, agreement, instrument or
arrangement to which such Credit Party is a party,

 

65

--------------------------------------------------------------------------------


 

in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents.

 

(c)           Fee Letters.  The Borrower shall have executed and delivered the
Fee Letter.

 

(d)           Other Proceedings.  No action, suit, investigation or other
proceeding (including without limitation, the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with this
Agreement, any other credit agreement, or any transaction contemplated hereby or
thereby or (ii) which could reasonably be expected to result in a Material
Adverse Change.

 

(e)           Other Reports.  The Administrative Agent shall have received, in
form and substance reasonably satisfactory to it, all environmental reports
previously provided to or obtained by the Borrower or any of the other Credit
Parties regarding the Borrower’s or its Subsidiaries’ respective Oil and Gas
Properties (including all available (i) Phase I Environmental Site Assessment
Reports and (ii) Phase II Environmental Site Assessment Reports, if any).

 

(f)            Material Adverse Change.  Since December 31, 2015, there shall
not have occurred any event, development or circumstance that has or could
reasonably be expected to result in a Material Adverse Change.

 

(g)           Solvency.  The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent from a senior financial officer or such other officer acceptable to the
Administrative Agent of each Credit Party certifying that, before and after
giving effect to the transactions contemplated hereunder on the Closing Date,
the Parent and its Subsidiaries, taken as a whole, are Solvent.

 

(h)           Budget.   The Administrative Agent shall have received and be
reasonably satisfied with the budget of the Credit Parties for 2017.

 

(i)            Credit Investigations.  The Administrative Agent shall be
reasonably satisfied with the results of its credit investigation on each of the
Credit Parties, their principals, and their owners holding, directly or
indirectly, at least  25% of the Equity Interests in the Credit Parties.

 

(j)            Title.  The Administrative Agent shall have received satisfactory
title information and be satisfied in its sole discretion with the title to the
Oil and Gas Properties included in the Borrowing Base, and that such Oil and Gas
Properties constitute (i) at least 80% of the PV10 of the Proven Reserves of the
Borrower and its Subsidiaries evaluated in the initial Independent Engineering
Report, and (ii) that the Borrower has good and marketable title to its Oil and
Gas Properties, subject to no other liens (other than Permitted Liens).

 

(k)           Reserve Report Certificate.  The Administrative Agent shall have
received a completed Reserve Report Certificate duly executed by a Responsible
Officer of the Borrower, dated as of the Closing Date.

 

(l)            USA Patriot Act.  The Administrative Agent shall have received
all documentation and other information that is required by regulatory
authorities under applicable

 

66

--------------------------------------------------------------------------------


 

“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act.

 

(m)          Capital Structure.  The capital and ownership structure and the
equityholder arrangements of the Borrower and its Subsidiaries (and all
agreements relating thereto) will be reasonably satisfactory to the
Administrative Agent.

 

(n)           Due Diligence.  The Administrative Agent shall have completed and
be satisfied in its sole discretion with the corporate (or other
organizational), environmental and financial due diligence of the Credit Parties
and its Affiliates. The Administrative Agent shall have reviewed and be
satisfied in its sole discretion with the material contracts and agreements of
the Credit Parties.

 

(o)           Liens.  The Administrative Agent shall have received evidence
satisfactory to it that there are no Liens encumbering any of the Credit
Parties’ respective Property other than Permitted Liens.

 

(p)           Payment of Fees.  The Borrower shall have paid the fees and
expenses required to be paid as of the Closing Date by Sections 2.7(c) and 10.1
or any other provision of a Credit Document.

 

(q)           Qualified IPO.  The Parent shall have consummated a Qualified IPO
and contributed the Net Cash Proceeds thereof to the Borrower.

 

(r)            Minimum Availability.  The Borrower shall have a minimum
Availability equal to or greater than 20% of the Borrowing Base as of the
Closing Date after giving pro forma effect to the consummation of the
transactions contemplated hereby (including, without limitation, the Qualified
IPO).

 

(s)            Maximum Leverage Ratio.  After giving pro forma effect to the
transactions contemplated hereby (including, without limitation, the Qualified
IPO), the Parent shall demonstrate a ratio of (a) Consolidated Total Debt as of
the Closing Date to (b) EBITDAX of the Borrower and its consolidated
Subsidiaries as of such date for the four-fiscal quarter period ending
September 30, 2016, of less than or equal to 2.50 to 1.00.

 

(t)            Maximum Debt to Capitalization.  After giving pro forma effect to
the transactions contemplated hereby (including, without limitation, the
Qualified IPO), the Parent shall demonstrate a ratio (expressed as a percentage)
of (a) consolidated Debt of the Parent and its Subsidiaries (other than
obligations under clauses (d), (e) (to the extent relating to earn-out
obligations that are not liabilities on the balance sheet in accordance with
GAAP and usual and customary purchase price adjustments), (g) and (k) (to the
extent in respect of obligations under clauses (d), (e) (to the extent relating
to earn-out obligations that are not liabilities on the balance sheet in
accordance with GAAP and usual and customary purchase price adjustments) and
(g)) of the definition of “Debt”) as of the Closing Date to (b) Capitalization,
of less than or equal to 40%.

 

67

--------------------------------------------------------------------------------


 

This Agreement shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.3) at or prior to 5:00
p.m., New York, New York time, on March 5, 2017.

 

Section 3.2            Conditions Precedent to Each Borrowing and to Each
Issuance, Extension or Renewal of a Letter of Credit.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing), the obligation of each Issuing Lender to issue, increase,
renew or extend a Letter of Credit (including the deemed issuance of Letters of
Credit) and of any reallocation of Letter of Credit Exposure provided in
Section 2.16, shall be subject to the further conditions precedent that on the
date of such Borrowing or such issuance, increase, renewal or extension:

 

(a)           Representations and Warranties.  As of the date of the making of
any Advance or issuance, increase, renewal or extension of any Letter of Credit,
the representations and warranties made by any Credit Party or any Responsible
Officer of any Credit Party contained in the Credit Documents or in any
certificate delivered in connection with this Agreement or any other Credit
Document shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on such date, except that any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) only as of such specified date and
each request for the making of any Advance or issuance, increase, renewal or
extension of any Letter of Credit and the making of such Advance or the
issuance, increase, renewal or extension of such Letter of Credit shall be
deemed to be a reaffirmation of such representations and warranties.  Each of:
(i) the giving of the applicable Notice of Borrowing or Letter of Credit
Application, (ii) the acceptance by the Borrower of the proceeds of such
Borrowing, and (iii) the issuance, increase, or extension of such Letter of
Credit, shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing, such issuance, increase, or extension of such Letter
of Credit, as applicable, that the foregoing condition precedent has been met.

 

(b)           Event of Default.  As of the date of the making of any Advance,
the issuance, increase, renewal or extension of any Letter of Credit, as
applicable, no Default or Event of Default shall exist, and the making of such
Advance or issuance, increase, renewal or extension of such Letter of Credit
would not cause a Default or Event of Default.  Each of: (i) the giving of the
applicable Notice of Borrowing or Letter of Credit Application, (ii) the
acceptance by the Borrower of the proceeds of such Borrowing, and (iii) the
issuance, increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
such issuance, increase, or extension of such Letter of Credit, as applicable,
that the foregoing condition precedent has been met.

 

(c)           Borrowing Request.  The making of such Advance or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, is
conditioned upon the receipt by the Administrative Agent of a Notice of
Borrowing or Letter of Credit Application, as applicable.

 

68

--------------------------------------------------------------------------------


 

(d)           Law.  The making of such Advance or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, would not conflict
with, or cause any Lender or any Issuing Lender to violate or exceed, any
applicable Legal Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Advance, the issuance, amendment, renewal, extension or
repayment of any Letter of Credit or any participations therein or the
consummation of the transactions contemplated by this Agreement or any other
Credit Document.

 

(e)           Solvency. Immediately before and after giving effect to the making
of such Advance or the issuance, increase, amendment or renewal of such Letter
of Credit, the Parent and its consolidated Subsidiaries are, when taken as a
whole, Solvent.

 

Section 3.3            Determinations Under Sections 3.1 and 3.2.  For purposes
of determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s Pro Rata Share
of such Borrowings.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Each Credit Party hereto represents and warrants as follows:

 

Section 4.1            Organization.  Each Credit Party is duly and validly
organized and existing and in good standing under the laws of its jurisdiction
of incorporation or formation.  Each Credit Party is authorized to do business
and is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change.  As of the Closing Date, each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.

 

Section 4.2            Authorization.  The execution, delivery, and performance
by each Credit Party of each Credit Document to which such Credit Party is a
party and the consummation of the Transactions (a) are within such Credit
Party’s powers, (b) except in the case of any Credit Party formed or acquired
after the Closing Date that has not yet become party to any Credit Documents
pursuant to Section 5.6 or 5.7, have been duly authorized by all necessary
corporate, limited liability company or partnership action, (c) do not
contravene any articles or certificate of incorporation or bylaws, partnership
or limited liability company agreement binding on or affecting such Credit
Party, (d) do not contravene any law or any contractual restriction binding on
or affecting such Credit Party, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and (f) do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority other than those that have been obtained or provided and
other than filings delivered hereunder to perfect Liens created

 

69

--------------------------------------------------------------------------------


 

under the Security Documents.  At the time of each Advance or the issuance,
renewal, extension or increase of each Letter of Credit, such Advance and the
use of the proceeds of such Advance or the issuance, renewal, extension or
increase of such Letter of Credit are within the Borrower’s limited liability
company powers, have been duly authorized by all necessary action and do not
contravene (i) the Borrower’s certificate of incorporation, formation or
partnership, or its by-laws, partnership agreement or limited liability company
agreement, or (ii) any Legal Requirement or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority other than those that have been obtained or provided and
other than filings delivered hereunder to perfect Liens created under the
Security Documents.

 

Section 4.3            Enforceability.  The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

 

Section 4.4            Financial Condition.

 

(a)           The Borrower has delivered to the Administrative Agent audited
consolidated financial statements for the Borrower and its Subsidiaries dated as
of December 31, 2015 and unaudited consolidated financial statements for the
Borrower and its Subsidiaries dated as of September 30, 2016 for the fiscal
quarters ended thereon.  The financial statements referred to in the preceding
sentence fairly present, in all material respects, the consolidated financial
condition of the Borrower and its Subsidiaries on the date thereof and the
results of their operations and cash flows for the periods then ended, have been
prepared in accordance with GAAP.  As of the date of the aforementioned
financial statements, there were no material contingent obligations, liabilities
for Taxes, unusual forward or long-term commitments, or unrealized or
anticipated losses of the applicable Persons, except as disclosed therein and
adequate reserves for such items have been made in accordance with GAAP.

 

(b)           Since December 31, 2015, no event or condition has occurred that
could reasonably be expected to result in a Material Adverse Change.

 

(c)           As of the date hereof, the Parent and its Subsidiaries have no
Debt other than the Debt listed on Schedule 4.4.

 

Section 4.5            Title; Ownership and Liens; Real Property.  Each Credit
Party (a) has good and marketable title to all of its Oil and Gas Properties in
all material respects, free and clear of all Liens except for Permitted Liens,
and (b) has good and indefeasible title to all of its other material Properties,
free and clear of all Liens except for Permitted Liens. None of the Property
owned by a Credit Party is subject to any Lien except Permitted Liens.

 

70

--------------------------------------------------------------------------------


 

Section 4.6            True and Complete Disclosure.  All written factual
information (whether delivered before or after the date of this Agreement)
prepared by or on behalf of the Parent and its Subsidiaries (or with respect to
any date prior to the Qualified IPO, the Borrower and its Subsidiaries as of
such date) and furnished to the Administrative Agent or the Lenders for purposes
of or in connection with this Agreement, any other Credit Document or any
transaction contemplated hereby or thereby, taken as a whole, does not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  There is no fact known to any Responsible Officer of
any Credit Party on the date of this Agreement that has not been disclosed to
the Administrative Agent that could reasonably be expected to result in a
Material Adverse Change.  All projections, estimates, budgets, and pro forma
financial information furnished by or on behalf of any Credit Party, were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, and pro forma financial
information were furnished.

 

Section 4.7            Litigation; Compliance with Laws.  (a)  There are no
actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against any Credit Party, at law, in equity, or in admiralty, or by
or before any Governmental Authority that could reasonably be expected to result
in a Material Adverse Change.  Additionally, except as disclosed in writing to
the Administrative Agent and the Lenders, there is no pending or, to the
knowledge of any Credit Party, threatened action or proceeding instituted
against any Credit Party which seeks to adjudicate any Credit Party as bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.

 

(b)           The Parent and its Subsidiaries are in compliance in all material
respects with all material statutes, rules, regulations, orders and restrictions
of any Governmental Authority having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, except
where such non-compliance could not reasonably be expected to result in a
Material Adverse Change.

 

Section 4.8            Compliance with Agreements.

 

(a)           No Credit Party is a party to any indenture, loan or credit
agreement or any lease or any other types of agreement or instrument or subject
to any charter or corporate restriction the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change.  No
Credit Party is in default under, or has received a notice of default under, any
contract, agreement, lease or any other document or instrument to which the
Borrower or its Subsidiaries is a party, which default is continuing (after
giving effect to all cure periods applicable thereto) and which, if not cured,
could reasonably be expected to cause a Material Adverse Change.

 

(b)           No Default has occurred and is continuing.

 

71

--------------------------------------------------------------------------------


 

Section 4.9            Pension Plans.  (a) All Plans are in compliance with all
applicable provisions of ERISA, (b) no Termination Event has occurred with
respect to any Plan that would result in an Event of Default under
Section 7.1(i), and each Plan has complied with and been administered in
accordance with applicable provisions of ERISA and the Code, (c) no “accumulated
funding deficiency” (as defined in Section 302 of ERISA) has occurred with
respect to any Plan, and for plan years after December 31, 2007, no unpaid
minimum required contribution exists with respect to any Plan, and there has
been no excise tax imposed under Section 4971 of the Code with respect to any
Plan, (d) the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits, (e) no Credit Party nor any member of the Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any unsatisfied withdrawal liability, and (f) as of the most
recent valuation date applicable thereto, no Credit Party nor any member of the
Controlled Group would become subject to any liability under ERISA if the
Borrower or any Subsidiary has received notice that any Multiemployer Plan is
insolvent or in reorganization, except in the case of each of clauses
(a) through (f) as would not reasonably be expected , individually or in the
aggregate, to cause a Material Adverse Change.  Based upon GAAP existing as of
the date of this Agreement and current factual circumstances, no Credit Party
has any reason to believe that the annual cost during the term of this Agreement
to the Borrower or any Subsidiary for post-retirement benefits to be provided to
the current and former employees of the Borrower  or any Subsidiary under Plans
that are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in
the aggregate, reasonably be expected to cause a Material Adverse Change.

 

Section 4.10          Environmental Condition.

 

(a)           Permits, Etc.  Each Credit Party (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its
Properties and the conduct of its businesses; (ii)  has at all times been and is
in compliance with all terms and conditions of such Environmental Permits and
with all other requirements of applicable Environmental Laws, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Change; (iii) has not received written notice of any violation or
alleged violation of any Environmental Law or Environmental Permit, which
violation or alleged violation could reasonably be expected to result in a
Material Adverse Change; and (iv) is not subject to any actual or contingent
Environmental Claim which could reasonably be expected to cause a Material
Adverse Change.

 

(b)           Certain Liabilities.  To the Credit Parties’ knowledge, none of
the present or previously owned or operated Property of any Credit Party or of
any Subsidiary thereof, wherever located, (i) has been placed on or proposed to
be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws which could
reasonably be expected to result in a material liability to any Credit Party,
the Administrative Agent or the any other Secured Parties; (ii) is subject to a
Lien, arising under or in connection with any Environmental Laws, that attaches
to any revenues or to any Property owned or operated by any Credit Party,
wherever

 

72

--------------------------------------------------------------------------------


 

located, which could reasonably be expected to cause a Material Adverse Change;
or (iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response that could cause a Material Adverse
Change.

 

(c)           Certain Actions.  Without limiting the foregoing, (i) except as
could not reasonably be expected to result in a material liability to any Credit
Party, the Administrative Agent or the any other Secured Parties all necessary
material notices have been properly filed, and no further action is required
under current applicable Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower, any of its
Subsidiaries or any of the Borrower’s or such Subsidiary’s former Subsidiaries
on any of their presently or formerly owned or operated Property, and (ii) the
present and, to the Credit Parties’ knowledge, future liability, if any, of the
Borrower or of any Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws will not result in a
Material Adverse Change.

 

Section 4.11          Subsidiaries.  As of the Closing Date, the Parent has no
Subsidiaries other than the Borrower and those listed on Schedule 4.11.  Each
Subsidiary of the Parent (including any such Subsidiary formed or acquired
subsequent to the Closing Date) is in compliance with the requirements of
Section 5.6.

 

Section 4.12          Investment Company Act.  No Credit Party is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.  No Credit Party is subject
to regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.

 

Section 4.13          Taxes.  Each of the Parent and each Subsidiary thereof has
duly filed or caused to be filed all income, franchise and other material Tax
returns required by applicable law to be filed by it, and has paid, caused to be
paid or made adequate provision for the payment of all income, franchise and
other material Taxes required by applicable law to be paid by it.  Proper and
accurate amounts have been timely and duly withheld by the Parent and each of
its Subsidiaries from their employees for all periods and timely and duly
remitted to the appropriate taxing authorities in compliance  respects with
withholding provisions of applicable law.  Neither Parent nor any of its
Subsidiaries has any current or contingent liability with respect to Taxes of
any other person under any contract, as a successor or transferee, by operation
of applicable law or otherwise. At all times since its formation, the Borrower
has been treated as either a partnership or  a “disregarded entity” (within the
meaning of Treasury Regulation Section 301.7701-3) for U.S. federal income tax
purposes and all applicable state and local income tax purposes.  No elections
have been filed with the IRS or any state or local taxing authority to treat the
Borrower as an association taxable as a corporation for U.S. federal, state or
local income tax purposes.

 

Section 4.14          Permits, Licenses, etc.  Each Credit Party possesses all
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, and copyrights which are material to the conduct of
its business, except where the failure to so

 

73

--------------------------------------------------------------------------------


 

possess could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 4.14 does not apply with respect to Environmental
Permits.

 

Section 4.15          Use of Proceeds.  The proceeds of the Advances will be
used by the Borrower  for the purposes described in Section 6.6.  No Credit
Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U).  No
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation  T, U or X.  The Borrower will not request any Borrowing
or the issuance, increase or extension of any Letter of Credit, and the Borrower
shall not use, and the Parent shall not use and shall cause its Subsidiaries and
its or their respective directors, officers, employees and agents to not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws in any material respect, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.

 

Section 4.16          Condition of Property; Casualties.  The material
Properties used or to be used in the continuing operations of Credit Parties,
are in good working order and condition, normal wear and tear excepted and
except as caused by a Casualty Event.  Neither the business nor the Oil and Gas
Properties or material Properties of the Credit Parties has been affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of such
Property or cancellation of contracts, permits or concessions by a Governmental
Authority, riot, activities of armed forces or acts of God or of any public
enemy (whether or not covered by insurance) that could reasonably be expected to
cause a Material Adverse Change.  The Credit Parties own no real property (other
than Oil and Gas Properties) which either (x) is material to the operations of
the Credit Parties or (y) has a fair market value in excess of $1,000,000,
except as (a) is set forth on Schedule 4.16, (b) is disclosed on a schedule to a
Compliance Certificate delivered pursuant to Section 5.2(f), or (c) has been
acquired since the delivery of the previous Compliance Certificate.

 

Section 4.17          Insurance.  Each of the Credit Parties carries insurance
(which may be carried by the Borrower on a consolidated basis) with reputable
insurers in respect of such of their respective Properties, in such amounts and
against such risks as is customarily maintained by other Persons of similar size
engaged in similar businesses.

 

Section 4.18          Security Interest.  Each Credit Party has authorized the
filing of financing statements sufficient when filed to perfect the Lien created
by the Security Documents to the extent such Lien may be perfected by the filing
of such financing statements.  When such financing statements are filed in the
offices noted therein, the Administrative Agent will have a valid and perfected
security interest in all Collateral that is capable of being perfected by filing
financing statements.

 

Section 4.19          Anti-Corruption Laws and Sanctions.  The Parent and its
Subsidiaries and, to the knowledge of the Parent, its officers, directors,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in Borrower being

 

74

--------------------------------------------------------------------------------


 

designated as a Sanctioned Person.  None of (a) the Parent, any Subsidiary or to
the knowledge of the Parent or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of Parent, any agent
of Parent or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

Section 4.20          Solvency.  Immediately before and after giving effect to
the making of each Advance and the issuance, increase, or amendment of each
Letter of Credit, the Parent and its consolidated Subsidiaries are, when taken
as a whole, Solvent.

 

Section 4.21          Gas Contracts.  No Credit Party, as of the date hereof or
as disclosed to the Administrative Agent in writing, (a) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a “take-or-pay” or “prepayment” provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any of the Borrower’s and its
Subsidiaries’ Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery or (b) except as has been disclosed to
the Administrative Agent, has produced gas, in any material amount, subject to
balancing rights of third parties or subject to balancing duties under Legal
Requirements.

 

Section 4.22          Liens, Leases, Etc.  None of the Property of any Credit
Party is subject to any Lien other than Permitted Liens.  On the date of this
Agreement, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create and perfect the Liens provided for in the Security Documents will have
been made, obtained and taken in all relevant jurisdictions other than filings
delivered hereunder to perfect Liens created under the Security Documents. 
Except as permitted under Section 6.5, neither the Borrower nor any of its
Subsidiaries is a party to any agreement or arrangement (other than this
Agreement and the Security Documents), or subject to any order, judgment, writ
or decree, that either restricts or purports to restrict its ability to grant
Liens to secure the Secured Obligations against their respective Properties.

 

Section 4.23          Hedging Agreements.  Schedule 4.23 sets forth, as of the
Closing Date and the date on which an updated Schedule 4.23 is delivered in
accordance with Section 5.2(c)(iv), a true and complete list of all Hedging
Arrangements of the Credit Parties (and the documents evidencing such Hedging
Arrangements), the material terms thereof (including the type, effective date,
and notional amounts or volumes on a monthly basis), all credit support
agreements relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.

 

Section 4.24          Material Agreements.  Schedule 4.24 sets forth a complete
and correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments (other than the agreements set forth
in Schedule 4.23) in existence on the Closing Date providing for, evidencing,
securing or otherwise relating to any Debt of the Credit Parties in excess of
$250,000 individually or in the aggregate, and such list correctly sets forth
the names of the debtor or lessee and creditor or lessor with respect to the
Debt or lease obligations outstanding or to be outstanding and the Property
subject to any Lien securing such Debt or lease obligation.  Also set

 

75

--------------------------------------------------------------------------------


 

forth on Schedule 4.24 hereto is a complete and correct list, of all material
agreements and other instruments in existence as of the Closing Date of the
Borrower and its Subsidiaries relating to the purchase, transportation by
pipeline, gas processing, marketing, sale and supply of natural gas and other
Hydrocarbons and which either (a) has a term longer than 6 months or
(b) provides for liabilities of the Credit Parties in excess of $500,000.  As of
the Closing Date, the Borrower has heretofore delivered to the Administrative
Agent a complete and correct copy of all such material credit agreements,
indentures, purchase agreements, contracts, letters of credit, guarantees, joint
venture agreements, or other instruments, including any modifications or
supplements thereto.

 

Section 4.25          EEA Financial Institutions.  No Credit Party is an EEA
Financial Institution.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations not then due), any Lender
shall have any Commitment hereunder, or there shall exist any Letter of Credit
Exposure (unless Cash Collateralized or other arrangements satisfactory to the
Issuing Lender have been made with respect thereto), each Credit Party agrees to
comply with the following covenants.

 

Section 5.1            Organization.  Each Credit Party shall, and shall cause
each of its respective Subsidiaries to (a)  preserve and maintain its
partnership, limited liability company or corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and
(b) qualify and remain qualified as a foreign business entity in each
jurisdiction in which qualification is necessary in view of its business and
operations or the ownership of its Properties and where failure to qualify could
reasonably be expected to cause a Material Adverse Change; provided, however,
that nothing herein contained shall prevent any transaction permitted by
Section 6.7 or Section 6.8.

 

Section 5.2            Reporting.

 

(a)           Annual Financial Reports.  Upon the earlier to occur of (i) 120
days after the end of any fiscal year of the Parent and (ii) the filing by the
Parent of its required Annual Report on Form 10-K for any fiscal year with the
SEC, the Parent shall provide, or shall cause to be provided, to the
Administrative Agent (or, solely with respect to the year ending December 31,
2016, the Borrower shall provide, or shall cause to be provided to the
Administrative Agent within 120 days after such date), a consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year (or,
solely for the year ending December 31, 2016, a consolidated balance sheet of
the Borrower and its Subsidiaries as of such date), and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing

 

76

--------------------------------------------------------------------------------


 

standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and such consolidated statements to be certified by the chief executive officer
or chief financial officer of the Parent, to the effect that (i) such statements
fairly present, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries (or the Borrower and its Subsidiaries as of such date for the year
ending December 31, 2016) in accordance with GAAP, and (ii) there were no
material contingent obligations, liabilities for Taxes, unusual forward or
long-term commitments, or unrealized or anticipated losses of the Parent and its
Subsidiaries (or the Borrower and its Subsidiaries as of such date for the year
ending December 31, 2016), except as disclosed therein and adequate reserves for
such items have been made in accordance with GAAP;

 

(b)           Quarterly Financials.  Upon the earlier to occur of (i) 60 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Parent, and (ii) the filing by the Parent of its required Quarterly Report
on Form 10-Q for any fiscal quarter with the SEC, the Parent shall provide, or
shall cause to be provided, to the Administrative Agent, consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholder’s
equity and cash flows for such fiscal quarter and for the portion of the
Parent’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer or
the chief financial officer of the Parent as (i) fairly presenting, in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, and (ii) showing that there were no material contingent obligations,
liabilities for Taxes, unusual forward or long-term commitments, or unrealized
or anticipated losses of the Parent and its Subsidiaries, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.

 

Documents required to be delivered pursuant to Section 5.2(a), (b), or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Parent’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a governmental, commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon request, the Parent shall deliver paper copies of such documents
to the Administrative Agent or any Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent shall notify the Administrative Agent and, upon request, each
Lender (by telecopier or electronic mail) of the posting of any such documents
and, upon request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

77

--------------------------------------------------------------------------------


 

(c)           Oil and Gas Reserve Reports. The Borrower shall provide, or shall
cause to be provided, to the Administrative Agent:

 

(i)            As soon as available but in any event on or before each March 1
(or such date shortly thereafter as is reasonably acceptable to the
Administrative Agent) of each year an Independent Engineering Report dated
effective as of the immediately preceding January 1 (or dated effective as of
such later date agreed to by the Administrative Agent pursuant to
Section 2.2(b)(i)) in connection with the Scheduled Redetermination to occur on
or about April 1 of such year;

 

(ii)           As soon as available but in any event on or before each
September 1 (or such date shortly thereafter as is reasonably acceptable to the
Administrative Agent) of such year an Internal Engineering Report dated
effective as of July 1 (or dated effective as of such later date agreed to by
the Administrative Agent pursuant to Section 2.2(b)(ii)) for the Scheduled
Redetermination to occur on or about October 1 of each year, which Internal
Engineering Report shall be prepared in accordance with the procedures in the
Independent Engineering Report effective as of the prior January 1 (or dated
effective as of such later date agreed to by the Administrative Agent pursuant
to Section 2.2(b)(i));

 

(iii)          Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base; and

 

(iv)          With the delivery of each Engineering Report, (A) a certificate
from a Responsible Officer in substantially the same form as Exhibit L (a
“Reserve Report Certificate”) of the Borrower certifying that, to the best of
his knowledge and in all material respects: (1) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, and (2) such other information as the Administrative Agent
shall reasonably request, and (B) an updated Schedule 4.23 setting forth the
information required by Section 4.23 as of the date of delivery of such
Engineering Report.

 

(d)           Securities Law Filings and other Public Information.  Promptly
after the same are publicly available, the Parent shall provide, or cause to be
provided, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Parent, and copies of
all annual, periodic and special reports and registration statements which the
Parent files with the SEC under Section 13 or 15(d) of the Exchange Act or with
any other securities Governmental Authority or otherwise distributes to its
shareholders generally, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

 

(e)           Forecasted Production.  In the event that the Borrower or any
Subsidiary enters into any commodity Hedging Arrangement based upon Forecasted
Production rather than upon Proven Reserves to the extent permitted by
Section 6.15 hereof, prior to the Borrower or any Subsidiary thereof entering
into such commodity Hedging Arrangement, a report certified by a Responsible
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent prepared by the Borrower covering the Forecasted Production for reserves
then owned by the Credit Parties, for the period to be hedged (which shall not
exceed five years).

 

78

--------------------------------------------------------------------------------


 

(f)            Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Section 5.2(a) and (b) above, the Parent
shall provide to the Administrative Agent a duly completed Compliance
Certificate signed by the chief executive officer or chief financial officer of
the Parent, commencing with the fiscal quarter ended December 31, 2016.

 

(g)           Business Plan; Annual Budget.  Concurrently with the delivery of
the financial statements referred to in Section 5.2(a) above, the Parent shall
provide to the Administrative Agent a business and financial plan for the Parent
and its Subsidiaries, including an annual operating, capital and cash flow
budget for such fiscal year and detailed on a quarterly basis;

 

(h)           Defaults.  The Credit Parties shall provide to the Administrative
Agent promptly, but in any event within five Business Days after the occurrence
thereof, a notice of each Default or Event of Default known to the Responsible
Officer of the Borrower or to any of the other Credit Parties, together with a
statement of a Responsible Officer of the Borrower setting forth the details of
such Default or Event of Default and the actions which the Credit Parties have
taken and proposes to take with respect thereto;

 

(i)            Other Creditors.  The Credit Parties shall provide to the
Administrative Agent promptly after the giving or receipt thereof, copies of any
default notices given or received by the Parent or by any of its Subsidiaries
pursuant to the terms of any material indenture, loan agreement, credit
agreement, or similar agreement;

 

(j)            Litigation.  The Credit Parties shall provide to the
Administrative Agent promptly after the receipt by a Responsible Officer of a
written complaint or official notice from a Governmental Authority (or a
Responsible Officer becoming aware of the existence of), and in any event no
later than 5 days after such receipt, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Parent or any of
its Subsidiaries or any of their respective assets that has a claim for damages
in excess of $5,000,000 or that could otherwise result in a cost, expense or
loss to the Parent or any of its Subsidiaries in excess of $5,000,000;

 

(k)           Environmental Notices.  Promptly upon, and in any event no later
than 5 days after, the receipt thereof by a Responsible Officer (or a
Responsible Officer becoming aware of the existence of), the Credit Parties
shall provide the Administrative Agent with a copy of any form of request,
claim, complaint, order, notice, summons or citation received from any
Governmental Authority or any other Person, (i) concerning violations or alleged
violations of Environmental Laws, which seeks to impose liability therefore in
excess of $5,000,000, (ii) concerning any action or omission on the part of any
of the Credit Parties or any of their former Subsidiaries in connection with
Hazardous Waste or Hazardous Substances which could reasonably result in the
imposition of liability on a Credit Party in excess of $5,000,000 or requiring
that action be taken to respond to or clean up a Release of Hazardous Substances
or Hazardous Waste into the environment and such action or clean-up could
reasonably be expected to exceed $5,000,000, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien upon, against or in connection
with the Borrower, any Subsidiary, or any of their respective former
Subsidiaries, or any of their material leased or owned Property, wherever
located that are not otherwise Permitted Liens;

 

79

--------------------------------------------------------------------------------


 

(l)            Material Adverse Changes.  The Credit Parties shall provide to
the Administrative Agent prompt written notice, after a Responsible Officer has
knowledge thereof, of any event, development or circumstance that has had or
would reasonably be expected to give rise to a Material Adverse Change;

 

(m)          Termination Events.  As soon as possible and in any event
(i) within 30 days after the Borrower or any member of the Controlled Group
knows or has reason to know that any Termination Event described in clause
(a) of the definition of Termination Event with respect to any Plan has
occurred, and (ii) within 10 days after the Borrower or any member of the
Controlled Group knows or has reason to know that any other Termination Event
with respect to any Plan has occurred, the Credit Parties shall provide to the
Administrative Agent a statement of an authorized officer of the Borrower
describing such Termination Event and the action, if any, which the Borrower or
any Affiliate of the Borrower proposes to take with respect thereto;

 

(n)           Termination of Plans.  Promptly and in any event within 10
Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from the PBGC, the Credit Parties shall provide to the
Administrative Agent copies of each notice received by the Borrower or any such
member of the Controlled Group of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan;

 

(o)           Other ERISA Notices.  Promptly and in any event within 10 Business
Days after receipt thereof by the Parent or any of its Subsidiaries from a
Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Parent or any of its
Subsidiaries concerning the imposition or amount of withdrawal liability imposed
on the Parent or any of its Subsidiaries pursuant to Section 4202 of ERISA;

 

(p)           Other Governmental Notices.  Promptly and in any event within five
Business Days after receipt thereof by a Credit Party, the Credit Parties shall
provide to the Administrative Agent a copy of any notice, summons, citation, or
proceeding seeking to modify in any material respect, revoke, or suspend any
material contract, license, permit, or agreement with any Governmental
Authority;

 

(q)           Management Letters; Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter submitted to the Parent
or any Subsidiary by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Parent and its
Subsidiaries, and a copy of any response by the Parent or any Subsidiary, or the
board of directors or managers (or other applicable governing body) of the
Parent or any Subsidiary, to such letter; and

 

(r)            Flood Disclosures.  Promptly following such acquisition or
construction thereof, the Credit Parties shall provide written notice to the
Administrative Agent of the existence of any “building” or  “manufactured
(mobile) home” under the Flood Insurance Regulations located on any Property of
any Credit Party that is subject to a Mortgage.  As used herein, “Flood
Insurance Regulations” shall mean (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time

 

80

--------------------------------------------------------------------------------


 

to time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

(s)            Other Information.  Promptly upon request, the Credit Parties
shall provide to the Administrative Agent such other information respecting the
business, operations, or Property of the Parent or any Subsidiary, financial or
otherwise, as any Lender through the Administrative Agent may reasonably
request.

 

(t)            Incurrence of Specified Additional Debt.  In the event that any
Credit Party intends to incur Specified Additional Debt, the Borrower shall
provide to the Administrative Agent at least five (5) Business Days’ (or such
later date as the Administrative Agent may agree in its sole discretion) prior
written notice of such intended incurrence, the intended principal amount
thereof and the anticipated date of closing.

 

Section 5.3            Insurance.

 

(a)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, carry and maintain all such other insurance in such amounts and against such
risks as is customarily maintained by other Persons of similar size engaged in
similar businesses and reasonably acceptable to the Administrative Agent and
with reputable insurers reasonably acceptable to the Administrative Agent.

 

(b)           (i) from time to time promptly after requested by the
Administrative Agent, copies of all policies of insurance, and (ii) on the
Closing Date, and on each anniversary of the Closing Date, certificates of
insurance, in each case covering the property or business of the Credit Parties,
and endorsements and renewals thereof, shall be delivered by Borrower to and
retained by the Administrative Agent.  All policies of property insurance with
respect to the Collateral either shall have attached thereto a lender’s loss
payable endorsement in favor of the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties or name the Administrative Agent as loss
payee for its benefit and the ratable benefit of the Secured Parties, in either
case, in form reasonably satisfactory to the Administrative Agent, and all
policies of liability insurance (other than director and officer liability
insurance and workers’ compensation insurance) shall name the Administrative
Agent for its benefit and the ratable benefit of the Secured Parties as an
additional insured.  All policies or certificates of insurance shall set forth
the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage.  All such policies shall contain a provision
or the Administrative Agent shall have received an endorsement to the effect
that the insurer will endeavor to give at least 30 days’ prior notice of any
cancellation to the Administrative Agent (10 days for non-payment of premiums)
(or such shorter period as may be accepted by the Administrative Agent).

 

(c)           If at any time the area in which any real property that has a
building or mobile home located on it and is encumbered by a Mortgage in favor
of the Administrative Agent is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Borrower shall, and shall cause each of its Subsidiaries
to, obtain flood insurance in such total amount as required by Regulation H of
the Federal Reserve Board, as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and otherwise comply with the
National Flood Insurance

 

81

--------------------------------------------------------------------------------


 

Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

 

(d)           Upon the request of the Majority Lenders, notwithstanding
Section 2.5(c)(ii) of this Agreement, after the occurrence and during the
continuance of an Event of Default, all proceeds of insurance, including any
casualty insurance proceeds, property insurance proceeds, proceeds from actions,
and any other proceeds, shall be paid directly to the Administrative Agent and
if necessary, assigned to the Administrative Agent, to be applied in accordance
with Section 7.6 of this Agreement, whether or not the Secured Obligations are
then due and payable.

 

(e)           In the event that any insurance proceeds are paid to any Credit
Party in violation of clause (d), such Credit Party shall hold the proceeds in
trust for the Administrative Agent, segregate the proceeds from the other funds
of such Credit Party, and promptly pay the proceeds to the Administrative Agent
with any necessary endorsement.  Upon the request of the Administrative Agent,
each of the Borrower and its Subsidiaries shall execute and deliver to the
Administrative Agent any additional assignments and other documents as may be
necessary or desirable to enable the Administrative Agent to directly collect
the proceeds as set forth herein.

 

Section 5.4            Compliance with Laws.  Each Credit Party shall, and shall
cause each of its Subsidiaries to, comply with all federal, state, and local
laws and regulations (including Environmental Laws) which are applicable to the
operations and Property of any Credit Party and maintain all related permits
necessary for the ownership and operation of each Credit Party’s Property and
business, except in any case where the failure to so comply or maintain could
not reasonably be expected to result in a Material Adverse Change. Without
limitation of the foregoing, the Borrower shall, and shall cause each of its
Subsidiaries to,  maintain and possess all authorizations, Permits, licenses,
trademarks, trade names, rights and copyrights which are necessary to the
conduct of its business, except where the failure to so comply could not
reasonably be expected to result in a Material Adverse Change.

 

Section 5.5            Taxes.  Each Credit Party shall, and shall cause each of
its Subsidiaries to pay and discharge all material Taxes and all material
amounts of Taxes imposed on the Parent or any of its Subsidiaries prior to the
date on which penalties attach other than any Tax which is being contested in
good faith and for which adequate reserves have been established in compliance
with GAAP.

 

Section 5.6            New Subsidiaries.  The Parent shall deliver to the
Administrative Agent each of the items set forth in Schedule III attached hereto
with respect to each Subsidiary of the Parent created after the Closing Date and
within the time requirements set forth in Schedule III.

 

Section 5.7            Agreement to Pledge; Security.  Each Credit Party agrees
that at all times, the Administrative Agent shall have an Acceptable Security
Interest in the Collateral to the extent required by this Agreement to secure
the performance and payment of the Secured Obligations.  Each Credit Party
shall, and shall cause each other Credit Party to, subject to the time periods
set forth on Schedule III hereto and any exceptions or limitations provided for
in the Security Documents, grant to the Administrative Agent a Lien in any
Property of such Credit Party or such Subsidiary now owned or hereafter acquired
(other than Excluded Property or other property not required to be pledged or
mortgaged pursuant to the Security Documents) within 30

 

82

--------------------------------------------------------------------------------


 

days after the acquisition thereof (or, in the case of a new Subsidiary that
becomes a Credit Party, within the time periods set forth on Schedule III)
promptly and to take such actions as may be required under the Security
Documents to ensure that the Administrative Agent has an Acceptable Security
Interest in such Property; provided that the Credit Parties shall not be
required to grant an Acceptable Security Interest in any Oil and Gas Properties
to the extent such grant would result in more than 90% by PV10 of all of the
Credit Parties’ Proven Reserves and more than 90% by PV10 of all of the Credit
Parties’ PDP Reserves, in each case, as evaluated in the most recently delivered
Engineering Report herein being pledged as Collateral.  Notwithstanding the
foregoing, the Borrower shall, and shall cause each Subsidiary to take such
actions, including execution and delivery of any Security Documents necessary to
create, perfect and maintain an Acceptable Security Interest in favor of the
Administrative Agent in 100% of Equity Interests issued by any Subsidiaries
which are owned by any Credit Party.

 

Section 5.8            Deposit Accounts.  Each Credit Party shall, and shall
cause each of its Subsidiaries to, maintain all deposit accounts with the
Administrative Agent, a Lender or an Affiliate of a Lender and cause such
accounts (other than Excluded Accounts) to be subject to Account Control
Agreements.

 

Section 5.9            Records; Inspection.  Each Credit Party shall, and shall
cause each of its Subsidiaries to maintain proper, complete and consistent books
of record with respect to such Person’s operations, affairs, and financial
condition.  At any reasonable time and from time to time, upon reasonable
notice, each Credit Party shall permit the Administrative Agent and shall cause
each of its Subsidiaries to permit the Administrative Agent to examine and copy
the books and records of such Credit Party or such Subsidiary, to visit and
inspect the Property of such Credit Party or such Subsidiary, and to discuss the
business operations and Property of such Credit Party or such Subsidiary with
the officers and directors thereof; provided, however, that so long as no Event
of Default shall have occurred and be continuing, the Credit Parties shall not
be responsible for the costs of more than one inspection visit per calendar
year.

 

Section 5.10          Maintenance of Property.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, maintain their owned, leased, or
operated Property material to its business in good condition and repair, normal
wear and tear excepted and except as caused by any Casualty Events.

 

Section 5.11          Title Evidence and Opinions.  The Borrower shall from time
to time upon the reasonable request of the Administrative Agent, take such
actions and execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent
shall, at all times, have received satisfactory title evidence, which title
evidence shall be in form and substance acceptable to the Administrative Agent
in its sole reasonable discretion and shall include information regarding the
before payout and after payout ownership interests held by the Borrower and the
Borrower’s Subsidiaries, for all wells located on the Oil and Gas Properties,
covering at least 80% of the PV10 of the Proven Reserves of the Borrower and its
Subsidiaries as evaluated in the most recently delivered Engineering Report;
provided, that if the Administrative Agent is not satisfied with such title
evidence, that shall not trigger a Default hereunder, but the Borrower shall
comply with Section 5.12 below if the Administrative Agent provides a notice
thereof to the Borrower in accordance with Section 5.12.

 

83

--------------------------------------------------------------------------------


 

Section 5.12          Further Assurances; Cure of Title Defects.  The Parent
shall, and shall cause each Subsidiary to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Documents, this Agreement and the other Credit Documents.  Each of the
Parent and the Borrower, on behalf of itself and its Subsidiaries, hereby
authorizes the Administrative Agent to file any financing statements without the
signature of the Parent, the Borrower or such Subsidiary, as applicable, to the
extent permitted by applicable law in order to perfect or maintain the
perfection of any security interest granted under any of the Credit Documents. 
Each of the Parent and the Borrower at its sole cost and expense will, and will
cause each Subsidiary to, promptly execute and deliver to the Administrative
Agent upon request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of the Parent, the
Borrower or any Subsidiary, as the case may be, in the Security Documents and
this Agreement, or to further evidence and more fully describe the collateral
intended as security for the Secured Obligations, or to correct any omissions in
the Security Documents, or to state more fully the security obligations set out
herein or in any of the Security Documents, or to perfect, protect or preserve
any Liens created pursuant to any of the Security Documents, or to make any
recordings, to file any notices or obtain any consents, all as may be necessary
or appropriate in connection therewith or to enable the Administrative Agent to
exercise and enforce its rights and remedies with respect to any Collateral. 
Within 30 days (or such later date as determined by the Administrative Agent in
its sole discretion) after (a) a request by the Administrative Agent or the
Lenders to cure any title defects or exceptions which are not Permitted Liens
raised by such information or (b) a notice by the Administrative Agent that the
Borrower has failed to comply with Section 5.11 above, the Borrower shall
(i) cure such title defects or exceptions which are not Permitted Liens or
substitute acceptable Oil and Gas Properties with no title defects or exceptions
except for Permitted Liens covering Collateral of an equivalent value and
(ii) deliver to the Administrative Agent satisfactory title evidence (including
supplemental or new title opinions meeting the foregoing requirements) in form
and substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Borrower’s and its Subsidiaries’ ownership of such Oil and
Gas Properties and the Administrative Agent’s Liens and security interests
therein as are required to maintain compliance with Section 5.11. A default
under this Section shall not be a Default or an Event of Default, but instead
the Administrative Agent shall have the right to exercise the following remedy
in its sole discretion from time to time during the continuance of a default
regarding the title defects under this Section, and any failure to so exercise
this remedy at any time shall not be a waiver as to future exercise of the
remedy by the Administrative Agent or the Lenders.  The Administrative Agent may
send a notice to the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on 80% of the PV10 of the Proven Reserves
of the Borrower and its Subsidiaries shown on the most recently delivered
Engineering Report.  The new Borrowing Base shall become effective immediately
after receipt of such notice.  Notwithstanding anything to the contrary
contained herein or in any other Credit Document, if the Administrative Agent in
its reasonable judgment determines that the cost of creating or perfecting a
Lien on any property is excessive in relation to the benefits afforded to the
Secured Parties thereby, then such property may be excluded from Collateral for
all purposes of the Credit Documents.

 

Section 5.13          Leases; Development and Maintenance.  Except where the
failure to do so would not adversely impact a material portion of the Oil and
Gas Properties to which Proven

 

84

--------------------------------------------------------------------------------


 

Reserves are attributable of the Borrower and its Subsidiaries (with 5% of the
value of the Proven Reserves of the Borrower and its Subsidiaries being deemed
material), the Borrower shall, and shall cause its Subsidiaries to, (a) pay and
discharge promptly, or cause to be paid and discharged promptly, all rentals,
delay rentals, royalties, overriding royalties, payments out of production and
other indebtedness or obligations accruing under, and comply with each and all
of, the oil and gas leases and all other agreements and contracts constituting
the Oil and Gas Properties to which Proven Reserves are attributable of the
Borrower and its Subsidiaries or any agreements and contracts where the failure
to comply hereunder could result in a loss, termination or similar impact upon
any Oil and Gas Properties to which Proven Reserves are attributable of the
Borrower and its Subsidiaries (except, in each case, where the amount thereof is
being contested in good faith by appropriate proceedings or is held in
suspension in accordance with such leases or other agreements), (b) do all other
things necessary to keep unimpaired its rights thereunder and prevent any
forfeiture thereof or default thereunder, and operate or cause to be operated
such Oil and Gas Properties to which Proven Reserves are attributable as a
prudent operator would in accordance with industry standard practices, and
(c) maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Oil and Gas Properties to which Proven Reserves are attributable of
the Borrower and its Subsidiaries pertain in a prudent manner consistent with
industry standard practices.

 

Section 5.14          Subordination.  The Borrower will cause each Affiliate of
the Borrower (other than a Subsidiary of the Borrower) which operates any of the
Borrower’s or its Subsidiaries’ Oil and Gas Properties to subordinate pursuant
to agreements in form and substance satisfactory to the Administrative Agent,
any operators Liens or other Liens in favor of such Affiliate in respect of such
Oil and Gas Properties to the Liens in favor of the Secured Parties.

 

ARTICLE 6
NEGATIVE COVENANTS

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations not then due), any Lender
shall have any Commitment hereunder, or there shall exist any Letter of Credit
Exposure (unless Cash Collateralized or other arrangements satisfactory to the
Issuing Lender have been made with respect thereto), each Credit Party agrees to
comply with the following covenants.

 

Section 6.1            Debt.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, create, assume, incur, suffer to exist, or in any manner
become liable, directly, indirectly, or contingently in respect of, any Debt
other than the following (collectively, the “Permitted Debt”):

 

(a)           the Obligations;

 

(b)           intercompany Debt incurred in the ordinary course of business owed
by any Credit Party to any other Credit Party; provided that such Debt is
subordinated to the Obligations and is also permitted under Section 6.3;

 

85

--------------------------------------------------------------------------------


 

(c)           Debt consisting of sureties or bonds and similar obligations
provided to any Governmental Authority or other Person and assuring payment of
contingent liabilities of a Credit Party in connection with the operation of its
Oil and Gas Properties, including with respect to plugging, facility removal and
abandonment of its Oil and Gas Properties;

 

(d)           Purchase Money Debt or Capital Leases in an aggregate principal
amount not to exceed $15,000,000 at any time;

 

(e)           Hedging Arrangements to the extent not prohibited under
Section 6.15;

 

(f)            Debt in the form of accounts payable to trade creditors for goods
or services and current operating liabilities (other than for borrowed money)
which in each case is not more than 90 days past due, in each case incurred in
the ordinary course of business, unless contested in good faith by appropriate
proceedings and adequate reserves for such items have been made in accordance
with GAAP;

 

(g)           Debt arising from the endorsement of instruments for collection in
the ordinary course of business;

 

(h)           Debt consisting of liabilities incurred in the ordinary course of
business under workers’ compensation claims required by Governmental Authority;

 

(i)            without duplication, guarantees of Debt otherwise permitted under
this Section 6.1;

 

(j)            Debt existing on the Closing Date and set forth in Schedule 6.1
including extensions, replacements and refinancings thereof which do not
increase the principal amount (excluding any expenses or premium incurred in
connection with any such extension, replacement or refinancing) of such Debt as
of the date of such extension or refinancing;

 

(k)           Debt representing deferred compensation to employees of the Credit
Parties incurred in the ordinary course of business in an aggregate amount not
to exceed $1,000,000;

 

 

(l)            Debt consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply agreements, in each
case, in the ordinary course of business;

 

(m)          unsecured Debt consisting of any purchase price adjustments to
which a seller may become entitled to the extent such payment is determined by a
closing purchase price adjustment or such payment depends on the positive
performance of the Credit Parties after the closing of such purchase so long as
(a) the amount of such payment is not determinable by the parties to the
purchase or (b) once the amount of such payment has been finally fixed and
determined by the parties to such purchase, such amount is paid when due;

 

(n)           unsecured Debt not otherwise permitted under the preceding
provisions of this Section 6.1; provided that, the aggregate principal amount
thereof shall not exceed $15,000,000 at any time; and

 

86

--------------------------------------------------------------------------------


 

(o)           so long as no Borrowing Base Deficiency, Default or Event of
Default exists or would result from the issuance therefrom, Specified Additional
Debt; provided that (i) the principal amount of such Specified Additional Debt
shall not exceed 150% of the effective Borrowing Base immediately prior to the
time of issuance of such Specified Additional Debt, (ii) the Borrower shall have
complied with Section 5.2(t), (iii) on the same day as the incurrence of such
Specified Additional Debt, the Borrowing Base shall be adjusted to the extent
required by Section 2.2(h) and prepayment is made to the extent required by
Section 2.5(c) and no Borrowing Base Deficiency would then exist after giving
effect to such adjustment and prepayment, and (iv) after giving effect to the
incurrence of such Specified Additional Debt, the Parent is in compliance on a
pro forma basis with Section 6.16 and Section 6.17 for the period most recently
ended for which financial statements have been delivered pursuant to
Section 5.2(a) or Section 5.2(b) or referenced in Section 4.4(a), as applicable.

 

Section 6.2            Liens.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

 

(a)           Liens securing the Secured Obligations pursuant to the Security
Documents;

 

(b)           Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 90 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established
in accordance with GAAP;

 

(c)           Liens for Taxes, fees, assessment, or other governmental charges
which are not delinquent or remain payable without penalty or which are being
actively contested in good faith by appropriate proceedings and adequate
reserves for such items have been made in accordance with GAAP;

 

(d)           Liens securing Purchase Money Debt or Capital Lease obligations
permitted under Section 6.1(d); provided that each such Lien encumbers only the
Property purchased in connection with the creation of any such Purchase Money
Debt or the subject of any such Capital Lease, and all proceeds thereof
(including insurance proceeds), and the principal amount secured thereby is not
increased (other than accrued interest and premiums thereon);

 

(e)           encumbrances consisting of easements, rights-of-way, servitudes,
permits, reservations, zoning restrictions, or other restrictions on the use of
real property and defects or irregularities in the chain of title that do not,
in either case (individually or in the aggregate), materially affect the value
of the assets encumbered thereby or materially impair the ability of any Credit
Party to use such assets in its business, and none of which is violated in any
material aspect by existing or proposed structures or land use;

 

(f)            Liens arising under oil and gas leases, term assignments of
Leases, non-participating royalty interests, overriding royalty agreements, net
profits agreements, royalty trust agreements, farm-out agreements, division
orders, contracts for the sale, purchase,

 

87

--------------------------------------------------------------------------------


 

exchange, transportation, gathering or processing of oil, gas or other
hydrocarbons, unitizations and pooling designations, declarations, orders and
agreements, development agreements, operating agreements, production sales
contracts, area of mutual interest agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or geophysical permits or
agreements, and other agreements that are, in each case of the foregoing,
customary in the oil and gas business and that are entered into by any Credit
Party in the ordinary course of business provided that: (i) such Liens are taken
into account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in the Security Documents or this
Agreement, (ii) such Liens do not secure Debt for borrowed money, (iii) such
Liens secure amounts that are not yet due or are being contested in good faith
by appropriate proceedings, if such reserve as may be required by GAAP shall
have been made therefor, (iv) such Liens are limited to the assets that are the
subject of such agreements, and (v) if such Liens secure obligations owing to an
Affiliate of a Credit Party, such Liens and such obligations shall be
subordinated to the Secured Obligations and Liens securing the Secured
Obligations on terms and conditions satisfactory to the Administrative Agent;

 

(g)           royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Credit Parties
warranted in the Security Documents or in this Agreement;

 

(h)           Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower or any Subsidiary;

 

(i)            deposits to secure the performance of tenders, bids, trade
contracts, leases, statutory obligations, stay, government contracts, surety and
appeal bonds, performance and return of money bonds and other obligations of a
like nature, in each case in the ordinary course of business and which deposits
do not secure Debt for borrowed money;

 

(j)            judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.1(h);

 

(k)           the filing of Uniform Commercial Code financing statements solely
as a precautionary measure in connection with operating leases, consignment of
goods or other similar transactions;

 

(l)            landlords’, lessors’ and sublessors’ Liens (relating to
Properties that are not Oil and Gas Properties) and other like Liens in respect
of rent not in default so long as the Debt or liabilities under such leases and
subleases is secured only by the assets covered thereby;

 

(m)          Liens granted by any Credit Party on its rights under any insurance
policy, but only to the extent that such Lien is granted to the insurers under
such insurance policies or any

 

88

--------------------------------------------------------------------------------


 

insurance premium finance company to secure payment of the premiums and other
amounts owed to the insurers or such premium finance company with respect to
such insurance policy;

 

(n)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution;

 

(o)           Liens existing on the Closing Date and set forth on Schedule 6.2;
and

 

(p)           Liens on assets of the Credit Parties not otherwise permitted by
this Section 6.2; provided, that the aggregate principal amount of all
obligations secured under this Section 6.2(p) shall not exceed $1,000,000.

 

Section 6.3            Investments.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, (x) make or hold  any direct or indirect investment
in any Person, including capital contributions to the Person, investments in or
the acquisition of the debt or equity securities or other Equity Interests of
the Person,  (y) make or hold any loans, guaranties, trade credit, or other
extensions of credit to any Person or (z) make an Acquisition, other than the
following (collectively, the “Permitted Investments”):

 

(a)           investments existing on the Closing Date and described on Schedule
6.3;

 

(b)           investments in the form of trade credit to customers of a Credit
Party arising in the ordinary course of business and represented by accounts
from such customers;

 

(c)           cash and Liquid Investments;

 

(d)           investments, loans, advances and equity contributions by a Credit
Party in or to any other Credit Party;

 

(e)           creation of any additional Subsidiaries organized in the U.S. in
compliance with Section 5.6 and Schedule III;

 

(f)            (i) investments in and acquisitions of direct ownership interests
in Oil and Gas Properties, crude oil and gas gathering systems and related
equipment, (ii) investments and acquisitions related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America and (iii) subject to
Section 6.11 hereof, acquisitions of any other assets or Property not described
in clause (i) or (ii) above; provided that, in the case of any of clauses (i),
(ii) or (iii) unless otherwise indicated, (x) if requested by the Administrative
Agent, such assets are pledged as Collateral to the extent required by
Section 5.7; (y) any such investments are not investments in a Person, and
(z) in the case of clauses (i) and (ii) above only, no Event of Default or
Borrowing Base Deficiency shall exist after giving effect thereto;

 

(g)           investments received by the Borrower and its Subsidiaries in
connection with Asset Sales permitted by Section 6.8;

 

89

--------------------------------------------------------------------------------


 

(h)           guarantees permitted by Section 6.1;

 

(i)            Hedging Arrangements to the extent permitted under Section 6.15;

 

(j)            loans or advances by any Credit Party to employees made in the
ordinary course of business (including travel, entertainment and relocation
expenses) in an aggregate amount not to exceed $500,000 at any time;

 

(k)           Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers;

 

(l)            Investments received in satisfaction or partial satisfaction
thereof from financial troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; and

 

(m)          other Investments not otherwise permitted by the foregoing clauses
in an amount not to exceed $1,000,000 in the aggregate outstanding at any one
time.

 

provided that this Section 6.3 shall not prohibit a merger or consolidation
among the Credit Parties so long as such merger or consolidation is otherwise
permitted under Section 6.7.

 

Section 6.4            Modifications to Specified Additional Debt.    No Credit
Party will amend, supplement or otherwise modify any instruments evidencing, or
agreements relating to or executed in connection with, any Specified Additional
Debt, in any manner which would (a) violate the requirements set forth in the
definition of “Specified Additional Debt”, (b) result in a Material Adverse
Change, or (c) be materially adverse to the Lenders.

 

Section 6.5            Agreements Restricting Liens.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, create, incur, assume or permit to
exist any contract, agreement or understanding (other than (a) this Agreement,
(b) the Credit Documents, (c) agreements governing Debt permitted by
Section 6.1(d) or 6.1(h) to the extent such restrictions govern only the asset
financed pursuant to such Debt, (d) any prohibition or limitation that exists
pursuant to applicable requirements of a Governmental Authority, (e) customary
restrictions in leases (other than Leases), subleases, licenses, asset sale
agreements, merger agreements and acquisition agreements otherwise permitted
hereby (but only to the extent any such restriction relates to the Property
subject to such agreement), (f) restrictions on cash or other deposits imposed
by customers under contracts entered into in the ordinary course of business,
(g)  any prohibition or limitation that exists in any contract to which a Credit
Party is a party (other than Leases or other material agreements listed on
Schedule 4.24) that (i) exists on the Closing Date or (ii) are binding on a
Credit Party at the time such Credit Party first becomes a Credit Party
hereunder, so long as such prohibition or limitation was not entered into solely
in contemplation of such Person becoming a Credit Party, in the case of (i) or
(ii), so long as (A) such prohibition or limitation is generally applicable and
does not specifically address any of the Debt or the Liens granted under the
Credit Documents and (B) the noncompliance of such prohibition or limitation
would not reasonably be expected to be adverse to the Administrative Agent or
the Lenders,  or (h) agreements governing Liens permitted pursuant to
Section 6.2(e)) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property, whether now owned or
hereafter acquired, to secure the Secured Obligations or restricts any

 

90

--------------------------------------------------------------------------------


 

Subsidiary from paying Restricted Payments to the Borrower, or which requires
the consent of or notice to other Persons in connection therewith.

 

Section 6.6            Use of Proceeds; Use of Letters of Credit.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to: (a) use the
proceeds of the Advances or the Letters of Credit for any purposes other than
(i) for refinancing Existing Advances and Existing Letters of Credit under the
Existing Credit Agreement, (ii) working capital purposes of any Credit Party,
(iii) capital expenditures of any Credit Party, or (iv) other general corporate
purposes of any Credit Party.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, use any part of the proceeds of
Advances or Letters of Credit for any purpose which violates, or is inconsistent
with, Regulations T, U, or X.

 

Section 6.7            Corporate Actions; Accounting Changes.

 

(a)           No Credit Party shall, nor shall it permit any of its Subsidiaries
to, dissolve, merge or consolidate with or into any other Person, except that
(i) the Borrower may merge with any of its wholly-owned Subsidiaries, (ii) any
Credit Party may merge or be consolidated with or into any other Credit Party,
and (iii) any Credit Party (other than the Borrower) or any of its Subsidiaries
may dissolve so long as such Credit Party or Subsidiary does not own or hold any
Oil and Gas Properties or other assets with any BB Value; provided, in any case
above, that (x) in any merger involving the Borrower, the Borrower shall be the
surviving entity, and (y) at the time of any such dissolution, merger or
consolidation and immediately after giving effect thereto, no Default, Event of
Default or Borrowing Base Deficiency shall have occurred and the Administrative
Agent shall continue to have an Acceptable Security Interest in the Collateral.

 

(b)           No Credit Party shall, nor shall it permit any of its Subsidiaries
to, (i) without 10 days’ (or such earlier date as may be accepted in writing by
the Administrative Agent in its sole discretion from time to time) prior written
notice to the Administrative Agent, change its name, change its state of
incorporation, formation or organization, change its organizational
identification number or reorganize in another jurisdiction (and in no event
shall any such reorganization occur in a jurisdiction outside the United
States), (ii) without prior written notice to, and prior consent of, the
Administrative Agent, amend, supplement, modify or restate its articles or
certificate of incorporation or formation, LLC Agreement, limited partnership
agreement, bylaws, limited liability company agreements, or other equivalent
organizational documents in a manner that is materially adverse to the interests
of the Administrative Agent and the Lenders, or (iii) materially change its
method of accounting employed in the preparation of the financial statements
referred to in Section 4.4 or change the fiscal year end of the Borrower unless
required to conform to GAAP or approved in writing by the Administrative Agent.

 

Section 6.8            Sale of Assets.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, sell, convey, or otherwise transfer any of
its Property (including, without limitation, any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest but excluding any Casualty Event) other than:

 

(a)           the sale of Hydrocarbons (other than Oil and Gas Properties) or
Liquid Investments in the ordinary course of business,

 

91

--------------------------------------------------------------------------------


 

(b)           Asset Sales of (i) equipment or other Property that is
(A) obsolete, worn out or uneconomic and disposed of in the ordinary course of
business, (B) no longer necessary for the business of such Person or
(C) contemporaneously replaced by Property of at least comparable value and use,
and (ii) fixtures or equipment to the extent that (1) such Property is exchanged
for credit against the purchase price of similar replacement fixtures or
equipment or (2) the cash proceeds of such Asset Sale are promptly applied to
the purchase price of such replacement fixtures or equipment,

 

(c)           Asset Sales of Property between or among Credit Parties; provided
that, if such Property is Collateral and if requested by the Administrative
Agent, the Credit Party receiving such Property will reaffirm the Lien in such
Collateral in form and substance acceptable to the Administrative Agent;

 

(d)           upon 10 days’ (or such shorter time period as may be accepted in
writing by the Administrative Agent in its sole discretion) advance notice to
the Administrative Agent, the Asset Sale of Oil and Gas Properties which are
attributable to Proven Reserves; provided that, (i) at least 90% of the
consideration received by the Credit Party in respect of such Asset Sale shall
be cash or Liquid Investments or, in the case of any like-kind exchange, Oil and
Gas Properties (or a combination of cash, Liquid Investments and Oil and Gas
Properties) so long as, in the case of any like-kind exchange, (x) the Oil and
Gas Properties received by the Credit Parties in connection with such like-kind
exchange are located in the Permian Basin, (y) the Oil and Gas Properties
received by the Credit Parties in connection with such like-kind exchange have
an equivalent or greater fair market value (after taking into account the cash
and Liquid Investments received in connection therewith) compared to the Oil and
Gas Properties transferred by the Credit Parties and (z) the Oil and Gas
Properties transferred by the Credit Parties in connection with such like-kind
exchange shall not include any Proven Reserves categorized as “producing” under
the definitions for oil and gas reserves promulgated by the Society of Petroleum
Evaluation Engineers (or any generally recognized successor) as in effect at the
time in question, (ii) the consideration received in respect of such Asset Sale
shall be equal to or greater than the fair market value of such Oil and Gas
Properties, interest therein or Subsidiary subject of such Asset Sale (as
reasonably determined by the Borrower (and, solely to the extent required by the
LLC Agreement, approved by the board of directors or equivalent governing body
of the Borrower) and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect), (iii) if any such Asset Sale is of a Subsidiary owning Oil and
Gas Properties, such Asset Sale shall include all the Equity Interests of such
Subsidiary; and (iv) the Borrowing Base shall be automatically adjusted in
accordance with Section 2.2(g) to the extent required thereby;

 

(e)           Hedge Events; provided that, (i) 100% of the consideration
received in respect of such Hedge Event shall be cash or cash equivalents or
other Hedging Arrangements, (ii) the consideration received in respect of such
Hedge Event shall be equal to or greater than the fair market value of such
Hedging Arrangements; and (iii) the Borrowing Base shall be automatically
adjusted in accordance with Section 2.2(g) to the extent required thereby;

 

(f)            so long as no Event of Default exists or would result therefrom
Asset Sales of Oil and Gas Properties to which no Proven Reserves are
attributable;

 

92

--------------------------------------------------------------------------------


 

(g)           sales, transfers and dispositions or the compromise or settlement
of accounts receivable in connection with the compromise, settlement or
collection thereof in the ordinary course of business (and not as part of a bulk
sale or receivables financing);

 

(h)           Restricted Payments permitted by Section 6.9;

 

(i)            licenses, sublicenses, leases or subleases granted to third
parties in the ordinary course of business not interfering with the business of
the Credit Parties or any of their Subsidiaries and not affecting any Oil and
Gas Properties;

 

(j)            Asset Sales permitted under Section 6.7; and

 

(k)           so long as no Borrowing Base Deficiency exists or would result
therefrom, Asset Sales of other Property (other than Oil and Gas Properties or
Hedging Arrangements) not to exceed $1,000,000 during any fiscal year.

 

Section 6.9            Restricted Payments; Payments in Respect of Specified
Additional Debt.

 

(a)           No Credit Party shall make, nor shall it permit any of its
Subsidiaries to make, any Restricted Payments except that so long as no
Borrowing Base Deficiency, Default or Event of Default exists or would result
therefrom:

 

(i)            the Credit Parties may make Restricted Payments so long as,
(A) both before and after giving pro forma effect to such Restricted Payment,
(i) the sum of (x) all unrestricted Cash and Liquid Investments of the Parent
and its Subsidiaries plus (y) Availability, is equal to or greater than 20% of
the then effective Borrowing Base; and (ii) the Parent demonstrates a Leverage
Ratio of less than or equal to 3.00 to 1.00; and (B) the board of directors of
the Parent shall have approved such Restricted Payment.

 

(ii)           the Subsidiaries of the Parent may make Restricted Payments to
the Parent or any other Credit Party that is a Subsidiary of the Parent;

 

(iii)          reserved;

 

(iv)          any Credit Party or Subsidiary may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares or units of
its Equity Interests; and

 

(v)           so long as no Event of Default or Borrowing Base Deficiency exists
or would result therefrom, any Credit Party and any Subsidiary may purchase,
redeem or otherwise acquire (A) Equity Interests issued by it to existing or
former employees of such Credit Party or Subsidiary in connection with
satisfying federal or state income tax obligations incurred in connection with
the issuance or exercise of Equity Interests, or (B) Equity Interests issued to
any employee of such Credit Party that such Credit Party is obligated to
repurchase upon such employee’s termination of employment prior to the date that
is 180 days after the Maturity Date.

 

93

--------------------------------------------------------------------------------


 

(b)           The Parent will not, and will not permit any other Credit Party
to, prior to the date that is 180 days after the Maturity Date, call, make or
offer to make any optional or voluntary Redemption of, or otherwise optionally
or voluntarily Redeem (whether in whole or in part), any Specified Additional
Debt (other than the payment of regularly scheduled interest owing in respect of
such Specified Additional Debt), provided, that the Borrower may voluntarily
Redeem Specified Additional Debt (i) with cash proceeds from any incurrence of
Specified Additional Debt so long as such Redemption occurs substantially
contemporaneously with the receipt of such proceeds, and (ii) with cash proceeds
of an offering of Equity Interests in the Borrower or a direct or indirect
parent company of the Borrower, so long as, in the case of the foregoing
clause Error! Reference source not found., no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing both before and after
giving effect to such Redemption and such Redemption occurs substantially
contemporaneously with, and in any event within three (3) Business Days
following, the receipt of such proceeds.

 

Section 6.10          Affiliate Transactions.  No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of its Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Parent or any Subsidiary, as applicable, than those that could
be obtained in a comparable arm’s length transaction with a Person that is not
such an Affiliate except the restrictions in this Section 6.10 shall not apply
to: (a) the Restricted Payments permitted under Section 6.9 and transactions
permitted by Section 6.3(j), if any, (b) Investments by a Credit Party in the
form of Equity Interests of another Credit Party, (c) reasonable and customary
director, officer and employee compensation (including bonuses), indemnification
and other benefits (including retirement, health, stock option and other benefit
plans) and (d) transactions among the Credit Parties.

 

Section 6.11          Line of Business.  No Credit Party shall, and shall not
permit any of its Subsidiaries to, engage in any business other than businesses
of the type conducted by the Parent and its Subsidiaries on the Closing Date.

 

Section 6.12          Hazardous Materials.  No Credit Party (a) shall, nor shall
it permit any of its Subsidiaries to, create, handle, transport, use, or dispose
of any Hazardous Substance or Hazardous Waste, except in the ordinary course of
its business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result liability of a Credit Party that could
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, release any Hazardous Substance or
Hazardous Waste into the environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in liability of a Credit Party that could
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

 

94

--------------------------------------------------------------------------------


 

Section 6.13          Compliance with ERISA.  Except for matters that
individually or in the aggregate would not reasonably be expected to cause a
Material Adverse Change, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly: (a) engage in any transaction in
connection with which the Parent or any Subsidiary could be subjected to either
a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA or a
tax imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or permit
any member of the Controlled Group to terminate, any Plan in a manner, or take
any other action with respect to any Plan, which could result in any liability
to the Parent, any Subsidiary or any member of the Controlled Group to the PBGC;
(c) fail to make, or permit any member of the Controlled Group to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Parent, a Subsidiary or member
of the Controlled Group is required to pay as contributions thereto; (d) permit
to exist, or allow any Subsidiary or any member of the Controlled Group to
permit to exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of the Controlled Group to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
member of the Controlled Group to acquire, an interest in any Person that causes
such Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (h) incur, or permit any member of the Controlled Group to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in section 3(1) of
ERISA, maintained to provide benefits to former employees of such entities, that
may not be terminated by such entities in their sole discretion at any time
without any liability.

 

Section 6.14          Sale and Leaseback Transactions.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Parent or a Subsidiary shall lease as lessee such Property or any part
thereof or other Property which the Parent or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

 

Section 6.15          Limitation on Hedging.

 

(a)           No Credit Party shall, nor shall it permit any of its Subsidiaries
to:

 

95

--------------------------------------------------------------------------------


 

(i)            purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedging Arrangement for
speculative purposes; or

 

(ii)           enter into any Hedging Arrangement which

 

(A)          is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Parent’s or its Subsidiaries’
operations, or

 

(B)          covers (calculated separately for each type of Hydrocarbon):

 

(i.)           for each full calendar month during the first twenty-four
calendar months of the forthcoming sixty full calendar months following the time
in question, notional volumes (in the aggregate, taking into account all other
Hedging Arrangements to which any Credit Party is a party) in excess of the
greater of (x) 85% of Proven Reserves (as described in the most recently
delivered Engineering Report pursuant to Section 5.2(c)) and (y) 75% of
Forecasted Production (as described in the report required to be delivered
pursuant to Section 5.2(e)), in either case, of crude oil, natural gas and
natural gas liquids (each measured separately), attributable to Oil and Gas
Properties of the Borrower and its Subsidiaries; or

 

(ii.)          for each full calendar month during the last thirty-six full
calendar months of the forthcoming sixty full calendar months following the time
in question, notional volumes (in the aggregate, taking into account all other
Hedging Arrangements to which any Credit Party is a party) in excess of the
greater of (x) 75% of Proven Reserves (as described in the most recently
delivered Engineering Report pursuant to Section 5.2(c)) and (y) 50% of
Forecasted Production (as described in the report required to be delivered
pursuant to Section 5.2(e)), in either case, of crude oil, natural gas and
natural gas liquids (each measured separately) attributable to Oil and Gas
Properties of the Borrower and its Subsidiaries;

 

provided, however, that the volume limitations shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps, or

 

(C)          is longer than 60 months in duration from the date such Hedging
Arrangement is entered into; or

 

(D)          is secured (unless such Hedging Arrangement is with a Swap
Counterparty and is secured by the Collateral pursuant to the Credit Documents)

 

96

--------------------------------------------------------------------------------


 

or obligates any Credit Party to any margin call requirements or otherwise
requires the Parent or any of its Subsidiaries to provide collateral; or

 

(E)           unless such counterparty is a Lender, an Affiliate of a Lender or
such other Person who has (or who has an affiliate that guarantees such Hedging
Arrangement, and such affiliate has) at the time the Hedging Arrangement is
made, credit ratings of A- or better from S&P or A3 or better from Moody’s; or

 

(iii)          be party to, or enter into, any Hedging Arrangement which relates
to interest rates if

 

(A)          such Hedging Arrangement relates to payment obligations on Debt
which is not permitted to be incurred under Section 6.1 above,

 

(B)          the aggregate notional amount of all such Hedging Arrangements
exceeds 75% of the anticipated outstanding principal balance of the Debt under
this Agreement to be hedged by such Hedging Arrangements, or if the term of such
Hedging Arrangements extends beyond the Maturity Date,

 

(C)          such Hedging Arrangement is with a Lender, an Affiliate of a Lender
or such other Person who has who, at the time the Hedging Arrangement is made,
has credit ratings that are lower than A- by S & P or A3 by Moody’s (or such
counterparty has a guarantor of its obligations who is rated lower than such
levels),

 

(D)          as to any such Hedging Arrangement covering the Debt incurred under
this Agreement, such Hedging Arrangement is made by the Parent or one of its
Subsidiaries with a counterparty that is not a Lender or an Affiliate of a
Lender (unless such Hedging Arrangement is unsecured), or

 

(E)           the floating rate index of such Hedging Arrangement does not
generally match the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedging Arrangement.

 

(b)           In no event shall the aggregate notional volume of all Hedging
Arrangements in respect of commodities for a particular month exceed 100% of the
actual production for each of crude oil, natural gas and natural gas liquids,
calculated separately, in the previous calendar month.  After the end of any
calendar month, if the aggregate notional volumes of all Hedging Arrangements in
respect of commodities exceeded 100% of the actual production for any of crude
oil, natural gas or natural gas liquids, calculated separately, in such calendar
month, an Event of Default shall occur and the Borrower shall immediately notify
the Administrative Agent of such Event of Default.

 

(c)           For purposes of determining compliance under this
Section 6.15(a)(ii)(B) and (b), basis differential Hedging Arrangements shall
not be included in Hedging Arrangements so long as the volumes of such basis
differential Hedging Arrangements are not in excess of the volumes of the
underlying commodity Hedging Arrangements.

 

97

--------------------------------------------------------------------------------


 

Section 6.16          Leverage Ratio.  The Parent shall not permit the Leverage
Ratio as of each fiscal quarter end, beginning with the fiscal quarter ending
December 31, 2016, to be more than 4.00 to 1.00.

 

Section 6.17          Current Ratio.  The Parent (or, solely with respect to the
fiscal quarter ending December 31, 2016, the Borrower) shall not permit the
ratio of, as of the last day of each fiscal quarter of the Parent (or, solely
with respect to the fiscal quarter ending December 31, 2016, the Borrower),
beginning with the fiscal quarter ending December 31, 2016, the Parent’s and its
consolidated Subsidiaries’ (or, solely with respect to the fiscal quarter ending
December 31, 2016, the Borrower’s and its consolidated Subsidiaries’ as of such
date) (a) consolidated current assets to (b) consolidated current liabilities,
to be less than 1.00 to 1.00.  For purposes of this calculation (i) “current
assets” shall include, as of the date of calculation, the Availability but shall
exclude any asset representing a valuation account arising from the application
of ASC 410 and 815, and (ii) “current liabilities” shall exclude, as of the date
of calculation, the current portion of long—term Debt existing under this
Agreement and any liabilities representing a valuation account arising from the
application of ASC 410 and 815; provided that for purposes of calculating the
foregoing ratio for the fiscal quarter ending December 31, 2016, the Borrower
may credit the Net Cash Proceeds from a Qualified IPO actually contributed by
the Parent to the Borrower as current assets of the Borrower as if such proceeds
had been received during the fiscal quarter ending December 31, 2016.

 

Section 6.18          Prepayment of Certain Debt and Other Obligations.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, Redeem prior
to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Debt (other than Redemptions of, or
payments in respect of, Specified Additional Debt in accordance with
Section 6.9(b)), except (a) the prepayment of the Obligations in accordance with
the terms of this Agreement, (b) regularly scheduled or required repayments or
redemptions of Permitted Debt and refinancings and refundings of such Permitted
Debt so long as such refinancings and refundings would otherwise comply with
Section 6.1, and (c) so long as no Event of Default or Borrowing Base Deficiency
exists or would result therefrom, other prepayments of Permitted Debt not
described in the immediately preceding clauses (a) and (b).

 

Section 6.19          Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, allow
(a) gas imbalances (other than those imbalances which (i) occur in the normal
course of business and (ii) do not exceed 2% of the value of the Proven Reserves
of the Credit Parties), or prepayments with respect to the Oil and Gas
Properties of the Borrower or any Subsidiary which would require the Borrower or
any Subsidiary to deliver their respective Hydrocarbons produced on a monthly
basis from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor or (b) take-or-pay obligations in
excess of $10,000,000 in the aggregate.

 

Section 6.20          Sale or Discount of Receivables.  Except for receivables
obtained by the Borrower or any Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any
Subsidiary will discount or sell (with or

 

98

--------------------------------------------------------------------------------


 

without recourse) to any other Person that is not the Borrower any of its notes
receivable or accounts receivable.

 

Section 6.21          Sanctions.  The Parent shall not, and shall not permit any
other Credit Party, to directly or, to the knowledge of the Parent, indirectly,
use the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Issuing Lender,
Administrative Agent, Lead Arranger, or otherwise) of Sanctions.

 

Section 6.22          Marketing Activities.  The Borrower will not, and will not
permit any of its Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(a) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and the Subsidiaries that the Borrower or any Subsidiary has the
right to market pursuant to joint operating agreements, unitization agreements
or other similar contracts that are usual and customary in the oil and gas
business and (c) other contracts for the purchase and/or sale of Hydrocarbons of
third parties (i) which have generally offsetting provisions (i.e.,
corresponding pricing mechanics, delivery dates and points and volumes) such
that no “position” is taken and (ii) for which appropriate credit support has
been taken to alleviate the material credit risks of the counterparty thereto.

 

Section 6.23          Parent.   The Parent shall not:

 

(a)           own or acquire any Oil and Gas Properties or any other assets
other than (i) the Equity Interests of its direct and indirect Subsidiaries
after the Closing Date, and (ii) cash and Liquid Investments subject to
compliance with Section 5.8; or

 

(b)           engage in any business or activity other than (i) (A) directly
holding one-hundred percent (100%) of the Equity Interests of the Borrower, and
(B) indirectly holding one-hundred percent (100%) of the Equity Interests of the
Subsidiaries of the Borrower, (ii) performing its obligations and activities
incidental thereto and to the transactions contemplated hereby and by the
Qualified IPO, (iii) making distributions, Restricted Payments and Investments
to the extent not prohibited by this Agreement, and (iv) those required to
comply with applicable laws (including, without limitation, the Securities Act
and the Exchange Act).

 

ARTICLE 7
DEFAULT AND REMEDIES

 

Section 7.1            Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default” under this Agreement and
any other Credit Document:

 

(a)           Payment Failure.  Any Credit Party (i) fails to pay any principal
when due under this Agreement or (ii) fails to pay, within three Business Days
of when due, any interest or other

 

99

--------------------------------------------------------------------------------


 

amount due under this Agreement or any other Credit Document, including payments
of fees, reimbursements, and indemnifications;

 

(b)           False Representation or Warranties.  Any representation or
warranty made or deemed to be made by any Credit Party or any Responsible
Officer thereof in this Agreement, in any other Credit Document or in any
certificate delivered in connection with this Agreement or any other Credit
Document is incorrect, false or otherwise misleading in any material respect at
the time it was made or deemed made (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof);

 

(c)           Breach of Covenant.  (i) Any breach by any Credit Party of any of
the covenants in Section 5.1(a), 5.2(h), 5.3(a), 5.6, 5.8, 5.9, or 5.12,
Article 6, Article 9 of this Agreement or the corresponding covenants in any
Guaranty or (ii) any breach by any Credit Party of any other covenant contained
in this Agreement or any other Credit Document (except as otherwise provided in
Section 7.1(a)) and such breach shall remain unremedied for a period of thirty
days following the earlier of (A) the date on which Administrative Agent gave
notice of such failure to Borrower and (B) the date any Responsible Officer of
such Credit Party acquires knowledge of such failure;

 

(d)           Guaranties.  Any provisions in the Guaranties (including, for the
avoidance of doubt, Article 9 hereof) shall at any time (before its expiration
according to its terms) and for any reason cease to be in full force and effect
and valid and binding on the Parent or the other Guarantors party thereto or
shall be contested by any party thereto; any Guarantor shall deny it has any
liability or obligation under such Guaranties (including, for the avoidance of
doubt, Article 9 hereof); or any Guarantor shall cease to exist other than as
expressly permitted by the terms of this Agreement;

 

(e)           Security Documents.  Any Security Document shall at any time and
for any reason (other than pursuant to the terms thereof) cease to create an
Acceptable Security Interest in any material portion of the Property purported
to be subject to such agreement in accordance with the terms of such agreement
or any provisions thereof shall cease to be in full force and effect and valid
and binding on the Credit Party that is a party thereto or any such Credit Party
shall so state in writing (unless released or terminated pursuant to the terms
of this Agreement or such Security Document or caused by the failure of the
Administrative Agent to take any action within its control);

 

(f)            Cross-Default. (i) The Borrower or any Guarantor shall fail to
pay any principal of or premium or interest on its Debt which is outstanding in
a principal amount of at least $10,000,000 individually or when aggregated with
all such Debt of the Borrower and the Guarantors so in default (but excluding
the Obligations) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition (including, without limitation, any “event of default” or
“termination event” in respect of any Hedging Arrangement) shall exist under any
agreement or instrument relating to Debt which is outstanding in a principal
amount of at least $10,000,000 individually or when aggregated with

 

100

--------------------------------------------------------------------------------


 

all such Debt of the Borrower and the Guarantors so in default (other than the
Obligations), and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt prior to the stated maturity thereof; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or customary mandatory repayment events
that do not result from a default thereunder); provided that, for purposes of
this paragraph (f), the “principal amount” of the obligations in respect of
Hedging Arrangements at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that would be required to be paid if such
Hedging Arrangements were terminated at such time;

 

(g)           Bankruptcy and Insolvency.  (i) Except as permitted by Section 6.7
above, any Credit Party shall terminate its existence or dissolve, or (ii) any
Credit Party or any Subsidiary of the Parent (A) admits in writing its inability
to pay its debts generally as they become due; makes an assignment for the
benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (B) shall have had, without its consent: any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of 60 days, whether or not
consecutive;

 

(h)           Settlements; Adverse Judgment.  The Parent or any of its
Subsidiaries enters into a settlement of any claim against any of them when a
suit has been filed or suffers final judgments against any of them since the
date of this Agreement in an aggregate amount, less any insurance proceeds
covering such settlements or judgments which are received or as to which the
insurance carriers do not dispute coverage, greater than $10,000,000 and, in the
case of final judgments, either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or (ii) there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgments, by
reason of a pending appeal or otherwise, shall not be in effect;

 

(i)            Termination Events.  Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Borrower by the Administrative Agent, such Termination Event shall not have
been corrected and shall have created and caused to be continuing a material
risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination or withdrawal would reasonably be expected to result in a liability
greater than $10,000,000;

 

(j)            Plan Withdrawals.  The Parent or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and as a result thereof, the
Parent or any of its Subsidiaries shall have incurred an obligation to pay money
that would reasonably be expected to exceed $10,000,000;

 

101

--------------------------------------------------------------------------------


 

(k)           Credit Documents.  Except as otherwise provided in
Section 7.1(d) and Section 7.1(e) hereof, any material provision of any Credit
Document shall for any reason cease to be valid and binding on a Credit Party or
any of their respective Subsidiaries or any such Person shall so state in
writing; and

 

(l)            Change in Control.  The occurrence of a Change in Control.

 

Section 7.2            Optional Acceleration of Maturity.  If any Event of
Default (other than an Event of Default under Section 7.1(g)) shall have
occurred and be continuing, then, and in any such event:

 

(a)           the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender to make Advances and the obligation of the Issuing
Lender to issue Letters of Credit shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Obligations, the
Notes, all interest thereon, and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Obligations, the Notes, all such
interest, and all such amounts shall become and be forthwith due and payable in
full, without presentment, demand, protest or further notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by each of the Credit
Parties,

 

(b)           the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the outstanding Letter of Credit Exposure as security for the Secured
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or Cash Collateralized at such time, and

 

(c)           the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranties, or any other Credit Document for
the ratable benefit of the Secured Parties by appropriate proceedings.

 

Section 7.3            Automatic Acceleration of Maturity.  If any Event of
Default pursuant to Section 7.1(g) shall occur:

 

(a)           the obligation of each Lender to make Advances and the obligation
of the Issuing Lender to issue Letters of Credit shall immediately and
automatically be terminated and the Obligations, the Notes, all interest on the
Notes, and all other amounts payable under this Agreement shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by each of the Credit Parties,

 

(b)           the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the outstanding Letter of Credit Exposure as

 

102

--------------------------------------------------------------------------------


 

security for the Secured Obligations to the extent the Letter of Credit
Obligations are not otherwise paid or Cash Collateralized at such time, and

 

(c)           the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranties, or any other Credit Document for
the ratable benefit of the Secured Parties by appropriate proceedings.

 

Section 7.4            Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent, if any, specified by Section 7.2 to authorize the
Administrative Agent to declare the Notes and any other amount payable hereunder
due and payable pursuant to the provisions of Section 7.2 or the automatic
acceleration of the Notes and all amounts payable under this Agreement pursuant
to Section 7.3, the Administrative Agent and each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Administrative Agent or such Lender to or for the credit or
the account of any Credit Party against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Notes held by the
Administrative Agent or such Lender, and the other Credit Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under this Agreement, such Note, or such other Credit
Documents, and although such obligations may be unmatured.  Each Lender agrees
to promptly notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and each Lender under this Section 7.4 are in
addition to any other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

 

Section 7.5            Remedies Cumulative, No Waiver.  No right, power, or
remedy conferred to the Administrative Agent, the Issuing Lender and the Lenders
in this Agreement or the Credit Documents, or now or hereafter existing at law,
in equity, by statute, or otherwise shall be exclusive, and each such right,
power, or remedy shall to the full extent permitted by law be cumulative and in
addition to every other such right, power or remedy.  No course of dealing and
no delay in exercising any right, power, or remedy conferred to the
Administrative Agent, the Issuing Lender and the Lenders in this Agreement and
the Credit Documents or now or hereafter existing at law, in equity, by statute,
or otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy.  Any Lender may cure any Event of Default without waiving the
Event of Default.  No notice to or demand upon the Borrower or any other Credit
Party shall entitle the Borrower or any other Credit Party to similar notices or
demands in the future.

 

Section 7.6            Application of Payments.  Prior to an Event of Default,
all payments made hereunder shall be applied by the Administrative Agent as
directed by the Borrower, but subject to the terms of this Agreement, including
the application of prepayments according to Section 2.5 and Section 2.12. During
the existence of an Event of Default, all payments and collections received by
the Administrative Agent (other than as a result of the exercise of remedies
against Collateral or against the Borrower or any Subsidiary) shall be applied
by the Administrative

 

103

--------------------------------------------------------------------------------


 

Agent in its discretion, but subject to the terms of this Agreement, including
the application of prepayments according to Section 2.5 and Section 2.12. During
the existence of an Event of Default, all payments and collections received by
the Administrative Agent as a result of the exercise of remedies against
Collateral or against the Borrower or any Subsidiary shall be applied to the
Secured Obligations in accordance with Section 2.12 and otherwise in the
following order:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Credit Document) in
connection with this Agreement or any of the Secured Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent as secured party
hereunder or under any other Credit Document on behalf of any Credit Party and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Credit Document;

 

SECOND, to the payment of all accrued interest constituting part of the Secured
Obligations (the amounts so applied to be distributed ratably among the Secured
Parties in accordance with the amounts of the Secured Obligations described in
this clause “SECOND” owed to them on the date of any such distribution);

 

THIRD, to the payment of any Secured Obligations not addressed in clauses
“FIRST” or “SECOND” of this Section 7.6(c) (including, without limitation, any
principal, fees or expenses, Letter of Credit Obligations, Obligations to make
deposits into the Cash Collateral Account, Secured Obligations owing to Swap
Counterparties in respect of Hedging Arrangements, and Banking Services
Obligations) constituting part of the Secured Obligations (the amounts so
applied to be distributed ratably among the Secured Parties in accordance with
the amounts of the Secured Obligations described in this clause “THIRD” owed to
them on the date of any such distribution); and

 

FOURTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

Section 7.7                                    Equity Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.1, in the event of any Event of Default under the
covenant set forth in Section 6.16 or Section 6.17 and until the expiration of
the tenth (10th) Business Day after the date on which financial statements are
required to be delivered pursuant to Section 5.2(a) or (b) and the corresponding
Compliance Certificate is required to be delivered pursuant to
Section 5.2(f) with respect to the applicable fiscal quarter hereunder, the
Parent may sell or issue common Equity Interests of the Parent to any of the
Equity Interest holders (to the extent such transaction would not result in a
Change in Control) or otherwise obtain cash capital contributions on account of
common Equity Interests and, in either case, apply the proceeds of such issuance
of Equity Interests to, as applicable, increase EBITDAX and increase
consolidated current assets (such application, a “Covenant Cure Payment”);
provided that (i) the proceeds of such issuance of Equity Interests or cash
capital contribution, as applicable, is actually received by Borrower no later
than ten (10) Business Days

 

104

--------------------------------------------------------------------------------


 

after the date on which financial statements are required to be delivered
pursuant to Section 5.2(a) or (b) and the corresponding Compliance Certificate
is required to be delivered pursuant to Section 5.2(f) with respect to such
fiscal quarter hereunder and (ii) the amount of the Covenant Cure Payment shall
not exceed the greatest of (A) the amount necessary to bring the Parent into
compliance with Section 6.16, if any, and (B) the amount necessary to bring the
Borrower into compliance with Section 6.17, if any (it being understood that
such Covenant Cure Payment may be deemed to cure each financial covenant that is
breached in the same quarter, even if multiple financial covenants are breached
in such quarter, but the amount of such Covenant Cure Payment deemed to so apply
to the applicable financial covenant shall not exceed the minimum amount
necessary to cure such financial covenant breach and that, in demonstrating
compliance with each financial covenant, only the minimum amount necessary to
cure such financial covenant shall be included in the calculation for such
financial covenant).  For the avoidance of doubt, the Parent may apply a
Covenant Cure Payment to both increase EBITDAX and increase current assets in
the same fiscal quarter, and the utilization of the Covenant Cure Payment to
cure any or all of the covenants set forth in Section 6.16 and Section 6.17, as
applicable, in the same fiscal quarter shall be considered one utilization of
the equity cure provided for in this Section 7.7.  Subject to the terms set
forth above and the terms in clause (b) and (c) below, upon (A) application of
the proceeds of such issuance of Equity Interests or cash capital contribution,
as applicable, as provided above within the ten (10) Business Day period
described above in such amounts sufficient to cure the Events of Default under
the covenants set forth in Section 6.16 and Section 6.17, as applicable, and
(B) delivery of an updated Compliance Certificate executed by a Responsible
Officer of the Parent to the Administrative Agent reflecting compliance with the
covenants set forth in Section 6.16 and Section 6.17, as applicable, such Events
of Default shall be deemed cured and no longer in existence.

 

(b)                                 The parties hereby acknowledge and agree
that this Section 7.7 may not be relied on for purposes of calculating any
financial ratios or other conditions or compliances other than the financial
covenants set forth in Section 6.16 and Section 6.17 and shall not result in any
adjustment to any amounts (including, for the avoidance of doubt, any decreases
to Debt or decreases to current liabilities with the proceeds of such issuance
of Equity Interests or other cash capital contribution, as applicable) other
than the amount of EBITDAX referred to in Section 7.7(a) above for purposes of
determining the Parent’s compliance with Section 6.16, and the amount of current
assets referred to in Section 7.7(a) above for purposes of determining the
Borrower’s compliance with Section 6.17.  To the extent a Covenant Cure Payment
is applied to increase EBITDAX, such Covenant Cure Payment shall only be taken
into account in connection with the calculations of the covenant contained in
Section 6.16 as of a particular fiscal quarter end and any subsequent
calculations of such covenants which contain such particular fiscal quarter as
part of its trailing twelve month period or trailing four quarter period.

 

(c)                                  In each period of four consecutive fiscal
quarters, there shall be at least two (2) fiscal quarters in which no cure set
forth in this Section 7.7 is made.  Furthermore, the Parent may not utilize more
than four cures provided in this Section 7.7.

 

105

--------------------------------------------------------------------------------


 

ARTICLE 8
THE ADMINISTRATIVE AGENT

 

Section 8.1                                    Appointment, Powers, and
Immunities.  (a) Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Wells Fargo Bank, National Association to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Credit Party shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)                                 Each Lender irrevocably appoints the
Administrative Agent as its agent and bailee for the purpose of perfecting Liens
(whether pursuant to Section 8-301(a)(2) of the UCC or otherwise), for the
benefit of the Secured Parties, in assets in which, in accordance with the UCC
or any other applicable Legal Requirement a security interest can be perfected
by possession or control.  Should any Lender (other than the Administrative
Agent) obtain possession or control of any such Collateral, such Lender shall
notify the Administrative Agent thereof, and, promptly following the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

Section 8.2                                    Rights as a Lender.  Such Persons
serving as the Administrative Agent hereunder shall each have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Persons serving as the Administrative Agent
hereunder in its individual capacity.  Such Persons and their Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Parent or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 8.3                                    Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and their respective duties hereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

106

--------------------------------------------------------------------------------


 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Parent or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of their Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Majority Lenders or Required Lenders, as applicable, (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.3 and Section 7.2), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Parent, the Borrower, a Lender or the Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 3 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

Section 8.4                                    Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The

 

107

--------------------------------------------------------------------------------


 

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance, extension,
renewal or increase of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the Issuing Lender, the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or the Issuing Lender prior to the making of such
Advance or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for one or more Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 8.5                                    Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility evidenced by this Agreement as well as
activities as the Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

Section 8.6                                    Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right (with the consent of the Borrower so long as no Default or
Event of Default shall exist, and which consent may not be unreasonably
withheld) to appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such

 

108

--------------------------------------------------------------------------------


 

appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.1 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

Section 8.7                                    Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender and the Issuing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 8.8                                    No Other Duties, etc.  Anything
herein to the contrary notwithstanding, none of the Bookrunners, Lead Arranger
or any other titles, if any, listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.

 

Section 8.9                                    Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Advance or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on

 

109

--------------------------------------------------------------------------------


 

the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the
Advances, Letter of Credit Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Lender and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Administrative Agent under
Sections 2.7, 10.1 and 10.2) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.7, 10.1, or 10.2.

 

Section 8.10                             Collateral and Guaranty Matters.

 

(a)                                 The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Credit Document
(A) upon Payment in Full of Obligations, (B) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted under the Credit Documents, (C) constituting
property in which no Credit Party owned an interest at the time the Lien was
granted or at any time thereafter, or (D) constituting property leased to any
Credit Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Credit Party to be, renewed or extended,
or (E) subject to Section 10.3,  if approved, authorized or ratified in writing
by the Required Lenders;

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 6.1(d);

 

(iii)                               to release any Guarantor from its
obligations under the Guaranty (or, with respect to the Parent, Article 9
hereof) if such Person ceases to be a Subsidiary or otherwise ceases to be a
Guarantor as a result of a transaction permitted under the Credit Documents; and

 

110

--------------------------------------------------------------------------------


 

(iv)                              to take any action in exigent circumstances as
may be reasonably necessary to preserve any rights or privileges of the Secured
Parties under the Credit Documents or applicable Legal Requirements.

 

Upon the Borrower’s reasonable request, the Administrative Agent shall execute
documents as may be required to evidence any release or subordination described
above and to authorize the filing of UCC-3 termination statements or other
applicable filings.  Upon request by the Administrative Agent at any time, the
Secured Parties will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty (or with
respect to the Parent, Article 9 hereof) pursuant to this Section 8.10. By
accepting the benefit of the Liens granted pursuant to the Security Documents,
each Secured Party hereby agrees to the terms of this paragraph (a).

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

(c)                                  Notwithstanding anything contained in any
of the Credit Documents to the contrary, the Credit Parties, the Administrative
Agent, and each Secured Party hereby agree that no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranties, it being understood and agreed that all powers, rights and remedies
hereunder and under the Security Documents may be exercised solely by
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof and the other Credit Documents.  By accepting the benefit of the
Liens granted pursuant to the Security Documents, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (c).

 

ARTICLE 9
PARENT GUARANTY

 

Section 9.1                                    Parent Guaranty.

 

(a)                                 The Parent hereby absolutely,
unconditionally and irrevocably guarantees (on a joint and several basis with
the other Guarantors) the punctual payment and performance, when due, whether at
stated maturity, by acceleration or otherwise, of all Secured Obligations
(collectively, the “Guaranteed Obligations”); provided, however, that as used
herein “Guaranteed Obligations” shall not include the Excluded Swap
Obligations.  Without limiting the generality of the foregoing, the Parent’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower or any other Credit Party to the
Administrative Agent, the Issuing Lender or any Lender under the Credit
Documents and by the Borrower or any other Credit Party to the Swap
Counterparty, Banking Services Provider, or any other Secured Party but for the
fact that they are unenforceable or not allowable due to insolvency or the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower or any other Credit Party.  The Parent shall make all payments
hereunder without

 

111

--------------------------------------------------------------------------------


 

setoff or counterclaim and free and clear of and without deduction for any Taxes
to the extent such Taxes would be payable by the Borrower or any Credit Party in
accordance with this Agreement.  The obligations of the Parent under this
Article 9 constitute a guaranty of payment when due and not of collection, and
the Parent specifically agrees that it shall not be necessary or required that
the Administrative Agent or any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any other Credit Party
or any other Person before or as a condition to the obligations of the Parent
hereunder.

 

(b)                                 Anything contained herein to the contrary
notwithstanding, the obligations of the Parent under this Article 9 on any date
shall be limited to a maximum aggregate amount equal to the largest amount that
would not, on such date, render its obligations hereunder subject to avoidance
as a fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
of the United States or any applicable provisions of comparable laws relating to
bankruptcy, insolvency, or reorganization, or relief of debtors (collectively,
the “Fraudulent Transfer Laws”), but only to the extent that any Fraudulent
Transfer Law has been found in a final non-appealable judgment of a court of
competent jurisdiction to be applicable to such obligations as of such date, in
each case:

 

(i)                                     after giving effect to all liabilities
of the Parent, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws, but specifically excluding:

 

(A)                               any liabilities of the Parent in respect of
intercompany indebtedness to the Borrower or other Credit Party to the extent
that such indebtedness would be discharged in an amount equal to the amount paid
by the Parent hereunder; and

 

(B)                               any liabilities of the Parent with respect to
the Guaranteed Obligations; and

 

(ii)                                  after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
the Parent pursuant to applicable law or pursuant to the terms of any agreement.

 

Section 9.2                                    Guaranty Absolute.  The Parent
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Credit Documents, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Secured Party with respect thereto.  The obligations of the
Parent under this Article 9 are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against the Parent to
enforce the provisions of this Article 9, irrespective of whether any action is
brought against the Borrower, any other Guarantor or any other Person or whether
the Borrower, any other Guarantor or any other Person is joined in any such
action or actions.  The liability of the Parent under this Article 9 shall be
irrevocable, absolute and unconditional irrespective of, and the Parent hereby
irrevocably waives, to the extent not prohibited by applicable law, any defenses
it may now or hereafter have (other than a defense of payment or performance) in
any way relating to, any or all of the following:

 

112

--------------------------------------------------------------------------------


 

(a)                                 any lack of validity or enforceability of
any Credit Document or any agreement or instrument relating thereto or any part
of the Guaranteed Obligations being irrecoverable;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from any Credit
Document or any agreement or instrument relating to Hedging Arrangements with a
Swap Counterparty, or agreement relating to Banking Services with a Banking
Services Provider, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower or
otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any lien on any collateral, or any taking, release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any other Person under the Credit
Documents or any other assets of the Borrower or any other Guarantor;

 

(e)                                  any change, restructuring or termination of
the corporate, limited liability company, or partnership structure or existence
of the Borrower or any other Guarantor;

 

(f)                                   any failure of any Secured Party to
disclose to the Borrower or any other Guarantor any information relating to the
business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to the Administrative Agent,
the Issuing Lender, any Lender or any other Secured Party (and the Parent hereby
irrevocably waives any duty on the part of any Secured Party to disclose such
information);

 

(g)                                  any signature of any officer of the
Borrower or any other Guarantor being mechanically reproduced in facsimile or
otherwise; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by any Secured Party that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any other
Guarantor or any other guarantor, surety or other Person.

 

Section 9.3                                    Continuation and Reinstatement,
Etc.  The Parent agrees that, to the extent that payments of any of the
Guaranteed Obligations are made, or any Secured Party receives any proceeds of
collateral, and such payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or otherwise
required to be repaid, then to the extent of such repayment the Guaranteed
Obligations shall be reinstated and continued in full force and effect as of the
date such initial payment or collection of proceeds occurred.  THE LIABILITIES
OF THE PARENT AS SET FORTH IN THIS SECTION 9.3 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.

 

Section 9.4                                    Waivers and Acknowledgments.

 

(a)                                 The Parent, to the extent not prohibited by
applicable law, hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to

 

113

--------------------------------------------------------------------------------


 

any of the Guaranteed Obligations and this Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien or any property or
exhaust any right or take any action against the Borrower or any other Person or
any collateral.

 

(b)           The Parent, to the extent not prohibited by applicable law, hereby
irrevocably waives any right to revoke the provisions of this Article 9, and
acknowledges that the obligations under this Article 9 are continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c)           The Parent acknowledges that it will receive substantial direct or
indirect benefits from (i) the financing arrangements involving the Borrower or
any other Guarantor contemplated by the Credit Documents, (ii) the Hedging
Arrangements with a Swap Counterparty, and (iii) the Banking Services provided
to the Borrower or any other Guarantor, and that the waivers set forth in this
Article 9 are knowingly made in contemplation of such benefits.

 

Section 9.5            Subrogation and Subordination.

 

(a)           The Parent will not exercise any rights that it may now have or
hereafter acquire against the Borrower or any other Person to the extent that
such rights arise from the existence, payment, performance or enforcement of the
Parent’s obligations under this Article 9 or any other Credit Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower or any other Person,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Person, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until the Payment in Full of
Obligations.  If any amount shall be paid to the Parent in violation of the
preceding sentence at any time prior to or on the Payment in Full of
Obligations, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
and applied to the Guaranteed Obligations and any and all other amounts payable
by the Parent under this Article 9, whether matured or unmatured, in accordance
with the terms of the Credit Documents.

 

(b)           The Parent agrees that, until after the Payment in Full of
Obligations, all Subordinated Guarantor Obligations (as hereinafter defined) are
and shall be subordinate and inferior in rank, preference and priority (in
liquidation, dissolution, bankruptcy, reorganization, or otherwise) to all
obligations of the Parent in respect of the Guaranteed Obligations hereunder,
and the Parent shall, if requested by the Administrative Agent, execute a
subordination agreement reasonably satisfactory to the Administrative Agent to
more fully set out the terms of such subordination.  The Parent agrees that none
of the Subordinated Guarantor Obligations shall be secured by a lien or security
interest on any assets of the Parent or any ownership interests in any
Subsidiary of the Parent.  “Subordinated Guarantor Obligations” means any and
all obligations and liabilities of the Parent owing to the Borrower or any other
Guarantor, direct or contingent, due or to become due, now existing or hereafter
arising, including, without limitation, all future advances, with interest,
attorneys’ fees, expenses of collection and costs.

 

114

--------------------------------------------------------------------------------


 

Section 9.6            Representations and Warranties.  The Parent hereby
represents and warrants to the Secured Parties as follows:

 

(a)           There are no conditions precedent to the effectiveness of the
obligations of the Parent under this Article 9.   The Parent benefits from
executing this Agreement and the undertaking its obligations hereunder,
including without limitation, those set forth in this Article 9. (b)    The
Parent has, independently and without reliance upon the Administrative Agent,
any Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the obligations hereunder, and the Parent has established
adequate means of obtaining from the Borrower and each other relevant Person on
a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial and
otherwise), operations, properties and prospects of the Borrower and each other
relevant Person.

 

Section 9.7            Right of Set-Off.  Upon the occurrence and during the
continuance of any Event of Default, any Lender or the Administrative Agent, the
Issuing Lender and any other Secured Party is hereby authorized at any time, to
the fullest extent permitted by law, to set-off and apply any deposits (general
or special, time or demand, provisional or final) and other indebtedness owing
by such Secured Party to the account of the Parent against any and all of the
obligations of the Parent under this Article 9, irrespective of whether or not
such Secured Party shall have made any demand under this Agreement and although
such obligations may be contingent and unmatured or are owed to another branch
or office of a Secured Party different from the branch or office holding such
deposit or obligated on such indebtedness.  Such Secured Party shall promptly
notify the Parent after any such set-off and application is made, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of the Secured Parties under this Section 9.7 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which any Secured Party may have.

 

Section 9.8            Continuing Guaranty: Assignments.  The obligations of the
Parent under this Article 9 are a continuing guaranty and shall (a) remain in
full force and effect until the Payment in Full of Obligations, (b) be binding
upon the Parent and its successors and assigns, (c) inure to the benefit of and
be enforceable by the Administrative Agent, each Lender and the Issuing Lender
and their respective successors, and, in the case of transfers and assignments
made in accordance with this Agreement, transferees and assigns, and (d) inure
to the benefit of and be enforceable by each Secured Party and each of its
successors, transferees and assigns to the extent such successor, transferee or
assign also falls within the definition of Secured Party.  Without limiting the
generality of the foregoing clause (c), subject to Section 10.7 of this
Agreement, any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the this Agreement (including, without limitation,
all or any portion of its Commitment, the Advances owing to it and the Note or
Notes held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, subject, however, in all respects to the provisions of this
Agreement.  The Parent acknowledges that upon any Person becoming a Lender, the
Administrative Agent or the Issuing Lender in accordance with this Agreement,
such Person

 

115

--------------------------------------------------------------------------------


 

shall be entitled to the benefits of this Agreement, including, without
limitation, such benefits under this Article 9.

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.1          Costs and Expenses.  The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the
facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Credit Documents, or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender (including the
fees, charges, expenses, and disbursements of any counsel for the Administrative
Agent and its Affiliates, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit, and (iv) all out-of-pocket expenses of the Lenders incurred in the case
of documentary taxes (without duplication of Indemnified Taxes or Other Taxes
paid or indemnified pursuant to Section 2.11 or Section 2.13) with respect to
any Credit Document. Notwithstanding the foregoing, the Borrower shall not be
responsible for obligations incurred under clause (iii) hereof except for,
attorney’s fees, expenses and charges for (w) one primary counsel of the
Administrative Agent and its Affiliates (taken as a whole), (x) if necessary, a
single firm of local counsel in each appropriate jurisdiction, (y) additional
counsel if such representation by a single counsel would be inappropriate due to
the existence of an actual or reasonably perceived conflict of interest, and
(z) any other counsel as reasonably necessary; provided that any Lender who
hires third party counsel will endeavor to provide the Borrower with prior
written notice thereof before the incurrence of such fees, expenses, and
charges, although failure to provide such notice shall not waive the Borrower’s
reimbursement obligations under clause (z) hereof.

 

Section 10.2          Indemnification; Waiver of Damages.

 

(a)           INDEMNIFICATION.  EACH OF THE PARENT AND THE BORROWER SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND
THE ISSUING LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY PERSON (INCLUDING THE BORROWER OR ANY OTHER CREDIT PARTY) OTHER THAN SUCH
INDEMNITEE AND ITS RELATED

 

116

--------------------------------------------------------------------------------


 

PARTIES  ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION
OR DELIVERY OF THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE PARENT OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE PARENT OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE PARENT, THE BORROWER OR ANY
OTHER CREDIT PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) CONSTITUTE ATTORNEYS’ FEES, EXPENSES AND CHARGES FOR ANY
COUNSEL OTHER THAN (A) ONE PRIMARY COUNSEL OF THE ADMINISTRATIVE AGENT AND ITS
AFFILIATES (TAKEN AS A WHOLE), (B) IF NECESSARY, A SINGLE FIRM OF LOCAL COUNSEL
IN EACH APPROPRIATE JURISDICTION, (C) OTHER COUNSEL IF SUCH REPRESENTATION BY A
SINGLE COUNSEL WOULD BE INAPPROPRIATE DUE TO THE EXISTENCE OF AN ACTUAL OR
REASONABLY PERCEIVED CONFLICT OF INTEREST, AND (D) ANY OTHER COUNSEL AS
REASONABLY NECESSARY; PROVIDED THAT ANY INDEMNIFIED PARTY WHO HIRES THIRD PARTY
COUNSEL PURSUANT TO THIS CLAUSE (D) WILL ENDEAVOR TO PROVIDE THE BORROWER WITH
PRIOR WRITTEN NOTICE THEREOF BEFORE THE INCURRENCE OF SUCH FEES, EXPENSES, AND
CHARGES, ALTHOUGH FAILURE TO PROVIDE SUCH NOTICE SHALL NOT WAIVE THE PARENT’S OR
THE BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER CLAUSE (D) HEREOF, (Y) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR
MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT, IF THE PARENT, THE BORROWER OR SUCH CREDIT PARTY HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION, OR (Z) RELATE TO ANY PROCEEDING
SOLELY BETWEEN OR AMONG INDEMNIFIED PARTIES OTHER THAN (A) CLAIMS AGAINST EITHER
THE

 

117

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR THE LEAD ARRANGER OR THEIR RESPECTIVE AFFILIATES IN
THEIR CAPACITY OR IN FULFILLING THEIR ROLE AS THE ADMINISTRATIVE AGENT OR LEAD
ARRANGER OR ANY OTHER SIMILAR ROLE UNDER THE CREDIT DOCUMENTS (EXCLUDING THE
ROLE AS A LENDER) AND (B) CLAIMS ARISING OUT OF ANY ACT OR OMISSION ON THE
PART OF THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES.  THIS
SECTION 10.2(a) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

 

(b)           Reimbursement by Lenders.  To the extent that either the Parent or
the Borrower for any reason fails to indefeasibly pay any amount required under
Section 10.1 or paragraph (a) of this Section 10.2 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Administrative Agent (or
any sub-agent thereof), the Issuing Lender, or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Administrative Agent (or any sub-agent thereof), the
Issuing Lender, or such Related Party, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Commitments
at such time, or, if the Commitments have been terminated, such Lender’s share
of the aggregate outstanding amount of all Advances and plus the Letter of
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Administrative Agent (or any
sub-agent thereof), the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Administrative Agent (or any sub-agent thereof), or the
Issuing Lender in connection with such capacity.  The obligations of the Lenders
under this paragraph (b) are subject to the provisions of Section 2.12(f).

 

(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, agrees not to assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(d)           Payments.  All payments required to be made under this
Section 10.2 shall be made within 10 days of demand therefor.

 

(e)           Survival.  Each party’s obligations under this Section shall
survive the termination of the Credit Documents and payment of the obligations
hereunder.

 

118

--------------------------------------------------------------------------------


 

Section 10.3          Waivers and Amendments.  No amendment or waiver of any
provision of this Agreement, the Notes, or any other Credit Document (other than
the Fee Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

 

(a)           no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders and the Borrower, do any of the following: (i)  reduce
the principal of, or interest on, the Notes, (ii) postpone or extend any date
fixed for any payment of principal of, or interest on, the Notes, including,
without limitation, the Maturity Date, or (iii) change the number of Lenders
which shall be required for the Lenders to take any action hereunder or under
any other Credit Document;

 

(b)           no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders and the Borrower, do any of the following:  (i) waive
any of the conditions specified in Section 3.1 or Section 3.2, (ii) reduce any
fees or other amounts payable hereunder or under any other Credit Document,
(iii) increase the aggregate Commitments, (iv) postpone or extend any date fixed
for any payment of any fees or other amounts payable hereunder, (v) amend
Section 2.12(e), Section 7.6, this Section 10.3 or any other provision in any
Credit Document which expressly requires the consent of, or action or waiver by,
all of the Lenders, (vii) release all or substantially all of the value of any
Guaranty (including, for the avoidance of doubt, Article 9 hereof) or, except as
specifically provided in the Credit Documents and as a result of transactions
permitted by the terms of this Agreement, release all or a material portion of
the Collateral except as permitted under Section 8.10(a); (viii) amend the
definitions of “Majority Lenders”, “Required Lenders”, “Super-Majority Lenders”
or “Maximum Exposure Amount”, each as defined in this Agreement; or (ix) amend
the definitions of “Obligations”, “Secured Obligations”, “Banking Service
Obligations”, “Banking Services Provider” or “Swap Counterparties”;

 

(c)           no Commitment of a Lender or any obligations of a Lender may be
increased or extended without such Lender’s written consent;

 

(d)           no amendment, waiver, or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document;

 

(e)           no amendment, waiver or consent shall, unless in writing and
signed by an Issuing Lender in addition to the Lenders required above to take
such action, affect the rights or duties of such Issuing Lender under this
Agreement or any other Credit Document;

 

(f)            no amendment, waiver, or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document; and

 

119

--------------------------------------------------------------------------------


 

(g)           the consent of Required Lenders shall be required with respect to
decreases or maintenance of the Borrowing Base.

 

Section 10.4          Severability.  In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.

 

Section 10.5          Survival of Representations and Obligations.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Credit Parties in connection herewith shall survive the
execution and delivery of this Agreement and the other Credit Documents, the
making of the Advances or the issuance of any Letters of Credit and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties.  All obligations of the Borrower or any other Credit Party provided
for in Sections 2.10, 2.11, 2.13(c), 10.1 and 10.2 and all of the obligations of
the Lenders in Section 8.5 shall survive any termination of this Agreement and
repayment in full of the Obligations.

 

Section 10.6          Binding Effect.  This Agreement shall become effective as
provided in Section 3.01 and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, the Issuing Lender and each
Lender and their respective successors and assigns, except that neither the
Borrower nor any other Credit Party shall have the right to assign its rights or
delegate its duties under this Agreement or any interest in this Agreement
without the prior written consent of each Lender.

 

Section 10.7          Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

120

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments hereunder if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

 

(C)          the consent of the Issuing Lender shall be required for any
assignment hereunder.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent

 

121

--------------------------------------------------------------------------------


 

may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable Pro Rata Share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full Pro Rata Share of all Advances and participations in Letters of Credit in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
including the obligation to provide the documentation required by
Section 2.13(g), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections  2.11, 10.1, 10.2, and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for

 

122

--------------------------------------------------------------------------------


 

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at its address
referred to in Section 10.9 a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Credit Parties, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.  Notwithstanding anything to the
contrary, any Assignment shall be effective only upon appropriate entries with
respect thereto being made in the Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.2(d) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in  Section  10.3(a), (b), or
(c) that affects such Participant.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11 and 2.13 (subject to
the requirements and limitations therein, including the requirements under
Section 2.13 (it being understood that the documentation required under
Section 2.13(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.14 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.13, with respect to any
participation, than its participating Lender would have been entitled to
receive.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.14(b) with respect to any Participant. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 7.4 as though it were a Lender; provided that such
Participant agrees to be subject to

 

123

--------------------------------------------------------------------------------


 

Section 2.12(e) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 10.8                             Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Lender agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i)  any rating agency in connection with rating
the Borrower or its Subsidiaries or the facilities or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the facilities; (h) with the consent of the
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

 

124

--------------------------------------------------------------------------------


 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 10.9                             Notices, Etc.

 

(a)                                 Subject to clause (b) below, all notices and
other communications (other than Notices of Borrowing and Notices of
Continuation or Conversion, which are governed by Article 2 of this Agreement)
shall be in writing and hand delivered with written receipt, or sent by
facsimile or electronic mail, sent by a nationally recognized overnight courier,
or sent by certified mail, return receipt requested as follows: if to a Credit
Party, as specified on Schedule I, if to the Administrative Agent or the Issuing
Lender, at its credit contact specified under its name on

 

Schedule I, and if to any Lender at is credit contact specified in its
Administrative Questionnaire.  Each party may change its notice address by
written notification to the other parties.  All such notices and communications
shall be effective when delivered, except that notices and communications to any
Lender or the Issuing Lender pursuant to Article 2 shall not be effective until
received and, in the case of facsimile, such receipt is confirmed by such Lender
or Issuing Lender, as applicable, verbally or in writing.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent or the Borrower may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Section 10.10                      Usury Not Intended.  It is the intent of each
Credit Party and each Lender in the execution and performance of this Agreement
and the other Credit Documents to contract in strict compliance with applicable
usury laws, including conflicts of law concepts, governing the Advances of each
Lender including such applicable laws of the State of New York, if any, and the
United States of America from time to time in effect.  In furtherance thereof,
the Lenders and the Credit Parties stipulate and agree that none of the terms
and provisions contained in this Agreement or the other Credit Documents shall
ever be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Notes (or if such Notes shall have
been paid in full, refund said excess to the Borrower).  In the event that the
maturity of the Notes are accelerated by

 

125

--------------------------------------------------------------------------------


 

reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the Borrower of such interest).  In determining whether or not the
interest paid or payable under any specific contingencies exceeds the Maximum
Rate, the Credit Parties and the Lenders shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Notes all amounts considered to
be interest under applicable law at any time contracted for, charged, received
or reserved in connection with the Obligations.  The provisions of this
Section shall control over all other provisions of this Agreement or the other
Credit Documents which may be in apparent conflict herewith.

 

Section 10.11                      Usury Recapture.  In the event the rate of
interest chargeable under this Agreement at any time is greater than the Maximum
Rate, the unpaid principal amount of the Advances shall bear interest at the
Maximum Rate until the total amount of interest paid or accrued on the Advances
equals the amount of interest which would have been paid or accrued on the
Advances if the stated rates of interest set forth in this Agreement had at all
times been in effect. In the event, upon payment in full of the Advances, the
total amount of interest paid or accrued under the terms of this Agreement and
the Advances is less than the total amount of interest which would have been
paid or accrued if the rates of interest set forth in this Agreement had, at all
times, been in effect, then the Borrower shall, to the extent permitted by
applicable law, pay the Administrative Agent for the account of the Lenders an
amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on its Advances if the Maximum Rate had,
at all times, been in effect and (B) the amount of interest which would have
accrued on its Advances if the rates of interest set forth in this Agreement had
at all times been in effect and (ii) the amount of interest actually paid under
this Agreement on its Advances.  In the event the Lenders ever receive, collect
or apply as interest any sum in excess of the Maximum Rate, such excess amount
shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Advances, and if no such principal is then outstanding,
such excess or part thereof remaining shall be paid to the Borrower.

 

Section 10.12                      Governing Law; Service of Process.  This
Agreement, the Notes and the other Credit Documents (unless otherwise expressly
provided therein) shall be deemed a contract under, and shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
without regard to conflicts of laws principles (other than Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York).  Each Letter of
Credit shall be governed by either (i) the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, or (ii) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender.  The
Borrower hereby agrees that service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding may be
made by mailing or delivering a copy of such process to the Borrower at the
address set forth for the Borrower in this Agreement.  Nothing in this Section 

 

126

--------------------------------------------------------------------------------


 

shall affect the rights of any Lender to serve legal process in any other manner
permitted by the law or affect the right of any Lender to bring any action or
proceeding against the Borrower or its Property in the courts of any other
jurisdiction.

 

Section 10.13                      Submission to Jurisdiction.  The parties
hereto hereby agree that any suit or proceeding arising in respect of this
Agreement or any other Credit Document, or any of the matters contemplated
hereby or thereby will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if such court does not have subject matter
jurisdiction, in any state court located in the City and County of New York, and
the parties hereto hereby agree to submit to the exclusive jurisdiction of, and
venue in, such court (except to the extent the Administrative Agent requires
submission to any other jurisdiction in connection with the exercise of any
rights under any Security Document).  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.  The parties hereto hereby agree that service of any
process, summons, notice or document by registered mail addressed to the
applicable parties will be effective service of process against such party for
any action or proceeding relating to any such dispute.  Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Legal Requirement, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court referred to in this Section.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable Legal
Requirement, the defense of any inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

Section 10.14                      Execution in Counterparts; Effectiveness;
Electronic Execution.

 

(a)                                 This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Except as provided
in Section 3.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 10.15                      Waiver of Jury Trial.  THE BORROWER, THE
LENDERS, THE ISSUING LENDER AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE

 

127

--------------------------------------------------------------------------------


 

THAT THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR
CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 10.16                      USA Patriot Act.  Each Lender that is subject
to the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Credit Party that pursuant to the requirements
of the Patriot Act it is required to obtain, verify and record information that
identifies such Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Patriot Act.

 

Section 10.17                      Enduring Security.  The parties hereto
acknowledge and agree that:

 

(a)                                 it is the parties’ intent that the Liens
created or intended to be created under the Credit Documents secure, among other
things, all obligations of the Credit Parties owing to any Swap Counterparty
under any Hedging Arrangement even after such Swap Counterparty ceases to be a
Lender or an Affiliate of a Lender hereunder; provided, however, as provided in
the definition of “Swap Counterparty”, (i) when any Swap Counterparty assigns or
otherwise transfers any interest held by it under any Hedging Arrangement to any
other Person pursuant to the terms of such agreement, the obligations thereunder
shall be secured by such Liens only if such assignee or transferee is also then
a Lender or an Affiliate of a Lender and (ii) if a Swap Counterparty ceases to
be a Lender hereunder or an Affiliate of a Lender hereunder, obligations owing
to such Swap Counterparty shall be secured by such Liens only to the extent such
obligations arise from transactions under such individual Hedging Arrangements
(and not the Master Agreement between such parties) entered into prior to the
Closing Date or at the time such Swap Counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder, without giving effect to any extension,
increases, or modifications thereof which are made after such Swap Counterparty
ceases to be a Lender hereunder or an Affiliate of a Lender hereunder; and

 

(b)                                 the Borrower’s and its Subsidiaries’ ability
to enter into, or otherwise be party to, Hedging Arrangements are limited by the
terms under this Agreement, including the limitations in Section 6.15 above
which restricts, among other things, the Borrower’s and its Subsidiaries’
ability to enter into, or otherwise be party to, secured Hedging Arrangements
with counterparties that are not Swap Counterparties or Hedging Arrangements
that have margin call requirements applicable to the Borrower or its
Subsidiaries.

 

Section 10.18                      Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 10.18 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 10.18, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance

 

128

--------------------------------------------------------------------------------


 

or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the termination of all Commitments and payment in full of all Secured
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Lender have been made). Each Qualified ECP Guarantor intends that this
Section 10.18 constitute, and this Section 10.18 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

Section 10.19                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lead Arranger
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the Lead
Arranger and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent, the Lead
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, the Lead Arranger nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Lead Arranger and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent, the Lead Arranger nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lead Arranger or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 10.20                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

129

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 10.21                      Integration.  THIS WRITTEN AGREEMENT AND THE
CREDIT DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. 
ADDITIONALLY, THIS AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE
IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS
ATTORNEYS.

 

Section 10.22                      Amendment and Restatement.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date.  The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.  On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Advances, together with any Advances
funded on the Closing Date, reflect the respective Commitments of the Lenders
hereunder.

 

[Remainder of this page intentionally left blank.  Signature pages follow.]

 

130

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

/s/ Robert W. Howard

 

Name:

Robert W. Howard

 

Title:

Chief Financial Officer

 

 

 

 

 

PARENT:

 

 

 

 

 

JAGGED PEAK ENERGY, INC.

 

 

 

 

 

By:

/s/ Robert W. Howard

 

Name:

Robert W. Howard

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing
Lender, and a Lender

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Jonathan H Lee

 

Name:

Jonathan H Lee

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC, as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Michaela Braun

 

Name:

Michaela Braun

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

/s/ George E. McKean

 

Name:

George E. McKean

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Damien Meiburger

 

Name:

Damien Meiburger

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Cliff Vaz

 

Name:

Cliff Vaz

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ David M. Morris

 

Name:

David M. Morris

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Josh Rosenthal

 

Name:

Josh Rosenthal

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Houssem Daly

 

Name:

Houssem Daly

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — JAGGED PEAK ENERGY LLC]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

Commitments, Contact Information

 

ADMINISTRATIVE AGENT/ ISSUING LENDER

 

 

 

 

Wells Fargo Bank, National Association

 

Address:

1700 Lincoln St., 6th Floor

 

 

 

Denver, CO 80203

 

 

Attn:

Oleg Kogan

 

 

Telephone:

303-863-4522

 

 

Facsimile:

303-863-5196

 

 

Email:

Oleg.Kogan@wellsfargo.com

 

CREDIT PARTIES

 

 

 

 

Borrower/Guarantors

 

Address:

1125 17th Street

 

 

 

Suite 2400

 

 

 

Denver, CO 80202

 

 

Attn:

Bob Howard

 

 

Telephone:

720-215-3660

 

 

Facsimile:

720-215-3690

 

 

Email:

bhoward@jaggedpeakenergy.com

 

Lender

 

Commitment

 

Pro Rata Share

 

Wells Fargo Bank, National Association

 

$

249,999,999.98

 

25.00000000

%

Fifth Third Bank

 

$

180,555,555.56

 

18.05555556

%

ABN AMRO Capital USA LLC

 

$

180,555,555.56

 

18.05555556

%

KeyBank National Association

 

$

180,555,555.56

 

18.05555556

%

First Tennessee Bank National Association

 

$

97,222,222.22

 

9.72222222

%

Citibank, N.A.

 

$

27,777,777.78

 

2.77777778

%

JPMorgan Chase Bank, N.A.

 

$

27,777,777.78

 

2.77777778

%

Goldman Sachs Bank USA

 

$

27,777,777.78

 

2.77777778

%

UBS AG, Stamford Branch

 

$

27,777,777.78

 

2.77777778

%

Total:

 

$

1,000,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE II
PRICING GRID

 

Applicable Margins

 

Utilization 
Level*

 

Base Rate 
Advances

 

Eurodollar 
Advances

 

Commitment Fee 
Rate

 

Level I

 

1.25

%

2.25

%

0.500

%

Level II

 

1.50

%

2.50

%

0.500

%

Level III

 

1.75

%

2.75

%

0.500

%

Level IV

 

2.00

%

3.00

%

0.500

%

Level V

 

2.25

%

3.25

%

0.500

%

 

--------------------------------------------------------------------------------

* Utilization Levels are described below and are determined in accordance with
the definition of “Utilization Level”.

 

1.  Level I: If the Utilization Level is less than 25%.

2.  Level II: If the Utilization Level is greater than or equal to 25% but less
than 50%.

3.  Level III: If the Utilization Level is greater than or equal to 50% but less
than 75%.

4.  Level IV: If the Utilization Level is greater than or equal to 75% but less
than 90%.

5.  Level V: If the Utilization Level is greater than or equal to 90%.

 

--------------------------------------------------------------------------------


 

Schedule III

 

Additional Conditions and Requirements for New Subsidiaries

 

Within 30 days after the creation of a new Subsidiary or acquisition of a new
Subsidiary by any Credit Party (or such longer time period as may be accepted by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received each of the following with respect to such Subsidiary:

 

(a)                                 Guaranty.  A joinder and supplement to the
Guaranty executed by such Subsidiary;

 

(a)                                 Security Agreement.  A joinder and
supplement to the Security Agreement executed by such Subsidiary, in any event,
together with UCC-1 financing statements and any other documents, agreements, or
instruments necessary to create and perfect an Acceptable Security Interest in
the Collateral described in the Security Agreement, as so supplemented;

 

(b)                                 Mortgages.  If such Subsidiary owns any Oil
and Gas Properties required to be pledged as Collateral, a fully executed
Mortgage covering such Oil and Gas Properties, and such evidence of corporate
authority to enter into such Guaranty, Security Agreement, and Mortgage as the
Administrative Agent may reasonably request;

 

(c)                                  Pledges.  A pledge agreement (or supplement
to an existing pledge agreement) executed by the equity holders of such
Subsidiary pledging 100% of the Equity Interest owned by such equity holder of
such Subsidiary and such evidence of corporate, limited liability company or
partnership authority to enter into such pledge agreement or supplement, as
applicable, as the Administrative Agent may reasonably request, along with share
certificates pledged thereby and appropriately executed stock powers in blank,
if applicable;

 

(d)                                 Corporate Documents.  A secretary’s
certificate from such new Subsidiary certifying such Subsidiary’s (i) officers’
incumbency, (ii) authorizing resolutions, (iii) organizational documents,
(iv) governmental approvals, if any, with respect to the Credit Documents to
which such Person is a party and (v) certificate of good standing in such
Subsidiary’s state of organization dated a date not earlier than 30 days prior
to date of delivery or otherwise in effect on the date of delivery;

 

(e)                                  Patriot Act.  All documentation and other
information that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act; and

 

(f)                                   Opinion of Counsel.  If reasonably
requested by the Administrative Agent, an opinion of counsel in form and
substance reasonably acceptable to the Administrative Agent related to such new
Subsidiary and substantially similar to the legal opinion delivered at the
Closing Date with respect to the other Subsidiaries in existence on the Closing
Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

Organizational Information

 

Name of Credit Party

 

Type of Organization

 

Jurisdiction of Formation

Jagged Peak Energy LLC

 

Limited liability company

 

Delaware

Jagged Peak Energy Inc.

 

Corporation

 

Delaware

Jagged Peak Energy Management Inc.

 

Corporation

 

Delaware

Jagged Peak Energy Management LLC

 

Limited liability company

 

Delaware

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4

 

Debt

 

Debt pursuant to the Hedging Arrangements listed on Schedule 4.23.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

Subsidiaries

 

Name of Subsidiary

 

Percent Owned

 

Jagged Peak Energy Management Inc.

 

100.00

%

Jagged Peak Energy Management LLC

 

99.99

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.16

 

Material Real Property

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.23

 

Hedging Arrangements

 

Reference price is NYMEX WTI:

 

Period

 

Volume (Bbl)

 

Swap Price ($/Bbl)

 

Counterparty

 

Jan. 2017 - June 2017

 

54,025

 

50.00

 

Fifth Third

 

Jan. 2017 - Dec. 2017

 

437,200

 

41.80

 

Wells Fargo

 

Jan. 2017 - Dec. 2017

 

109,400

 

46.00

 

Wells Fargo

 

Jan. 2017 - Dec. 2017

 

54,750

 

50.75

 

Wells Fargo

 

Jan. 2017 - Dec. 2017

 

91,250

 

51.25

 

KeyBank

 

Jan. 2017 - Dec. 2017

 

100,375

 

52.25

 

KeyBank

 

Jan. 2017 - Dec. 2017

 

91,250

 

53.55

 

KeyBank

 

Jan. 2017 - Dec. 2017

 

91,250

 

53.70

 

Fifth Third

 

Jan. 2017 - Dec. 2017

 

182,500

 

55.00

 

Wells Fargo

 

Feb. 2017 - Dec. 2017

 

167,000

 

54.89

 

Wells Fargo

 

July 2017 - Sep. 2017

 

23,000

 

50.00

 

Fifth Third

 

Jan. 2018 - Mar. 2018

 

86,750

 

47.00

 

Wells Fargo

 

Jan. 2018 - Mar. 2018

 

29,250

 

51.30

 

Wells Fargo

 

Jan. 2018 - June 2018

 

27,150

 

51.50

 

Fifth Third

 

Jan. 2018 - June 2018

 

36,200

 

52.75

 

KeyBank

 

Jan. 2018 - June 2018

 

40,725

 

53.75

 

KeyBank

 

Jan. 2018 - Dec. 2018

 

91,250

 

53.60

 

KeyBank

 

Jan. 2018 - Dec. 2018

 

91,250

 

53.65

 

Fifth Third

 

Jan. 2018 - Dec. 2018

 

182,500

 

56.00

 

Wells Fargo

 

Jan. 2018 - Dec. 2018

 

182,500

 

56.03

 

Wells Fargo

 

Apr. 2018 - June 2018

 

83,400

 

47.50

 

Wells Fargo

 

Apr. 2018 - June 2018

 

25,025

 

51.55

 

Wells Fargo

 

July 2018 - Sep. 2018

 

78,200

 

52.00

 

Fifth Third

 

July 2018 - Sep. 2018

 

34,500

 

53.25

 

KeyBank

 

July 2018 - Sep. 2018

 

34,500

 

54.25

 

KeyBank

 

July 2018 - Sep. 2018

 

69,000

 

55.25

 

KeyBank

 

Oct. 2018 - Dec. 2018

 

64,400

 

56.00

 

Wells Fargo

 

Jan. 2019 - Dec. 2019

 

182,500

 

56.03

 

Wells Fargo

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.24

 

Material Agreements

 

1.                                      Development Unit Agreement Number 2640,
Cochise University lands, expires September 22, 2020, as amended by the
Amendment to Development Unit Agreement Number 2640, dated September 15, 2015
and the Second Amendment to Development Unit Agreement Number 2640, dated
January 20, 2016.

 

2.                                      Gas Gathering Agreement between Regency
Field Services LLC and Jagged Peak Energy LLC, as successor to Tidwell
Production Company, dated December 1, 2008.  Contract Number STD GATH-WAHA
090208.

 

3.                                      Gas Purchase Contract between RGP Westex
G&P I Ltd (f.k.a. Southern Union Gas Services, Ltd.) and Jagged Peak Energy LLC,
as successor to Whiting Oil and Gas Corporation, dated January 1, 2012. 
Contract Number WSR-219.

 

4.                                      Gas Purchase Contract between Jagged
Peak Energy LLC, as successor to Whiting Oil and Gas Corporation, and ETC Field
Services LLC (f.k.a. Regency Field Services LLC), dated January 2, 2007, as
amended by the First Amendment to Gas Purchase Contract, dated March 1, 2012,
the Second Amendment to Gas Purchase Contract, dated May 1, 2013, the Third
Amendment to Gas Purchase Contract, dated June 1, 2014, the Fourth Amendment to
Gas Purchase Contract, dated January 30, 2015, the Fifth Amendment to Gas
Purchase Contract, dated April 15, 2015 and the Sixth Amendment to Gas Purchase
Contract, dated October 1, 2015. Contract Number PUR0167WAH.

 

5.                                      Gas Purchase Agreement between Jagged
Peak Energy LLC and Targa Midstream Services LLC, dated June 1, 2014.  Contract
Number 025007 - Ref. No. 193.

 

6.                                      Gas Gathering, Processing and Purchase
Agreement between Jagged Peak Energy LLC and Outrigger Delaware Operating, LLC,
dated September 1, 2015, as amended by the First Amendment to Gas Gathering,
Processing and Purchase Agreement, dated October 14, 2016.

 

7.                                      Crude Oil Purchase Agreement between
Jagged Peak Energy LLC and Trafigura Trading LLC, dated January 26, 2016.

 

8.                                      Amended and Restated Transportation and
Gathering Services Agreement between Jagged Peak Energy LLC and Oryx Southern
Delaware Oil Gathering and Transport LLC, dated July 24, 2015.

 

9.                                      Gas Gathering, Processing and Purchase
Agreement between Jagged Peak Energy LLC and Outrigger Southern Delaware
Operating, LLC, dated October 14, 2016.

 

10.                               WAHA Gas Gathering Agreement between ETC Field
Services LLC (f.k.a. Regency Field Services LLC) and Jagged Peak Energy LLC, as
successor to Elevation Resources LLC, dated July 1, 2014, as amended by the
First Amendment to Gas Gathering Agreement, dated June 30, 2016. Contract
No. 0287GGP.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

Existing Debt

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.3

 

Existing Investments

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

[Assignee [is] [is not] a Defaulting Lender]

 

3.

Borrower:

JAGGED PEAK ENERGY LLC

 

 

 

4.

Administrative Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

Amended and Restated Credit Agreement dated [  ], 2017 among Borrower, Jagged
Peak Energy Inc., as parent guarantor, the Lenders party thereto from time to
time, and Wells Fargo Bank, National Association, as Administrative Agent and as
Issuing Lender.

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitments
/Advances for
all Lenders

 

Amount of
Commitment /
Advances
Assigned(5)

 

Percentage
Assigned of
Commitment /
Advances(6)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

7.

Trade Date:

 

(7)

 

Effective Date:                    , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(6)  Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

 

(7)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](8)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8)  Add additional signature blocks as needed.

 

3

--------------------------------------------------------------------------------


 

[Consented to and] (9) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and as Issuing Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to:] (10)

 

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(9)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(10)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Annex 1

To Exhibit A — Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.7 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.7 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.2 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

5

--------------------------------------------------------------------------------


 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

FOR THE PERIOD FROM           , 20       TO           , 20    

 

This certificate dated as of                ,         is prepared pursuant to
the Amended and Restated Credit Agreement dated as of [  ], 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Jagged Peak Energy LLC (“Borrower”), Jagged Peak Energy Inc.
(the “Parent”), the lenders party thereto from time to time (the “Lenders”), and
Wells Fargo Bank, National Association, as administrative agent for such Lenders
(in such capacity, the “Administrative Agent”) and as issuing lender.  Unless
otherwise defined in this certificate, capitalized terms that are defined in the
Credit Agreement shall have the meanings assigned to them by the Credit
Agreement.

 

The undersigned, on behalf of the Parent, certifies that:

 

(a)           all representations and warranties made by any Credit Party or any
Responsible Officer of any Credit Party contained in the Credit Documents or in
any certificate delivered in connection with the Credit Agreement or any other
Credit Document (other than those representations and warranties made in
connection with a delivery of an Engineering Report as certified in a Reserve
Report Certificate)  are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on this date, except that any representation and warranty which by its
terms is made as of a specified date is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) only as of such specified date;

 

(b)           attached hereto in Schedule I are detailed calculations reflecting
the components of the covenant calculations, as of the date and for the periods
covered by this certificate, of the Parent’s (or for any period that includes
any fiscal quarter ending on or before December 31, 2016, the Borrower’s)
(i) consolidated EBITDAX[,][and] (ii) Debt [and (iii) consolidated Interest
Expense];

 

[(c)          no Default or Event of Default has occurred or is continuing as of
the date hereof; and]

 

[(c)          the following Default[s] or Event[s] of Default exist[s] as of the
date hereof, if any, and the actions set forth below are being taken to remedy
such circumstances:

 

                         ; and]

 

[(e)]         as of the date hereof for the periods set forth below the
following statements, amounts, and calculations included herein and in Schedule
I, were true and correct in all material respects:

 

1

--------------------------------------------------------------------------------


 

I.  Section 6.16   Leverage Ratio.

 

(a)

Consolidated Total Debt as of the last day of such fiscal quarter

 

$

 

 

 

 

 

 

(b)

consolidated EBITDAX for the four-fisacl quarter period then ended

 

$

 

 

 

 

 

 

Leverage Ratio = (a) divided by (b)

 

=

 

 

 

 

 

Maximum Leverage Ratio

 

4.00 to 1.00

 

 

 

 

 

 

Compliance

 

[Yes]           [No]

 

 

II.  Section 6.17   Current Ratio. (1)

 

(a)

total consolidated current assets(2)

(i) + (ii) =

 

$

 

 

 

 

 

 

 

(i)

consolidated current assets

(excluding current assets resulting from the exercise of a cure right)

 

$

 

 

 

 

 

 

 

 

(ii)

consolidated current assets resulting from the exercise of a cure right(3)

 

$

 

 

 

 

 

 

(b)

total consolidated current liabilities(4)

 

$

 

 

 

 

 

 

 

Current Ratio

 

 

 

 

 

(a) divided by (b)

 

=

 

 

 

 

 

 

Minimum Current Ratio

 

1.00 to 1.00

 

 

 

 

 

 

 

Compliance

 

[Yes]            [No]

 

 

--------------------------------------------------------------------------------

(1)  To be provided beginning with the fiscal quarter ending December 31, 2016.
For purposes of this calculation (i) “current assets” shall include, as of the
date of calculation, the Availability but shall exclude any asset representing a
valuation account arising from the application of ASC 410 and 815, and
(ii) “current liabilities” shall exclude, as of the date of calculation, the
current portion of long—term Debt existing under the Credit Agreement and any
liabilities representing a valuation account arising from the application of ASC
410 and 815.  For purposes of calculating the Current Ratio for the fiscal
quarter ended December 31, 2016, the Borrower may credit the Net Cash Proceeds
from a Qualified IPO actually contributed by the Parent to the Borrower as
current assets of the Borrower as if such proceeds had been received during the
fiscal quarter ended December 31, 2016.

 

(2)  For the Parent and its consolidated Subsidiaries (or, solely with respect
to the fiscal quarter ended December 31, 2016, the Borrower and its consolidated
Subsidiaries).

 

(3)  To be included only to the extent permitted in accordance with Section 7.7
of the Credit Agreement.

 

(4)  For the Parent and its consolidated Subsidiaries (or, solely with respect
to the fiscal quarter ended December 31, 2016, the Borrower and its consolidated
Subsidiaries).

 

2

--------------------------------------------------------------------------------


 

III.  Production and Hedging Reports.

 

(a)         Attached hereto as Schedule II is a true and complete list of the
lease operating statements for the Wells for each month for the periods covered
by this certificate (detailed on a monthly basis).

 

(b)         Attached hereto as Schedule III is a true and complete list of any
changes to any producing reservoir, production equipment, or producing well for
the periods covered by this certificate, which changes could reasonably be
expected to cause a Material Adverse Change.

 

(c)          Attached hereto as Schedule IV is a true and complete list of any
sales of the Borrower’s or any Subsidiaries’ Oil and Gas Properties to which
Proven Reserves are attributable during each month for the periods covered by
this certificate (detailed on a monthly basis for the periods covered by this
certificate).

 

(d)         Attached hereto as Schedule V is a true and complete list of all
Hedging Arrangements of the Credit Parties and detailing the material terms
thereof (including the type, effective date, and notional amounts or volumes on
a monthly basis, for the periods covered by this certificate).

 

(e)          Attached hereto as Schedule VI is a true and complete list of all
credit support agreements relating to the Hedging Arrangements of the Credit
Parties (including any margin required or supplied) and the counterparty to each
such agreement; provided that, such required listing of any credit support
agreements shall, in no event, be construed as permitting such credit supports
which are not permitted under the terms of the Credit Agreement.

 

(f)           Attached hereto as Schedule VII are calculations showing that the
Credit Parties [are] [are not] in compliance with the negative covenant provided
in Section 6.15(b) of the Credit Agreement:

 

(i)             In no event has the aggregate notional volume of all Hedging
Arrangements in respect of commodities for a particular month exceeded 100% of
the actual production for each of crude oil, natural gas and natural gas
liquids, calculated separately, in the previous calendar month.

 

Compliance           [Yes]         [No]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                     ,        .

 

 

 

JAGGED PEAK ENERGY INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Calculation of Debt for Leverage Ratio:

 

Consolidated Total Debt(5) as of the last day of such fiscal quarter

 

 

 

 

 

 

 

 

 

 

(i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix) + (x) =

 

$

 

 

 

 

 

(i)

debt for borrowed money

 

$

 

 

 

 

 

 

(ii)

letters of credit

 

$

 

 

 

 

 

 

(iii)

bonds, debentures, and notes

 

$

 

 

 

 

 

 

(iv)

obligations to pay the deferred purchase price of property or services incurred
in the ordinary course of business (but excluding earn-out obligations and usual
and customary purchase price

 

 

 

 

--------------------------------------------------------------------------------

(5)  For the Parent and its Subsidiaries (or, for any date ending on or prior to
the Closing Date, the Borrower and its Subsidiaries as of such date).  “Debt” in
Section 1.1 of the Credit Agreement means, for any Person, without duplication:
(a) the face amount of all indebtedness of such Person for borrowed money,
including the face amount of any letters of credit supporting the repayment of
indebtedness for borrowed money issued for the account of such Person; (b) to
the extent not covered under clause (a) above, obligations under letters of
credit and agreements relating to the issuance of letters of credit or
acceptance financing, including Letters of Credit; (c) obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, or
upon which interest payments are customarily made (excluding surety bonds and
utility bonds) valued at the face amount thereof; (d) obligations of such Person
under conditional sale or other title retention agreements relating to any
Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (including, without limitation, any contingent
obligations or other similar obligations associated with such purchase, and
including obligations that are non-recourse to the credit of such Person but are
secured by the assets of such Person but excluding accounts payable to trade
creditors for goods or services and current operating liabilities (other than
for borrowed money) incurred in the ordinary course of business and which  are
not more than 90 days past due, unless such payables are being contested in good
faith by appropriate proceedings and adequate reserves for such items have been
made in accordance with GAAP); (f) obligations of such Person as lessee under
Capital Leases and obligations of such Person in respect of synthetic leases;
(g) obligations of such Person under any Hedging Arrangement; (h) all
obligations of such Person to mandatorily purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person on a date certain or upon the occurrence of certain events or
conditions other than obligations, if any, to repurchase Equity Interests from
employees upon their termination of employment prior to the date that is 180
days after the Maturity Date, valued at, in the case of redeemable preferred
stock, the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such stock plus accrued and unpaid dividends; (i) the
Debt of any partnership or unincorporated joint venture in which such Person is
a general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for the payment of such Debt; (j) any obligations of
such Person owing in connection with any volumetric or production prepayments;
(k) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above; and (l) indebtedness or obligations of others of
the kinds referred to in clauses (a) through (k) secured by any Lien on or in
respect of any Property of such Person.

 

5

--------------------------------------------------------------------------------


 

 

adjustments)

 

$

 

 

 

 

 

 

(v)

obligations as a lessee under Capital Leases and in respect of synthetic leases

 

$

 

 

 

 

 

 

(vi)

obligations to repurchase Equity Interests

 

$

 

 

 

 

 

 

(vii)

partnership debt and debt relating to joint ventures

 

$

 

 

 

 

 

 

(viii)

obligations in connection with volumetric or production prepayments

 

$

 

 

 

 

 

 

(ix)

obligations under direct or indirect guaranties (but excluding obligations under
conditional sale or other title retention agreements, obligations to pay the
deferred purchase price of property or services incurred in the ordinary course
of business (to the extent relating to earn-out obligations and usual and
customary purchase price adjustments), and obligations under any Hedging
Arrangement)

 

$

 

 

 

 

 

 

(x)

indebtedness or obligations of others secured by Liens on the Property of Parent
and its Subsidiaries

 

$

 

 

6

--------------------------------------------------------------------------------


 

Calculation of EBITDAX:

 

consolidated EBITDAX for the four-fisacl quarter period then ended (6)

 

 

 

 

 

 

 

(i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) (7) – (ix) (8) + (x)

 

$

 

 

 

 

 

(i)

consolidated Net Income

 

$

 

(ii)

Interest Expense

 

$

 

(iii)

Income Tax Expense

 

$

 

(iv)

depreciation, amortization, depletion and exploration expenses

 

$

 

(v)

non-cash charges(9)

 

$

 

(vi)

other non-cash charges(10)

 

$

 

(vii)

MIU Distribution charges(11)

 

$

 

(viii)

Qualified IPO expenses(12)

 

 

 

(ix)

non-cash income(13)

 

$

 

(x)

EBITDAX from exercise of cure right(14)

 

$

 

 

--------------------------------------------------------------------------------

(6)  For the Parent and its Subsidiaries (or, for any four-fiscal quarter period
that includes any fiscal quarter ended on or before December 31, 2016, the
Borrower and its Subsidiaries as of such date).  EBITDAX shall be subject to pro
forma adjustments for permitted acquisitions and non-ordinary course asset sales
assuming that such transactions had occurred on the first day of the
determination period, which adjustments shall be made in a manner, and subject
to supporting documentation, set forth by the SEC in Regulation S-X or otherwise
acceptable to the Administrative Agent.  For the avoidance of doubt, EBITDAX
shall include realized gains and losses with respect to Hedging Arrangements in
connection with monthly settlements in the ordinary course of business, but
shall not otherwise include realized gains and losses in connection with early
hedge unwinds or terminations, and EBITDAX shall also not include unrealized
marked-to-market gains and losses with respect to Hedging Arrangements.

 

(7)   Items (ii) – (viii) shall be included without duplication and to the
extent deducted in determining consolidated Net Income.

 

(8)   Item (ix) shall be deducted to the extent included in determining
consolidated Net Income.

 

(9)  Resulting from extraordinary, non-recurring events or circumstances for
such period.

 

(10)  Resulting from any provision for the reduction in the carrying value of
assets recorded in accordance with GAAP for such period and non-cash charges
resulting from the requirements of ASC 410, 718 and 815

 

(11)  For any consecutive four-fiscal quarter period that includes the fiscal
quarter ending June 30, 2016 (the “Subject Quarter”), one-time charges incurred
during the Subject Quarter in connection with the MIU Distribution.

 

(12)  Expenses incurred in connection with the consummation of the Qualified IPO
not to exceed $10,000,000 in the aggregate.

 

(13)  Non-cash income shall include (a) non-cash income resulting from
extraordinary, non-recurring events or circumstances for such period and (b) all
other non-cash items of income which were included in determining consolidated
Net Income (including non-cash income resulting from the requirements of ASC
410, 718 and 815).

 

(14)  To be included only to the extent permitted in accordance with Section 7.7
of the Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE II

LEASE OPERATING STATEMENTS

 

8

--------------------------------------------------------------------------------


 

SCHEDULE III

MATERIAL CHANGES TO PRODUCTION

 

9

--------------------------------------------------------------------------------


 

SCHEDULE IV

SALES OF OIL AND GAS PROPERTIES

(to which Proven Reserves are attributable)

 

10

--------------------------------------------------------------------------------


 

SCHEDULE V

HEDGING ARRANGEMENTS

 

11

--------------------------------------------------------------------------------


 

SCHEDULE VI

CREDIT SUPPORT AGREEMENTS

 

12

--------------------------------------------------------------------------------


 

SCHEDULE VII

SECTION 6.15(b) CALCULATIONS

 

See attached.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

AMENDED AND RESTATED GUARANTY AGREEMENT

 

This Amended and Restated Guaranty Agreement dated as of [  ], 2017 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Guaranty”) is executed by each of the undersigned (individually a “Guarantor”
and collectively, the “Guarantors”), in favor of Wells Fargo Bank, National
Association, as Administrative Agent (as defined below) for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to herein).

 

INTRODUCTION

 

A.                                    Jagged Peak Energy LLC, a Delaware limited
liability company, (the “Borrower”) previously entered into that certain Credit
Agreement dated as of June 19, 2015 (as it has been amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among the Borrower, the lenders party thereto, and
Wells Fargo Bank, National Association, as the administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (as defined therein) and
as the issuing lender (in such capacity, the “Issuing Lender”).

 

B.                                    In order to guarantee the full and
punctual payment and performance of the obligations under the Existing Credit
Agreement and the other Credit Documents (as defined in the Existing Credit
Agreement), the Guarantors (as defined in the Existing Guaranty described below)
executed and delivered to the Administrative Agent that certain Guaranty
Agreement dated as of June 19, 2015 (as it has been amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the
“Existing Guaranty”).

 

C.                                    Certain of the parties to the Existing
Credit Agreement have agreed to amend and restate the Existing Credit Agreement
in its entirety pursuant to that certain Amended and Restated Credit Agreement
dated as of [  ], 2017 (as further amended, supplemented, amended and restated
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Jagged Peak Energy Inc., a Delaware corporation, as parent guarantor,
the lenders party thereto from time to time (individually, a “Lender” and
collectively, the “Lenders”), the Administrative Agent, and the Issuing Lender.

 

D.                                    It is a requirement under the Credit
Agreement that the Guarantors enter into this Guaranty to guarantee the due
payment and performance of all Secured Obligations (as defined in the Credit
Agreement).

 

E.                                     Each Guarantor is an Affiliate of the
Borrower and (i) the transactions contemplated by the Credit Agreement and the
other Credit Documents, (ii) the Hedging Arrangements entered into by the
Borrower or any Guarantor with a Swap Counterparty, and (iii) the Banking
Services provided by any Banking Services Provider to the Borrower or any
Guarantor, each are (a) in furtherance of such Affiliate’s limited liability
company or corporate purposes, (b) necessary or convenient to the conduct,
promotion or attainment of such Affiliate’s business, and (c) for such
Affiliate’s direct or indirect benefit.

 

F.                                      Each Guarantor is executing and
delivering this Guaranty (i) to induce the Lenders to provide and to continue to
provide Advances under the Credit Agreement, (ii) to induce the Issuing Lender
to provide and to continue to provide Letters of Credit under the Credit
Agreement, and (iii) intending it to be a legal, valid, binding, enforceable and
continuing obligation of such Guarantor.

 

NOW, THEREFORE, in consideration of the premises, the Administrative Agent and
each Guarantor hereby agrees as follows:

 

1

--------------------------------------------------------------------------------


 

Section 1.                                           Definitions.  All
capitalized terms not otherwise defined in this Guaranty, including those in the
preamble and introduction above, that are defined in the Credit Agreement shall
have the meanings assigned to such terms by the Credit Agreement.

 

Section 2.                                           Guaranty.

 

(a)                                 Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment and performance,
when due, whether at stated maturity, by acceleration or otherwise, of all
Secured Obligations (collectively, the “Guaranteed Obligations”); provided,
however, that as used herein “Guaranteed Obligations” shall not include the
Excluded Swap Obligations.  Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Borrower or any other Credit
Party to the Administrative Agent, the Issuing Lender or any Lender under the
Credit Documents and by the Borrower or any other Credit Party to a Swap
Counterparty, Banking Services Provider, or any other Secured Party but for the
fact that they are unenforceable or not allowable due to insolvency or the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower or any other Credit Party. Notwithstanding the foregoing, the
Guaranteed Obligations of any Guarantor shall not include the Excluded Swap
Obligations of such Guarantor.

 

(b)                                 In order to provide for just and equitable
contribution among the Guarantors, the Guarantors agree that in the event a
payment shall be made on any date under this Guaranty by any Guarantor (the
“Funding Guarantor”), each other Guarantor (each a “Contributing Guarantor”)
shall indemnify the Funding Guarantor in an amount equal to the amount of such
payment, in each case multiplied by a fraction the numerator of which shall be
the net worth of the Contributing Guarantor as of such date and the denominator
of which shall be the aggregate net worth of all the Contributing Guarantors
together with the net worth of the Funding Guarantor as of such date.  Any
Contributing Guarantor making any payment to a Funding Guarantor pursuant to
this Section 2(b) shall be subrogated to the rights of such Funding Guarantor to
the extent of such payment.

 

(c)                                  Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of each Guarantor under this Guaranty
on any date shall be limited to a maximum aggregate amount equal to the largest
amount that would not, on such date, render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any applicable provisions of comparable
laws relating to bankruptcy, insolvency, or reorganization, or relief of debtors
(collectively, the “Fraudulent Transfer Laws”), but only to the extent that any
Fraudulent Transfer Law has been found in a final non-appealable judgment of a
court of competent jurisdiction to be applicable to such obligations as of such
date, in each case:

 

(i)                                     after giving effect to all liabilities
of such Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws, but specifically excluding:

 

(A)                               any liabilities of such Guarantor in respect
of intercompany indebtedness to the Borrower or other Affiliates of the Borrower
to the extent that such indebtedness would be discharged in an amount equal to
the amount paid by such Guarantor hereunder; and

 

(B)                               any liabilities of such Guarantor under this
Guaranty; and

 

(ii)                                  after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement,

 

2

--------------------------------------------------------------------------------


 

indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement (including any such right of contribution
under Section 2(b)).

 

Section 3.                                           Guaranty Absolute.  Each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Credit Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto but
subject to Section 2(c) above.  The obligations of each Guarantor under this
Guaranty are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against a Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower,
any other Guarantor or any other Person or whether the Borrower, any other
Guarantor or any other Person is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives,
to the extent not prohibited by applicable law, any defenses it may now or
hereafter have (other than a defense of payment or performance) in any way
relating to, any or all of the following:

 

(a)                                 any lack of validity or enforceability of
any Credit Document or any agreement or instrument relating thereto or any part
of the Guaranteed Obligations being irrecoverable;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from any Credit
Document or any agreement or instrument relating to Hedging Arrangements with a
Swap Counterparty, or agreement relating to Banking Services with a Banking
Services Provider, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower or
otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any Lien on any collateral, or any taking, release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any other Person under the Credit
Documents or any other assets of the Borrower or any Guarantor;

 

(e)                                  any change, restructuring or termination of
the corporate, limited liability company, or partnership structure or existence
of the Borrower or any Guarantor;

 

(f)                                   any failure of any Secured Party to
disclose to the Borrower or any Guarantor any information relating to the
business, condition (financial or otherwise), operations, Properties or
prospects of any Person now or in the future known to the Administrative Agent,
the Issuing Lender, any Lender or any other Secured Party (and each Guarantor
hereby irrevocably waives any duty on the part of any Secured Party to disclose
such information);

 

(g)                                  any signature of any officer of the
Borrower or any Guarantor being mechanically reproduced in facsimile or
otherwise; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by any Secured Party that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any
Guarantor or any other guarantor, surety or other Person.

 

3

--------------------------------------------------------------------------------


 

Section 4.                                           Continuation and
Reinstatement, Etc.  Each Guarantor agrees that, to the extent that payments of
any of the Guaranteed Obligations are made, or any Secured Party receives any
proceeds of collateral, and such payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or otherwise required to be repaid, then to the extent of such repayment the
Guaranteed Obligations shall be reinstated and continued in full force and
effect as of the date such initial payment or collection of proceeds occurred. 
THE LIABILITIES OF EACH GUARANTOR AS SET FORTH IN THIS SECTION 4 SHALL SURVIVE
THE TERMINATION OF THIS GUARANTY.

 

Section 5.                                           Waivers and
Acknowledgments.

 

(a)                                 Each Guarantor, to the extent not prohibited
by applicable law, hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any Property or exhaust any right
or take any action against the Borrower or any other Person or any collateral.

 

(b)                                 Each Guarantor, to the extent not prohibited
by applicable law, hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

(c)                                  Each Guarantor acknowledges that it will
receive substantial direct or indirect benefits from (i) the financing
arrangements involving the Borrower or any Guarantor contemplated by the Credit
Documents, (ii) the Hedging Arrangements with a Swap Counterparty, and (iii) the
Banking Services provided to the Borrower or any Guarantor, and that the waivers
set forth in this Guaranty are knowingly made in contemplation of such benefits.

 

Section 6.                                           Subrogation and
Subordination.

 

(a)                                 No Guarantor will exercise any rights that
it may now have or hereafter acquire against the Borrower or any other Person to
the extent that such rights arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty or any other
Credit Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other Property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the Payment in Full of Obligations.  If any amount shall be paid to a Guarantor
in violation of the preceding sentence at any time prior to or on the date of
the Payment in Full of Obligations, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited and applied to the Guaranteed Obligations and any and all
other amounts payable by the Guarantors under this Guaranty, whether matured or
unmatured, in accordance with the terms of the Credit Documents.

 

(b)                                 Each Guarantor agrees that, until after the
Payment in Full of Obligations, all Subordinated Guarantor Obligations (as
hereinafter defined) are and shall be subordinate and inferior in rank,
preference and priority (in liquidation, dissolution, bankruptcy,
reorganization, or otherwise) to all obligations of such Guarantor in respect of
the Guaranteed Obligations hereunder, and such Guarantor shall, if requested by
the Administrative Agent, execute a subordination agreement reasonably

 

4

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent to more fully set out the terms of such
subordination.  Each Guarantor agrees that none of the Subordinated Guarantor
Obligations shall be secured by a Lien or security interest on any assets of
such Guarantor or any ownership interests in any Subsidiary of such Guarantor. 
“Subordinated Guarantor Obligations” means any and all obligations and
liabilities of a Guarantor owing to the Borrower or any other Guarantor, direct
or contingent, due or to become due, now existing or hereafter arising,
including, without limitation, all future advances, with interest, attorneys’
fees, expenses of collection and costs.

 

Section 7.                                           Representations and
Warranties.  Each Guarantor hereby represents and warrants as follows:

 

(a)                                 There are no conditions precedent to the
effectiveness of this Guaranty.   Such Guarantor benefits from executing this
Guaranty.

 

(b)                                 Such Guarantor has, independently and
without reliance upon the Administrative Agent, any Lender or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty, and such
Guarantor has established adequate means of obtaining from the Borrower and each
other relevant Person on a continuing basis information pertaining to, and is
now and on a continuing basis will be completely familiar with, the business,
condition (financial and otherwise), operations, Properties and prospects of the
Borrower and each other relevant Person.

 

(c)                                  The obligations of such Guarantor under
this Guaranty are the valid, binding and legally enforceable obligations of such
Guarantor, (except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws at the time in effect affecting the
rights of creditors generally and (ii) general principles of equity whether
applied by a court of law or equity), and the execution and delivery of this
Guaranty by such Guarantor has been duly and validly authorized in all respects
by all requisite corporate, limited liability company or partnership actions, as
applicable, on the part of such Guarantor, and the Person who is executing and
delivering this Guaranty on behalf of such Guarantor has full power, authority
and legal right to so do, and to observe and perform all of the terms and
conditions of this Guaranty on such Guarantor’s part to be observed or
performed.

 

Section 8.                                           Right of Set-Off.  Upon the
occurrence and during the continuance of any Event of Default, any Lender or the
Administrative Agent, the Issuing Lender and any other Secured Party is hereby
authorized at any time, to the fullest extent permitted by law, to set-off and
apply any deposits (general or special, time or demand, provisional or final)
and other indebtedness owing by such Secured Party to the account of each
Guarantor against any and all of the obligations of the Guarantors under this
Guaranty, irrespective of whether or not such Secured Party shall have made any
demand under this Guaranty and although such obligations may be contingent and
unmatured or are owed to another branch or office of a Secured Party different
from the branch or office holding such deposit or obligated on such
indebtedness.  Such Secured Party shall promptly notify the affected Guarantor
after any such set-off and application is made, provided that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of the Secured Parties under this Section 8 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which any Secured Party may have.

 

Section 9.                                           Amendments, Etc.  No
amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective, except to
the extent permitted by Section 9.3 of the Credit Agreement, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

5

--------------------------------------------------------------------------------


 

Section 10.                                    Notices, Etc.  All notices and
other communications provided for hereunder shall be sent in the manner provided
for in Section 10.9 of the Credit Agreement.

 

Section 11.                                    No Waiver: Remedies.  No failure
on the part of the Administrative Agent or any other Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 12.                                    Continuing Guaranty: Assignments
under the Credit Agreement.  This Guaranty is a continuing guaranty and shall
(a) remain in full force and effect until the Payment in Full of Obligations,
(b) be binding upon each Guarantor and its successors and assigns, (c) inure to
the benefit of and be enforceable by the Administrative Agent, each Lender and
the Issuing Lender and their respective successors, and, in the case of
transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns, and (d) inure to the benefit of and be enforceable by
each Secured Party and each of its successors, transferees and assigns to the
extent such successor, transferee or assign also falls within the definition of
Secured Party.  Without limiting the generality of the foregoing clause (c),
subject to Section 10.7 of the Credit Agreement, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitment, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, subject,
however, in all respects to the provisions of the Credit Agreement.  Each
Guarantor acknowledges that upon any Person becoming a Lender, the
Administrative Agent or the Issuing Lender in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof.

 

Section 13.                                    Governing Law; Service of
Process.  This Guaranty shall be deemed a contract under, and shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York without regard to conflicts of laws principles (other than Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York).  Each
Guarantor hereby agrees that service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding may be
made by mailing or delivering a copy of such process to such Guarantor at the
address set forth for the Credit Parties in the Credit Agreement.  Nothing in
this Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against any Guarantor or its Property in the courts of any
other jurisdiction.

 

Section 14.                                    Submission to Jurisdiction.  The
parties hereto hereby agree that any suit or proceeding arising in respect of
this Guaranty, or any of the matters contemplated hereby will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if such court does not have subject matter jurisdiction, in any state court
located in the City and County of New York, and the parties hereto hereby agree
to submit to the exclusive jurisdiction of, and venue in, such court (except to
the extent the Administrative Agent requires submission to any other
jurisdiction in connection with the exercise of any rights under any Security
Document).  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.  Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirement, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Guaranty in any court referred
to in this Section 14.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable Legal Requirement, the defense of any
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

6

--------------------------------------------------------------------------------


 

Section 15.                                    Waiver of Jury.  THE GUARANTORS
HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH
COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 16.                                    INDEMNIFICATION.  EACH GUARANTOR
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH
LENDER AND THE ISSUING LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY PERSON (INCLUDING THE BORROWER OR ANY OTHER CREDIT PARTY)
OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES  ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
GUARANTY, ANY OTHER CREDIT DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE
OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE PARENT OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE PARENT, THE BORROWER OR ANY OTHER CREDIT PARTY, AND REGARDLESS
OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) CONSTITUTE ATTORNEYS’ FEES,
EXPENSES AND CHARGES FOR ANY COUNSEL OTHER THAN (A) ONE PRIMARY COUNSEL OF THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES (TAKEN AS A WHOLE), (B) IF NECESSARY, A
SINGLE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE JURISDICTION, (C) OTHER COUNSEL
IF SUCH REPRESENTATION BY A SINGLE COUNSEL WOULD BE INAPPROPRIATE DUE TO THE
EXISTENCE OF AN ACTUAL OR REASONABLY PERCEIVED CONFLICT OF INTEREST, AND (D) ANY
OTHER COUNSEL AS REASONABLY NECESSARY; PROVIDED THAT ANY INDEMNIFIED PARTY WHO
HIRES THIRD PARTY COUNSEL PURSUANT TO THIS CLAUSE (D) WILL ENDEAVOR TO PROVIDE
THE BORROWER WITH PRIOR WRITTEN NOTICE THEREOF BEFORE THE INCURRENCE OF SUCH
FEES, EXPENSES, AND CHARGES, ALTHOUGH FAILURE TO PROVIDE SUCH NOTICE SHALL NOT
WAIVE THE PARENT’S OR THE

 

7

--------------------------------------------------------------------------------


 

BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER CLAUSE (D) HEREOF, (Y) ARE DETERMINED
BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR MATERIAL BREACH IN
BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT, IF THE PARENT, THE BORROWER OR SUCH CREDIT PARTY HAS OBTAINED A FINAL
AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION, OR (Z) RELATE TO ANY PROCEEDING SOLELY BETWEEN OR
AMONG INDEMNIFIED PARTIES OTHER THAN (A) CLAIMS AGAINST EITHER THE
ADMINISTRATIVE AGENT OR THE LEAD ARRANGER OR THEIR RESPECTIVE AFFILIATES IN
THEIR CAPACITY OR IN FULFILLING THEIR ROLE AS THE ADMINISTRATIVE AGENT OR LEAD
ARRANGER OR ANY OTHER SIMILAR ROLE UNDER THE CREDIT DOCUMENTS (EXCLUDING THE
ROLE AS A LENDER) AND (B) CLAIMS ARISING OUT OF ANY ACT OR OMISSION ON THE
PART OF THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES.  THIS SECTION 16 SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. THE LIABILITIES OF EACH GUARANTOR
AS SET FORTH IN THIS SECTION 16 SHALL SURVIVE THE TERMINATION OF THIS GUARANTY.

 

Section 17.                                    Additional Guarantors.  Pursuant
to Section 5.6 or 5.7 of the Credit Agreement, as applicable, Subsidiaries of
the Borrower that were not in existence on the date of the Credit Agreement are
required to enter into this Guaranty as a Guarantor within the time period
specified in the Credit Agreement.  Upon execution and delivery after the date
hereof by the Administrative Agent and such Subsidiary of an instrument in the
form of Annex 1, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein.  The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any other Guarantor
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.

 

Section 18.                                    USA Patriot Act.  Each Secured
Party that is subject to the Act (as hereinafter defined) and the Administrative
Agent (for itself and not on behalf of any other Secured Party) hereby notifies
each Guarantor that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001))(the “Act”), it is
required to obtain, verify and record information that identifies such
Guarantor, which information includes the name and address of such Guarantor and
other information that will allow such Secured Party or the Administrative
Agent, as applicable, to identify such Guarantor in accordance with the Act. 
Following a request by any Secured Party, each Guarantor shall promptly furnish
all documentation and other information that such Secured Party reasonably
requests in order to comply with its ongoing obligations under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

 

Section 19.                                    Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 19 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 19, or otherwise under this Guaranty,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Payment in Full of Obligations. Each Qualified ECP Guarantor intends that this
Section 19 constitute, and this Section 19 shall be deemed to constitute, a
“keepwell, support, or other agreement” for

 

8

--------------------------------------------------------------------------------


 

the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 20.                                    Amendment and Restatement.  This
Guaranty is an amendment and restatement of the Existing Guaranty and supersedes
the Existing Guaranty in its entirety; provided, however, that the execution and
delivery of this Guaranty shall not effect a novation of the Existing Guaranty
but shall be, to the fullest extent applicable, a modification, renewal,
confirmation and extension of such Existing Guaranty.

 

THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT
REFERRED TO IN THIS GUARANTY, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[Remainder of this page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

 

GUARANTORS:

 

 

 

JAGGED PEAK ENERGY MANAGEMENT INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

JAGGED PEAK ENERGY MANAGEMENT LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Amended and Restated Guaranty Agreement

 

--------------------------------------------------------------------------------


 

Annex 1 to the Amended and Restated Guaranty Agreement

 

SUPPLEMENT NO.      dated as of               (the “Supplement”), to the Amended
and Restated Guaranty Agreement dated as of [  ], 2017 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty Agreement”), executed by Jagged Peak Energy Management Inc. and Jagged
Peak Energy Management LLC, (the “Guarantors”) and Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the benefit of the Secured Parties (as defined in the Credit
Agreement referred to herein).

 

A.                                    Reference is made to the Amended and
Restated Credit Agreement dated as of [  ], 2017 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Jagged Peak Energy LLC, a Delaware limited liability company
(the “Borrower”), Jagged Peak Energy Inc., a Delaware corporation, the lenders
from time to time party thereto (the “Lenders”), the Administrative Agent, and
Wells Fargo Bank, National Association, as the issuing lender (the “Issuing
Lender”).

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Guaranty Agreement or the Credit Agreement, as applicable.

 

C.                                    The Guarantors have entered into the
Guaranty Agreement in order to induce the Lenders to make Advances and the
Issuing Lender to issue Letters of Credit.  Section 17 of the Guaranty Agreement
provides that additional Subsidiaries of the Borrower may become Guarantors
under the Guaranty Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Advances and the Issuing Lender to
issue additional Letters of Credit and as consideration for Advances previously
made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.                            In accordance with Section 17 of the
Guaranty Agreement, the New Guarantor by its signature below becomes a Guarantor
under the Guaranty Agreement with the same force and effect as if originally
named therein as a Guarantor and the New Guarantor hereby (a) agrees to all the
terms and provisions of the Guaranty Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof).  Each
reference to a “Guarantor” in the Guaranty Agreement shall be deemed to include
the New Guarantor.  The Guaranty Agreement is hereby incorporated herein by
reference.

 

SECTION 2.                            The New Guarantor represents and warrants
to the Administrative Agent and the other Secured Parties that this Supplement
has been duly authorized, executed and delivered by it by all requisite
corporate, limited liability company or partnership action and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

SECTION 3.                            This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall

 

--------------------------------------------------------------------------------


 

become effective when the Administrative Agent shall have received counterparts
of this Supplement that, when taken together, bear the signatures of the New
Guarantor and the Administrative Agent. Delivery of an executed signature
page to this Supplement by facsimile or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Guaranty Agreement shall remain in full force and effect.

 

SECTION 5.                            This Supplement shall be deemed a contract
under, and shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York without regard to conflicts of laws principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).  The New Guarantor hereby agrees that service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to the New Guarantor at the address set forth on the signature page to this
Supplement.  Nothing in this Section shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against the New Guarantor or its
Property in the courts of any other jurisdiction.

 

SECTION 6.                            The parties hereto hereby agree that any
suit or proceeding arising in respect of this Supplement, or any of the matters
contemplated hereby will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if such court does not have subject matter
jurisdiction, in any state court located in the City and County of New York, and
the parties hereto hereby agree to submit to the exclusive jurisdiction of, and
venue in, such court (except to the extent the Administrative Agent requires
submission to any other jurisdiction in connection with the exercise of any
rights under any Security Document).  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirement, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Supplement
in any court referred to in this Section 6.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirement, the defense of any inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

SECTION 7.                            THE NEW GUARANTOR HEREBY ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 8.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guaranty Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction).  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.                            All communications and notices hereunder
shall be in writing and given as provided in Section 10 of the Guaranty
Agreement.

 

--------------------------------------------------------------------------------


 

THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[Remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

 

[Name of New Guarantor]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for New Guarantor:

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF MORTGAGE

 

DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF
PRODUCTION AND FIXTURE FILING

 

A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

 

THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES AND GOODS WHICH ARE OR ARE TO BECOME FIXTURES
ON THE REAL/IMMOVABLE PROPERTY DESCRIBED HEREIN AND IT IS TO BE FILED FOR RECORD
AS A FIXTURE FILING, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS OR
COMPARABLE RECORDS OF THE RECORDERS OF THE COUNTIES LISTED ON EXHIBIT A HERETO. 
PRODUCTS OF THE COLLATERAL ARE ALSO COVERED.

 

THIS INSTRUMENT IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE
UNIFORM COMMERCIAL CODE COVERING AS-EXTRACTED COLLATERAL.

 

THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE WHICH INTEREST IS
DESCRIBED IN SECTION 1.13 OF THIS INSTRUMENT

 

A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST.  A POWER OF SALE
MAY ALLOW THE TRUSTEE OR MORTGAGEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT
GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS DEED
OF TRUST

 

FROM

 

JAGGED PEAK ENERGY LLC

(Mortgagor, Debtor and Grantor)

 

TO

SUZANNE F. RIDENHOUR, as Trustee for the benefit of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

(Mortgagee, Secured Party and Grantee)

 

[  ], 20[  ]

 

For purposes of filing this Deed of Trust as a financing statement, the mailing
address of Mortgagor is 1125 17th Street, Suite 2400, Denver, CO 80202, the
state of its organization is Delaware, and its organizational number is 5312102;
the mailing address of Mortgagee is Wells Fargo Bank, National Association, 1700
Lincoln St., Third floor – MAC C7300-033, Denver, Colorado 80203.

 

1

--------------------------------------------------------------------------------


 

***********************************

 

This instrument, prepared by Jennifer N. Dill, Bracewell LLP, 711 Louisiana,
South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713) 221-1144,
contains after-acquired property provisions and covers future advances and
proceeds to the fullest extent allowed by applicable law.

 

ATTENTION RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code.  This instrument creates a lien on
rights in or relating to lands of Mortgagor which are described in Exhibit A
hereto or in documents described in such Exhibit A.

 

RECORDED DOCUMENT SHOULD BE RETURNED TO:

 

BRACEWELL LLP

711 Louisiana, South Tower Pennzoil Place, Suite 2300

Houston, Texas 77002

Attn: Jennifer N. Dill

 

2

--------------------------------------------------------------------------------


 

DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF
PRODUCTION AND FIXTURE FILING

 

THE STATE OF TEXAS

§

 

§

COUNTIES OF REEVES, PECOS,

§

WARD AND WINKLER

§

 

This Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production and Fixture Filing (the “Deed of Trust”) is executed and made
effective as of the [  ]  day of [  ], 20[  ] (“Effective Date”), and is
executed and delivered by Jagged Peak Energy LLC (“Mortgagor”), to Suzanne F.
Riddenhour, as Trustee (in such capacity, the “Trustee”) for the benefit of
Wells Fargo Bank, National Association (the “Mortgagee”) in its capacity as the
administrative agent under the Credit Agreement (as hereinafter defined) and on
behalf of the Secured Parties (as defined in the Credit Agreement defined
below).  The addresses of Mortgagor, Mortgagee and the Trustee appear in
Section 7.13 of this Deed of Trust.

 

RECITALS

 

A.                                    This Deed of Trust is executed in
connection with, and pursuant to the terms of, the Amended and Restated Credit
Agreement dated as of [  ], 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Mortgagor, as borrower, Jagged
Peak Energy Inc., as parent guarantor (the “Parent”), the lenders party thereto
from time to time (individually, a “Lender” and collectively, the “Lenders”),
and Wells Fargo Bank, National Association, as administrative agent (in such
capacity, “Administrative Agent”) and as issuing lender (in such capacity,
“Issuing Lender”).  All capitalized terms not otherwise defined in this Deed of
Trust that are defined in the Credit Agreement shall have the meanings assigned
to such terms by the Credit Agreement.

 

B.                                    Mortgagor will derive substantial direct
or indirect benefit from (i) the transactions contemplated by the Credit
Agreement and the other Credit Documents (ii) the Hedging Arrangements entered
into by any Credit Party with a Swap Counterparty, (iii) any Banking Services
agreements entered into by any Credit Party with a Banking Services Provider,
and (iv) any other incurrence of Secured Obligations by a Credit Party.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor (a) wishes to make this Deed of Trust in favor of
Trustee for the benefit of the Mortgagee to secure the Obligations (as defined
herein), and (b) hereby agrees as follows:

 

ARTICLE I

 

Definitions

 

1.1                               “Collateral” means the Realty Collateral,
Personalty Collateral and Fixture Collateral.

 

1.2                               “Contracts” means all contracts, agreements,
operating agreements, farm-out or farm-in agreements, sharing agreements,
mineral purchase agreements, contracts for the purchase, exchange,
transportation, processing or sale of Hydrocarbons, rights-of-way, easements,
surface leases, equipment leases, permits, franchises, licenses, pooling or
unitization agreements, and unit or pooling designations

 

3

--------------------------------------------------------------------------------


 

and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment, or Hydrocarbons now or
hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any of the Oil and Gas Properties, and all as such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time-to-time.

 

1.3                               “Event of Default” shall have the meaning set
forth in Article V hereof.

 

1.4                               “Fixture Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to all Fixture Operating
Equipment and all proceeds, products, renewals, increases, profits,
substitutions, replacements, additions, amendments and accessions thereof,
thereto or therefor; provided that “Fixture Collateral” shall not include any
Excluded Property.

 

1.5                               “Fixture Operating Equipment” means any of the
items described in the first sentence of Section 1.10 which as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.

 

1.6                               “Hydrocarbons” means oil, gas, coal seam gas,
casinghead gas, drip gasoline, natural gasoline, condensate, distillate, and all
other liquid and gaseous hydrocarbons produced or to be produced in conjunction
therewith from a well bore and all products, by-products, and other substances
derived therefrom or the processing thereof, and all other minerals and
substances produced in conjunction with such substances, including sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

1.7                               “Obligations” means

 

(a)                                 The “Secured Obligations”, as that term is
defined in the Credit Agreement;

 

(b)                                 All sums advanced or costs or expenses
incurred by the Trustee on behalf of the Administrative Agent, which are made or
incurred pursuant to, or allowed by, the terms of this Deed of Trust; and

 

(c)                                  All future advances or other extensions of
credit, of whatever class or for whatever purpose, at any time hereafter made or
given by Mortgagee or any of the other Secured Parties to the Borrower, the
Mortgagor or any Subsidiary of the Borrower or of the Mortgagor under or
pursuant to any Credit Document, whether or not the advances or value are given
pursuant to a commitment, and whether or not the Borrower or the Mortgagor is
indebted to Mortgagee or any Lender at the time of such events.

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

1.8                               “Oil and Gas Property” or “Oil and Gas
Properties” means (a) the oil and gas and/or oil, gas and mineral leases and
leasehold interests, term assignments of Leases, non-participating royalty
interests, fee mineral interests, term mineral interests, participation
interests, back-in or carried working interests, rights of first refusal,
options, subleases, farmouts, royalties, overriding royalties, net profits
interests, production payments and similar interests or estates described in
Exhibit A attached hereto and made a part hereof for all purposes and any
reversionary or carried interests relating to any of the foregoing, (b) all
production units, and drilling and spacing units (and the Properties covered
thereby) which may affect all or any portion of such interests including those
units which may be described or

 

4

--------------------------------------------------------------------------------


 

referred to in Exhibit A and any units created by agreement or designation or
under orders, regulations, rules or other official acts of any Federal, state or
other governmental body or agency having jurisdiction, (c) the surface leases
described in Exhibit A attached hereto and made part hereof for all purposes,
(d) any and all non-consent interests owned or held by, or otherwise benefiting,
Mortgagor and arising out of, or pursuant to, any of the Contracts, (e) any
other interest in, to or relating to (i) all or any part of the land described
in Exhibit A, the land relating to, or described in, the leases set forth in
Exhibit A or in the documents described in Exhibit A, or (ii) any of the
estates, property rights or other interests referred to above, (f) any
instrument executed in amendment, correction, modification, confirmation,
renewal or extension of the same, (g) any and all rights, titles and interests
of Mortgagor (which are similar in nature to any of the rights, titles and
interests described in (a) through (f) above) which are located on or under or
which concern any Property or Properties located in counties referenced in
Exhibit A hereto or counties in which a counterpart of this  Deed of Trust is
filed of record in the real property records of such county, and (h) all
tenements, hereditaments and appurtenances now existing or hereafter obtained in
connection with any of the aforesaid, including any rights arising under
unitization agreements, orders or other arrangements, communitization
agreements, orders or other arrangements or pooling orders, agreements or other
arrangements.

 

1.9                               “Operating Equipment” means all surface or
subsurface machinery, equipment, facilities, supplies or other Property of
whatsoever kind or nature now or hereafter located on any of the Property
affected by the Oil and Gas Properties which are useful for the production,
treatment, storage or transportation of Hydrocarbons, including all oil wells,
gas wells, water wells, injection wells, salt water disposal wells, casing,
tubing, rods, pumping units and engines, christmas trees, derricks, separators,
gun barrels, flow lines, pipelines, tanks, gas systems (for gathering, treating
and compression), water systems (for treating, disposal and injection),
supplies, derricks, wells, power plants, poles, cables, wires, meters,
processing plants, compressors, dehydration units, lines, transformers, starters
and controllers, machine shops, tools, storage yards and equipment stored
therein, buildings and camps, telegraph, telephone and other communication
systems, roads, loading racks, shipping facilities and all additions,
substitutes and replacements for, and accessories and attachments to, any of the
foregoing.  Operating Equipment shall not include (i) any items incorporated
into realty or structures or improvements located therein or thereon in such a
manner that they no longer remain personalty under the laws of the state in
which such equipment is located, or (ii) drilling rigs, automotive equipment,
rental equipment or other personal property which may be located on any of the
Property affected by the Oil and Gas Properties for the purpose of drilling a
well or for other similar temporary uses.

 

1.10                        “Personalty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to (a) all Operating Equipment,
(b) all Hydrocarbons severed and extracted from or attributable to the Oil and
Gas Properties, including oil in tanks and all other “as-extracted” collateral
from or attributable to the Oil and Gas Properties, (c) all accounts (including
accounts resulting from the sale of Hydrocarbons at the wellhead), contract
rights and general intangibles, including all accounts, contract rights and
general intangibles now or hereafter arising regardless of whether any of the
foregoing is in connection with the sale or other disposition of any
Hydrocarbons or otherwise, including all Liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all Liens securing the same, (e) all
proceeds and products of the Realty Collateral and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with Mortgagee, the Collateral Agent the Administrative Agent or any
Lender, including Mortgagor’s operating bank account and all funds and
investments therein, (h) any options or rights of first refusal to acquire any
Realty Collateral, and (i) all proceeds, products, renewals, increases, profits,

 

5

--------------------------------------------------------------------------------


 

substitutions, replacements, additions, amendments and accessions of, to or for
any of the foregoing; provided that “Personalty Collateral” shall not include
any Excluded Property.

 

1.11                        “Property” means any property of any kind, whether
real, personal, or mixed and whether tangible or intangible.

 

1.12                        “Realty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to the Oil and Gas Properties,
including any access rights, water and water rights, and all unsevered and
unextracted Hydrocarbons (even though Mortgagor’s interest therein may be
incorrectly described in, or a description of a part or all of such interest may
be omitted from, Exhibit A); provided that “Realty Collateral” shall not include
any Excluded Property.

 

1.14                        All other capitalized terms defined in the Credit
Agreement which are used in this Deed of Trust and which are not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined. 
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Deed of Trust, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Deed of Trust shall refer to this Deed
of Trust as a whole and not to any particular provision of this Deed of Trust. 
As used herein, the term “including” means “including, without limitation,”.

 

ARTICLE II

 

Creation of Security

 

2.1                               Conveyance and Grant of Lien.  In
consideration of the advance or extension by the Secured Parties to the
Mortgagor of the funds or credit constituting the Obligations (including the
making of the Advances and the issuing of the Letters of Credit), and in further
consideration of the mutual covenants contained herein, Mortgagor, by this Deed
of Trust hereby GRANTS, CONVEYS, SELLS, TRANSFERS, ASSIGNS AND CONVEYS with a
general warranty of title, subject to Permitted Liens, for the uses, purposes
and conditions hereinafter set forth all of its right, title and interest in and
to the Realty Collateral, the Personalty Collateral and the Fixture Collateral
unto Trustee, and to his successor or successors or substitutes in trust, WITH
POWER OF SALE, in trust to secure the payment and performance of the Obligations
for the benefit of Mortgagee and the ratable benefit of the Secured Parties.

 

TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Trustee and his successors or substitutes in trust and to
his and their successors and assigns forever for the benefit of the Secured
Parties, together with all and singular the rights, hereditaments and
appurtenances thereto in anywise appertaining or belonging, to secure payment of
the Obligations and the performance of the covenants of Mortgagor contained in
this Deed of Trust.  Subject to Permitted Liens, Mortgagor does hereby bind
itself, its successors and permitted assigns, to warrant and forever defend all
and singular the Realty Collateral, the Personalty Collateral and the Fixture
Collateral unto the Trustee and his successors or substitutes in trust, and
their successors and assigns, against every Person whomsoever lawfully claiming
or to claim the same, or any part thereof (subject to Permitted Liens).

 

Subject, however, to the condition that none of the Mortgagee or the other
Secured Parties shall be liable in any respect for the performance of any
covenant or obligation of the Mortgagor in respect of the Collateral.  Any
reference in Exhibit A to the name of a well shall not be construed to limit the

 

6

--------------------------------------------------------------------------------


 

Collateral to the well bore of such well or in the proration units.  It is
Mortgagor’s intention that this instrument covers Mortgagor’s entire interest in
the lands, leases, units and other interests set forth in Exhibit A.

 

Notwithstanding any provision in this Mortgage to the contrary, in no event is
any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Realty Collateral”, “Personalty
Collateral” or “Fixture Collateral” and no Building or Manufactured (Mobile)
Home is hereby encumbered by this Mortgage.  As used herein, “Flood Insurance
Regulations” shall mean (a) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

 

2.2                               Security Interest.  For the same consideration
and to further secure the Obligations, Mortgagor hereby grants to Mortgagee for
its benefit and the ratable benefit of the other Secured Parties a security
interest in and to the Collateral.

 

2.3                               Assignment of Liens and Security Interests. 
For the same consideration and to further secure the Obligations, Mortgagor
hereby assigns and conveys to Mortgagee for its benefit and the benefit of the
other Secured Parties the security interests held by Mortgagor arising under
Section 9.343(a) of the Texas Business and Commerce Code and the Liens granted
to Mortgagor pursuant to Section 9.343(d) of the Texas Business and Commerce
Code attributable to the interest of Mortgagor in the Hydrocarbons.

 

ARTICLE III

 

Proceeds from Production

 

3.1                               Assignment of Production.

 

(a)                                 In order to further secure the Obligations,
Mortgagor has assigned, transferred, conveyed and delivered and does hereby
assign, transfer, convey and deliver unto Mortgagee, effective as of the
Effective Date at 7:00 a.m. (Denver, Colorado time), U.S.A., all Hydrocarbons
produced from, and which are attributable to, Mortgagor’s interest, now owned or
hereafter acquired, in and to the Oil and Gas Properties, or are allocated
thereto pursuant to pooling or unitization orders, agreements or designations,
and all proceeds therefrom.

 

(b)                                 Subject to the provisions of subsection
(f) below, all parties producing, purchasing, taking, possessing, processing or
receiving any production from the Oil and Gas Properties, or having in their
possession any such production, or the proceeds therefrom, for which they or
others are accountable to Mortgagee by virtue of the provisions of this
Section 3.1, are authorized and directed by Mortgagor to treat and regard
Mortgagee as the assignee and transferee of Mortgagor and entitled in its place
and stead to receive such Hydrocarbons and the proceeds therefrom.

 

(c)                                  Subject to the provisions of subsection
(f) below, Mortgagor directs and instructs each of such parties to pay to
Mortgagee, for its benefit and the ratable benefit of the other Secured Parties,
all of the proceeds of such Hydrocarbons until such time as such party has been
furnished evidence that all of the Obligations have been paid and that the Lien
evidenced hereby has been released; provided, however, that until Mortgagee
shall have exercised the rights herein to instruct such parties to deliver such
Hydrocarbons and all proceeds therefrom directly to Mortgagee, such parties
shall be entitled to deliver such Hydrocarbons and all proceeds therefrom to
Mortgagor for Mortgagor’s use and

 

7

--------------------------------------------------------------------------------


 

enjoyment, and Mortgagor shall be entitled to execute division orders, transfer
orders and other instruments as may be required to direct all proceeds to
Mortgagor without the necessity of joinder by Mortgagee in such division orders,
transfer orders or other instruments. Mortgagor agrees to perform all such acts,
and to execute all such further assignments, transfers and division orders, and
other instruments as may be reasonably required by Mortgagee or any party in
order to have said revenues and proceeds so paid to Mortgagee.  None of such
parties shall have any responsibility for the application of any such proceeds
received by Mortgagee.  Subject to the provisions of subsection (f) below,
Mortgagor authorizes Mortgagee to receive and collect all proceeds of such
Hydrocarbons.

 

(d)                                 Subject to the provisions of subsection
(f) below, Mortgagor will execute and deliver to Mortgagee any instruments
Mortgagee may from time to time reasonably request for the purpose of
effectuating this assignment and the payment to Mortgagee of the proceeds
assigned.

 

(e)                                  Neither the foregoing assignment nor the
exercise by Mortgagee of any of its rights herein shall be deemed to make
Mortgagee a “mortgagee-in-possession” or otherwise responsible or liable in any
manner with respect to the Oil and Gas Properties or the use, occupancy,
enjoyment or operation of all or any portion thereof, unless and until
Mortgagee, in person or by agent, assumes actual possession thereof, nor shall
appointment of a receiver for the Oil and Gas Properties by any court at the
request of Mortgagee or by agreement with Mortgagor or the entering into
possession of the Oil and Gas Properties or any part thereof by such receiver be
deemed to make Mortgagee a “mortgagee-in-possession” or otherwise responsible or
liable in any manner with respect to the Oil and Gas Properties or the use,
occupancy, enjoyment or operation of all or any portion thereof.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, so long as no Event of Default shall have occurred and is
continuing and no written notice to the contrary has been delivered by Mortgagee
to Mortgagor, Mortgagor shall have the right to collect all revenues and
proceeds attributable to the Hydrocarbons that accrue to the Oil and Gas
Properties or the products obtained or processed therefrom, as well as any Liens
and security interests securing any sales of said Hydrocarbons and to retain,
use and enjoy same.

 

(g)                                  Upon the occurrence and during the
continuation of an Event of Default, Mortgagee may endorse and cash any and all
checks and drafts payable to the order of Mortgagor or Mortgagee for the account
of Mortgagor, received from or in connection with the proceeds of the
Hydrocarbons affected hereby, and the same may be applied as provided herein. 
Upon the occurrence and during the continuation of an Event of Default,
Mortgagee may execute any transfer or division orders in the name of Mortgagor
or otherwise, with warranties and indemnities binding on Mortgagor; provided
that Mortgagee shall not be held liable to Mortgagor for, nor be required to
verify the accuracy of, Mortgagor’s interests as represented therein.

 

(h)                                 Subject to the provisions of subsection
(f) above, upon the occurrence and during the continuance of an Event of
Default, Mortgagee shall have the right at Mortgagee’s election and in the name
of Mortgagor, or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by Mortgagee in order to collect such proceeds and
to protect the interests of Mortgagee or Mortgagor, with all costs, expenses and
attorneys’ fees incurred in connection therewith being paid by Mortgagor, and
Mortgagee shall endeavor to give written notice to Mortgagor of such election
(although failure to provide such notice shall not waive Mortgagee’s rights
under this paragraph (h)).  In addition, should any purchaser taking production
from the Oil and Gas Properties fail to pay promptly to Mortgagee in accordance
with this Article III, Mortgagee shall have the right, subject to any conditions
set forth in the applicable purchase agreement, to demand a change of connection
and to designate another purchaser with whom a new connection may be made
without any liability on the part of Mortgagee in making such election, so long
as ordinary care is used in the making thereof, and upon

 

8

--------------------------------------------------------------------------------


 

failure of Mortgagor to consent to such change of connection, the entire amount
of all the Obligations may, at the option of Mortgagee, be immediately declared
to be due and payable and subject to foreclosure hereunder.

 

(i)                                     Without in any way limiting the
effectiveness of the foregoing provisions, if Mortgagor receives any proceeds
which under Section 3.1(c) are payable to Mortgagee, Mortgagor shall hold the
same in trust and remit such proceeds, or cause them to be remitted, promptly,
to Mortgagee.

 

3.2                               Application of Proceeds.  All payments
received by Mortgagee pursuant to this Article III attributable to the interest
of Mortgagor in and to the Hydrocarbons shall be applied by the Mortgagee as set
forth in Section 7.6 of the Credit Agreement.

 

3.3                               Mortgagor’s Payment Duties.  Except as
provided in Section 7.18 hereof, nothing contained herein will limit Mortgagor’s
absolute duty to make payment of the Obligations regardless of whether the
proceeds assigned by this Article III are sufficient to pay the same, and
subject to the provisions of Section 3.2 above, the receipt by Mortgagee of
proceeds from Hydrocarbons under this Deed of Trust will be in addition to all
other security now or hereafter existing to secure payment of the Obligations.

 

3.4                               Liability of Mortgagee.  Mortgagee is hereby
absolved from all liability for failure to enforce collection of any of such
proceeds, and from all other responsibility in connection therewith except the
responsibility to account to Mortgagor for proceeds actually received by
Mortgagee.

 

3.5                               Actions to Effect Assignment.  Subject to the
provisions of Section 3.1(f), Mortgagor covenants to, if requested by Mortgagee
in writing, cause all operators, pipeline companies, production purchasers and
other remitters of said proceeds to pay promptly to Mortgagee the proceeds from
such Hydrocarbons in accordance with the terms of this Deed of Trust, and to
execute, acknowledge and deliver to said remitters such division orders,
transfer orders, certificates and other documents as may be necessary, requested
or proper to effect the intent of this assignment; and Mortgagee shall not be
required at any time, as a condition to its right to obtain the proceeds of such
Hydrocarbons, to warrant its title thereto or to make any guaranty whatsoever. 
In addition, Mortgagor covenants to, if requested by Mortgagee in writing,
provide to Mortgagee the name and address of every such remitter of proceeds
from such Hydrocarbons, together with a copy of the applicable division orders,
transfer orders, sales contracts and governing instruments.  All out-of-pocket
expenses incurred by the Trustee or Mortgagee in the collection of said proceeds
shall be repaid promptly by Mortgagor; and prior to such repayment, such
expenses shall be a part of the Obligations secured hereby.  If under any
existing Contracts for the sale of Hydrocarbons, other than division orders or
transfer orders, any proceeds of Hydrocarbons are required to be paid by the
remitter direct to Mortgagor so that under such existing agreements payment
cannot be made of such proceeds to Mortgagee in the absence of foreclosure,
Mortgagor’s interest in all proceeds of Hydrocarbons under such existing
Contracts shall, when received by Mortgagor, constitute trust funds in
Mortgagor’s hands for the benefit of the Mortgagee and shall be immediately paid
over to Mortgagee.

 

3.6                               Power of Attorney.  Without limitation upon
any of the foregoing but subject to the provisions of Section 3.1(f), Mortgagor
hereby designates and appoints Mortgagee as true and lawful agent and
attorney-in-fact (with full power of substitution, either generally or for such
periods or purposes as Mortgagee may from time to time prescribe), with full
power and authority, for and on behalf of and in the name of Mortgagor, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents;

 

9

--------------------------------------------------------------------------------


 

provided that (i) Mortgagee shall not exercise any powers and authorities
conferred by this Section 3.6 unless an Event of Default shall have occurred and
be continuing and (ii) Mortgagee shall endeavor to provide Mortgagor with notice
prior to exercising such powers and authorities, although failure to provide
such notice shall not waive Mortgagee’s rights under this Section 3.6.  Upon the
occurrence and during the continuance of an Event of Default, the powers and
authorities herein conferred on Mortgagee may be exercised by Mortgagee through
any person who, at the time of exercise, is the president, a senior vice
president or a vice president of Mortgagee.  The power of attorney conferred by
this Section 3.6 is granted for valuable consideration and coupled with an
interest and is irrevocable so long as Payment in Full of Obligations has not
occurred.  Any Persons dealing with Mortgagee, or any substitute, shall be fully
protected in treating the powers and authorities conferred by this Section 3.6
as continuing in full force and effect until advised by Mortgagee that Payment
in Full of Obligations has occurred.

 

3.7                               INDEMNIFICATION.  MORTGAGOR AGREES TO
INDEMNIFY MORTGAGEE, THE TRUSTEE AND THE OTHER SECURED PARTIES, AND EACH OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING
THE MORTGAGOR OR ANY OTHER CREDIT PARTY) OTHER THAN SUCH INDEMNITEE AND ITS
RELATED PARTIES  ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS DEED OF TRUST, ANY OTHER CREDIT DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER
A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE PARENT OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE PARENT OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE PARENT OR ANY OTHER CREDIT
PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) CONSTITUTE ATTORNEYS’ FEES, EXPENSES AND CHARGES FOR ANY COUNSEL OTHER THAN
(A) ONE PRIMARY COUNSEL OF THE ADMINISTRATIVE AGENT AND ITS AFFILIATES (TAKEN AS
A WHOLE), (B) IF NECESSARY, A SINGLE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE
JURISDICTION, (C) OTHER COUNSEL IF SUCH REPRESENTATION BY A SINGLE COUNSEL WOULD
BE INAPPROPRIATE DUE TO THE EXISTENCE OF AN ACTUAL OR REASONABLY PERCEIVED
CONFLICT OF INTEREST, AND (D) ANY OTHER

 

10

--------------------------------------------------------------------------------


 

COUNSEL AS REASONABLY NECESSARY; PROVIDED THAT ANY INDEMNIFIED PARTY WHO HIRES
THIRD PARTY COUNSEL PURSUANT TO THIS CLAUSE (D) WILL ENDEAVOR TO PROVIDE THE
MORTGAGOR WITH PRIOR WRITTEN NOTICE THEREOF BEFORE THE INCURRENCE OF SUCH FEES,
EXPENSES, AND CHARGES, ALTHOUGH FAILURE TO PROVIDE SUCH NOTICE SHALL NOT WAIVE
THE PARENT’S OR THE MORTGAGOR’S REIMBURSEMENT OBLIGATIONS UNDER CLAUSE
(D) HEREOF, (Y) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE PARENT, THE MORTGAGOR OR
SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR
ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, OR (Z) RELATE
TO ANY PROCEEDING SOLELY BETWEEN OR AMONG INDEMNIFIED PARTIES OTHER THAN
(A) CLAIMS AGAINST EITHER THE ADMINISTRATIVE AGENT OR THE LEAD ARRANGER OR THEIR
RESPECTIVE AFFILIATES IN THEIR CAPACITY OR IN FULFILLING THEIR ROLE AS THE
ADMINISTRATIVE AGENT OR LEAD ARRANGER OR ANY OTHER SIMILAR ROLE UNDER THE CREDIT
DOCUMENTS (EXCLUDING THE ROLE AS A LENDER) AND (B) CLAIMS ARISING OUT OF ANY ACT
OR OMISSION ON THE PART OF THE MORTGAGOR OR ANY OF THE MORTGAGOR’S AFFILIATES. 
THIS SECTION 3.7 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

 

ARTICLE IV

 

Mortgagor’s Warranties and Covenants

 

4.1                               Payment of Obligations.  Mortgagor covenants
that Mortgagor shall timely pay and perform the Obligations secured by this Deed
of Trust.

 

4.2                               Representations and Warranties.  Mortgagor
represents and warrants as follows:

 

(a)                                 Incorporation of Representations and
Warranties from Credit Agreement.  The representations and warranties contained
in Article IV of the Credit Agreement applicable to the Mortgagor or its
Properties are hereby confirmed and restated, each such representation and
warranty, together with all related definitions and ancillary provisions, being
hereby incorporated into this Deed of Trust by reference as though specifically
set forth in this Section.

 

(b)                                 Title to Collateral.  Mortgagor has good and
marketable title, in all material respects, to the Collateral free from all
Liens, claims, security interests or other encumbrances except for Permitted
Liens.(1)  Until the Payment in Full of Obligations or until this Mortgage is
otherwise released in whole or in part pursuant to Section 7.4, (i) this
Mortgage is and will remain a valid and enforceable lien on the Collateral
subject only to Permitted Liens and (ii) Mortgagor will preserve its interest in
and title to the Collateral and will forever warrant and defend the same to
Mortgagee and will forever warrant and defend the validity and priority of the
lien hereof against the claims of all persons and parties whomsoever other than
holders of Permitted Liens with respect to such Permitted Liens.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

11

--------------------------------------------------------------------------------


 

(e)                                  [Reserved].

 

(f)                                   [Reserved].

 

(g)                                  [Reserved].

 

(h)                                 [Reserved].

 

(i)                                     Maintenance of Properties.  None of the
wells comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) of the Mortgagor is deviated from the vertical more than the maximum
permitted by Legal Requirements.

 

(j)                                    [Reserved].

 

(k)                                 [Reserved].

 

(l)                                     Refund Obligations.  Mortgagor has not
collected any proceeds from the sale of Hydrocarbons produced from the Oil and
Gas Properties which are subject to any material refund obligation.(2)

 

(m)                             Proceeds Suspense.  Except for Mortgagor’s
interests in certain Oil and Gas Properties, which Mortgagor represents do not
constitute a material portion (with 5% or more being deemed material) of the
present value of the Collateral and all other Properties of Mortgagor securing
the Obligations, all proceeds from the sale of Mortgagor’s interest in the
Hydrocarbons from the Oil and Gas Properties are being received by Mortgagor in
a timely manner and are not held in suspense for any reason.

 

(n)                                 Mortgagor’s Address.  The address of
Mortgagor’s place of business, residence, chief executive office and office
where Mortgagor keeps its records concerning accounts, contract rights and
general intangibles is as set forth in Section 7.13, as such address may be
changed in accordance with the Credit Agreement, and there has been no change in
the location of Mortgagor’s place of business, residence, chief executive office
and office where it keeps such records and no change of Mortgagor’s name during
the four months immediately preceding the date of this Deed of Trust.  Mortgagor
hereby represents and warrants that, as of the date hereof, its organizational
number, the state of formation and the correct spelling of Mortgagor is as set
forth on its signature page below.

 

4.3                               Further Assurances.

 

(a)                                 Except as permitted under the Credit
Agreement, Mortgagor covenants that Mortgagor shall, so long as Payment in Full
of Obligations has not occurred, execute and deliver such other and further
instruments, and shall do such other and further acts requested by Mortgagee
that are necessary to carry out more effectively the purposes of this  Deed of
Trust to the extent required by Section 5.12 of the Credit Agreement, including
without limiting the generality of the foregoing, (i) prompt correction of any
defect (other than Permitted Liens) in the execution or acknowledgment of this
Deed of Trust, any written instrument comprising part or all of the Obligations,
or any other document used in connection herewith; (ii) prompt correction of any
defect (other than Permitted Liens) which may hereafter be discovered in the
title to the Collateral; (iii) prompt execution and delivery of all division or
transfer orders or other instruments which in Mortgagee’s opinion are required
to transfer to Mortgagee,

 

12

--------------------------------------------------------------------------------


 

for its benefit and the ratable benefit of the other Secured Parties, the
assigned proceeds from the sale of Hydrocarbons from the Oil and Gas Properties;
and (iv) prompt payment when due and owing of all taxes, assessments and
governmental charges imposed on this Deed of Trust, or upon the interest of
Mortgagee or the Trustee.

 

(b)                                 Except as permitted under the Credit
Agreement, Mortgagor covenants that Mortgagor shall maintain and preserve the
Lien and security interest herein created as an Acceptable Security Interest so
long as Payment in Full of Obligations has not occurred.

 

(c)                                  [Reserved].

 

4.4                               [Reserved].

 

4.5                               Recording.  Mortgagor shall promptly (at
Mortgagor’s own expense) take all actions necessary to permit Mortgagee to
record, register, deposit and file this Deed of Trust and every other instrument
in addition or supplement hereto, including applicable financing statements, in
such offices and places within the state where the Collateral is located and in
the state where the Mortgagor is registered and at such times and as often as
may be necessary to preserve, protect and renew the Lien and security interest
herein created as an Acceptable Security Interest on real or personal property
as the case may be, and otherwise shall do and perform all matters or things
necessary or expedient to be done or observed by reason of any Legal Requirement
for the purpose of effectively creating, perfecting, maintaining and preserving
the Lien and security interest created hereby in and on the Collateral.

 

4.6                               [Reserved].

 

4.7                               [Reserved].

 

ARTICLE V

 

Default

 

5.1                               Events of Default.  Any Event of Default under
the terms of the Credit Agreement shall constitute an “Event of Default” under
this Deed of Trust.

 

5.2                               [Reserved].

 

ARTICLE VI

 

Mortgagee’s Rights

 

6.1                               Rights to Realty Collateral Upon Default.

 

(a)                                 Operation of Property by Mortgagee.  Upon
the occurrence and during the continuance of an Event of Default, and in
addition to all other rights of Mortgagee, Mortgagee shall have the following
rights and powers (but no obligation):

 

(i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;

 

(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

 

13

--------------------------------------------------------------------------------


 

(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.

 

Mortgagee may designate any Person to act on its behalf in exercising the
foregoing rights and powers.  When and if the expenses of such operation and
development (including costs of unsuccessful workover operations or additional
wells) have been paid, and no Event of Default is continuing, the Realty
Collateral shall be returned to Mortgagor (providing there has been no
foreclosure sale).

 

(b)                                 Judicial Proceedings.  Upon the occurrence
and during the continuance of an Event of Default, the Trustee and/or Mortgagee,
in lieu of or in addition to exercising the power of sale granted herein, may
proceed by a suit or suits, in equity or at law (i) for the specific performance
of any covenant or agreement herein contained or in aid of the execution of any
power herein granted, (ii) for the appointment of a receiver whether there is
then pending any foreclosure hereunder or the sale of the Realty Collateral, or
(iii) for the enforcement of any other appropriate legal or equitable remedy;
and further, in lieu of the non-judicial power of sale hereafter given for
Collateral located in the State of Texas, the Trustee may proceed by suit for a
sale of the Realty Collateral.

 

(c)                                  Foreclosure by Private Power of Sale of
Collateral.  Upon the occurrence and during the continuance of an Event of
Default, the Trustee shall have the right and power to sell, as the Trustee may
elect, all or a portion of the Collateral at one or more sales as an entirety or
in parcels, in accordance with Section 51.002 of the Texas Property Code, as
amended from time to time (or any successor provisions of Texas governing real
property foreclosure sales) or with any applicable state law.  Mortgagor hereby
designates as Mortgagor’s address for the purpose of notice the address set out
in Section 7.13; provided that Mortgagor may by written notice to Mortgagee
designate a different address for notice purposes.  Any purchaser or purchasers
will be provided with a special warranty conveyance binding Mortgagor and
Mortgagor’s successors and assigns.  Sale of a part of the Realty Collateral
will not exhaust the power of sale, and sales may be made from time to time in
accordance with this Section 6.1 until all of the Realty Collateral is sold or
Payment in Full of Obligations has occurred.

 

(d)                                 Certain Aspects of Sale.  Mortgagee will
have the right to become the purchaser at any foreclosure sale and to credit the
then outstanding balance of the Obligations against the amount payable by
Mortgagee as purchaser at such sale.  Statements of fact or other recitals
contained in any conveyance to any purchaser or purchasers at any sale made
hereunder will constitute prima facie evidence of the occurrence of an Event of
Default, any acceleration of the maturity of the Obligations, the advertisement
and conduct of such sale in the manner provided herein, the appointment of any
successor-Trustee hereunder and the truth and accuracy of all other matters
stated therein.  Mortgagor does hereby ratify and confirm all legal acts that
the Trustee may do in carrying out the Trustee’s duties and obligations under
this Deed of Trust, and Mortgagor hereby irrevocably appoints Mortgagee to be
the attorney-in-fact of Mortgagor and in the name and on behalf of Mortgagor,
after the occurrence and during the continuance of an Event of Default, to
execute and deliver any deeds, transfers, conveyances, assignments, assurances
and notices which Mortgagor ought to execute and deliver and do and perform any
and all such acts and things which Mortgagor ought to do and perform under the
covenants herein contained and generally to use the name of Mortgagor in the
exercise of all or any of the powers hereby conferred on Trustee.  Upon any
sale, whether under the power of sale hereby given or by virtue of judicial
proceedings, it shall not be necessary for Trustee or any public officer acting
under execution or by order of court, to have physically present or
constructively in his possession any of the Collateral, and Mortgagor hereby
agrees to deliver to the purchaser or purchasers at such sale on the date of
sale the Collateral purchased by such purchasers at such sale and if it should
be impossible or impracticable to

 

14

--------------------------------------------------------------------------------


 

make actual delivery of such Collateral, then the title and right of possession
to such Collateral shall pass to the purchaser or purchasers at such sale as
completely as if the same had been actually present and delivered.

 

(e)                                  Receipt to Purchaser.  Upon any sale made
under the power of sale herein granted, the receipt of the Trustee will be
sufficient discharge to the purchaser or purchasers at any sale for its purchase
money, and such purchaser or purchasers, will not, after paying such purchase
money and receiving such receipt of the Trustee, be obligated to see to the
application of such purchase money or be responsible for any loss,
misapplication or non-application thereof.

 

(f)                                   Effect of Sale.  Any sale or sales of the
Realty Collateral in accordance with this Section 6.1 will operate to divest all
right, title, interest, claim and demand whatsoever, either at law or in equity,
of Mortgagor in and to the premises and the Realty Collateral sold, and will be
a perpetual bar, both at law and in equity, against Mortgagor, Mortgagor’s
successors or assigns, and against any and all Persons claiming or who shall
thereafter claim all or any of the Realty Collateral sold by, through or under
Mortgagor, or Mortgagor’s successors or assigns.  Nevertheless, if requested by
the Trustee so to do, Mortgagor shall join in the execution and delivery of all
proper conveyances, assignments and transfers of the Property so sold.  The
purchaser or purchasers at the foreclosure sale will receive as incident to his,
her, its or their own ownership, immediate possession of the Realty Collateral
purchased and Mortgagor agrees that if Mortgagor retains possession of the
Realty Collateral or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser or purchasers and will be
subject to eviction and removal by any lawful means, with or without judicial
intervention, and all damages by reason thereof are hereby expressly waived by
Mortgagor.

 

(g)                                  Application of Proceeds.  The proceeds of
any sale of the Realty Collateral or any part thereof in accordance with this
Section 6.1, whether under the power of sale herein granted and conferred or by
virtue of judicial proceedings, shall either be, at the option of Mortgagee,
applied at the time of receipt, or held by Mortgagee in the Cash Collateral
Account as additional Collateral, and in either case, applied by the Mortgagee
as set forth in Section 7.6 of the Credit Agreement.

 

(h)                                 Mortgagor’s Waiver of Appraisement and
Marshalling.  Mortgagor agrees, to the full extent that Mortgagor may lawfully
so agree, that Mortgagor will not at any time insist upon or plead or in any
manner whatever claim the benefit of any appraisement, valuation, stay,
extension or redemption law, now or hereafter in force, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, the absolute sale
of the Collateral, including the Realty Collateral, or the possession thereof by
any purchaser at any sale made pursuant to this Deed of Trust or pursuant to the
decree of any court of competent jurisdiction; and Mortgagor, for Mortgagor and
all who may claim through or under Mortgagor, hereby waives the benefit of all
such laws and, to the extent that Mortgagor may lawfully do so under any
applicable law, any and all rights to have the Collateral, including the Realty
Collateral, marshaled upon any foreclosure of the Lien hereof or sold in inverse
order of alienation.  Mortgagor agrees that the Trustee may sell the Collateral,
including the Realty Collateral, in part, in parcels or as an entirety as
directed by Mortgagee.

 

6.2                               Rights to Personalty Collateral Upon Default. 
Upon the occurrence and during the continuance of an Event of Default, Mortgagee
or the Trustee may proceed against the Personalty Collateral in accordance with
the rights and remedies granted herein with respect to the Realty Collateral, or
will have all rights and remedies granted by the Uniform Commercial Code as in
effect in Texas and this Deed of Trust.  Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the right to take
possession of the Personalty Collateral, and for this purpose Mortgagee may
enter upon any premises on which any or all of the Personalty Collateral is
situated and, to the extent that Mortgagor could do so, take possession of and
operate the Personalty Collateral or remove it therefrom.

 

15

--------------------------------------------------------------------------------


 

Mortgagee may require Mortgagor to assemble the Personalty Collateral and make
it available to Mortgagee at a place to be designated by Mortgagee which is
reasonably convenient to both parties.  Unless the Personalty Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Mortgagee will send Mortgagor reasonable notice of
the time and place of any public sale or of the time after which any private
sale or other disposition of the Personalty Collateral is to be made.  This
requirement of sending reasonable notice will be met if such notice is mailed,
postage prepaid, to Mortgagor at the address designated in Section 7.13 hereof
(or such other address as has been designated as provided herein) at least ten
days before the time of the sale or disposition.  In addition to the expenses of
retaking, holding, preparing for sale, selling and the like, Mortgagee will be
entitled to recover attorney’s fees and legal expenses as provided for in this
Deed of Trust and in the writings evidencing the Obligations before applying the
balance of the proceeds from the sale or other disposition toward satisfaction
of the Obligations.  Mortgagor will remain liable for any deficiency remaining
after the sale or other disposition.  Mortgagor hereby consents and agrees that
any disposition of all or a part of the Collateral may be made without warranty
of any kind whether expressed or implied.

 

6.3                               Rights to Fixture Collateral Upon Default. 
Upon the occurrence and during the continuance of an Event of Default, Mortgagee
may elect to treat the Fixture Collateral as either Realty Collateral or as
Personalty Collateral (but not both) and proceed to exercise such rights as
apply to the type of Collateral selected.

 

6.4                               Account Debtors.  Mortgagee may, in its
discretion, after the occurrence and during the continuance of an Event of
Default, so long as Mortgagee endeavors to give prior written notice thereof to
Mortgagor (although failure to provide such notice shall not waive the
Mortgagee’s rights under this Section), (a) notify any account debtor on any
accounts constituting Collateral to make payments directly to Mortgagee,
(b) instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.1(a) and all proceeds therefrom
directly to Mortgagee, and (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts.  Mortgagee shall not have any obligation to
preserve any rights against prior parties.

 

6.5                               Costs and Expenses.  All sums advanced or
costs or expenses incurred by Mortgagee (either by it directly or on its behalf
by the Trustee or any receiver appointed hereunder) in protecting and enforcing
its rights hereunder shall constitute a demand obligation owing by Mortgagor to
Mortgagee as part of the Obligations to the extent such sums, costs or expenses
are required to be reimbursed pursuant to Section 10.1 of the Credit Agreement.

 

6.6                               Set-Off.  Upon the occurrence and during the
continuance of any Event of Default, Mortgagee shall have the right to set-off
any funds of Mortgagor in the possession of Mortgagee against any amounts then
due by Mortgagor to Mortgagee pursuant to this Deed of Trust.

 

ARTICLE VII

 

Miscellaneous

 

7.1                               Successor Trustees.  The Trustee may resign in
writing addressed to Mortgagee or be removed at any time with or without cause
by an instrument in writing duly executed by Mortgagee.  In case of the death,
resignation or removal of the Trustee, a successor Trustee may be appointed by
Mortgagee by instrument of substitution complying with any applicable
requirements of law, and in the absence of any requirement, without other
formality other than an appointment and designation in writing.  The appointment
and designation will vest in the named successor Trustee all the estate and
title of the Trustee in all of the Collateral and all of the rights, powers,
privileges, immunities and duties hereby

 

16

--------------------------------------------------------------------------------


 

conferred upon the Trustee.  All references herein to the Trustee will be deemed
to refer to any successor Trustee from time to time acting hereunder.

 

7.2                               Advances by Mortgagee or the Trustee. 
Mortgagee and Trustee may from time-to-time perform any act which Mortgagor has
agreed hereunder to perform and which Mortgagor shall fail to perform within the
time periods required herein after giving effect to any applicable time periods
and cure periods in the Credit Documents after receiving five (5) days prior
written notice of the request to perform (it being understood that no such
request need be given (a) after the occurrence and during the continuance of any
Event of Default and after notice thereof by the Mortgagee or Trustee to
Mortgagor or (b) if such failure to perform would have an adverse effect on the
perfection of any security interest granted under this Deed of Trust or would
have a material adverse effect on the value of the applicable Collateral) and
the Mortgagee and Trustee may from time-to-time take any other action which the
Mortgagee and Trustee deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein, and the
expenses of the Mortgagee and Trustee incurred in connection therewith shall be
part of the Secured Obligations and shall be secured hereby.

 

7.3                               Defense of Claims.  Mortgagor agrees that
(i) upon the occurrence and during the continuance of an Event of Default, any
action or proceeding to enforce this Deed of Trust may be taken by Mortgagee or
the Trustee either in Mortgagor’s name or in Mortgagee’s or Trustee’s name, as
applicable, as Mortgagee or the Trustee may deem necessary, and (ii) Mortgagor
will, until the Payment in Full of Obligations, warrant and defend its title to
the Collateral and the interests of Mortgagee and Trustee in the Collateral
against any claim or demand of any Persons (other than Permitted Liens) which
could reasonably be expected to materially adversely affect Mortgagor’s title
to, or Mortgagee’s or the Trustee’s right or interest in, such Collateral.

 

7.4                               Termination.

 

(a)                                 If Payment in Full of Obligations has
occurred then all of the Collateral then subject to this Deed of Trust will
revert to Mortgagor and the entire estate, right, title and interest of the
Trustee and Mortgagee hereunder will thereupon cease; and Mortgagee in such case
shall, upon the reasonable request of Mortgagor and the payment by Mortgagor of
all reasonable out-of-pocket attorneys’ fees and other expenses related thereto,
deliver to Mortgagor proper instruments acknowledging satisfaction and full
release of this Deed of Trust.  Mortgagor shall be responsible for any recording
fees.

 

(b)                                 Upon the sale or other transfer of any
Collateral pursuant to a transaction permitted by the Credit Agreement, then any
such Collateral then subject to this Deed of Trust will revert to Mortgagor and
the entire estate, right, title and interest of the Trustee and Mortgagee in
such Collateral will thereupon cease; and Mortgagee in such case shall, upon the
reasonable request of Mortgagor and the payment by Mortgagor of all reasonable
out-of-pocket attorneys’ fees and other expenses related thereto, deliver to
Mortgagor proper instruments acknowledging satisfaction and release of this Deed
of Trust with respect to such Collateral.  Mortgagor shall be responsible for
any recording fees.

 

7.5                               Renewals, Amendments and Other Security.  In
the event that the Mortgagor is not the borrower under the Credit Agreement,
without notice or consent of Mortgagor, renewals and extensions of the written
instruments constituting part or all of the Obligations may be given at any time
and amendments may be made to agreements relating to any part of such written
instruments or the Collateral.  In the event that the Mortgagor is not the
borrower under the Credit Agreement, Mortgagee may take or hold other security
for the Obligations without notice to or consent of Mortgagor.  The acceptance
of this Deed of Trust by Mortgagee shall not waive or impair any other security
Mortgagee may have or hereafter acquire to secure the payment of the Obligations
nor shall the taking of any such additional security waive or impair the Lien
and security interests herein granted.  The Trustee or Mortgagee may

 

17

--------------------------------------------------------------------------------


 

resort first to such other security or any part thereof, or first to the
security herein given or any part thereof, or from time to time to either or
both, even to the partial or complete abandonment of either security, and such
action will not be a waiver of any rights conferred by this Deed of Trust.  This
Deed of Trust may not be amended, waived or modified except in accordance with
Section 10.3 of the Credit Agreement.

 

7.6                               Security Agreement, Financing Statement and
Fixture Filing.  This Deed of Trust will be deemed to be and may be enforced
from time to time as an assignment, chattel mortgage, contract, deed of trust,
financing statement, real estate mortgage, or security agreement, and from time
to time as any one or more thereof if appropriate under applicable state law. 
As a financing statement, this Deed of Trust is intended to cover all Personalty
Collateral including Mortgagor’s interest in all Hydrocarbons as and after they
are extracted and all accounts arising from the sale thereof at the wellhead. 
THIS DEED OF TRUST SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A
FIXTURE FILING WITH RESPECT TO FIXTURE COLLATERAL INCLUDED WITHIN THE
COLLATERAL.   This Deed of Trust shall be filed in the real estate records or
other appropriate records of the county or counties in the state in which any
part of the Realty Collateral and Fixture Collateral is located as well as the
Uniform Commercial Code records of the Secretary of State or other appropriate
office of the state where the Mortgagor is registered.  At Mortgagee’s request
Mortgagor shall execute financing statements covering the Personalty Collateral,
including all Hydrocarbons sold at the wellhead, and Fixture Collateral, which
financing statements may be filed in the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which any of the
Collateral is located or where Mortgagor is registered.  Furthermore, Mortgagor
hereby irrevocably authorizes Mortgagee and any affiliate, employee or agent
thereof, at any time and from time to time, to file in any Uniform Commercial
Code jurisdiction any financing statement or document and amendments thereto,
without the signature of Mortgagor where permitted by law, in order to perfect
or maintain the perfection of any security interest granted under this Deed of
Trust.  A photographic or other reproduction of this Deed of Trust shall be
sufficient as a financing statement.

 

7.7                               Unenforceable or Inapplicable Provisions.  If
any term, covenant, condition or provision hereof is invalid, illegal or
unenforceable in any respect, the other provisions hereof will remain in full
force and effect and will be liberally construed in favor of the Trustee and
Mortgagee in order to carry out the provisions hereof.

 

7.8                               Rights Cumulative.  Each and every right,
power and remedy herein given to the Trustee or Mortgagee will be cumulative and
not exclusive, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Trustee, or Mortgagee,
as the case may be, and the exercise, or the beginning of the exercise, of any
such right, power or remedy will not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy.  No
delay or omission by the Trustee or by Mortgagee in the exercise of any right,
power or remedy will impair any such right, power or remedy or operate as a
waiver thereof or of any other right, power or remedy then or thereafter
existing.

 

7.9                               Waiver by Mortgagee.  Any and all covenants in
this Deed of Trust may from time to time by instrument in writing by Mortgagee,
be waived to such extent and in such manner as the Trustee or Mortgagee may
desire, but no such waiver will ever affect or impair either the Trustee’s or
Mortgagee’s rights hereunder, except to the extent specifically stated in such
written instrument.

 

7.10                        Terms.  The term “Mortgagor” as used in this Deed of
Trust will be construed as singular or plural to correspond with the number of
persons executing this Deed of Trust as Mortgagor.  If more than one person
executes this Deed of Trust as Mortgagor, his, her, its, or their duties and
liabilities under

 

18

--------------------------------------------------------------------------------


 

this Deed of Trust will be joint and several.  The terms “Mortgagee”,
“Mortgagor”, and “Trustee” as used in this Deed of Trust include the heirs,
executors or administrators, successors, representatives, receiver, trustees and
assigns of those parties.  Unless the context otherwise requires, terms used in
this Deed of Trust which are defined in the Uniform Commercial Code of Texas are
used with the meanings therein defined.

 

7.11                        Counterparts.  This Deed of Trust may be executed in
any number of counterparts, each of which will for all purposes be deemed to be
an original, and all of which are identical except that, to facilitate
recordation, in any particular counties counterpart portions of Exhibit A hereto
which describe Properties situated in counties other than the counties in which
such counterpart is to be recorded may have been omitted.

 

7.12                        Governing Law.  THE PROVISIONS OF THIS DEED OF TRUST
REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE IN WHICH THE COLLATERAL IS LOCATED.  ALL OTHER PROVISIONS OF THIS DEED
OF TRUST AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
DEED OF TRUST AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.13                        Notice.  All notices required or permitted to be
given by Mortgagor, Mortgagee or the Trustee shall be made in the manner set
forth in the Credit Agreement and shall be addressed as follows:

 

Mortgagor:

Any notices to Mortgagor shall be delivered to the address as set forth on the
signature page hereto.

 

 

Mortgagee:

Wells Fargo Bank, National Association

 

1700 Lincoln St., Third floor – MAC C7300-33

 

Denver, Colorado 80203

 

Attention: Oleg Kogan

 

Facsimile: (303) 910-2712

 

 

Trustee:

Any notices to be given to the Trustee shall be delivered to Mortgagee.

 

7.14                        Duties of Trustee.  It shall be no part of the duty
of the Trustee to see to any recording, filing or registration of this Deed of
Trust or any other instrument in addition or supplemental hereto, or to see to
the payment of or be under any duty with respect to any tax or assessment or
other governmental charge which may be levied or assessed on the Collateral, any
part thereof, or against Mortgagor, or to see to the performance or observance
by Mortgagor of any of the covenants and agreements contained herein.  Trustee
shall not be responsible for the execution, acknowledgment or validity of this
Deed of Trust or of any instrument in addition or supplemental hereto or for the
sufficiency of the security purported to be created hereby, and makes no
representation in respect thereof or in respect of the rights of Mortgagee. 
Trustee shall have the right to seek the advice of counsel upon any matters
arising hereunder and shall be

 

19

--------------------------------------------------------------------------------


 

fully protected in relying as to legal matters on the advice of counsel. 
Trustee shall not incur any personal liability hereunder except for his own
gross negligence, willful misconduct, or material breach in bad faith of his
obligations hereunder; and the Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine.

 

7.15                        Condemnation.  Upon the occurrence and during the
continuance of an Event of Default, if requested by Mortgagee in writing
delivered to Mortgagor, (a) all awards and payments heretofore and hereafter
made for the taking of or injury to the Collateral or any portion thereof
whether such taking or injury be done under the power of eminent domain or
otherwise, are hereby assigned, and shall be paid to Mortgagee, (b) Mortgagee is
hereby authorized to collect and receive the proceeds of such awards and
payments and to give proper receipts and acquittances therefor and (c) Mortgagor
hereby agrees to make, execute and deliver any and all assignments and other
instruments sufficient for the purpose of confirming this assignment of such
awards and payments to Mortgagee free and clear of any encumbrances of any kind
or nature whatsoever (other than Permitted Liens).  Any such award or payment
procured after the occurrence and during the continuance of an Event of Default
may, at the option of Mortgagee, be retained and applied by Mortgagee toward
payment of all or a portion of the Obligations, whether or not the Obligations
are then due and payable, or be paid over wholly or in part to Mortgagor for the
purpose of altering, restoring or rebuilding any part of the Collateral which
may have been altered, damaged or destroyed as a result of any such taking, or
other injury to the Collateral.

 

7.16                        Successors and Assigns.

 

(a)                                 This Deed of Trust is binding upon
Mortgagor, Mortgagor’s successors and assigns, and shall inure to the benefit of
each Secured Party (other than Swap Counterparties and Banking Service
Providers) and each of its successors, transferees, and assigns, and to the
benefit of and be binding upon, the Swap Counterparties and the Banking Service
Providers and each of their successors, transferees, and assigns only to the
extent such successor, transferee, and assign is also a Secured Party, and the
provisions hereof shall likewise be covenants running with the land.  Without
limiting the generality of the foregoing clause, when any Lender assigns or
otherwise transfers any interest held by it under the Credit Agreement or other
Credit Document to any other Person pursuant to the terms of the Credit
Agreement or such other Credit Document, that other Person shall thereupon
become vested with all the benefits held by such Lender under this Deed of
Trust.  Furthermore, when any Swap Counterparty or Banking Services Provider
assigns or otherwise transfers any interest held by it under a Hedging
Arrangement or any agreement in respect of Banking Services, as applicable, to
any other Person pursuant to the terms of such agreement, that other Person
shall thereupon become vested with the benefits held by such Secured Party under
this Deed of Trust only if such Person independently qualifies as a Secured
Party.

 

(b)                                 Subject to clause (c) below, this Deed of
Trust shall be transferable and negotiable, with the same force and effect and
to the same extent as the Obligations may be transferable, it being understood
that, upon the legal transfer or assignment by the Secured Parties (or any of
them) of any of the Obligations, the legal holder of such Obligations shall have
all of the rights granted to the Mortgagee for the benefit of the Secured
Parties under this Deed of Trust.  The Mortgagor specifically agrees that upon
any transfer of all or any portion of the Obligations, this Deed of Trust shall
secure with retroactive rank the existing Obligations of the Mortgagor to the
transferee and any and all Obligations to such transferee thereafter arising.

 

(c)                                  The Mortgagor hereby recognizes and agrees
that the Secured Parties (or any of them) may, from time to time, one or more
times, transfer all or any portion of the Obligations to one or more third
parties.  Such transfers may include, but are not limited to, sales of
participation interests in such

 

20

--------------------------------------------------------------------------------


 

Obligations in favor of one or more third parties.  Upon any transfer of all or
any portion of the Obligations in accordance with the Credit Agreement and
subject to clause (a) above, the Mortgagee may transfer and deliver any and/or
all of the Collateral to the transferee of such Obligations and such Collateral
shall secure any and all of the Obligations in favor of such transferee then
existing and thereafter arising, and after any such transfer has taken place and
is accepted by the transferee, the Mortgagee shall be fully discharged from any
and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect such Collateral.

 

7.17                        Article and Section Headings.  The article and
section headings in this Deed of Trust are inserted for convenience of reference
and shall not be considered a part of this Deed of Trust or used in its
interpretation.

 

7.18                        Usury Not Intended.  It is the intent of Mortgagor
and Mortgagee in the execution and performance of this Deed of Trust, the Credit
Agreement and the other Credit Documents to contract in strict compliance with
applicable usury laws governing the Obligations including such applicable usury
laws of the State of Texas and the United States of America as are from
time-to-time in effect.  In furtherance thereof, Mortgagee and Mortgagor
stipulate and agree that none of the terms and provisions contained in this Deed
of Trust, the Credit Agreement or the other Credit Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum non-usurious
rate permitted by applicable law and that for purposes hereof “interest” shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Deed of Trust, the
Credit Agreement and the other Credit Documents; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Obligations, include amounts
which by applicable law are deemed interest which would exceed the maximum
non-usurious rate permitted by applicable law, then such excess shall be deemed
to be a mistake and Mortgagee shall credit the same on the principal of the
Obligations (or if the Obligations shall have been paid in full, refund said
excess to Mortgagor).  In the event that the maturity of the Obligations is
accelerated by reason of any election of Mortgagee resulting from any Event of
Default, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the maximum
non-usurious rate permitted by applicable law and excess interest, if any,
provided for in this Deed of Trust, the Credit Agreement or other Credit
Documents shall be canceled automatically as of the date of such acceleration
and prepayment and, if theretofore paid, shall be credited on the Obligations
or, if the Obligations shall have been paid in full, refunded to Mortgagor.  In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the maximum non-usurious rate permitted by applicable law,
Mortgagor and Mortgagee shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal part during the period of
the full stated term of the Obligations, all amounts considered to be interest
under applicable law of any kind contracted for, charged, received or reserved
in connection with the Obligation.

 

7.19                        [Reserved].

 

7.20                        [Reserved].

 

7.21                        Bankruptcy Limitation.  Notwithstanding anything
contained herein to the contrary, it is the intention of the Mortgagor, the
Mortgagee and the other Secured Parties that the amount of the Obligation
secured by the Mortgagor’s interests in any of its Property shall be in, but not
in excess of, the maximum amount permitted by fraudulent conveyance, fraudulent
transfer and other similar law, rule or regulation of any Governmental Authority
applicable to the Mortgagor.  Accordingly, notwithstanding anything to the
contrary contained in this Deed of Trust or in any other agreement or instrument
executed

 

21

--------------------------------------------------------------------------------


 

in connection with the payment of any of the Obligations, the amount of the
Obligations secured by the Mortgagor’s interests in any of its Property pursuant
to this Deed of Trust shall be limited to an aggregate amount equal to the
largest amount that would not render the Mortgagor’s obligations hereunder or
the Liens and security interest granted to the Mortgagee hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

22

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED as of the dated set forth in the notary below and
EFFECTIVE for all purposes as of the Effective Date.

 

 

MORTGAGOR:

 

 

 

                                                 , a           

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

Federal Tax Identification Number: 90-0955249

 

 

 

State Organizational Number: 5312102

 

 

 

Address of Mortgagor:

 

 

 

1125 17th Street, Suite 2400

 

Denver, CO 80202

 

THE STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this    day of           , 2015,
by                              , as                     of
                          , a                             on behalf of said
company.

 

 

 

 

Notary Public in and for

 

the State of [         ]

 

[SEAL]

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

 

DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF
PRODUCTION AND FIXTURE FILING

 

Any reference in this Exhibit to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or properties covered by this Deed of Trust.  All
right, title, and interest of Mortgagor in the properties described herein are
and shall be subject to this Deed of Trust, regardless of the presence of any
units or wells not described herein.

 

Unless otherwise expressly provided, all recording references in this
Exhibit are references to the official public records of real property in the
county or counties (or parish or parishes) in which the Collateral is located
and in which record documents relating to the Collateral are recorded, whether
Conveyance Records, Deed Records, Mortgage Records, Oil and Gas Records, Oil and
Gas Lease Records, or other records.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF NOTE

 

$

 

 

                         ,      

 

For value received, the undersigned JAGGED PEAK ENERGY LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to                or its
registered assigns (“Payee”) the principal amount of                          
No/100 Dollars ($                 ) or, if less, the aggregate outstanding
principal amount of the Advances (as defined in the Credit Agreement referred to
below) made by the Payee (or predecessor in interest) to the Borrower, together
with interest on the unpaid principal amount of the Advances from the date of
such Advances until such principal amount is paid in full, at such interest
rates, and at such times, as are specified in the Credit Agreement (as hereunder
defined).  The Borrower may make prepayments on this Note in accordance with the
terms of the Credit Agreement.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Amended and Restated Credit Agreement
dated as of [  ], 2017 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Jagged Peak, Energy Inc., a Delaware
corporation, as parent guarantor, the lenders party thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”) for the Lenders and as issuing lender.  Capitalized
terms used in this Note that are defined in the Credit Agreement and not
otherwise defined in this Note have the meanings assigned to such terms in the
Credit Agreement.  The Credit Agreement, among other things, (a) provides for
the making of the Advances by the Payee to the Borrower in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Advance being
evidenced by this Note, and (b) contains provisions for acceleration of the
maturity of this Note upon the happening of certain events stated in the Credit
Agreement and for optional and mandatory prepayments of principal prior to the
maturity of this Note upon the terms and conditions specified in the Credit
Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds.  The Payee shall record
payments of principal made under this Note, but no failure of the Payee to make
such recordings shall affect the Borrower’s repayment obligations under this
Note.

 

This Note is secured by the Security Documents and guaranteed pursuant to the
terms of the Guaranty.

 

This Note is made expressly subject to the terms of Section 10.10 and
Section 10.11 of the Credit Agreement.

 

Except as specifically provided in the Credit Agreement and the other Credit
Documents, the Borrower hereby waives presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder of this Note shall operate as a waiver of such rights.

 

THIS NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN
OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. 
ADDITIONALLY, THIS NOTE AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association, as Administrative Agent

1700 Lincoln St., 6th Floor

Denver, CO 80203

Attn: Oleg Kogan

303-863-4522

 

Ladies and Gentlemen:

 

The undersigned, Jagged Peak Energy LLC, a Delaware limited liability company
(“Borrower”), refers to the Amended and Restated Credit Agreement dated as of
[  ], 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement,”
the defined terms of which are used in this Notice of Borrowing as defined
therein unless otherwise defined in this Notice of Borrowing) among the
Borrower, Jagged Peak Energy Inc., a Delaware corporation (the “Parent”), the
lenders party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent and as issuing lender, and hereby gives you
irrevocable notice pursuant to Section 2.4(a) of the Credit Agreement that the
undersigned hereby requests a Borrowing (the “Proposed Borrowing”), and in
connection with that request sets forth below the information relating to such
Proposed Borrowing as required by the Credit Agreement:

 

(a)                                 The Business Day of the Proposed Borrowing
is              ,      .

 

(b)                                 The Proposed Borrowing will be composed of
[Base Rate Advances][Eurodollar Advances].

 

(c)                                  The aggregate amount of the Proposed
Borrowing is $            .

 

(d)                                 [The Interest Period for each Eurodollar
Advance made as part of the Proposed Borrowing is
[one][two][three][six]month(s).]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(i)            the representations and warranties made by any Credit Party or
any Responsible Officer of any Credit Party contained in the Credit Documents or
in any certificate delivered in connection with the Credit Agreement or any
other Credit Document are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), on and as of the date of the Proposed Borrowing, before and after
giving effect to such Proposed Borrowing and to the application of the proceeds
therefrom, as though made on the date of the Proposed Borrowing, except for
those representations and warranties that by their terms are made as of a
specified date, which shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date;

 

1

--------------------------------------------------------------------------------


 

(ii)           no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds therefrom; and

 

(iii)          immediately before and after giving effect to the Proposed
Borrowing, the Parent and its consolidated Subsidiaries are, when taken as a
whole, Solvent.

 

 

Very truly yours,

 

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF NOTICE OF CONTINUATION OR CONVERSION

 

[Date]

 

Wells Fargo Bank, National Association, as Administrative Agent

1700 Lincoln St., 6th Floor

Denver, CO 80203

Attn: Oleg Kogan

303-863-4522

 

Ladies and Gentlemen:

 

The undersigned, Jagged Peak Energy LLC, a Delaware limited liability company
(“Borrower”), refers to the Amended and Restated Credit Agreement dated as of
[  ], 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement,”
the defined terms of which are used in this Notice of Continuation or Conversion
as defined therein unless otherwise defined in this Notice of Continuation or
Conversion) among the Borrower, Jagged Peak Energy Inc., a Delaware corporation,
as parent guarantor, the lenders party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent and as issuing lender, and
hereby gives you irrevocable notice pursuant to Section 2.4(b) of the Credit
Agreement that the undersigned hereby requests a [Conversion][continuation] of
outstanding Advances, and in connection with that request sets forth below the
information relating to such [Conversion][continuation] (the “Requested
[Conversion][Continuation]”) as required by Section 2.4(b) of the Credit
Agreement:

 

1.                                      The Business Day of the Requested
[Conversion][Continuation] is             ,      .

 

2.                                      The aggregate amount of the existing
Advances to be [Converted][continued] is $               and is comprised of
[Base Rate Advances][Eurodollar Advances] (“Existing Advances”).

 

3.                                      The Requested
[Conversion][Continuation]consists of [a Conversion of the Existing Advances to
[Base Rate Advances][Eurodollar Advances]] [a continuation of the Existing
Advances].

 

[(4.)                          The Interest Period for the Requested
[Conversion][Continuation] is [one][two][three][six] month[s].]

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

This Amended and Restated Pledge Agreement dated as of [  ], 2017 (this “Pledge
Agreement”) is by and among each of the undersigned (individually, a “Pledgor”
and collectively the “Pledgors”) and Wells Fargo Bank, National Association, as
administrative agent (in such capacity the “Administrative Agent”) under the
Credit Agreement (as hereinafter defined), for its benefit and the benefit of
the Secured Parties (as defined in the Credit Agreement described below).

 

RECITALS

 

A.                                    The Borrower previously entered into that
certain Credit Agreement dated as of June 19, 2015 (as it has been amended,
supplemented, amended and restated or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), among Jagged Peak Energy LLC, a
Delaware limited liability company (“Borrower”), the lenders party thereto, and
the Administrative Agent for the Lenders (as defined therein) and Wells Fargo
Bank, National Association, as the issuing lender (in such capacity, the
“Issuing Lender”).

 

B.                                    In order to secure the full and punctual
payment and performance of the obligations under the Existing Credit Agreement
and the other Credit Documents (as defined in the Existing Credit Agreement),
the Pledgors (as defined in the Existing Pledge Agreement described below)
executed and delivered to the Administrative Agent that certain Pledge Agreement
dated as of June 19, 2015 (as it has been amended, supplemented, amended and
restated or otherwise modified prior to the date hereof, the “Existing Pledge
Agreement”).

 

C.                                    Certain of the parties to the Existing
Credit Agreement have agreed to amend and restate the Existing Credit Agreement
in its entirety pursuant to that certain Amended and Restated Credit Agreement
dated as of [  ], 2017 (as further amended, supplemented, amended and restated
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Parent, the lenders party thereto from time to time (individually,
a “Lender” and collectively, the “Lenders”), the Administrative Agent, and the
Issuing Lender.

 

D.                                    It is a requirement under the Credit
Agreement that the Pledgors enter into this Pledge Agreement to secure the due
payment and performance of all Secured Obligations (as defined in the Credit
Agreement).

 

E.                                     Each Pledgor (other than Borrower) is an
Affiliate of Borrower and will derive substantial direct or indirect benefit
from (i) the transactions contemplated by the Credit Agreement and the other
Credit Documents (ii) the Hedging Arrangements entered into by any Credit Party
with a Swap Counterparty, (iii) any Banking Services agreements entered into by
any Credit Party with a Banking Services Provider, and (iv) any other incurrence
of Secured Obligations by a Credit Party.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Administrative Agent for the
benefit of the Secured Parties as follows:

 

Section 1.  Definitions.  Any terms used in this Pledge Agreement that are
defined in the Uniform Commercial Code in effect in the State of New York from
time to time (the “UCC”) and not

 

1

--------------------------------------------------------------------------------


 

otherwise defined herein or in the Credit Agreement, shall have the meanings
assigned to those terms by the UCC.  All meanings to defined terms, unless
otherwise indicated, are to be equally applicable to both the singular and
plural forms of the terms defined.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Pledge Agreement, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement.  As
used herein, the term “including” means “including, without limitation,”. 
Paragraph headings have been inserted in this Pledge Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Pledge Agreement and shall not be used in the interpretation
of any provision of this Pledge Agreement.

 

Section 2.  Pledge.

 

2.01.                     Grant of Pledge.

 

(a)                                 Each Pledgor hereby pledges to the
Administrative Agent, and grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in, the Pledged Collateral,
as defined in Section 2.02 below.  This Pledge Agreement shall secure the
Secured Obligations.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, it is the intention of each Pledgor, the Administrative Agent and
the other Secured Parties that the amount of the Secured Obligations secured by
each Pledgor’s interests in any of its Property (whether real or personal, or
mixed, tangible or intangible) shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Pledgor.  Accordingly, notwithstanding anything to the contrary contained in
this Pledge Agreement or in any other agreement or instrument executed in
connection with the payment of any of the Secured Obligations, the amount of the
Secured Obligations secured by each Pledgor’s interests in any of its Property
pursuant to this Pledge Agreement shall be limited to an aggregate amount equal
to the largest amount that would not render such Pledgor’s obligations hereunder
or the Liens and security interest granted to the Administrative Agent hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

 

2.02.                     Pledged Collateral.  “Pledged Collateral” shall mean
all of each Pledgor’s right, title, and interest in the following, whether now
owned or hereafter acquired:

 

(a)                                 (i) all of the membership interests of any
issuer held by such Pledgor, including those membership interests listed in the
attached Schedule 2.02(a) issued to such Pledgor and any such additional
membership interests of any issuer of such interests hereafter acquired by such
Pledgor, other than any Excluded Property (the “Membership Interests”), (ii) the
certificates representing the Membership Interests, if any, and (iii) all rights
to money or Property which such Pledgor now has or hereafter acquires in respect
of the Membership Interests, including, without limitation, (A) any proceeds
from a sale by or on behalf of such Pledgor of any of the Membership Interests,
and (B) any distributions, dividends, cash, instruments and other Property from
time-to-time received or otherwise distributed in respect of the Membership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise

 

2

--------------------------------------------------------------------------------


 

attributable to the Membership Interests or the ownership thereof (collectively,
the “Membership Interests Distributions”);

 

(b)                                 (i) all of the general and limited
partnership interests of any issuer held by such Pledgor, including those
general and limited partnership interests listed in the attached Schedule
2.02(b) issued to such Pledgor and all such additional limited or general
partnership interests of any issuer of such interests hereafter acquired by such
Pledgor, other than any Excluded Property (the “Partnership Interests”), and
(ii) all rights to money or Property which such Pledgor now has or hereafter
acquires in respect of the Partnership Interests, including, without limitation,
(A) any proceeds from a sale by or on behalf of such Pledgor of any of the
Partnership Interests, and (B) any distributions, dividends, cash, instruments
and other Property from time-to-time received or otherwise distributed in
respect of the Partnership Interests, whether regular, special or made in
connection with the partial or total liquidation of the issuer and whether
attributable to profits, the return of any contribution or investment or
otherwise attributable to the Partnership Interests or the ownership thereof
(collectively, the “Partnership Interests Distributions”);

 

(c)                                  (i) all of the shares of stock of any
issuer held by such Pledgor, including those shares of stock listed in the
attached Schedule 2.02(c) issued to such Pledgor and all such additional shares
of stock of any issuer of such shares of stock hereafter issued to such Pledgor,
other than any Excluded Property (the “Pledged Shares”), (ii) the certificates
representing the Pledged Shares, if any, and (iii) all rights to money or
Property which such Pledgor now has or hereafter acquires in respect of the
Pledged Shares, including, without limitation, (A) any proceeds from a sale by
or on behalf of such Pledgor of any of the Pledged Shares, and (B) any
distributions, dividends, cash, instruments and other Property from time-to-time
received or otherwise distributed in respect of the Pledged Shares, whether
regular, special or made in connection with the partial or total liquidation of
the issuer and whether attributable to profits, the return of any contribution
or investment or otherwise attributable to the Pledged Shares or the ownership
thereof (collectively, the “Pledged Shares Distributions”; together with the
Membership Interests Distributions and the Partnership Interest Distributions,
the “Distributions”); and

 

(d)                                 all proceeds from the Pledged Collateral
described in paragraphs (a), (b) and (c) of this Section 2.02.

 

2.03.                     Delivery of Pledged Collateral.  All certificates or
instruments, if any, representing the Pledged Collateral shall be delivered to
the Administrative Agent and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent.  After the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right, upon prior
written notice to the applicable Pledgor, to transfer to or to register in the
name of the Administrative Agent or any of its nominees any of the Pledged
Collateral, subject to the rights specified in Section 2.04.  In addition, after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange the
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations.

 

2.04.                     Rights Retained by Pledgor.  Notwithstanding the
pledge in Section 2.01,

 

(a)                                 so long as no Event of Default shall have
occurred and be continuing and no written notice to the contrary has been
delivered by the Administrative Agent to the Pledgors, (i) each Pledgor shall be
entitled to receive and retain any dividends and other Distributions paid on or
in respect of the Pledged Collateral and the proceeds of any sale of the Pledged
Collateral; and

 

3

--------------------------------------------------------------------------------


 

(ii) each Pledgor shall be entitled to exercise any voting and other consensual
rights pertaining to its Pledged Collateral for any purpose not inconsistent
with the terms of this Pledge Agreement or the Credit Agreement; provided,
however, that no Pledgor shall exercise nor shall it refrain from exercising any
such right if such action or inaction, as applicable, would have a materially
adverse effect on the value of the Pledged Collateral, taken as a whole; and

 

(b)                                 if an Event of Default shall have occurred
and be continuing,

 

(i)                                     until such time thereafter as the
Administrative Agent gives written notice of its election to exercise such
voting and other consensual rights pursuant to Section 5 hereof, each Pledgor
shall be entitled to exercise any voting and other consensual rights pertaining
to its Pledged Collateral for any purpose not inconsistent with the terms of
this Pledge Agreement or the Credit Agreement; provided, however, that no
Pledgor shall exercise nor shall it refrain from exercising any such right if
such action or inaction, as applicable, would have a materially adverse effect
on the value of the Pledged Collateral, taken as a whole; and

 

(ii)                                  at and after such time as the
Administrative Agent gives written notice of its election to exercise such
voting and other consensual rights pursuant to Section 5.02 hereof, each Pledgor
shall execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies and other instruments as the Administrative
Agent may reasonably request to enable the Administrative Agent to (A) exercise
the voting and other rights which such Pledgor is entitled to exercise pursuant
to paragraph (a) or paragraph (b)(i) of this Section 2.04, and (B) receive any
Distributions and proceeds of sale of the Pledged Collateral which such Pledgor
is authorized to receive and retain pursuant to paragraph (a)(i) of this
Section 2.04.

 

Section 3.  Pledgor’s Representations and Warranties.  Each Pledgor represents
and warrants to the Administrative Agent and the other Secured Parties as
follows:

 

(a)                                 The Pledged Collateral applicable to such
Pledgor listed on the attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been
duly authorized and validly issued to such Pledgor and are fully paid and
nonassessable.

 

(b)                                 Such Pledgor is the legal and beneficial
owner of the Pledged Collateral free and clear of any Lien or option, except for
Liens permitted under clauses (a), (b), (c), (j) or (p) of Section 6.2 of the
Credit Agreement.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  (i) the Membership Interests listed on the
attached Schedule 2.02(a) constitute the percentage of the issued and
outstanding membership interests of the respective issuer thereof set forth on
Schedule 2.02(a) (after giving effect to any supplements thereto but subject to
the time periods specified in Section 5.6 or 5.7 of the Credit Agreement, as
applicable, for the delivery of any such supplements) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest, and,
except as set forth on Schedule 2.02(a), such Membership Interests are not
represented by any certificate or instrument and are not “securities” governed
by Article 8 of the UCC and (ii) except as set forth on Schedule 2.02(a), no
Membership Interest (A) is dealt in or traded on securities exchanges or in
securities markets, (B) is held in a securities account, or

 

4

--------------------------------------------------------------------------------


 

(C) expressly provides that such Membership Interest is a security governed by
Article 8 of the UCC.

 

(f)                                   The Partnership Interests listed on the
attached Schedule 2.02(b) (after giving effect to any supplements thereto but
subject to the time periods specified in Section 5.6 or 5.7 of the Credit
Agreement, as applicable, for the delivery of any such supplements) constitute
the percentage of the issued and outstanding general and limited partnership
interests of the respective issuer thereof set forth on Schedule 2.02(b) and all
of the Equity Interest in such issuer in which the Pledgor has any ownership
interest, and, except as set forth on Schedule 2.02(b), such Partnership
Interests are not represented by any certificate or instrument and are not
“securities” governed by Article 8 of the UCC.  Except as set forth on Schedule
2.02(a), no Partnership Interest (i) is dealt in or traded on securities
exchanges or in securities markets, (ii) is held in a securities account, or
(iii) expressly provides that such Partnership Interest is a security governed
by Article 8 of the UCC.

 

(g)                                  The Pledged Shares listed on the attached
Schedule 2.02(c) (after giving effect to any supplements thereto but subject to
the time periods specified in Section 5.6 or 5.7 of the Credit Agreement, as
applicable, for the delivery of any such supplements) constitute the percentage
of the issued and outstanding shares of capital stock of the respective issuer
thereof set forth on Schedule 2.02(c) and all of the Equity Interest in such
issuer in which the Pledgor has any ownership interest.

 

(h)                                 As of the Closing Date, Schedule 3 sets
forth its sole jurisdiction of formation, type of organization, federal tax
identification number, the organizational number, and all names used by it
during the last five years prior to the date of this Pledge Agreement.

 

Section 4.  Pledgor’s Covenants.  During the term of this Pledge Agreement and
until Payment in Full of Obligations, each Pledgor covenants and agrees with the
Administrative Agent that:

 

4.01.                     Protect Collateral; Further Assurances.  Each Pledgor
will warrant and defend the rights and title herein granted unto the
Administrative Agent in and to the Pledged Collateral (and all right, title, and
interest represented by the Pledged Collateral) against the claims and demands
of all Persons whomsoever except for Liens permitted under clauses (a), (b),
(c), (j) or (p) of Section 6.2 of the Credit Agreement.  Each Pledgor hereby
authorizes the Administrative Agent to file any financing statements, amendments
or continuations without the signature of such Pledgor to the extent permitted
by applicable law in order to perfect or maintain the perfection of any security
interest granted under this Pledge Agreement, including, with respect to each
Pledgor, financing statements containing an “all assets” or “all personal
property” collateral description.  Each Pledgor at its expense will, and will
cause each of its Subsidiaries to, promptly execute and deliver to the
Administrative Agent upon request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of such
Pledgor in the Security Documents, or to further evidence and more fully
describe the collateral intended as security for the Secured Obligations, or to
correct any omissions in the Security Documents, or to state more fully the
security obligations set out herein or in any of the other Security Documents,
or to perfect, protect or preserve any Liens created pursuant to any of the
Security Documents, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Pledged Collateral.

 

4.02.                     Transfer, Other Liens, and Additional Shares.  Each
Pledgor agrees that it will not (a) except as otherwise permitted by the Credit
Agreement, sell or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral or (b) create or permit to exist any Lien upon or
with

 

5

--------------------------------------------------------------------------------


 

respect to any of the Pledged Collateral, except for Liens permitted under
clauses (a), (b), (c), (j) or (p) of Section 6.2 of the Credit Agreement.  Each
Pledgor agrees that it will pledge hereunder, within 30 days of the acquisition
(directly or indirectly) thereof (or such longer time period as may be accepted
by the Administrative Agent in its sole discretion), any additional Equity
Interests of an issuer acquired by such Pledgor, other than any Excluded
Property.

 

4.03.                     [Reserved]

 

4.04.                     As to Investment Property.

 

(a)                                 Equity Interests of Subsidiaries.  Other
than with respect to Excluded Property, no Pledgor shall allow or permit any of
its Subsidiaries (i) that is a corporation, business trust, joint stock company
or similar Person, to issue uncertificated securities (as defined in the UCC),
unless such Person promptly takes the actions set forth in
Section 4.04(b)(ii) with respect to any such uncertificated securities,
(ii) that is a partnership or limited liability company, to (A) issue Equity
Interests that are to be dealt in or traded on securities exchanges or in
securities markets, (B) amend its organizational documents to expressly provide
that its Equity Interests are securities governed by Article 8 of the UCC, or
(C) place such Subsidiary’s Equity Interests in a securities account, unless
such Person promptly takes the actions set forth in Section 4.04(b)(ii) with
respect to any such Equity Interests, (iii) to cause any Equity Interest of such
Subsidiary to become represented by any certificate without ten Business Days’
notice to the Administrative Agent (or such shorter time period as the
Administrative Agent may agree in its sole discretion); provided, that in the
case of the formation or acquisition of a new Subsidiary, such notice period
will be extended to 30 days after such formation or acquisition, or (iv) to
issue Equity Interests in addition to or in substitution for the Pledged
Collateral or any other Equity Interests pledged hereunder, except for Equity
Interests issued pursuant to any transaction permitted under Section 6.7 of the
Credit Agreement and additional Equity Interests issued to such Pledgor or any
other Pledgor; provided that (A) such Equity Interests or certificate(s), as
applicable, are pledged and delivered to the Administrative Agent within 10
Business Days, and (B) such Pledgor delivers a supplement to Schedule 2.02(a),
2.02(b) or 2.02(c), as applicable, to the Administrative Agent identifying such
new Equity Interests or certificate(s) as Pledged Collateral, in each case
pursuant to the terms of this Pledge Agreement.  No Pledgor shall permit any of
its Subsidiaries to issue any warrants, options, contracts or other commitments
or other securities that are convertible to any of the foregoing (except as to
Equity Interests issued by Subsidiaries that are not wholly-owned) or that
entitle any Person to purchase any of the foregoing, and except for this Pledge
Agreement or any other Credit Document, shall not, and shall not permit any of
its Subsidiaries to, enter into any agreement creating any restriction or
condition upon the transfer, voting or control of any Pledged Collateral except
as permitted by Section 6.5 of the Credit Agreement.

 

(b)                                 Investment Property (other than Certificated
Securities).

 

(i)                                     With respect to any deposit accounts,
securities accounts, commodity accounts, commodity contracts or security
entitlements constituting investment property (as defined in the UCC) owned or
held by any Pledgor, such Pledgor will, during the continuance of an Event of
Default, following the request of the Administrative Agent, either (1) cause the
intermediary maintaining such investment property to execute a control agreement
relating to such investment property pursuant to which such intermediary agrees
to comply with the Administrative Agent’s instructions with respect to such
investment property without further consent by such Pledgor, or (2) transfer
such investment property to intermediaries that have or will agree to execute
such control agreements.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  With respect to any uncertificated
securities or security entitlements (other than uncertificated securities or
security entitlements credited to a securities account) owned or held by any
Pledgor, such Pledgor will (y) cause the issuer of such securities to either
(A) register the Administrative Agent (for the benefit of the Secured Parties)
as the registered owner thereof on the books and records of the issuer, or
(B) execute a control agreement relating to such investment property pursuant to
which the issuer agrees to comply with the Administrative Agent’s instructions
with respect to such uncertificated securities without further consent by such
Pledgor following the occurrence and during the continuance of an Event of
Default, and (z) take and cause the appropriate Person (including any issuer,
entitlement holder or securities intermediary thereof) to take all other actions
necessary to grant “control” (as defined in 8-106 of the UCC) to the
Administrative Agent (for the benefit of the Secured Parties) over such Pledged
Collateral.

 

(iii)                               Each issuer of uncertificated securities or
security entitlements (other than uncertificated securities or security
entitlements credited to a securities account) that is a Pledgor agrees to
(i) comply with the Administrative Agent’s instructions with respect to such
uncertificated securities without further consent by such Pledgor following the
occurrence and during the continuance of an Event of Default, and (ii) take all
other actions necessary to grant “control” (as defined in 8-106 of the UCC) to
the Administrative Agent (for the benefit of the Secured Parties) over such
Pledged Collateral.

 

Section 5.  Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:

 

5.01.                     UCC Remedies.  To the extent permitted by law, the
Administrative Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for in this Pledge Agreement or
otherwise available to it, all the rights and remedies of a secured party under
the UCC (whether or not the UCC applies to the affected Pledged Collateral).

 

5.02.                     Dividends and Other Rights.

 

(a)                                 All rights of the Pledgors to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 2.04(a) may be exercised by the Administrative
Agent if the Administrative Agent so elects and gives written notice of such
election to the affected Pledgor and upon the delivery of written notice by the
Administrative Agent to any Pledgor, all rights of such Pledgor to receive any
Distributions on or in respect of the Pledged Collateral and the proceeds of
sale of the Pledged Collateral which it would otherwise be authorized to receive
and retain pursuant to Section 2.04(b) shall cease.

 

(b)                                 All distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral which are
received by any Pledgor shall be received in trust for the benefit of the
Administrative Agent and, after written notice has been delivered by the
Administrative Agent to the Pledgors, shall be segregated from other funds of
such Pledgor, and shall be promptly paid over to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
indorsement).

 

5.03.                     Sale of Pledged Collateral. The Administrative Agent
may sell all or part of the Pledged Collateral at public or private sale, at any
of the Administrative Agent’s offices or elsewhere, for cash, on

 

7

--------------------------------------------------------------------------------


 

credit, or for future delivery, and upon such other terms as the Administrative
Agent may deem commercially reasonable in accordance with applicable laws.  If
advance notice is required by law, each Pledgor hereby deems 10 days’ advance
notice of the time and place of any public sale or the time after which any
private sale is to be made reasonable notification, recognizing that if the
Pledged Collateral threatens to decline speedily in value or is of a type
customarily sold on a recognized market shorter notice may be reasonable.  The
Administrative Agent shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given.  The Administrative
Agent may adjourn any public or private sale from time-to-time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  Each Pledgor shall
fully cooperate with the Administrative Agent in selling or realizing upon all
or any part of the Pledged Collateral.  In addition, each Pledgor shall fully
comply with the securities laws of the United States, the State of New York, and
other states and take such actions as may be necessary to permit Administrative
Agent to sell or otherwise dispose of any securities representing the Pledged
Collateral in compliance with such laws.

 

5.04.                     Exempt Sale.  If, in the opinion of the Administrative
Agent, there is any question that a public or semipublic sale or distribution of
any Pledged Collateral will violate any state or federal securities law, the
Administrative Agent in its reasonable discretion (a) may offer and sell
securities privately to purchasers who will agree to take them for investment
purposes and not with a view to distribution and who will agree to imposition of
restrictive legends on the certificates representing the security, or (b) may
sell such securities in an intrastate offering under Section 3(a)(11) of the
Securities Act of 1933, as amended, and no sale so made in good faith by the
Administrative Agent shall be deemed to be not “commercially reasonable” solely
because so made.  Each Pledgor shall cooperate fully with the Administrative
Agent in selling or realizing upon all or any part of the Pledged Collateral.

 

5.05.                     Application of Collateral. The proceeds of any sale,
or other realization (other than that received from a sale or other realization
permitted by the Credit Agreement) upon all or any part of the Pledged
Collateral pledged by the Pledgors shall be applied by the Administrative Agent
as set forth in Section 7.6 of the Credit Agreement.

 

5.06.                     Cumulative Remedies.  Each right, power and remedy
herein specifically granted to the Administrative Agent or otherwise available
to it shall be cumulative, and shall be in addition to every other right, power
and remedy herein specifically given or now or hereafter existing at law, in
equity, or otherwise, and each such right, power and remedy, whether
specifically granted herein or otherwise existing, may be exercised at any time
and from time-to-time as often and in such order as may be deemed expedient by
the Administrative Agent in its sole discretion.  No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any such right, power or remedy, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such rights,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 6.  Administrative Agent as Attorney-in-Fact for Pledgor.

 

6.01.                     Administrative Agent Appointed Attorney-in-Fact.  Each
Pledgor hereby constitutes and irrevocably appoints the Administrative Agent,
acting for and on behalf of itself and the Secured Parties and each successor or
assign of the Administrative Agent and the other Secured Parties, the true and
lawful attorney-in-fact of such Pledgor, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, the
Administrative Agent or otherwise to take any action and execute any instrument
at the request or with the consent of the Majority Lenders and enforce all
rights, interests and remedies of such Pledgor with respect to the Pledged
Collateral, including the right to receive, indorse, and collect all instruments
made payable to such Pledgor representing any dividend, or

 

8

--------------------------------------------------------------------------------


 

the proceeds of the sale of the Pledged Collateral, or other distribution in
respect of the Pledged Collateral and to give full discharge for the same;
provided, however, that (i) the Administrative Agent shall not exercise any such
rights unless an Event of Default shall have occurred and be continuing and
(ii) the Administrative Agent shall endeavor to provide the Pledgors with notice
prior to exercising any such rights, although failure to provide such notice
shall not waive the Administrative Agent’s rights under this Section 6.01.  This
power of attorney is a power coupled with an interest and shall be irrevocable
until the Payment in Full of Obligations.

 

6.02.                     Administrative Agent May Perform. The Administrative
Agent may from time-to-time perform any act which any Pledgor has agreed
hereunder to perform and which such Pledgor shall fail to perform within the
time periods required herein after giving effect to any applicable time periods
and cure periods in the Credit Documents after receiving five (5) days prior
written notice of the request to perform (it being understood that no such
request need be given (a) after the occurrence and during the continuance of any
Event of Default and after notice thereof by the Administrative Agent to any
Pledgor or (b) if such failure to perform would have an adverse effect on the
perfection of any security interest granted under this Pledge Agreement or would
have a material adverse effect on the value of the applicable Collateral) and
the Administrative Agent may from time-to-time take any other action which the
Administrative Agent deems necessary for the maintenance, preservation or
protection of any of the Pledged Collateral or of its security interest therein,
and the expenses of the Administrative Agent incurred in connection therewith
shall be part of the Secured Obligations and shall be secured hereby.

 

6.03.                     Administrative Agent Has No Duty.  The powers
conferred on the Administrative Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or responsibility for taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral.

 

6.04.                     Reasonable Care.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own Property, it being understood that the Administrative Agent shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

 

Section 7.  Miscellaneous.

 

7.01.                     Expenses.  Section 10.1 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.

 

7.02.                     Amendments, Etc.  No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by any Pledgor
herefrom shall be effective unless made in writing and executed by the affected
Pledgor and the Administrative Agent, and such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Schedule 2.02 to this Pledge Agreement may be updated from time to time
to reflect the correct Pledged Collateral after giving effect to an acquisition,
disposition, or redemption of equity interests, in each case, conducted in
accordance with the Credit Agreement, or other change in circumstance, by
delivery by the Borrower to the Administrative Agent of an updated Schedule 2.02
in form and substance reasonably satisfactory to the Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

7.03.                     Addresses for Notices.  All notices and other
communications provided for hereunder shall be in the manner and to the
addresses set forth in the Credit Agreement or on the signature page hereof.

 

7.04.                     Continuing Security Interest; Transfer of Interest.

 

(a)                                 This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and, unless expressly
released by the Administrative Agent or the Payment in Full of Obligations
occurs, shall (i) remain in full force and effect, (ii) be binding upon each
Pledgor and its successors, transferees and assigns, and (iii) inure, together
with the rights and remedies of the Administrative Agent hereunder, to the
benefit of and be binding upon, each Secured Party (other than the Swap
Counterparties and the Banking Service Providers) and each of its successors,
transferees, and assigns, and to the benefit of and be binding upon, the Swap
Counterparties and the Banking Service Providers and each of their successors,
transferees and assigns only to the extent such successor, transferee, and
assign is a Secured Party.  Without limiting the generality of the foregoing
clause, when any Lender assigns or otherwise transfers any interest held by it
under the Credit Agreement or other Credit Document to any other Person pursuant
to the terms of the Credit Agreement or such other Credit Document, that other
Person shall thereupon become vested with all the benefits held by such Lender
under this Pledge Agreement.  Furthermore, when any Swap Counterparty or Banking
Services Provider assigns or otherwise transfers any interest held by it under a
Hedging Arrangement or any agreement in respect of Banking Services, as
applicable, to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with the benefits held by such
Secured Party under this Pledge Agreement only if such Person independently
qualifies as a Secured Party.

 

(b)                                 Upon the Payment in Full of Obligations, the
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the applicable Pledgor to the extent such Pledged
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof.  Upon any such termination, the Administrative Agent will, at the
Pledgors’ expense, deliver all Pledged Collateral to the applicable Pledgor,
execute and deliver to the applicable Pledgor such documents as such Pledgor
shall reasonably request and take any other actions reasonably requested to
evidence or effect such termination.

 

(c)                                  Upon the sale or other transfer of any
Pledged Collateral pursuant to a transaction permitted by the Credit Agreement,
the security interest in such Pledged Collateral granted hereby shall
terminate.  Upon any such termination, the Administrative Agent will, at the
Pledgors’ expense, deliver all such Pledged Collateral to the applicable
Pledgor, execute and deliver to the applicable Pledgor such documents as such
Pledgor shall reasonably request and take any other actions reasonably requested
to evidence or effect such termination.

 

7.05.                     Waivers.  Each Pledgor hereby waives:

 

(a)                                 promptness, diligence, notice of acceptance,
and any other notice with respect to any of the Secured Obligations and this
Pledge Agreement, except to the extent expressly provided in this Pledge
Agreement;

 

(b)                                 any requirement that the Administrative
Agent or any other Secured Party protect, secure, perfect, or insure any Lien or
any Property subject thereto or exhaust any right or take any action against any
Pledgor, any Guarantor, or any other Person or any collateral, except to the
extent expressly provided in this Pledge Agreement; and

 

10

--------------------------------------------------------------------------------


 

(c)                                  any duty on the part of the Administrative
Agent to disclose to any Pledgor any matter, fact, or thing relating to the
business, operation, or condition of any Pledgor, any Guarantor, or any other
Person and their respective assets now known or hereafter known by such Person.

 

7.06.                     Severability.  Wherever possible each provision of
this Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.

 

7.07.                     Choice of Law; Service of Process.  This Pledge
Agreement shall be deemed a contract under, and shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to conflicts of laws principles (other than Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York), except to the
extent that the validity or perfection of the security interests hereunder, or
remedies hereunder, in respect of any particular Pledged Collateral are governed
by the laws of a jurisdiction other than the state of New York.  Each Pledgor
hereby agrees that service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding may be made by
mailing or delivering a copy of such process to such Pledgor at the address set
forth for the Credit Parties in the Credit Agreement.  Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against any Pledgor or its Property in the courts of any
other jurisdiction.

 

7.08.                     Submission to Jurisdiction.  The parties hereto hereby
agree that any suit or proceeding arising in respect of this Pledge Agreement,
or any of the matters contemplated hereby will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if such court does not
have subject matter jurisdiction, in any state court located in the City and
County of New York, and the parties hereto hereby agree to submit to the
exclusive jurisdiction of, and venue in, such court (except to the extent the
Administrative Agent requires submission to any other jurisdiction in connection
with the exercise of any rights under any Security Document).  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law.  Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by applicable Legal Requirement, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Pledge Agreement in any court referred to in this Section 7.08.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Legal Requirement, the defense of any inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

7.09.                     Waiver of Jury.  THE PLEDGORS HEREBY ACKNOWLEDGE THAT
THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE,
AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

7.10.                     INDEMNIFICATION.  EACH PLEDGOR SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES,

 

11

--------------------------------------------------------------------------------


 

LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE BORROWER OR ANY OTHER CREDIT
PARTY) OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS PLEDGE
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE
OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE PARENT OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE PARENT, THE BORROWER OR ANY OTHER CREDIT PARTY, AND REGARDLESS
OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) CONSTITUTE ATTORNEYS’ FEES,
EXPENSES AND CHARGES FOR ANY COUNSEL OTHER THAN (A) ONE PRIMARY COUNSEL OF THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES (TAKEN AS A WHOLE), (B) IF NECESSARY, A
SINGLE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE JURISDICTION, (C) OTHER COUNSEL
IF SUCH REPRESENTATION BY A SINGLE COUNSEL WOULD BE INAPPROPRIATE DUE TO THE
EXISTENCE OF AN ACTUAL OR REASONABLY PERCEIVED CONFLICT OF INTEREST, AND (D) ANY
OTHER COUNSEL AS REASONABLY NECESSARY; PROVIDED THAT ANY INDEMNIFIED PARTY WHO
HIRES THIRD PARTY COUNSEL PURSUANT TO THIS CLAUSE (D) WILL ENDEAVOR TO PROVIDE
THE BORROWER WITH PRIOR WRITTEN NOTICE THEREOF BEFORE THE INCURRENCE OF SUCH
FEES, EXPENSES, AND CHARGES, ALTHOUGH FAILURE TO PROVIDE SUCH NOTICE SHALL NOT
WAIVE THE PARENT’S OR THE BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER CLAUSE
(D) HEREOF, (Y) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE PARENT, THE BORROWER OR
SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR
ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, OR (Z) RELATE
TO ANY PROCEEDING SOLELY BETWEEN OR AMONG INDEMNIFIED PARTIES OTHER THAN
(A) CLAIMS AGAINST EITHER THE ADMINISTRATIVE AGENT OR THE LEAD ARRANGER OR THEIR
RESPECTIVE AFFILIATES IN THEIR CAPACITY OR IN FULFILLING THEIR ROLE AS THE
ADMINISTRATIVE AGENT OR LEAD ARRANGER OR

 

12

--------------------------------------------------------------------------------


 

ANY OTHER SIMILAR ROLE UNDER THE CREDIT DOCUMENTS (EXCLUDING THE ROLE AS A
LENDER) AND (B) CLAIMS ARISING OUT OF ANY ACT OR OMISSION ON THE PART OF THE
BORROWER OR ANY OF THE BORROWER’S AFFILIATES.  THIS SECTION 7.10  SHALL NOT
APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. THE LIABILITIES OF EACH PLEDGOR AS
SET FORTH IN THIS SECTION 7.10 SHALL SURVIVE THE TERMINATION OF THIS PLEDGE
AGREEMENT.

 

7.11.                     Counterparts.  The parties may execute this Pledge
Agreement in counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile or other electronic transmission is as
effective as executing and delivering this Pledge Agreement in the presence of
the other parties to this Pledge Agreement.  In proving this Pledge Agreement, a
party must produce or account only for the executed counterpart of the party to
be charged.

 

7.12.                     Headings.  Paragraph headings have been inserted in
this Pledge Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Pledge Agreement and
shall not be used in the interpretation of any provision of this Pledge
Agreement.

 

7.13.                     Reinstatement.  If, at any time after payment in full
of all Secured Obligations and termination of the Administrative Agent’s
security interest, any payments on the Secured Obligations previously made must
be disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Administrative Agent’s security
interests herein shall be reinstated as to all disgorged payments as though such
payments had not been made, and each Pledgor shall sign and deliver to the
Administrative Agent all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Administrative Agent’s security
interest.  THE LIABILITIES OF EACH PLEDGOR AS SET FORTH IN THIS SECTION 7.13
SHALL SURVIVE THE TERMINATION OF THIS PLEDGE AGREEMENT.

 

7.14.                     Additional Pledgors.  Pursuant to Section 5.6 or 5.7
of the Credit Agreement, as applicable, each Credit Party that holds an Equity
Interest in a Subsidiary of the Borrower that was not in existence on the date
of the Credit Agreement is required to enter into this Pledge Agreement as a
Pledgor within the time period set forth in the Credit Agreement.  Upon
execution and delivery after the date hereof by the Secured Party and such
Credit Party of an instrument in the form of Annex 1, such Credit Party shall
become a Pledgor hereunder with the same force and effect as if originally named
as a Pledgor herein.  The execution and delivery of any instrument adding an
additional Pledgor as a party to this Pledge Agreement shall not require the
consent of any other Pledgor hereunder.  The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.

 

7.15.                     Amendment and Restatement; Confirmation of Liens. This
Pledge Agreement is an amendment and restatement of the Existing Pledge
Agreement and supersedes the Existing Pledge Agreement in its entirety;
provided, however, that (i) the execution and delivery of this Pledge Agreement
shall not effect a novation of the Existing Pledge Agreement but shall be, to
the fullest extent applicable, a modification, renewal, confirmation and
extension of such Existing Pledge Agreement, and (ii) the Liens, security
interests and other interests in the collateral as described in the Existing
Pledge Agreement (the “Original Collateral”) granted under the Existing Pledge
Agreement are and shall remain legal, valid, binding and enforceable with regard
to such Original Collateral.  Each Pledgor party to the Existing Pledge
Agreement hereby acknowledges and confirms the continuing existence and
effectiveness of such Liens, security interests and other interests in the
Original Collateral granted under the Existing Pledge

 

13

--------------------------------------------------------------------------------


 

Agreement, and further agrees that the execution and delivery of this Pledge
Agreement and the other Credit Documents shall not in any way release, diminish,
impair, reduce or otherwise affect such Liens, security interests and other
interests in the Original Collateral granted under the Existing Pledge
Agreement.

 

7.16.                     Entire Agreement.  THIS PLEDGE AGREEMENT, THE CREDIT
AGREEMENT, AND THE OTHER CREDIT DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------


 

The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

 

 

PLEDGORS:

 

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JAGGED PEAK ENERGY MANAGEMENT INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JAGGED PEAK ENERGY INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Amended and Restated Pledge Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the benefit
of the Secured Parties

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Amended and Restated Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(a)

 

Membership Interests

 

Pledgor

 

Issuer

 

Type of
Membership
Interest

 

% of
Membership
Interest Owned

 

Uncertificated
Security?

 

Jagged Peak Energy LLC

 

Jagged Peak Energy Management LLC

 

Membership Interest

 

99.99

%

Yes

 

Jagged Peak Energy Management Inc.

 

Jagged Peak Energy Management LLC

 

Membership Interest

 

0.01

%

Yes

 

Jagged Peak Energy Inc.

 

Jagged Peak Energy LLC

 

Membership Interest

 

100

%

Yes

 

 

SCHEDULE 2.02(b)

 

Partnership Interests

 

None.

 

SCHEDULE 2.02(c)

 

Pledged Shares

 

Pledgor

 

Issuer

 

Type of
Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate
No.

 

Jagged Peak Energy LLC

 

Jagged Peak Energy Management Inc.

 

Common Stock

 

100

 

100

%

1

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PLEDGOR INFORMATION

 

Pledgor:

Jagged Peak Energy LLC

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Limited liability company

 

 

Organizational Number:

5312102

 

 

Federal Tax Identification Number:

90-0955249

 

 

Prior Names:

None.

 

 

Pledgor:

Jagged Peak Energy Management Inc.

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Corporation

 

 

Organizational Number:

5312246

 

 

Federal Tax Identification Number:

38-3902898

 

 

Prior Names:

None.

 

 

Pledgor:

Jagged Peak Energy Inc.

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Corporation

 

 

Organizational Number:

6158067

 

 

Federal Tax Identification Number:

81-3943703

 

 

Prior Names:

None.

 

--------------------------------------------------------------------------------


 

Annex 1 to the

Amended and Restated Pledge Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Amended and Restated Pledge Agreement dated as of [  ],
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Pledge Agreement”) by and among Jagged Peak Energy LLC, a
Delaware limited liability company (“Borrower”), Jagged Peak Energy Inc., a
Delaware corporation (the “Parent”), each subsidiary of Borrower signatory
thereto (together with Borrower and the Parent, the “Pledgors” and individually,
each a “Pledgor”) and Wells Fargo Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
(as hereinafter defined) for its benefit and the benefit of the Secured Parties
(as defined in the Credit Agreement described below).

 

RECITALS

 

A.                                    Reference is made to the Amended and
Restated Credit Agreement dated as of [  ], 2017 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Parent, the lenders party thereto
from time to time (the “Lenders”), and the Administrative Agent and Wells Fargo
Bank, National Association, as issuing lender for such Lenders.

 

B.                                    The Pledgors entered into the Pledge
Agreement in order to induce the Lenders to make Advances and the Issuing Lender
to issue, extend and renew Letters of Credit under the Credit Agreement. 
Pursuant to Section 5.6 or 5.7 of the Credit Agreement, as applicable, each
Credit Party that holds an Equity Interest in a Subsidiary of the Borrower that
was not in existence on the date of the Credit Agreement is required to enter
into the Pledge Agreement as a Pledgor after such Subsidiary becomes a
Subsidiary of a Borrower.  Section 7.14 of the Pledge Agreement provides that
such Credit Parties may become Pledgors under the Pledge Agreement by execution
and delivery of an instrument in the form of this Supplement.  The undersigned
Credit Party (the “New Pledgor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Pledgor under the Pledge
Agreement in order to induce the Administrative Agent, the Issuing Lender, or
any of the Lenders to make additional Advances and for the Issuing Lender to
make, extend, and renew Letters of Credit under the Credit Agreement.

 

C.                                    Each New Pledgor is an Affiliate of the
Borrower and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Credit
Documents, (ii) the Hedging Arrangements entered into by any Credit Party with a
Swap Counterparty, (iii) any Banking Services agreements entered into by any
Credit Party with a Banking Services Provider, and (iv) any other incurrence of
Secured Obligations by a Credit Party.

 

D.                                    [Furthermore, pursuant to Section 5.6 or
5.7 of the Credit Agreement, as applicable, any Credit Party that is the equity
holder of a Subsidiary that was not in existence on the date of the Credit
Agreement is required to enter into the Pledge Agreement as a Pledgor, or
supplement its Pledged Collateral, to pledge the equity of such new Subsidiary. 
Each of [         ] (the “Existing Pledgor”; and together with the New Pledgor,
the “Specific Pledgors”), and the New Pledgor is executing this Supplement in
accordance with the requirements of the Credit Agreement to supplement its
Pledged Collateral under the Pledge Agreement.]

 

E.                                     Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Pledge Agreement or the Credit Agreement, as applicable.

 

--------------------------------------------------------------------------------


 

Accordingly, the Administrative Agent and the [New Pledgor][Specific Pledgors]
agree as follows:

 

SECTION 1.                            In accordance with Section 7.14 of the
Pledge Agreement, the New Pledgor by its signature below becomes a Pledgor under
the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and the New Pledgor hereby agrees (a) to all the terms and
provisions of the Pledge Agreement applicable to it as a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof).  In furtherance of the foregoing,
the New Pledgor, as security for the payment and performance in full of the
Secured Obligations, does hereby create and grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a continuing security interest in and Lien on all of the
New Pledgor’s right, title and interest in and to the Pledged Collateral of the
New Pledgor.  Each reference to a “Pledgor” in the Pledge Agreement shall be
deemed to include the New Pledgor.  The Pledge Agreement is hereby incorporated
herein by reference.

 

SECTION 2.                            [Existing Pledgor, by its signature below,
(i) reaffirms all the terms and provisions of the Pledge Agreement applicable to
it as a Pledgor thereunder and (ii) after giving effect to this Supplement,
represents and warrants that the representations and warranties made by it as a
Pledgor thereunder are true and correct on and as of the date hereof in all
material respects.]

 

SECTION 3.                            [The New Pledgor][Each Specific Pledgor]
represents and warrants to the Administrative Agent and the other Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

 

SECTION 4.                            This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Administrative Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the [New
Pledgor][Specific Pledgors] and the Administrative Agent.  Delivery of an
executed signature page to this Supplement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 5.                            [The New Pledgor][Each Specific Pledgor]
hereby represents and warrants that as of the date of this Supplement, (a) set
forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and
correct schedules of all its Membership Interests, Partnership Interests and
Pledged Shares, as each term is defined in the Pledge Agreement[, and (b)][. The
New Pledgor represents and warrants that, as of the date of this Supplement] set
forth on Schedule 3 attached hereto are its sole jurisdiction of formation, type
of organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.

 

SECTION 6.                            Except as expressly supplemented hereby,
the Pledge Agreement shall remain in full force and effect.

 

SECTION 7.                            THIS SUPPLEMENT SHALL BE DEEMED A CONTRACT
UNDER, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS

 

--------------------------------------------------------------------------------


 

PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION
OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

 

SECTION 8.                            Wherever possible each provision of this
Supplement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Supplement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Supplement.

 

SECTION 9.                            All communications and notices hereunder
shall be in writing and given as provided in the Pledge Agreement.  All
communications and notices hereunder to the New Pledgor shall be given to it at
the address for the Credit Parties set forth in the Credit Agreement.

 

SECTION 10.                     This Supplement is a Credit Document under the
Credit Agreement.

 

THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE CREDIT AGREEMENT, THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURES PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

 

NEW PLEDGOR:

 

 

 

[                                     ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

[                                     ]

 

 

 

[EXISTING PLEDGOR:]

 

 

 

[                                     ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedules

Supplement No.      

to the Amended and Restated Pledge Agreement

 

SCHEDULE 2.02(a)

 

Membership Interests

 

Pledgor

 

Issuer

 

Type of
Membership
Interest

 

% of
Membership
Interest Owned

 

Uncertificated
Security?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(b)

 

Partnership Interests

 

Pledgor

 

Issuer

 

Type of Partnership
Interest

 

% of Partnership
Interest Owned

 

Uncertificated
Security?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(c)

 

Pledged Shares

 

Pledgor

 

Issuer

 

Type of
Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

New Pledgor:

 

Sole Jurisdiction of Formation / Filing:

 

Type of Organization:

 

Organizational Number:

 

Federal Tax Identification Number:

 

Prior Names:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

This Amended and Restated Security Agreement dated as of [  ], 2017 (this
“Security Agreement”) is by and among Jagged Peak Energy LLC, a Delaware limited
liability company (“Borrower”), Jagged Peak Energy Inc., a Delaware corporation
(the “Parent”), each Subsidiary (as defined in the Credit Agreement described
below) of Borrower signatory hereto (together with Borrower and the Parent, the
“Grantors” and individually, each a “Grantor”) and the Administrative Agent (as
defined below), for its benefit and the benefit of the Secured Parties (as
defined in the Credit Agreement described below).

 

RECITALS

 

A.                                    The Borrower previously entered into that
certain Credit Agreement dated as of June 19, 2015 (as it has been amended,
supplemented, amended and restated or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), among the Borrower, the lenders party
thereto, and the Administrative Agent for the Lenders (as defined therein) and
Wells Fargo Bank, National Association, as the issuing lender (in such capacity,
the “Issuing Lender”).

 

B.                                    In order to secure the full and punctual
payment and performance of the obligations under the Existing Credit Agreement
and the other Credit Documents (as defined in the Existing Credit Agreement),
the Grantors (as defined in the Existing Security Agreement described below)
executed and delivered to the Administrative Agent that certain Security
Agreement dated as of June 19, 2015 (as it has been amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the
“Existing Security Agreement”).

 

C.                                    Certain of the parties to the Existing
Credit Agreement have agreed to amend and restate the Existing Credit Agreement
in its entirety pursuant to that certain Amended and Restated Credit Agreement
dated as of [  ], 2017 (as further amended, supplemented, amended and restated
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Parent, the lenders party thereto from time to time (individually,
a “Lender” and collectively, the “Lenders”), the Administrative Agent, and the
Issuing Lender.

 

D.                                    It is a requirement under the Credit
Agreement that the Grantors enter into this Security Agreement to secure the due
payment and performance of all Secured Obligations (as defined in the Credit
Agreement).

 

E.                                     Each Grantor (other than Borrower) is an
Affiliate of Borrower and will derive substantial direct or indirect benefit
from (i) the transactions contemplated by the Credit Agreement and the other
Credit Documents (ii) the Hedging Arrangements entered into by any Credit Party
with a Swap Counterparty, (iii) any Banking Services agreements entered into by
any Credit Party with a Banking Services Provider, and (iv) any other incurrence
of Secured Obligations by a Credit Party.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Administrative Agent for its
benefit and the benefit of the Secured Parties as follows:

 

1

--------------------------------------------------------------------------------


 

Section 1.                                           Definitions;
Interpretation.  (a) Any terms used in this Security Agreement that are defined
in the UCC (as defined below) and not otherwise defined herein or in the Credit
Agreement, shall have the meanings assigned to those terms by the UCC.  All
meanings to defined terms, unless otherwise indicated, are to be equally
applicable to both the singular and plural forms of the terms defined.  The
following terms shall have the meanings specified below:

 

“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.

 

“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, all monies, proceeds or sums
due or to become due therefrom or thereon and all documents (including, but not
limited to passbooks, certificates and receipts) evidencing all funds and
investments held in such accounts.

 

“Chattel Paper” has the meaning set forth in the UCC.

 

“Collateral” has the meaning set forth in Section 2 of this Security Agreement.

 

“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.

 

“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any Property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file

 

2

--------------------------------------------------------------------------------


 

any claims and to take any action which, in the opinion of the Administrative
Agent, may be necessary or advisable in connection with any of the foregoing.

 

“Contracts” means all contracts to which any Grantor now is, or hereafter will
be bound, or to which such Grantor is or hereafter will be a party, beneficiary
or assignee, all Insurance Contracts, and all exhibits, schedules and other
attachments to such contracts, as the same may be amended, supplemented or
otherwise modified or replaced from time to time.

 

“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.

 

“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“Excluded Contracts” means any General Intangibles, Contract, Contract Document
or other document (and any Contract Rights arising thereunder) to which any of
the Grantors is a party to the extent (but only to the extent) that a Grantor is
prohibited from granting a security interest in, pledge of, or charge, mortgage
or Lien upon any such Property by reason of (a) an existing and enforceable
negative pledge or anti-assignment provision or (b) applicable law or regulation
to which such Grantor is subject; provided that (i) any Excluded Contract shall
automatically cease to be excluded from this definition (and shall automatically
be subject to the Lien and security interest granted hereby and to the terms and
provisions of this Security Agreement as “Collateral”), to the extent that
(A) either of the prohibitions discussed in clause (a) and (b) above is
ineffective or subsequently rendered ineffective under Sections 9.406, 9.407,
9.408 or 9.409 of the UCC or under any other Legal Requirement or is otherwise
no longer in effect, or (B) the applicable Grantor has obtained the consent of
the other parties to such Excluded Contract to the creation of a Lien and
security interest in, such Excluded Contract (which consent, upon the reasonable
request of the Administrative Agent, such Grantor will use its commercial
reasonable efforts to obtain), and (ii) any proceeds received by any Grantor
from the sale, transfer or other disposition of Excluded Contracts shall
constitute Collateral unless any assets or Property constituting such proceeds
are themselves Excluded Property.

 

“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

3

--------------------------------------------------------------------------------


 

“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.

 

“Governmental Approval” has the meaning set forth in Section 2(a)(x).

 

“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).

 

“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Credit Documents.

 

“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished (including oil, gas, or other hydrocarbons and all products and
substances derived therefrom), and all materials usable in processing the same
and all documents of title covering any inventory, including, without
limitation, work in process, materials used or consumed in any Grantor’s
business, now owned or hereafter acquired or manufactured by any Grantor and
held for sale in the ordinary course of its business, all present and future
substitutions therefor, parts and accessories thereof and all additions thereto,
all Proceeds thereof and products of such inventory in any form whatsoever, and
any other item constituting “inventory” under the UCC.

 

“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

 

“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.

 

“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) received by any Grantor or due and payable to any Grantor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of any Governmental Authority), (iii) all
proceeds received or receivable when any or all of the Collateral is sold,
exchanged or otherwise disposed, whether voluntarily, involuntarily, in
foreclosure or otherwise, (iv) all claims of any Grantor for damages arising out
of, or for breach of or default under, any Collateral, (v) all rights of any
Grantor to terminate, amend, supplement, modify or waive performance under any
Contracts, to perform thereunder and to compel

 

4

--------------------------------------------------------------------------------


 

performance and otherwise exercise all remedies thereunder, and (vi) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

(b)                                 All meanings to defined terms, unless
otherwise indicated, are to be equally applicable to both the singular and
plural forms of the terms defined.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Security Agreement, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement.  As used herein, the term “including” means “including, without
limitation,”. Paragraph headings have been inserted in this Security Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Security Agreement and shall not be
used in the interpretation of any provision of this Security Agreement.

 

Section 2.                                           Assignment, Pledge and
Grant of Security Interest.

 

(a)                                 As collateral security for the prompt and
complete payment and performance when due of all Secured Obligations, each
Grantor hereby assigns, pledges, and grants to the Administrative Agent for the
benefit of the Secured Parties a Lien on and continuing security interest in all
of such Grantor’s right, title and interest in, to and under, all items
described in this Section 2, whether now owned or hereafter acquired by such
Grantor and wherever located and whether now owned or hereafter existing or
arising (collectively, the “Collateral”):

 

(i)                                     all Contracts, all Contract Rights,
Contract Documents and Accounts associated with such Contracts and each and
every document granting security to such Grantor under any such Contract;

 

(ii)                                  all Accounts;

 

(iii)                               all Inventory;

 

(iv)                              all Equipment;

 

(v)                                 all General Intangibles;

 

(vi)                              all Investment Property;

 

(vii)                           all Fixtures;

 

(viii)                        all checking, savings, deposit or other account of
such Grantor and all other accounts held in the name of such Grantor;

 

5

--------------------------------------------------------------------------------


 

(ix)                              all Cash Collateral;

 

(x)                                 any governmental approvals, permits,
licenses, authorizations, consents, rulings, tariffs, rates, certifications,
waivers, exemptions, filings, claims, orders, judgments and decrees and other
Legal Requirements (each a “Governmental Approval”);

 

(xi)                              any right to receive a payment under any
Hedging Arrangement in connection with a termination thereof;

 

(xii)                           (A) all policies of insurance and Insurance
Contracts, now or hereafter held by or on behalf of such Grantor, including
casualty and liability, business interruption, control of well, and any title
insurance, (B) all Proceeds of insurance, and (C) all rights, now or hereafter
held by such Grantor to any warranties of any manufacturer or contractor of any
other Person;

 

(xiii)                        any and all Liens and security interests (together
with the documents evidencing such security interests) granted to such Grantor
by an obligor to secure such obligor’s obligations owing under any Instrument,
Chattel Paper, or Contract which is pledged hereunder or with respect to which a
security interest in such Grantor’s rights in such Instrument, Chattel Paper, or
Contract is granted hereunder;

 

(xiv)                       any and all guaranties given by any Person for the
benefit of such Grantor which guarantees the obligations of an obligor under any
Instrument, Chattel Paper or Contract, which are pledged hereunder;

 

(xv)                          without limiting the generality of the foregoing,
all other personal property, goods, Accounts, Certificated Securities, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Commodity Contracts, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter of Credit Rights,
Letters of Credit, Money, Payment Intangibles, Proceeds, Securities, Securities
Account, Security Entitlements, Supporting Obligations, Uncertificated
Securities, credits, claims, demands and assets of such Grantor whether now
existing or hereafter acquired from time to time; and

 

(xvi)                       any and all additions, accessions and improvements
to, all substitutions and replacements for and all products and Proceeds of or
derived from all of the items described above in this Section 2;

 

(b)                                 Notwithstanding any other provision set
forth in this Section 2 or elsewhere in this Agreement, all Excluded Property
shall be excluded from the Lien and security interest granted hereunder and
shall not constitute “Collateral”; provided, however, that the exclusion from
the Lien and security interest granted by such Grantor hereunder of any Contract
Rights of any of the Grantors under one or more of the Excluded Contracts shall
not limit, restrict or impair the grant by such Grantor of the Lien and security
interest in any Accounts or receivables arising under any such Excluded Contract
or any payments due or to become due thereunder.

 

(c)                                  Notwithstanding anything contained herein
to the contrary, it is the intention of each Grantor, the Administrative Agent,
and the other Secured Parties that the amount of the Secured

 

6

--------------------------------------------------------------------------------


 

Obligation secured by each Grantor’s interests in any of its Property shall be
in, but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Grantor. Accordingly, notwithstanding
anything to the contrary contained in this Security Agreement or in any other
agreement or instrument executed in connection with the payment of any of the
Secured Obligations, the amount of the Secured Obligations secured by each
Grantor’s interests in any of its Property pursuant to this Security Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render such Grantor’s obligations hereunder or the Liens and security
interest granted to the Administrative Agent hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.

 

Section 3.                                           Representations and
Warranties.  Each Grantor hereby represents and warrants the following to the
Administrative Agent and the other Secured Parties:

 

(a)                                 Records.  As of the date hereof, such
Grantor’s sole jurisdiction of formation and type of organization are as set
forth in Schedule 1 attached hereto.  All records concerning the Accounts,
General Intangibles, or any other Collateral applicable to such Grantor are
located at the address for such Grantor on such Schedule 1 or at such other
location specified by any Grantor to the Administrative Agent in writing. 
Except as set forth on Schedule 2 attached hereto, none of the Accounts with a
principal amount in excess of $500,000 individually or $1,000,000 in the
aggregate, is evidenced by a promissory note or other instrument as of the date
hereof.

 

(b)                                 Other Liens.  Such Grantor is, and will be
the legal and beneficial owner of all of the Collateral pledged by such Grantor
free and clear of any Lien, except for the Permitted Liens.  No effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is, or will be, on file in any recording office, except
such as may be filed in connection with this Security Agreement or in connection
with other Permitted Liens or for which satisfactory releases have been received
by the Administrative Agent.

 

(c)                                  Lien Priority and Perfection.

 

(i)                                     Subject only to Permitted Liens, this
Security Agreement creates valid and continuing Acceptable Security Interest in
the Collateral, securing the payment and performance of all the Secured
Obligations.  Upon the filing of financing statements with the jurisdictions
listed in Schedule 1, the Administrative Agent will have a valid and perfected
Acceptable Security Interest in all Collateral that is capable of being
perfected by filing financing statements, subject only to Permitted Liens.

 

(ii)                                  [Reserved].

 

(d)                                 Tax Identification Number and Organizational
Number.  As of the date hereof, the federal tax identification number of such
Grantor and the organizational number of such Grantor are as set forth in
Schedule 1.

 

(e)                                  Tradenames; Prior Names.  As of the date
hereof and except as set forth on Schedule 1, such Grantor has not conducted
business under any name other than its current name during the last five years
prior to the date of this Security Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 4.                                           Covenants.

 

(a)                                 Further Assurances.

 

(i)                                     Each Grantor agrees that from time to
time, at its expense, such Grantor shall promptly execute and deliver all
instruments and documents, and take all action, that may be reasonably necessary
or desirable, or that the Administrative Agent may reasonably request, in order
to perfect and protect any pledge, assignment, or security interest granted or
intended to be granted hereby or to enable the Administrative Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral. 
Without limiting the generality of the foregoing, each Grantor (A) at the
request of the Administrative Agent, shall execute such instruments,
endorsements or notices, as may be reasonably necessary or desirable or as the
Administrative Agent may reasonably request, in order to perfect and preserve
the assignments and security interests granted or purported to be granted
hereby, (B) shall, at the reasonable request of the Administrative Agent, mark
conspicuously each material document included in the Collateral, each Chattel
Paper included in the Accounts, and each of its records pertaining to the
Collateral with a legend, in form and substance satisfactory to the
Administrative Agent, including that such document, Chattel Paper, or record is
subject to the pledge, assignment, and security interest granted hereby, and
(C) authorizes the Administrative Agent to file any financing statements,
amendments or continuations without the signature of such Grantor to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under this Security Agreement (including, without
limitation, financing statements using an “all assets” or “all personal
property” collateral description).

 

(ii)                                  [Reserved].

 

(iii)                               Until the Payment in Full of Obligations,
each Grantor shall promptly provide to the Administrative Agent all information
and evidence the Administrative Agent may reasonably request concerning the
Collateral to enable the Administrative Agent to enforce the provisions of this
Security Agreement.

 

(b)                                 Change of Name; State of Formation.  Until
the Payment in Full of Obligations, each Grantor shall give the Administrative
Agent at least 10 days’ (or such shorter period as may be accepted by the
Administrative Agent in its sole discretion) prior written notice before it
(i) in the case of any Grantor that is not a “registered organization” (as such
term is defined in Section 9-102 of the UCC), changes the location of its
principal place of business and chief executive office, (ii) changes the
location of original copies of any Chattel Paper evidencing Accounts, or
(iii) uses a trade name other than its current name used on the date hereof or,
in the case of any Subsidiary of the Borrower that becomes a Grantor pursuant to
a supplement to this Security Agreement delivered in accordance with
Section 18(l), on the date of such supplement.

 

(c)                                  Right of Inspection.  Until the Payment in
Full of Obligations, each Grantor shall hold and preserve, at its own cost and
expense satisfactory and complete records of the Collateral in accordance with
Section 5.9 of the Credit Agreement, and will permit representatives of the
Administrative Agent, upon reasonable advance notice, at any time during normal
business hours to inspect and copy them; provided, however, that so long as no
Event of Default shall have occurred and be continuing, the Grantors shall not
be responsible for the costs of more than one inspection visit per calendar year
(including any inspection visit made pursuant to Section 5.9 of the Credit
Agreement).

 

(d)                                 Liability Under Contracts and Accounts. 
Notwithstanding anything in this Security Agreement to the contrary, (i) the
execution of this Security Agreement shall not release any Grantor from its
obligations and duties under any of the Contract Documents, or any other
contract or instrument which are part of the Collateral and Accounts included in
the Collateral, (ii) the exercise by the Administrative Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under any Contract Documents, or any other Contract or Instrument
which are part of the Collateral and Accounts included in the Collateral, and
(iii) the Administrative Agent shall not have any

 

8

--------------------------------------------------------------------------------


 

obligation or liability under any Contract Documents, or any other contract or
instrument which are part of the Collateral and Accounts included in the
Collateral by reason of the execution and delivery of this Security Agreement,
nor shall the Administrative Agent be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

(e)                                  Transfer of Certain Collateral; Release of
Certain Security Interest.  Each Grantor agrees that until the Payment in Full
of Obligations, it shall not sell, assign, or otherwise dispose of any
Collateral, except as otherwise permitted under the Credit Agreement.  The
Administrative Agent shall promptly, at the Grantors’ expense, execute and
deliver all further instruments and documents, and take all further action that
a Grantor may reasonably request in order to release its security interest in
any Collateral which is disposed of in accordance with the terms of the Credit
Agreement.

 

(f)                                   [Reserved].

 

(g)                                  Negotiable Instrument.  Until the Payment
in Full of Obligations, if any Grantor shall at any time hold or acquire any
Negotiable Instruments, including promissory notes, with a principal amount in
excess of $500,000 individually or $1,000,000 in the aggregate, such Grantor
shall forthwith deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

 

(h)                                 Other Covenants of Grantor.  Each Grantor
agrees that (i) upon the occurrence and during the continuance of an Event of
Default, any action or proceeding to enforce this Security Agreement may be
taken by the Administrative Agent either in such Grantor’s name or in the
Administrative Agent’s name, as the Administrative Agent may deem necessary, and
(ii) such Grantor will, until the Payment in Full of Obligations, warrant and
defend its title to the Collateral and the interest of the Administrative Agent
in the Collateral against any claim or demand of any Persons (other than
Permitted Liens) which could reasonably be expected to materially adversely
affect such Grantor’s title to, or the Administrative Agent’s right or interest
in, such Collateral.

 

Section 5.                                           Termination of Security
Interest.

 

(a)                                 Upon the Payment in Full of Obligations, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Grantor to the extent such Collateral
shall not have been sold or otherwise applied pursuant to the terms hereof. 
Upon any such termination, the Administrative Agent will, at the Grantors’
expense, execute and deliver to the applicable Grantor such documents
(including, without limitation, UCC-3 termination statements) as such Grantor
shall reasonably request to evidence such termination.

 

(b)                                 Upon the sale or other transfer of any
Collateral pursuant to a transaction permitted by the Credit Agreement, the
security interest in such Collateral granted hereby shall terminate.  Upon any
such termination, the Administrative Agent will, at the Grantors’ expense,
execute and deliver to the applicable Grantor such documents (including, without
limitation, UCC-3 amendment statements) as such Grantor shall reasonably request
to evidence such termination.

 

Section 6.                                           Reinstatement.  If, at any
time after payment in full of all Secured Obligations and termination of the
Administrative Agent’s security interest, any payments on the Secured
Obligations previously made must be disgorged by any Secured Party for any
reason whatsoever, including, without limitation, the insolvency, bankruptcy or
reorganization of any Grantor or any other Person, this Security Agreement and
the Administrative Agent’s security interests herein shall be reinstated as to
all disgorged payments as though such payments had not been made, and each
Grantor shall sign and deliver to the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Administrative Agent’s security
interest.  THE LIABILITIES OF EACH GRANTOR AS SET FORTH IN THIS SECTION 6 SHALL
SURVIVE THE TERMINATION OF THIS SECURITY AGREEMENT.

 

Section 7.                                           Remedies upon Event of
Default.

 

(a)                                 If any Event of Default has occurred and is
continuing, the Administrative Agent may (and shall at the written request of
the Majority Lenders given in accordance with the Credit Agreement), (i) proceed
to protect and enforce the rights vested in it by this Security Agreement or
otherwise available to it, including but not limited to, the right to cause all
revenues and other moneys pledged hereby as Collateral to be paid directly to
it, and to enforce its rights hereunder to such payments and all other rights
hereunder by such appropriate judicial proceedings as it shall deem most
effective to protect and enforce any of such rights, either at law or in equity
or otherwise, whether for specific enforcement of any covenant or agreement
contained in any of the Contract Documents, or in aid of the exercise of any
power therein or herein granted, or for any foreclosure hereunder and sale under
a judgment or decree in any judicial proceeding, or to enforce any other legal
or equitable right vested in it by this Security Agreement or by law; (ii) cause
any action at law or suit in equity or other proceeding to be instituted and
prosecuted and enforce any rights hereunder or included in the Collateral,
subject to the provisions and requirements thereof; (iii) sell or otherwise
dispose of any or all of the Collateral or cause the Collateral to be sold or
otherwise disposed of in one or more sales or transactions, at such prices and
in such manner as may be commercially reasonable, and for cash or on credit or
for future delivery, without assumption of any credit risk, at public or private
sale, without demand of performance or notice of intention to sell or of time or
place of sale (except such notice as is required by applicable statute and
cannot be waived), it being agreed that the Administrative Agent may be a
purchaser on behalf of the Secured Parties or on its own behalf at any such sale
and that the Administrative Agent, any other Secured Party, or any other Person
who may be a bona fide purchaser for value and without notice of any claims of
any or all of the Collateral so sold shall thereafter hold the same absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption of any Grantor, any such demand, notice or right and equity being
hereby expressly waived and released to the extent permitted by law; (iv) incur
expenses, including attorneys’ fees, consultants’ fees, and other costs
appropriate to the exercise of any right or power under this Security Agreement;
(v) perform any obligation of any Grantor hereunder and make payments, purchase,
contest or compromise any encumbrance, charge or Lien, and pay taxes and
expenses, without, however, any obligation to do so; (vi) in connection with any
acceleration and foreclosure, take possession of the Collateral and render it
usable and repair and renovate the same, without, however, any obligation to do
so, and enter upon any location where the Collateral may be located for that
purpose, control, manage, operate, rent and lease the Collateral, collect all
rents and income from the Collateral and apply the same to reimburse the Secured
Parties for any cost or expenses incurred hereunder or under any of the Credit
Documents or under any Hedging Arrangement with Swap Counterparties or in
connection with any Banking Services with any Banking Service Provider and to
the payment or performance of any Grantor’s obligations hereunder or under any
of the Credit Documents or any Hedging Arrangement with a Swap Counterparty or
in connection with any Banking Services with any Banking Service Provider, and
apply the balance to the other Secured Obligations and any remaining excess
balance to whomsoever is legally entitled thereto; (vii) secure the appointment
of a receiver for the Collateral or any part thereof; (viii) require any Grantor
to, and each Grantor hereby agrees that it will at its expense and upon request
of the Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent which is
reasonably convenient to both parties; (ix) exercise any other or additional
rights or remedies granted to a secured party under the UCC; or (x) occupy any
premises owned or leased by any Grantor where the Collateral or any part thereof
is assembled for a reasonable period in order to effectuate its rights and
remedies hereunder or under law, without obligation

 

10

--------------------------------------------------------------------------------


 

to any Grantor in respect of such occupation.  If, pursuant to applicable law,
prior notice of sale of the Collateral under this Section is required to be
given to any Grantor, each Grantor hereby acknowledges that the minimum time
required by such applicable law, or if no minimum time is specified, 10 days,
shall be deemed a reasonable notice period.  The Administrative Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

(b)                                 All costs and expenses (including attorneys’
fees and expenses) incurred by the Administrative Agent in connection with any
suit or proceeding in connection with the performance by the Administrative
Agent of any of the agreements contained in any of the Contract Documents, or in
connection with any exercise of its rights or remedies hereunder, pursuant to
the terms of this Security Agreement, to the extent the Grantors are obligated
to reimburse such expenses pursuant to the Credit Documents, shall constitute
additional indebtedness secured by this Security Agreement and shall be paid on
demand by the Grantors to the Administrative Agent on behalf of the Secured
Parties.

 

Section 8.                                           Remedies Cumulative; Delay
Not Waiver.

 

(a)                                 No right, power or remedy herein conferred
upon or reserved to the Administrative Agent is intended to be exclusive of any
other right, power or remedy and every such right, power and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right,
power and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder or otherwise shall not prevent the concurrent assertion or employment
of any other appropriate right or remedy.  Resort to any or all security now or
hereafter held by the Administrative Agent may be taken concurrently or
successively and in one or several consolidated or independent judicial actions
or lawfully taken nonjudicial proceedings, or both.

 

(b)                                 No delay or omission of the Administrative
Agent to exercise any right or power accruing upon the occurrence and during the
continuance of any Event of Default as aforesaid shall impair any such right or
power or shall be construed to be a waiver of any such Event of Default or an
acquiescence therein; and every power and remedy given by this Security
Agreement may be exercised from time to time, and as often as shall be deemed
expedient, by the Administrative Agent.

 

Section 9.                                           Contract Rights.  Upon the
occurrence and during the continuance of any Event of Default, so long as the
Administrative Agent endeavors to give written notice thereof to the Grantors
(although failure to provide such notice shall not waive the Administrative
Agent’s rights under this Section), the Administrative Agent may exercise any of
the Contract Rights and remedies of any Grantor under or in connection with the
Instruments, Chattel Paper, or Contracts which represent Accounts, the General
Intangibles (in each case, other than in connection with any Excluded Property),
or which otherwise relate to the Collateral, including, without limitation, any
rights of any Grantor to demand or otherwise require payment of any amount
under, or performance of any provisions of, the Instruments, Chattel Paper, or
Contracts which represent Accounts, or the General Intangibles (in each case,
other than Excluded Property).

 

11

--------------------------------------------------------------------------------


 

Section 10.                                    Accounts.

 

(a)                                 Upon the occurrence and during the
continuance of any Event of Default, so long as the Administrative Agent
endeavors to give written notice thereof to the Grantors (although failure to
provide such notice shall not waive the Administrative Agent’s rights under this
Section), the Administrative Agent may, or may direct any Grantor to, take any
action the Administrative Agent deems necessary or advisable to enforce
collection of the Accounts, including, without limitation, notifying the account
debtors or obligors under any Accounts of the assignment of such Accounts to the
Administrative Agent and directing such account debtors or obligors to make
payment of all amounts due or to become due directly to the Administrative
Agent.  Upon such notification and direction, and at the expense of the
Grantors, the Administrative Agent may, during the continuance of such Event of
Default, enforce collection of any such Accounts, and adjust, settle, or
compromise the amount or payment thereof in the same manner and to the same
extent as any Grantor might have done.

 

(b)                                 After receipt by any Grantor of the notice
referred to in Section 10(a) above that an Event of Default has occurred and is
continuing, so long as such Event of Default is continuing, (i) all amounts and
Proceeds (including instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such Grantor, and shall
promptly be paid over to the Administrative Agent in the same form as so
received (with any necessary indorsement) to be held as Collateral and (ii) no
Grantor shall adjust, settle, or compromise the amount or payment of any
Account, nor release wholly or partly any account debtor or obligor thereof, nor
allow any credit or discount thereon other than in the ordinary course of
business.

 

Section 11.                                    Application of Collateral.  The
proceeds of any sale, or other realization (other than that received from a sale
or other realization permitted by the Credit Agreement) upon all or any part of
the Collateral pledged by any Grantor shall be applied by the Administrative
Agent as set forth in Section 7.6 of the Credit Agreement.

 

Section 12.                                    Rights Retained by Grantors.  So
long as no Event of Default shall have occurred and be continuing and no written
notice to the contrary has been delivered by the Administrative Agent to the
Grantors, the Grantors shall be entitled (a) to receive and retain all revenues
and other moneys pledged hereby as Collateral and the proceeds of any
disposition of any of their respective Properties constituting Collateral
provided that such disposition is permitted under the Credit Agreement, and
(b) protect, enforce and exercise its rights under any of the Contract
Documents; provided, however, that no Grantor shall exercise nor shall it
refrain from exercising any such right if such action or inaction, as
applicable, would have a materially adverse effect on the value of the
applicable Collateral.

 

Section 13.                                    Administrative Agent as
Attorney-in-Fact for Grantor.  Each Grantor hereby constitutes and irrevocably
appoints the Administrative Agent, acting for and on behalf of itself and the
Secured Parties and each successor or assign of the Administrative Agent and the
other Secured Parties, the true and lawful attorney-in-fact of such Grantor,
with full power and authority in the place and stead of such Grantor and in the
name of such Grantor or otherwise, to take any action and execute any instrument
at the request or with the consent of the Majority Lenders and enforce all
rights, interests and remedies of such Grantor with respect to the Collateral,
including the right:

 

(a)                                 to ask, require, demand, receive and give
acquittance for any and all moneys and claims for moneys due and to become due
under or arising out of any of the other Collateral, including without
limitation, any Insurance Contracts;

 

(b)                                 to elect remedies thereunder and to endorse
any checks or other instruments or orders in connection therewith;

 

12

--------------------------------------------------------------------------------


 

(c)                                  to file any claims or take any action or
institute any proceedings in connection therewith which the Administrative Agent
may deem to be necessary or advisable;

 

(d)                                 to pay, settle or compromise all bills and
claims which may be or become Liens or security interests against any or all of
the Collateral, or any part thereof, unless a bond or other security
satisfactory to the Administrative Agent has been provided; and

 

(e)                                  upon foreclosure, to do any and every act
which any Grantor may do on its behalf with respect to the Collateral or any
part thereof and to exercise any or all of such Grantor’s rights and remedies
under any or all of the Collateral;

 

provided, however, that (i) the Administrative Agent shall not exercise any such
rights unless an Event of Default shall have occurred and be continuing and
(ii) the Administrative Agent shall endeavor to  provide the Grantors with
notice prior to exercising such rights (it being understood that no notice need
be given in connection with the exercise of rights under clause (e) hereof),
although failure to provide such notice shall not waive the Administrative
Agent’s rights under this Section 13.  This power of attorney is a power coupled
with an interest and shall be irrevocable until the Payment in Full of
Obligations.

 

Section 14.                                    Administrative Agent
May Perform.  The Administrative Agent may from time-to-time perform any act
which any Grantor has agreed hereunder to perform and which such Grantor shall
fail to perform within the time periods required herein after giving effect to
any applicable time periods and cure periods in the Credit Documents after
receiving five (5) days prior written notice of the request to perform (it being
understood that no such request need be given (a) after the occurrence and
during the continuance of any Event of Default and after notice thereof by the
Administrative Agent to any Grantor or (b) if such failure to perform would have
an adverse effect on the perfection of any security interest granted under this
Security Agreement or would have a material adverse effect on the value of the
applicable Collateral) and the Administrative Agent may from time-to-time take
any other action which the Administrative Agent deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein, and the expenses of the Administrative Agent incurred
in connection therewith shall be part of the Secured Obligations and shall be
secured hereby.

 

Section 15.                                    Administrative Agent Has No
Duty.  The powers conferred on the Administrative Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 

Section 16.                                    Reasonable Care.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own Property.

 

Section 17.                                    Payments Held in Trust.  During
the continuance of an Event of Default, all payments received by any Grantor
under or in connection with any Collateral shall be received in trust for the
benefit of the Administrative Agent, and if instructed by the Administrative
Agent in writing, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Administrative Agent in the same form as received
(with any necessary endorsement).

 

13

--------------------------------------------------------------------------------


 

Section 18.                                    Miscellaneous.

 

(a)                                 Expenses.  Section 10.1 of the Credit
Agreement is incorporated herein, mutatis mutandis, as if a part hereof.

 

(b)                                 Amendments; Etc.  No amendment or waiver of
any provision of this Security Agreement nor consent to any departure by any
Grantor herefrom shall be effective unless the same shall be in writing and
executed by the affected Grantor and the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

(c)                                  Addresses for Notices.  All notices and
other communications provided for hereunder shall be made in accordance with
Section 10.9 of the Credit Agreement.

 

(d)                                 Continuing Security Interest; Transfer of
Interest.  This Security Agreement shall create a continuing security interest
in the Collateral (other than as to any Collateral released pursuant to
Section 5(b) hereof) and, unless expressly released by the Administrative Agent
or released pursuant to Section 5(a) hereof , shall (i) remain in full force and
effect, (ii) be binding upon each Grantor and its successors, transferees and
assigns, and (iii) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the benefit of and be binding upon, each
Secured Party (other than the Swap Counterparties and the Banking Service
Providers) and each of its successors, transferees, and assigns, and to the
benefit of and be binding upon, the Swap Counterparties and the Banking Service
Providers and each of their successors, transferees, and assigns only to the
extent such successor, transferee, and assign is also a Secured Party.  Without
limiting the generality of the foregoing clause, when any Lender assigns or
otherwise transfers any interest held by it under the Credit Agreement or other
Credit Document to any other Person pursuant to the terms of the Credit
Agreement or such other Credit Document, that other Person shall thereupon
become vested with all the benefits held by such Lender under this Security
Agreement.  Furthermore, when any Swap Counterparty or Banking Services Provider
assigns or otherwise transfers any interest held by it under a Hedging
Arrangement or any agreement in respect of Banking Services, as applicable, to
any other Person pursuant to the terms of such agreement, that other Person
shall thereupon become vested with the benefits held by such Secured Party under
this Security Agreement only if such Person independently qualifies as a Secured
Party.

 

(e)                                  Severability.  Wherever possible each
provision of this Security Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Security Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Security Agreement.

 

(f)                                   Choice of Law; Service of Process.  This
Security Agreement shall be deemed a contract under, and shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
without regard to conflicts of laws principles (other than Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York), except to the
extent that the validity or perfection of the security interests hereunder, or
remedies hereunder, in respect of any particular Collateral are governed by the
laws of a jurisdiction other than the state of New York.  Each Grantor hereby
agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Grantor at the address set forth for
the Credit Parties in the Credit Agreement.  Nothing in this Section shall
affect the rights of any Lender to serve legal process in any other manner
permitted by the law or affect the right of any Lender to bring any action or
proceeding against any Grantor or its Property in the courts of any other
jurisdiction.

 

(g)                                  Submission to Jurisdiction.  The parties
hereto hereby agree that any suit or proceeding arising in respect of this
Security Agreement, or any of the matters contemplated hereby will be tried

 

14

--------------------------------------------------------------------------------


 

exclusively in the U.S. District Court for the Southern District of New York or,
if such court does not have subject matter jurisdiction, in any state court
located in the City and County of New York, and the parties hereto hereby agree
to submit to the exclusive jurisdiction of, and venue in, such court (except to
the extent the Administrative Agent requires submission to any other
jurisdiction in connection with the exercise of any rights under any Security
Document).  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.  Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirement, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Security Agreement in any court
referred to in this Section 18(g).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirement, the defense of any inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(h)                                 Waiver of Jury.  THE GRANTORS HEREBY
ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL
OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(i)                                     INDEMNIFICATION.  EACH GRANTOR SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND
THE ISSUING LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY PERSON (INCLUDING THE BORROWER OR ANY OTHER CREDIT PARTY) OTHER THAN SUCH
INDEMNITEE AND ITS RELATED PARTIES  ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS SECURITY AGREEMENT, ANY OTHER
CREDIT DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY,
THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER
OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE PARENT, THE BORROWER OR ANY OTHER CREDIT PARTY, AND REGARDLESS
OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY

 

15

--------------------------------------------------------------------------------


 

SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) CONSTITUTE ATTORNEYS’ FEES,
EXPENSES AND CHARGES FOR ANY COUNSEL OTHER THAN (A) ONE PRIMARY COUNSEL OF THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES (TAKEN AS A WHOLE), (B) IF NECESSARY, A
SINGLE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE JURISDICTION, (C) OTHER COUNSEL
IF SUCH REPRESENTATION BY A SINGLE COUNSEL WOULD BE INAPPROPRIATE DUE TO THE
EXISTENCE OF AN ACTUAL OR REASONABLY PERCEIVED CONFLICT OF INTEREST, AND (D) ANY
OTHER COUNSEL AS REASONABLY NECESSARY; PROVIDED THAT ANY INDEMNIFIED PARTY WHO
HIRES THIRD PARTY COUNSEL PURSUANT TO THIS CLAUSE (D) WILL ENDEAVOR TO PROVIDE
THE BORROWER WITH PRIOR WRITTEN NOTICE THEREOF BEFORE THE INCURRENCE OF SUCH
FEES, EXPENSES, AND CHARGES, ALTHOUGH FAILURE TO PROVIDE SUCH NOTICE SHALL NOT
WAIVE THE PARENT’S OR THE BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER CLAUSE
(D) HEREOF, (Y) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE PARENT, THE BORROWER OR
SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR
ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, OR (Z) RELATE
TO ANY PROCEEDING SOLELY BETWEEN OR AMONG INDEMNIFIED PARTIES OTHER THAN
(A) CLAIMS AGAINST EITHER THE ADMINISTRATIVE AGENT OR THE LEAD ARRANGER OR THEIR
RESPECTIVE AFFILIATES IN THEIR CAPACITY OR IN FULFILLING THEIR ROLE AS THE
ADMINISTRATIVE AGENT OR LEAD ARRANGER OR ANY OTHER SIMILAR ROLE UNDER THE CREDIT
DOCUMENTS (EXCLUDING THE ROLE AS A LENDER) AND (B) CLAIMS ARISING OUT OF ANY ACT
OR OMISSION ON THE PART OF THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES. 
THIS SECTION 18(i) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES
THAT REPRESENT LOSSES, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. THE
LIABILITIES OF EACH GRANTOR AS SET FORTH IN THIS SECTION 18(i) SHALL SURVIVE THE
TERMINATION OF THIS SECURITY AGREEMENT.

 

(j)                                    Counterparts.  The parties may execute
this Security Agreement in counterparts, each of which constitutes an original,
and all of which, collectively, constitute only one agreement.  Delivery of an
executed counterpart signature page by facsimile or other electronic
transmission is as effective as executing and delivering this Security Agreement
in the presence of the other parties to this Security Agreement.  In proving
this Security Agreement, a party must produce or account only for the executed
counterpart of the party to be charged.

 

(k)                                 Headings.  Paragraph headings have been
inserted in this Security Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Security Agreement and shall not be used in the interpretation of any provision
of this Security Agreement.

 

(l)                                     Additional Grantors.  Pursuant to
Section 5.6 or 5.7 of the Credit Agreement, as applicable, each Subsidiary of
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into this Security Agreement as a Grantor within the time
period set forth in the Credit Agreement.  Upon execution and delivery after the
date hereof by the Administrative Agent and such Subsidiary of an instrument in
the form of Annex 1, such Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein.  The execution
and delivery of

 

16

--------------------------------------------------------------------------------


 

any instrument adding an additional Grantor as a party to this Security
Agreement shall not require the consent of any other Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Security Agreement.

 

(m)                             Amendment and Restatement; Confirmation of
Liens. This Security Agreement is an amendment and restatement of the Existing
Security Agreement and supersedes the Existing Security Agreement in its
entirety; provided, however, that (i) the execution and delivery of this
Security Agreement shall not effect a novation of the Existing Security
Agreement but shall be, to the fullest extent applicable, a modification,
renewal, confirmation and extension of such Existing Security Agreement, and
(ii) the Liens, security interests and other interests in the collateral as
described in the Existing Security Agreement (the “Original Collateral”) granted
under the Existing Security Agreement are and shall remain legal, valid, binding
and enforceable with regard to such Original Collateral.  Each Grantor party to
the Existing Security Agreement hereby acknowledges and confirms the continuing
existence and effectiveness of such Liens, security interests and other
interests in the Original Collateral granted under the Existing Security
Agreement, and further agrees that the execution and delivery of this Security
Agreement and the other Credit Documents shall not in any way release, diminish,
impair, reduce or otherwise affect such Liens, security interests and other
interests in the Original Collateral granted under the Existing Security
Agreement.

 

(n)                                 Entire Agreement.  THIS SECURITY AGREEMENT,
THE CREDIT AGREEMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.

 

 

GRANTORS:

 

 

 

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JAGGED PEAK ENERGY MANAGEMENT INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JAGGED PEAK ENERGY MANAGEMENT LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JAGGED PEAK ENERGY INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to Security Agreement

 

GRANTOR INFORMATION

 

Grantor:

Jagged Peak Energy LLC

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Limited liability company

 

 

Address where records for Collateral are kept:

1125 17th Street, Suite 2400

 

Denver, CO 80202

 

 

Organizational Number:

5312102

 

 

Federal Tax Identification Number:

90-0955249

 

 

Prior Names:

None.

 

 

Grantor:

Jagged Peak Energy Management Inc.

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Corporation

 

 

Address where records for Collateral are kept:

1125 17th Street, Suite 2400

 

Denver, CO 80202

 

 

Organizational Number:

5312246

 

 

Federal Tax Identification Number:

38-3902898

 

 

Prior Names:

None.

 

 

Grantor:

Jagged Peak Energy Management LLC

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Limited liability company

 

 

Address where records for Collateral are kept:

1125 17th Street, Suite 2400

 

Denver, CO 80202

 

 

Organizational Number:

5312280

 

 

Federal Tax Identification Number:

80-0910812

 

 

Prior Names:

None.

 

1

--------------------------------------------------------------------------------


 

Grantor:

Jagged Peak Energy Inc.

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Corporation

 

 

Address where records for Collateral are kept:

1125 17th Street, Suite 2400

 

Denver, CO 80202

 

 

Organizational Number:

6158067

 

 

Federal Tax Identification Number:

81-3943703

 

 

Prior Names:

None.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2

to Security Agreement

 

INSTRUMENTS

 

None.

 

1

--------------------------------------------------------------------------------


 

Annex 1 to the

Amended and Restated Security Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Amended and Restated Security Agreement dated as of [  ],
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Security Agreement”), by and among Jagged Peak Energy LLC, a
Delaware limited liability company (“Borrower”), Jagged Peak Energy Inc., a
Delaware corporation (the “Parent”), each subsidiary of Borrower signatory
thereto (together with Borrower and the Parent, the “Grantors” and individually,
a “Grantor”) and Wells Fargo Bank, National Association, as Administrative Agent
under the Credit Agreement (as hereinafter defined) for the benefit of itself
and the Secured Parties (as defined in the Credit Agreement).

 

A.                                    Reference is made to the Amended and
Restated Credit Agreement dated as of [  ], 2017 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”) by and among Borrower, the lenders party thereto from time to time
(the “Lenders”), and Wells Fargo Bank, National Association, as administrative
agent for such Lenders (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”).

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement and the Credit Agreement, as applicable.

 

C.                                    The Grantors have entered into the
Security Agreement in order to induce the Lenders to make Advances and the
Issuing Lender to issue, extend, and renew Letters of Credit under the Credit
Agreement.  Pursuant to Section 5.6 or 5.7 of the Credit Agreement, as
applicable, each Subsidiary of Borrower that was not in existence on the date of
the Credit Agreement is required to enter into the Security Agreement as a
Grantor after becoming a Subsidiary.  Section 18(l) of the Security Agreement
provides that additional Subsidiaries of Borrower may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of Borrower (the “New Grantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Lenders to make additional Advances and the Issuing Lender to issue, extend
and renew additional Letters of Credit and as consideration for Advances
previously made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Grantor agree as follows:

 

SECTION 1.                            In accordance with Section 18(l) of the
Security Agreement, the New Grantor by its signature below becomes a Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Grantor and the New Grantor hereby (a) agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof).  In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Credit Agreement), does
hereby create and grant to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, their successors and assigns, a
continuing security interest in and Lien on all of the New Grantor’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Grantor.  Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Grantor.  The Security Agreement is
hereby incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            The New Grantor represents and warrants to
the Administrative Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

SECTION 3.                            This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Administrative Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Grantor and
the Administrative Agent.  Delivery of an executed signature page to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.                            The New Grantor hereby represents and
warrants that, as of the date hereof, set forth on Schedule 1 attached hereto
are (a) its sole jurisdiction of formation and type of organization, (b) the
location of all records concerning its Accounts, General Intangibles, or any
other Collateral, (c) its federal tax identification number and the
organizational number, and (d) all names used by it during the last five years
prior to the date of this Supplement.

 

SECTION 5.                            [The information listed on Schedule 2
hereto is hereby added to the information set forth on Schedule 2 to the
Security Agreement.]

 

SECTION 6.                            Except as expressly supplemented hereby,
the Security Agreement shall remain in full force and effect.

 

SECTION 7.                            THIS SUPPLEMENT SHALL BE DEEMED A CONTRACT
UNDER, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
SECURITY INTERESTS HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

SECTION 8.                            Wherever possible each provision of this
Supplement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Supplement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Supplement.

 

SECTION 9.                            All communications and notices hereunder
shall be in writing and given as provided in the Security Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it at
the address for the Credit Parties set forth in the Credit Agreement.

 

SECTION 10.                     This Supplement is a Credit Document under the
Credit Agreement.

 

THIS SUPPLEMENT, THE SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[Name of New Grantor],

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[ADMINISTRATIVE AGENT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

Supplement No.       

to the Amended and Restated Security Agreement

 

New Grantor:

[GRANTOR]

 

 

Sole Jurisdiction of Formation / Filing:

[STATE]

 

 

Type of Organization:

[ENTITY TYPE]

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

 

Organizational Number:

 

 

 

Federal Tax Identification Number:

 

 

 

Prior Names:

 

 

--------------------------------------------------------------------------------


 

[Schedule 2

Supplement No.      

to the Amended and Restated Security Agreement

 

INSTRUMENTS]

 

--------------------------------------------------------------------------------


 

EXHIBIT J
FORM OF TRANSFER LETTER

 

, 20      

 

Re:                             Agreement dated                , by and
between                  , as Seller, and                            , as Buyer
(the “Contract”).

 

Ladies and Gentlemen:

 

Jagged Peak Energy LLC, a Delaware limited liability company (“Mortgagor”), has
executed a mortgage or deed of trust dated effective as of [  ], 20[  ]
(“Mortgage”) for the benefit of Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of itself, the Lenders (as defined in the Mortgage) and certain other
secured parties as described in the Mortgage, which Mortgage has been recorded
in the Real Property Records of the Counties or Parishes, as applicable, listed
on the attached Exhibit A.  A copy of the Mortgage is enclosed.  The properties
covered by the Mortgage include all of the oil, gas and other hydrocarbons
and/or other minerals attributable to the above-referenced Contract to which we
understand you are currently a party and includes the well or wells listed on
the attached Exhibit A with respect to which you are remitting proceeds of
production to the Mortgagor.  Your division order or lease numbers for such well
or wells are set forth on the attached Exhibit A.

 

Pursuant to Article III of the Mortgage, the Administrative Agent is entitled to
receive all of Mortgagor’s interest in all Hydrocarbons (as defined in the
Mortgage), which are covered by the above-referenced Contract, all products
obtained or processed therefrom, and the revenues and proceeds attributable
thereto.  The assignment of the Hydrocarbons, products and proceeds was
effective on [  ], 20[  ] (“Effective Date”).  The Lenders, however, as provided
in Article III of the Mortgage, have permitted Mortgagor to collect the
Hydrocarbons and the revenues and proceeds attributable thereto until the
Administrative Agent or the Mortgagor shall have instructed the seller or
purchaser of production to deliver such Hydrocarbons and all proceeds therefrom
directly to the Administrative Agent.  The purpose of this letter is to notify
you that, commencing immediately upon the receipt hereof, and in accordance with
the terms and conditions of the Mortgage, and until further notice, you are
authorized and directed by Mortgagor to deliver all proceeds attributable to the
sale of such Hydrocarbons pursuant to the above-referenced Contract directly to
the Administrative Agent at its office at Wells Fargo Bank, National
Association, 1700 Lincoln St., Third floor – MAC C7300-033, Denver, Colorado
80203, Attention: Oleg Kogan, Facsimile: (303) 910-2712, or to such other
address of which we may subsequently notify you in writing.  If you require the
execution of transfer or division orders, please forward the transfer or
division orders to the Administrative Agent at its address as indicated above,
Attention:  Oleg Kogan.

 

Should you have any questions in connection with any of the foregoing, please do
not hesitate to contact us.

 

[Signature page follows]

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JAGGED PEAK ENERGY LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name and Location of Well

 

Division Order or Lease No.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [  ],  2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jagged Peak Energy LLC, a Delaware limited
liability company (the “Borrower”), Jagged Peak Energy Inc., a Delaware
corporation, as parent guarantor, Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) and as issuing lender, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [  ],  2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jagged Peak Energy LLC, a Delaware limited
liability company (the “Borrower”), Jagged Peak Energy Inc., a Delaware
corporation, as parent guarantor, Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) and as issuing lender, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [  ],  2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jagged Peak Energy LLC, a Delaware limited
liability company (the “Borrower”), Jagged Peak Energy Inc., a Delaware
corporation, as parent guarantor, Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) and as issuing lender, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [  ],  2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jagged Peak Energy LLC, a Delaware limited
liability company (the “Borrower”), Jagged Peak Energy Inc., a Delaware
corporation, as parent guarantor, Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) and as issuing lender, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such loan(s) (as well as any Note(s) evidencing
such loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT L

FORM OF RESERVE REPORT CERTIFICATE

 

[Insert date.]

 

The undersigned officer executing this certificate on behalf of Jagged Peak
Energy LLC, a Delaware limited liability company (the “Borrower”), certifies
that [s]he is a Responsible Officer of the Borrower, and that as such [s]he is
authorized to execute this certificate.  Reference is made to that certain
Amended and Restated Credit Agreement dated as of [  ], 2017 (as amended,
restated, amended and restated, or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, Jagged Peak Energy Inc., a Delaware
corporation, as parent guarantor, the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent and issuing lender. Unless
otherwise indicated, terms used but not defined herein shall have the meanings
given them in the Credit Agreement.  This certificate is being delivered
pursuant to Section 5.2(c)(iv) of the Credit Agreement.

 

The undersigned, acting in [her][his] capacity as a Responsible Officer of the
Borrower and not in [her][his] individual capacity, does hereby certify on
behalf of the Borrower that:

 

(a)         to the best of [her][his] knowledge and in all material respects the
information contained in the Engineering Report delivered herewith and any other
information delivered in connection therewith is true and correct;

 

(b)         [except with regard to the Properties set forth on Exhibit [  ]
hereto,] the Credit Parties own the Oil and Gas Properties specified in such
Engineering Report free and clear of any Liens (except Permitted Liens);

 

(c)          [except with regard to the Properties set forth on Exhibit [  ]
hereto,] on and as of the date of such Engineering Report each Oil and Gas
Property identified as PDP Reserves therein was developed for oil and gas, and
the wells pertaining to such Oil and Gas Properties that are described therein
as producing wells, were each producing oil and/or gas in paying quantities,
except for Wells that were utilized as water or gas injection wells, carbon
dioxide wells or as water disposal wells (each as noted in such Engineering
Report);

 

(d)         [except with regard to the Properties set forth on Exhibit [  ]
hereto,] the descriptions of quantum and nature of the record title interests of
the Credit Parties, set forth in such Engineering Report include the entire
record title interests of the Credit Parties in such Oil and Gas Properties, are
complete and accurate in all respects, and take into account all Permitted
Liens;

 

(e)          there are no “back-in”, “reversionary” or “carried” interests held
by third parties which could reduce the interests of the Credit Parties in such
Oil and Gas Properties except as set forth in, or otherwise accounted for in,
the Engineering Report;

 

(f)           [except with regard to the agreements set forth on Exhibit [  ]
hereto,] no operating or other agreement to which any Credit Party is a party or
by which any Credit Party is bound affecting any part of such Oil and Gas
Properties requires any Credit Party to bear any of the costs relating to such
Oil and Gas Properties greater than the record title interest of any Credit
Party in such portion of such Oil and Gas Properties as set forth in such
Engineering Report, except in the event any Credit Party is obligated under an
operating agreement to assume a portion of a defaulting party’s share of costs;
and

 

1

--------------------------------------------------------------------------------


 

(g)          [except with regard to the Properties set forth in Exhibit [  ]
hereto,] the Credit Parties’ ownership of the Hydrocarbons and the undivided
interests in the Oil and Gas Properties as specified in such Engineering Report
(i) will, after giving full effect to all Permitted Liens, afford the Credit
Parties not less than those net interests (expressed as a fraction, percentage
or decimal) in the production from or which is allocated to such Hydrocarbons
specified as net revenue interest in such Engineering Report and (ii) will cause
the Credit Parties to bear not more than that portion (expressed as a fraction,
percentage or decimal), specified as working interest in such Engineering
Report, of the costs of drilling, developing and operating the wells identified
in such Engineering Report or identified in the exhibits to the Mortgages
encumbering such Oil and Gas Properties (except for any increases in working
interest with a corresponding increase in the net revenue interest in such Oil
and Gas Property).

 

[Signature follows.]

 

2

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED as of the date first set forth above.

 

 

JAGGED PEAK ENERGY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT [  ]

 

4

--------------------------------------------------------------------------------